Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.109 Page 1 of 110



     1   KATE S. LEHRMAN [Bar No. 123050]
     2   klehrman@lehrmanlawgroup.com
         BENSON Y. DOUGLAS [Bar No. 206742]
     3   bdouglas@lehrmanlawgroup.com
     4   ANTHONY PAUL GRECO [Bar No. 296398]
         tgreco@lehrmanlawgroup.com
     5
         LEHRMAN LAW GROUP
     6   12121 Wilshire Boulevard
     7   Suite 1300
         Los Angeles, CA 90025
     8   (310) 917-4500
     9   (310) 917-5677 (FAX)
    10
         Attorneys for Defendant
    11   MERCEDES-BENZ USA, LLC
    12
                                        UNITED STATES DISTRICT COURT
    13
                                     SOUTHERN DISTRICT OF CALIFORNIA
    14
    15   WILLIAM R. McGEE,                           )   Case No. 3:19-cv-00513 MMA (WVGx)
                                                     )
    16                                               )   [Filed: February 08, 2019]
                           Plaintiff,                )   [Removed: March 18, 2019
    17                                               )
                                                     )
    18            v.                                 )   Hon. Michael M. Anello
                                                     )   Courtroom 3D
    19   MERCEDES-BENZ USA, LLC, and                 )
         DOES 1 through 10, inclusive,               )   DECLARATION OF BENSON Y.
    20                                               )   DOUGLAS IN SUPPORT OF
                           Defendants.               )   DEFENDANT MERCEDES-BENZ
    21                                               )   USA, LLC'S MOTION FOR
                                                     )   SUMMARY JUDGMENT
    22                                               )
                                                     )   [Filed concurrently with Notice of Motion and
    23                                               )   Motion for Summary Judgment, Separate Statement
                                                     )   of Material Facts and [Proposed] Order]
    24                                               )
    25                                               )
                                                     )   Date: March 2, 2020
                                                     )   Time: 2:30 p.m.
    26                                                   Ctrm: 3D
                                                     )
    27
    28

         365.436.TG - 00456660.DOC                               3:19-cv-00513 MMA (WVGx)
          DECLARATION OF BENSON Y. DOUGLAS IN SUPPORT OF DEFENDANT MERCEDES-BENZ USA,
                             LLC'S MOTION FOR SUMMARY JUDGMENT
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.110 Page 2 of 110



     1                           DECLARATION OF BENSON Y. DOUGLAS
     2            I, Benson Y. Douglas, declare as follows:
     3            1.       I am an attorney admitted to practice before the Southern District
     4   Court. I am associated with Lehrman Law Group, attorneys of record for
     5   defendant Mercedes- Benz USA, LLC (“MBUSA” or “Defendant”). I am one of
     6   the attorneys in my office responsible for handling this matter for Defendant. In
     7   that capacity, I am personally familiar with the facts set forth herein and if called as
     8   a witness in this case, I could and would competently testify thereto.
     9            2. Attached as Exhibit A is a true and correct copy of the Retail Installment
    10   Sale Contract – Simple Finance Charge Purchase Agreement for Plaintiff William
    11   McGee’s 2015 Mercedes-Benz C350C that is the subject of this litigation (the
    12   Vehicle).
    13            3. Attached as Exhibit B is a true and correct copy of the deposition
    14   transcript for Plaintiff, William McGee, dated September 4, 2019.
    15            4. Attached as Exhibit C is a true and correct copy of the deposition
    16   transcript for the Primary Driver, Arlene McGee, dated September 4, 2019.
    17            5. Attached as Exhibit D is a true and correct copy of the Part 573 Safety
    18   Recall Report for NHTSA Recall No. 19v010 for the recall of the passenger-side
    19   Takata airbag inflator in the Vehicle dated January 9, 2019.
    20            6. Attached as Exhibit E is a true and correct copy of the February 2019
    21   customer notification letter titled Important Safety Recall Interim Notice to
    22   Plaintiff William McGee for NHTSA Recall No. 19v010.
    23            7. Attached as Exhibit F is a true and correct copy of Defense counsel’s
    24   attempt to meet and confer pursuant to L.R. 7-3. Another attorney from my office
    25   sent an email to Plaintiff’s counsel regarding the Motion and the basis for the relief
    26   sought. While the parties were not able to reach a resolution prior to the filing of
    27   the Motion, I am willing to continue to meet and confer regarding a potential
    28   resolution of the issues within the Motion and will withdraw the Motion if a

         365.436.TG - 00456660.DOC                     1             3:19-cv-00513 MMA (WVGx)
                    DEFENDANT MERCEDES-BENZ USA, LLC’S NOTICE OF MOTION AND MOTION
                    FOR SUMMARY JUDGMENT; MEMORANDUM OF POINTS AND AUTHORITIES
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.111 Page 3 of 110



     1   resolution of said issues is reached, alleviating the need for an Opposition to be
     2   filed.
     3            I declare under penalty of perjury under the laws of the United States of
     4   America that the foregoing is true and correct.
     5            Executed this 24th day of January, 2020, at Los Angeles, California.
     6
                                                  /s/ Benson Y. Douglas
     7                                            Benson Y. Douglas
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

         365.436.TG - 00456660.DOC                   2               3:19-cv-00513 MMA (WVGx)
                    DEFENDANT MERCEDES-BENZ USA, LLC’S NOTICE OF MOTION AND MOTION
                    FOR SUMMARY JUDGMENT; MEMORANDUM OF POINTS AND AUTHORITIES
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.112 Page 4 of 110



     1
     2
     3
     4
     5
     6
     7
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
                                     EXHIBIT A
    25
    26
    27
    28

         365.436.TG - 00456660.DOC              3                3:19-cv-00513 MMA (WVGx)
          DECLARATION OF BENSON Y. DOUGLAS IN SUPPORT OF DEFENDANT MERCEDES-BENZ USA,
                             LLC'S MOTION FOR SUMMARY JUDGMENT
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.113 Page 5 of 110
                                                   RETAIL INSTALLMENT SALE CONTRACT - SIMPLE FINANCE CHARGE
                                                                  (WITH ARBITRATION PROVISION)
    16339 5338392
     Dealer Numoor ----41.2-21--- Con1rae1 Numl><!r                                  ---f~91+--                   R.O.S. Number -----35b<i3252- Slock Numberf1i11.-2.,,J.,..•t,.,EJ,..•ir----

      Buyor Name and Address                                                     Co-Buyer Name and Address                                      Seller·Creditor (Name and Address)
       (Including County and Zip Code)                                           (Including County and Zip Code)
                                                                                                                                                MERCEDES BENZ OF ESCONDIDO
                                                                                                                                                1:101 WEST NINTH AVENU£
                                                                                                                                                ESCONDIDO CA               92025
     YOl.t, !he ~ (and C6-ll!lyvr. II any), may txJy lho ve.hlcia below !or easb Of on l>"ll<lil. By signlnji this canlracl, you ch=.;e 16 buy lhe vehicle Of\ credit <11dcr !ho
     agioomonls Of1 lhe frOfll aod Ila~ ol 111'11 conrraot. You ngroo 10 pay lhe Salk!r • CJl!ditor (somellm1!5 -we· or ·us- in th<s ccnlraci) Ille Amoun1 Flnimcroo and Finllnco
     Charge m\l.S.funds accor~~ 10 \he paymeot sch~duli!below. Wew"' A9u10 your r111nnceclwge on a llait( basis. TfiaTrull>-ln·l.roding 0$closures below ~re p:itl al 1hlsconlraci.
           New                                 Make
           Used          Year               and Model                      Odometer                 Vehicle ldentilicaHon Number                            Primary Use For Which Purchased
                                                                                                                                                           Pe.,.onaJ, lllmily or houde~.old unless
                                     MERCEDES                                                                                                                    olhOJWlllo ncfu:atod belOw.
      NEbl            2015                                                  52                  WDDGJ8J81FG421404                               C    busine~ or ccmmar&l
                                           r~i;nr


                                         FEDERAL TRUTH-IN-LENDING DISCLOSURES                                                                              STATEMENT OF INSURANCE
         ANNUAL                            FINANCE       Amount        Total of                                              Total Safe          NOTICE. No p&rson is r<qWod as o C<lfldolon ol fNnclng
       PERCENTAGE                          CHARGE       Financed      Payments                                                    Prloo          ""' purtl\.UB ol a""'tor whlcl• 10 purc!lioe"' n~\O ony
           RATE                            The dollar The amount of The amount you                                      The tolal cosl of        m ulilnci lhrough a JUll~l~r tn~ raooc ~1· ~Cfll Or
                                                                                                                                                 brmcer. You are Ml re-qUired to buy any o<M( ~urine. 10
         The COS1 of                       amount the                credit provided       will have paid titter       your purchase on          obtain ctedil,Your~ II> bU'/ or ""W)' ou1e< l"'"'once
            your credit as                  credit will                 to you or          you tiave made an            credit, including        ,,;i1 r.o1 be~ ~or in tho aedil ~-al proces"
            a yearly rate.                  cost you.                on your behalf.          payments as                     your down
                                                                                               scheduled.                 paymenlol                                 Vehicle Insurance
                                                                                                                      $       1J IJIJ-IS                                                     Term           Premium
             "     aa           % $       r.   -~"    "'   fol   $5"""'• , c                                   101    $ 6nl-A:7 .11.W'!l .       $-N,lA-Oed.Comp,F.. &Tl!eM NI-A-IA" S-NtA-
                                                                                                                (c) means an e:atmntc            S-N.lA- Oed.'Cofoioo       NI-A-lb S~/A
           YOUR PAYMENT SCHEDULE wu.L BE:                                                                                                        Bocl~ lfiury S~Lim~l-A-1.las $-NJ.A-
                 Numbef or Paymonts:                                Amount ol P:aymen1':                   When Paymonls Are IJ\Jo:              Pooperty Damage     s~ Li~l-A-1.bi                     s -NJ.A-
           One Paymanl of                                                      NIA                          NIA                                                                            Nl-A-~lo5.   S-NJ.A...
                                                                                                                                                 Med<aN/"
                                                                                                                                                                       Nl.&,               NtA-~lo5.    S-NJ.A...
           One Payment of                                                                                                                        ·lor.ll'>hiclo I""""° P11miu:ns                        s-.N4
                                                                               NIA                         NIA
                                                                                                                                                 UNLESS A CHARGE IS INCLUD£D INTlilS AGREEMENT FOO
           One Paymeotol                                                       N/·A                                                              PUOl.IC 1.1.1.B.U!Y OI! PliOl'E.'IN OAllAG< INSUMNCt JllYl.1EllT
                                                                                                                       NIA
                                     \                                                                                                           FOOSUC>i ctM!l.\GEIS Mlf Pfll'~DE06YTlllSJGREEMOIT.
                                                                                                                                                 Ywm>t boy t.o Jllrllicol dam ago insu1111C11 llii! oonlrocl oequ<es
                                                                                                  Monthly beginning                              1
                                                                                                                                                     ~m:C:1fl71E1%et~
            47                                                          J.2611·33
                                                                                                                  0<:'113116                     are no!     !Jhd~         •Y oa    lliW              rnt:f'tdl.
            NIA                                                                NIA                                                               Buy<r X        ~                           _ _      _ _ __
                                                                                                           NIA
                                                                                                                                                 Co-Buyei v2
       Ona final      paymenl                                                                                                                    Seller x~/lf . /
                                                                       l.264-33                            OJ.11312020
                                                                                                                                                 I aoy
                                                                                                                                                 name;t~
                                                                                                                                                                   • W.k<d 1111,., "'*"' or cq1i'alft lrltn rho
                                                                                                                                                         ""'';';;J ~wili1uoi'bi!M~andcoocSlions..
                                                                                                                                                   Applicafion for Optional Credit Insurance
                                                                                                                                                 0 Coodrt Ute: 0 Buyer 0 Co-Buyer OBolh
                                                                                                                                                 fJ Credrt Dlsabilily (BuyerOnlyJ
      ITEMIZATION OFTHE AMOUNT FINANCED (Sener may kMP pa~ Of lho amounla paid lo olhers.)                                                                        Te om      Exp. Premium
      1. Total C..h Price                                                                                                                        CredHile        ~Mos.NlA. s         Nl'.A
         A. Cash Price of Motor Ve hide Md AccesSOfiei                        $ 46000 • 00                                        (A)            Cred~ Oi'3bi<ly ~Mos .PUA. S         NIA
            1. Cash Price Vehide                                     $ _!ibDOD ,JJD_                                                             Total C1edi1 Insurance Premiums            s__N!AJbl.
                                                                     $_ - __ tiLA_                                                               Insurance Company Nam/VA
            2. Cash Price Accessories                                                                                                                                                                   -
            3, Olhcr (Nonouable)                                                                                                                                                                              NIA
               Describe -~N=l~A~------ _ _ __                        S---~N~l~A                                                                  Home Office Addr.s1                                          NIA
                     o...;rlb!!_~N~l~A=--------------S--~N~IA~                                                                                                                                                NIA
            B. Docu1111ntProcosoingCh11iie(not•ga<e•~llcc)                                             S          80-00 (BJ                      C.O<ll ~ "'""""'' >r)<I crtdii dlsalll~""""'""' ar• ""
                                                                                                                                                 ~fd<0olltll<lcootll'Mdo!cisionto yorno 1 cvycrel~
            C. Em>Uioa.o 1o'1il1g Charvo (0010 ~OVl!mm<rntol f"")                                      S            NI A !Cl                     ~· • .., crodil <fl>d"ty in:amioce ..;rt nor boo • !><IQ! in µ..
            o. (Opliro>l)ThonC1a11«on.t DOYleo (1owhompald) _~N~l~A_ _ __                          _   s                  NIA (Ol                cre!lil op;irOYlll ~ · Tiwy ~il l not b• ll!Olidtd un!oss ~
            E IO?lic>:»ll Thon OtttITT111 DcvlaJ (lo whom~)                  NI A                      S                  NI A ll:I
                                                                                                                                                 "'iii Orld "'7.. !0pi.yltlt b lra coot.Ctl!U~lei""""""e ;,
                                                                                                                                                 1>1.0«1 on your orr,r..t p;i'/menl &(ll<(lu~. This rulllinCO ""'"'
            F. (Opliwlul) Thon ~it-• c.v!co (to v.·holn paid)                NI A                      S                  NI A (F)               flt! p>y dll y~c:nrr,ls oonl!lKI c rourmle l•tapayru<nl£
            G. (Op<i:n.ill Sorta<t P!'Clld~n Produtl (lo Whom fl"ilj
                                                                                                                                                 VOOldi:s.uDi       •~daesnocOCMfill'f inc:rta~tinyDIJ:t
                                                                            NNllAA                     S                  NI A (G)               ~.r01il1 ru'l\bOrclp'l"""n C:r.tlOlitb!Cl~lire
            H.   (O~)Svo1.l<oP1111ot1ian P1odul;i(l»>d>om~idi                                          S              NIA         (H}              or.inti? one! cr..si1 ~ "1~11•no:•         '""'
                                                                                                                                                                                      on origlnil       lh•
                                                                                                                                                 d'° d.lU! r.. l!lO l"'1 p;imon: uni.., • d.ll<tonl ""'" lo< Ille
            I. EV C!l.1r~n9S~1,.,,(rowhompoldJ · - ·                        NIA                        s_ __ ~IA_(I)                             insu~ce    is: :!il"oc:wn ~bcNC
            J. S....T., (on taW\o l"'m• In A 1h1o<Jgh I)                                               S     3'.8b.: 4Q (JJ                      Yoo are applying fot 1he ttl!dif Insurance marked
            Jt EJodlllllic Vchi.:lo Acgi'1r.llion 01 Tt>."*r ChoryCVR                                                                            above. Your SJgnarure below mean; thal              rvu
                                                                                                                                                                                                 agree
               (nol • IF- on111011tal f,.) (10 whom paid)                 _    __ S    25-00 (KJ                                                 111.lt (1 l You are Olll el~e !or insuraoce · ~u have
                                                                                                                                                 re'1dled ~r 6511l bl av. 12) You are • ·ble for
            L. lOl>li"""l)Se1vlceCcn:rocq1o"t.cmll"ld)            MBFS MBI-VSC   _ s 3000-00 (L)                                                 disabirity umnce only ii you aro wcrklng for wa~es
            M. 10p1ional) Service Contract (lowti~m J>"idl     MBFS MAIITTENANC _ s l.600-00 IMI                                                 or profil 30 hour:; Dweek or more·on the Ellectivo
            N. 10p1ionel) Service Conlract 110 vlhom ooid)     NI A               S      NIA (N)                                                 Date- (3) Only r~ Primary ~r is ~~!Ole for
            O" (OptionaQ Service Conlnci (lo vlhom p:iid)      NIA                S      NIA (0)                                                 disabilill'Jnsurance. DISABILITY NSURAN E MAY
                                                                                         NIA (P)                                                 NOT C' ER CONDITIONS FOR WHICHYOU HAVE
            P. (Oplion•I) Service Contrac1 jlo1'.tlo1!1 p:ikl) NIA                S                                                              SEEN A DOCTOR OR CHIROPRACTOR IN THE
            Q, Pr~'.(Acdit or Lease 8aronce paid by Seller to                                                                                    LAST 6 MONTH~Rele1 lo "Total Disabilities Nol
                                                                               l•ls _ _ ~~(O)                                                    C0'1e.red' In your cy for detalls).
                                                                                                                                                 You want 10 buy Iha credil insurance.
                 (..,. d~""!lll'/Jn"!ll or.Q imru in cal<ufation)
            R (Opllooal).GnpColllJOCl~ovlhompald\ NIA                                $ _ _ ~A- IA)                                                               x                NIA
            s. (0pr<>rurJu ...... vOl'lcto ~X"''canc•-lla-tion_Oplion  - -e-n1_ __ _ s __ NIA 1s1
                                                                __- A-greem                                                                     ---o.i9         B"l""Sil!'l'lura                              Ago
                                                                                                                                                                x                      NIA
            T. Orhe<    ' 'N'"J'lt
                        plllO) __ - - - -               s                                                             NI A In                   ~ Co-Btlyor                 5111"'"''"
               For - - - _ _ - - - - - - - - -- - - - -                                                                                                                                                       ~·
            Tol•I cash Price (A lhrough n                                                                         S 5439], • 40           It)   OPTIONAL GAP CONTRACT ~ V>l> con1ract (<!'lb! ur«ll.1·
                                                                                                                                                1k>l'I <~1~ is not ~oa to~ Cf'f<it and win not bO'
      2,    Amaunl~     Paid lo Public OHicials                                                                                                 provided eu \'<II ~oelow and ..,,,. :ii poy Ille erira
                                                                                                              3 00' 00 (A)
            A.   Vthide License Fe<s                                                                   $                                         '~· '~""~"'                   ~00f\l/Od,1:oochol'91'is-
                                                                                                       S----,~(B)
            B. Rogi1lra1ion/TransleoiTrtling Fees                                                      -                                         ~~.C: 1oro1.:~=~rms":roo=~~~
            C. CalifomlaTioc~                                                                          S             O·    t:i.   (C)            'pa" ol lh~.?'A~acl. NI A
            o. 0111., .Sfl!og ,.batement fee                                                           5        2Q.mr 101                        Term _       _ _ Mas.
            Tola I Otnclel Fees (A lhrough O)                                                                     S         qOb- 7 5 (2)                                            Name of Gap Con:rad
      3. Amount Paid to Insurance Companies                                                                                                      I want lo buy aNqiJi conlracl.
                                                                                                                                   NIA
         (Tolal premiums lrom Statomenl of lnsu12J1ce column a+ bl                                                  s                     (3)    Buyer Signs X •.                  - -
                                                                                                                   5s-SG'?l!Rn:
                                                                                                                                                                          ·-
      4. O Stale Eml .. lono Certlllca~on Fee or 0 Stale Emloelon• Exempllon Fee                                                          (4]
                                                                                                                            . I5          (5)
                                                                                                                                                 OPTIONAi. SERVICE COHTRACT(S) You won\ 10
      5. Sublolal (11/lrough 41                                                                                                                  pu<el= Int !ICMcr oan<rxl(•) ,.,_.,.. wltll lhc lol!olfin9
      6. Total Oownp;iymMI                                        I                                                                              -mlCJJ 1<x 11111 i.im(•J '11own bolO<I 1or. lhed!•~·1
                                        Nl_A                   NA                                                     NIA         (A)
                                                                                                                                                 •tloWn"' 1cm ll,I IN. IQ, and'.. IP.
         A Agoec!T117~v.uio Yr-                   -     _Mn~/'.-.A_ _ _ __                             $
                                                                                                                                                                ner..MBI-VSC
                 Mod<J ~~---- _                            _Odom - - - -- - - -                                                                  ~LCom~                           '7'51lOa-
                 ..... NIA
                                     H. {Uplional) Gap Contracl {lo wl\Om pail:!)----------- ~                                                                             ·" · ·   IMJ                               A
                                     S. (Opijooal) Used Vatl!do ifl'X"'I Cancellatioo Oplion Agreemenl S                                                     -=--=- NI A-           tS)                ~ Buyer Signature                                            Age

Case 3:19-cv-00513-MMA-WVG
                         01her(10Ni~m
                      T. For          Document
                             _ _ _ p.,idl--·
                                       _ _   - - - -22-1
                                                     - - - - Filed 01/24/20
                                                                      S   NIA PageID.114
                                                                              (TJ        Page
                                                                                         ~            6 NIA
                                                                                     ~ C:O-Buy9r · _n.:ih1ro
                                                                                                             of 110                                                                                                                                                 AllO
                                     Total C.sh Price {A lhrough l]                                                                                                    S .511391- 1!0        II)
                               2. Amounts Paid lo Public Otticials
                                  A. Vehicle License Fees                                                                                                  S      30 0 • 00 (AJ
                                     B. ROlli•lr•lion/Transferlrrtling Fees                                                                                s       1'15 • Ou !BJ
                                                                                                                                                           s         ll· l_S ICl
                                     ~· ~oil!ain~);lrg~"'l
                                          111
                                                           batement Fee                                                                                    s~er roJ
                                      •     "                     •
                                     Total ONlclal Fees {A lhrough D)
                                                                                                                                                             s qoi; .15                      (2)
                               3. Amoun1 Paid 1o Insurance CDmpanies
                                  (Total premiums from Slahtm1nt of Insurance column a + bl                                                                            s             N/A (31
                               4. 0 Slate Eml&1lon1 Cortltlcalion Fee or 0 State Emlnlon& ExempHon Fee                                                                 s             NIA 141
                               5. Subtotal (1 lhrough 41                                                                                                               $~(5)                           OPTIONAL SERVICE CONTRACT(S) You want lo
                                                                                                                                                                                                       jlU!1:/13se lhe ••rvfao    ca11lr.x:ll•l w1lnon wid\ the la!lcwlnQ
                               6. Talal Downp.1.ymont                                                                                                                                                  CO!l'IP'lny(ics) lot ll>o l""'i•I :il>Qwn i.oio.. tor lhe cnaiqc{•J
                                                                       NI A        . NIA                                                                                                               Sl\OWn in ilem iL. tftl lN, I0, 011dl0< IP.
                                           Al,lro«J r117_r Villuo y, _
                                                                                                                                                                           NIA      (Al
                                     A,                                     - _Mo~t"'A,,------­                                                                                                                      MBFX MBI-V:S.C
                                           Modol ..,Nn
                                                     /TA____                _ Odom                                                                                                                     ILQ>mponl>..-----~-·a"'D
                                                                                                                                                                                                                              '"O                            _ __
                                           VIN__ _ _ _ _ __ _ _ _ __ _ _ _ _ _ _ _ _                                                                                       NIA                         Term       72               Mo.\.QI                          r.llllos
                                                                                                                                                           S               NIA
                                                                                                                                                                                                                     HBfS        MAl N1 ENi\NCE
                                                                                                                                                                                                       ~~:'"~"8 ---,_--o-r~~tj=o:o:_O":_O'=._-=--M-~-
                                           Less Prior Credi! ot Lease Balance (o)                                                                                                   (ll)
                                     C. Nel Trade·ln (A less B} (indiulc ~                     B 11093live     number)                                     S- -            N1 A_    (C)
                                     D. Delerreo Downpaymenl
                                     E. Manulilcturo(s Rebale                S  A (£)
                                                                                                                                                           S-----nf:                (01
                                                                                                                                                                                                       lN  °'"'flJf'lJI7A-
                                                                                                                                                                                                       Te:m -
                                                                                                                                                                                                                          A
                                                                                                                                                                                                                                 . "'"'- "'
                                                                                                                                                                                                                                                        NIA
                                                                                                                                                                                                                                                                    un..
                                     F. Other _ _ _ _ _ _ __ __ _ __ _ _ _ _ S~(F)
                                                                                                                                                                                                       IO ~i ~~-·                             ~
                                     a.    cash                                                                                                            $                        d~'oa              Term                        ~o:s. or                         Mll~
                                     Total Downpaym1nt {C lhrough G)                                                                                                   S                     (G)       1P~           NI A         D
                                     {II negalivt, enter ze10 on line 6 and enter1he amour.I less than zero as a ~-OSiiive number on line 10 abcve}
                               7. Amount Financed (5 less 6)                                                                                                                5 4794 -15       (7)       ~:;.Jr             ] c i f 1 ) 4Z Z LMiles

                                                             SfLLER A!.\lSTEDLOAH                                                    AUTO BROKER FEE DISCLOSURE                                      HOW THIS CONTIRACT CAN BE CHANGED. This
                               BUYER UAY BE REO~RED 10 pt<DDf SC£11111!'1 FDR lHi \.D»l, AND                                                                                                         contract contains lhe enlire agreement between you
                               Will BE OBUGATBJ FOR THE INSTAWIENT FllHOOS &.I eOTll TliS                                       If this contract rellects the retail sale of a                       and us relating lo this contract. Any ct,ange lo the
                               REIAl INSTAWIDfT SALE COi/TRACT AND THE LOAN.                                                    new motor vehicle, the sale is not subject                           conunci mt : bf.I:    v, 6       d · h you .and wo

                               Pr0«ea•  From:  'ifi\i"j"      HI A
                                                                               NIA                                              to a fee received by an autobroker from us
                                                                                                                                unless the following box is checked:
                                                                                                                                                                                                                                          "J            diaJI.
                               Amoon1S ~ F<lllllltOCh<Ifl!l $ ~                                                                                                                                      81Ji!rSfL)R!i X _

                               Tol.>f S- - - - . i r r l'alfabl• "      NIA                                                     D   Name of aulobroker receiving fee, ii                             Cc·Buyer Signs X
                               ln110Um<11llt ol $                  S _ _ __ _                                                   applicable:
                               horn this Loan is Ylown in ilem 60.



                                                                                                                                                                   x
                                                                                                                                                                   Co·Buyor

                                                                                                                           l. w r5!:1.lnl lo !he Ar~rafioon ?'~ on the reverse side     of this contract, you or we may elect 10 tr.;D!w am.i tfr'..pule by nnutrill,
                                                                                                                                 Provi5'on for additional inlormaticn concerning lhe agreement to arbilra10.
                                                                                                                                                                   C:O-OuyorSif;"'X



                                  THE MINIMUM PUBLIC LIABILITY INSURANCE UMf!O PROVIDfD IN LAW MUSl BE MET BY EVERY PERSON WHO PURCHASES A VEHICLE. IF YOU ARE UNSURE WHETHER OR
                               NOTYOUR CURRENT INSURANCE POLICY WILL COVER YOUR NEWLY ACQUIRED VEHICLE IN THE EVENT OF AN ACCIDENT, YOU SHOULD CONTACT YOUR INSURANCE AGENT.
                                 WARNING:
                                  YOUR PRESENT POLICY MAY NQT COYER COLLISION DAMAGE OR llAY NOT PROVIDE FOR FULL REPLACEMENT COSTS FOR THE VEHICLE BEING PURCHASED. IF YOU DO
                               NOT HAYE FULL COVERAGE, SUPPLEMENTAL COVERAGE FOR COWSION OAMAGE MAY BE AVAILABLE TO YOU THROUGH YOUR INSURANCE AGENT OR THROUGH THE SELLING
                               DEALER. HOWEVER, UNLESS OTHERWISE SPECIFIED, THE COVERAGE YOU OBTAIN THROUGH THE DEALER PROTECTS ONLY THE DEALER, USUALLY UP TO THE AMOUNT OF
                               THE UNPAID BALANCE REMAINING AFTERlltE VEHICLE HAS BEEN REPOSSESSED AND SOLD.
                                 FOR AC ICEON P.. L ~~~;/-~m~~~HE EVENT OF LOSS OR DAMAGE11l YOURVElilCLE. YOU SHOULD COKTACTYOUR INSURANCE AGENT.
                                 THE B ERSH~       1
                                                                        0
                                                                            i/f· ,--c}
                                                                         ~RST•NDSTHESE PUJ)UCUABIUTYTERMS ANO CON1l!TIOllS.
                               S/SX                                                                                                                                X                                                                                     -
                               lr.u!~n Pllrofi Agroo111!!1t Scllor rdoo o• il1bll'il&inhorn yoo ar,d/or lhe t~" or le® of!''-' !fade.., 1.i.d! to amve a; lhe payoff am::unl.sfl;)on 11111nm 6B:of q f.ilffil!il:llol.AmOU"~ Fir.anced
                               as mo'POOrCrecilor Lease Elalar(e."Yoo underslard lhalthe OIM!Jntqooledis aneslimate.
                               Seller ;,grees to pay the po'/Oll amount shewn ir, 68 to the lerlloiOO' or lessor oi lhe tade·in ver<:le, or its daignee. 11 lhe actual payo~ m.W11 I;01;ro ~ lh~ i11110Ul11~"in 68, )'Cll llVJ5l pay lhe Sel~r
                               lhe excess on dernaoo.11 lhe adlJal payoff amount is less lhan lhe amcunl sl'.own in 68. Sell<rwill reluoo to you any overage SeUer rtceivos lrnm iaur·prior~ or""""'-"'-•p:ns:oll'dr. lhe 'NOTICE'
                               on the bad\ ol lhis ron~act. ~;3fJ"'' ol lhis oonl7act v.ill rot be obiga:ed le pay lhe Prior Credit or Lease B<iaoce shown in 68 or ar.y re!>.11d.
                               SU~IPr 51g l")1tur ~ -X                                                                                                            Co-SU)n:t S/g~ rurf! X

                               Nollce lo buyer; (1) Oo not sign 1his agreemen1 before you read II or ff i1 contains any blank spaces to be fllled 'h \21 You are enlllled to a completely lnled
                               In copy ol lhlsagrnemenL (3) You can prepay lhe full amounl due under lhis agieemenl •I any time. (4) If you defau tin lhe performance of your obllgatkins
                               under !his agreement, the vehicle may be repossessed and yDll m3y besubject to suil and li&blllly forlh eunpaid indebtedness evidenced by this agreement.
                               n you hzv~ .l compblnl tontffn~ this sale, you should try lo resolve ii wilh the seller.                                                                                       -
                               Carnpl11i~ls cohC..l!ming unlair or d~c~ptiv• r.rai::llcc..1o or me1hods                                  by the seller ln3Y be relerre-d lo !he city aHorney, lhe district ellorney, or an investigator for Lile Department
                               01   MotorVah lck.~ 1 Of   an cUmbJnii!ioo lherct1 .
                               Atte1 thls cunlJ111c:I is 11ed. 1J1e :.til ' ma nciTch>ln                                     lhe ftranc.i;ng or P'aymenl terms unless you agree In writing to the change. You do not have to agree to any change,
                               ;ind°i.t n·; an unl;mit or d •pliv111 p  c ror \he.  rI                                             " iblrt1I ch1:1ng1.



                              Th e Annual Percentage Rate may be negotiable with the Seller. The Seller may assign this contract
                              and retain its right to receive a part of the Finance Charge.
                                                                                                               YOU AGREE TO THE TERMS OF THS CONTRACT. YOU
                                THERE IS NO COOLING-OFF PERIOD UNLESS YOU OBTAIN ACONTRACT CANCELLATION OPTION CONFIRM THAT BEFORE YOU SIGNED THIS CONTRACT, WE
                                C.1i1Mi~ ~~ doesl!"I pro1i~ I« a•ID!llirlg<llf" 01.othet e.1mll1li1m petiOO lrlrnnltle sal~Thflf!are, rou CGllllDI~111 CGnC!lllllsamtracl
                                                                                                                                                                                                          GAVE IT TO YOU, AND YOU WERE FREE TO TAKE IT AND
                                !~~ lm!Gi jllUciu119e 10111 mind, die:~! 1he 1!hlci1 cosll loo muth, 01 'sh you had ·~ired 1 dlfle1t11h~icl!.Aller you &igo ili'low,                                      REVIEW IT. YOU ACKNOWLEDGE THAT YOU HAVE READ
                                youml) on~ tan!El thi1conlrr.ci w!lh lhe • g i -1ol lhe .seller or lor legi! l<ll5I, oidi as lraud. lb\V!l'l'f, Cafrfo1ria.bw ®"' iequin a                                BOTH SIDES OF THIS CONTRACT, INCLUDING THE
                                ~aoi to off!'! 1!wo-day conlraCI tancelta:lioo llplianon ~ i~ic.lis \lrilh l purchris.! !'itl' cl ~s lhan larty lloo~r!Gdc!lni (S4~,000I, lllhject
                                                                                                                                                                                                          ARBITRATION PROVISIONONTHEREVERSE SIDE, BEFORE
                                to cerl>in'stltulOl'f cofllijiops. Tltis coolrmG.uicel~tlan o lli!nr~l_remen! don r.t>I appfy lo Ille sale ol arecreaiOITill nhltfe, amGIOl<Jdf,
                                                                                                                                                                                                          SIGNING BELOW. YOU CONFIRM THAT YOU RECBVED A
                                or an oll.rl~lnl~i mlor 'd! GJ · I o ~'iiillfi. fio1w er CoiliomlalaW.So;i lnevtlllciiconlradcani:ella~anopl~nl!greemenl lor de~ff~
                                                                                                                                                                                                          COMPLETELY FILLEIJ.lN COPY WHEN YOU SIGNED IT.
                                                                                                                                             :12129/).5
                               Buyer Signalure                                                                                          le                     Co-Buyer Signature X                                                      Date .
                               Co·Buyars and Olher Own;Jlllo -A CO"tiuyt:r i:; ii ?fl:s<:iri ~itv;, ls rmpon!1t~ 11:)1 pi.')l\'lg lf\.o ~ :u,rn debt, An o:hcr owner is a person whose name is o:-i lhe li:Je lo the vehicle bu:
                               does oo: have to pay Irie debt. lht                      'rI'irrier
                                                                              .1Qtt~S la IM k"(l.H'cy fntarel if'l l:tltt w;ir-,c~ F.icri l.O us 1n \his contr.1ct

                               Other Owner Slgnillure X _                                                                                                        Addrelis
                                 GUAFIANTV; To 11'1/lUCe us :o ~ · :ne -.iftl-a IO &utcr, l'.il!:h pe12l'l il¥ ho ~,as g &:airQraor if\;) ~~ ly ~n1tt1 lh! ~mie-r.1 crl tnis o:in aC"'.. 11 ~llY~ t.uts to ply an.,. fTO'lO/ cwing
                                 on trlti 'ccn1r,c-.. cec:h Gu::1r.i~ must pa~ ti Wt:t-n ~ Each Gu;:;~nt.or v.nll tie ll;b!Q lcw !he lalal !HTIOUnl ~ lN't!:J"' i! a:tiv ~' ~ tj9n a!: Ciu.JC)!lli.111 at.: ~ C\01?:'1 ir Buy11r has a
                                 r.om:»cirtr a!'!t!n:.U 10 Gl.Dr'ilf\1af !ii ~!'IQ !Qt l~PM!mgnl . E'- xn Ca1J&Uantor ~,~ !o be ri..itile f..'li'll'\ ;: wA OC r.Ra t'll llilllli!!t:1I :r,,, lnlliipof..'l!t j I) IJl'lt \he &rtiir IDC!fll Ir.Hi' 1a:p;;y one or more
                                                                                 1


                                 pAyr.t11b.; {;Jj ~Ne ti 11'11er s;i~ n1~ u~lt!"'-!le ;11:1.lf!l'1;11her Gu.il1;::n10t_; f.i) 1Efe.l!iif 11riy r:ea~Hf. (•1 n.r.c'f!PI less lram tw Bi..-yt: 1r.an :iie tolal ii!110un1Of\ r.ig; OI (S} othtMht IHCh ;, se:'llemen:
                                 r1Lr:!.tr:g 10U'i!>11'1 nStllct     U!J1f'2 ~~ contracl. Emth G~Jt'tl:>r a;CX~IP~&l Ul(ei!): l:l t :i trinb'r.1~ ropy al 111::1 cor.Trac1 and gl:aranry al the tir:ie cil 9piing.
                                 Guarantor w.li'-'iS no:kif Of ~:.1n:itot '11i~ Guam;..'y, r.otice o1 tie 8uy&r's n=i~fent. nJO•perlorn1.1:-.ce, ;m:l do:laut:: a11:i notr;~ !he amoi;nt aNing al any ome, ;i~d ol ci.ny cemoiri'W~ri :he B:.:yer.

                                    Guaranl°N'Y"A                                                                                       Da;c _ _ _ _                   Gu.l~~nicr   )T/A                                                      Da!e _ _ __
                                 Addre;s        -nE-i«Ei>ES-BE Nr-oF----BB>l®f-1>0                                                                                     Address _ _ _
                              ~--------------~---'l:~fe't.·A<-<r--------+,L---;J,4.--~,£....-------'----'-"'-'-'U""'
                               Se~ler     Sigl'lS                                                                                       __ Dale _ _ _ _          Cy>:                                                                           Ti~le


                             /.AW" ~~~~r~~~~:t,~~~~~/~I~;
                                             c.r-.. ...
                                                          ~~:~~!; •;t~~ 1 :~~-,., ~tr-. 1 lC• llo!~l)t;•oo I ;.:c.:ll K'.S
                                            1'"'( ""1 .. rc11 ..... ow .. l'IP .... n   [ltPRU'IOf\i.l~Ul'D, OTOCl)l(lr"ITO"
                                            "1ll•U "OR PUOll"OH !JI"~            •n• . . COOl5U.l l'OUll O'l'O"' LI c.&L   COUH~EJ...
                                                                                                                                                                                       ORIGINAL UENHOLDER
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.115 Page 7 of 110
OTHER IMPORTANT AGREEMENTS
1.   FINANCE CHARGE AND PAYMENTS                                                              We will sell the vehicle ti you do not get it bac.k. If you do not
     a. How we will ligure Finance Charge. We will figure the                                 rodoem , we will sell the veihrdo. We will send you .:. written notiC:e
         Finance Charge ori a daily basis at the Annual Percentage                           al sale before selling the vehicle.
         Ro:1te on the unpaid part of the Amount Financed. Seller •                          We will apply the money from the sale, less allowed expenses, to
        Crccfitor may feccivc part cit the Finance Charge.                                   l teo orn ou nl ygu owo, Al\ot.YOd .e:xpcnsa~ a10 ex pn n ~          p:Jy o.::
     b.   How we wlll apply payments. We may apply each                                      n direct rosull' ol ink n'g tho ·vchic~. holding 11, prcp.1ting il lor ~oj
          payment to the earned and un'paid part ol the Finance                              and sotling 1t: "Uorpcry fC!Q.1 and court con.l!: tho l:iw permits i\tO
          Charge, to the unpaid part of the Amounl Financed and to                           ol•o nllowed .... penoo! , II ony m onoy ls lell (surplus), W<l will pay
          other amounts you owe under this contract in any order we                          it IO you u n~ llio lllw require::. u i 10 pay it lo .comeone ol~m. If
          choose.                                                                            money lrom the sale is not enough to pay !he amount you owe,
     c.   How late payments or early payments change what you                                you must pay lhe rest 10 us If you do no! pay lhis amount when
          must pay. We based the Finance Charge, Total ol                                    we '1$1(, we may chnroo you 1n1c,10.st al the Annual Pcre;ent<ig:o
          Payments, and Total Sale Price shown on the froot on !he                           AiitlC sP\own on th~ lace ol ll\is con1ro.ct, not to exceed the h ghost
          assumption that you will make every payment on the day ii                          rate- permltttJd by IJw, unr.t you p~y.
          is due. Your Finance Charge, Total of Paymenls, and Total                     g.   What we may do about optlonal Insurance, maintenance,
          Sale Price will be more U you pay late and less rt you p<1y                        ncrvlco, or olhe:r con1rocl.s4 This conlracl may contain charge:!:
          early. Changes may lake the 1orm o1 a larger or smaller final                      fer option.a.I tnsurance. 1'Tk1ln1on.ance, ~Of'\lice, or other contracts..
          payment or. at our option, more or fewer paymcnls of the                           II wo damand thal you p.ny o.Jt you owe at once or we roposso..s.s
          same amount as your schadulod payment wilh a smaller                               lhc YUhlcle, we may ctalm be:no fl ts under these contracts :md
          final payment. We will send you a notice lclling you about                         cancel them to obtain refunds ol unearned charges to reduce
          those changes before the final scheduled payment is due.                           what you owe or repair the vehicle. If the vehicle is a total loss
     d.   You may prepay. You may prepay all or part of the unpaid                           because ii is confllfC111.ed, damaged, or ~tahm, we may clalm
          per1 of the Amount Financed at any time. II you do so, you                         bene1its under tho.so conlrn.cls and cancel them to obta(n refunds
          must pay the earned and unpaid part of the Finance Charge                          ol unearned charges to reduce what you owe.
          and all other amounts due up to lhe dale of your payment
          As of the date ol your payment, if the minimum linance                        4. WARRANTIES SELLER DISCLAIMS
          charge Is greater than lhe earned Finance Charge, you may                        If you do not get a written warranty, and the Seller does not
          be charged the difference; the minimum fin<1ncc charge is                        entor into a service contract within 90 days from the dale of
          as lollows: (1) $25 tt !he original Amount Financed docs no!                     'his contract, the Seller makes no warranties, express or
          exceed S1 ,000, (2) SSO if the original Amount Financed is                       rmplled, on the vehicle, and there will ba no implied
          more l/lan $1,000 bu! no! more than S2,000, or (3) $75 ii the                    wnrranUes of merchantability or of fitness for a particular
          or9inal Amount Financed is more than $2 ,000.                                    purpose.
                                                                                           This provisic!l does not aJfnct any watranltcs covering the vehicle
2.   YOUR OTHER PROMISES TO US                                                             that the vohk;tc manufac1umr may provide. If the Seller has sold
     a. H the vohlcto is damaged, d""lroyed, or missing. You                               you a certified used vehicle, the warranty al merchantability is not
        agfl!G 10 pav ic; all j'O\I owo uridar thl.• contrac1 _,, ~ lhe                    discla!mcd.
        whiclc is damogod, cJc5t1oylK1, or misslng.
                                                                                        s.   Uaed Car Buyers Gui de. The informati on you see on the
                             GAP LIABILITY NOTICE
                                                                                             w indow form for this vehicle is par1 of this contract.
             In Ille ovc ni al lhott or damago to your voi,;clo lhal
                                                                                             ln tormatlon on the window lotm overrides any contrary
             result• In • kltal lass. there mov be • gnp !Mtw""'1 lhe
                                                                                             provrslons In the contract of salo.
             amounl you owe under mrs cc nlracl and 1hPprocrt eds
                                                                                             Spanish Translallon_: Gur11 para compradores de vehiculos
             of your insurance settlement and deductible. THIS
                                                                                             uc-Pdoa. La lnlonnaci6n que ve en el tormutario de la
             CONTRACT PROVIDES THAT YOU ARE LIABLE FOR
                                                                                             vontanl\la p:ilf"il e~ta vohiC)..llO formo.i part~ def prC!lcnt~
             THE GAP AMOUNT. An optional gap contract (debt
                                                                                             contrato. La ll'\IOrm&JciOn dol formul:irio de la ventanllln d~ja
             cancellation contract) for coverage of the gap amount
                                                                                             sin c foct o todit dlspo.sld6n en conlnulo corueri ldo en 11l
             may be offerod for an addiHonal charge.
                                                                                             contrato de venta.
     b.   Using the vehicle. You agree not lo remove the vehk:lc
          from the U.S. or Canada, or to sell, rent, lease, or transfer                 6.   Servicing and Collectlon Contacts.
          any interest in the vehicle or this conlract without our written                   Vou agree lhill WfJ may _uy to COnlOci you in wriJing, by o ~m.'\il , ~
          permission. You agree not to expose 1he vehicle to misuse.                         using prerocot<lodlartificial vok:e messages, text me=~°" """
          seizure, confiscation , or involuntary transfer. If we pay any                     ou1oma1ic 1olophono dial"1g r;ysk l'Tl!!, as lhe tnw osows. You al!:.o
          repair bills, storage bills, taxes, fines, or charges on the                       ;i_gmo 1hn·1 we may try to con.tQCI you ln Thae:o and olhor waY3 at
          vehicle, you agree to repay the amount when we ask lor ii.                         ony address or totephOM number you provide Uf, l!'JOn It tho
     c.   Security lnteresL                                                                  1n.lnphono numb£! r la a call phone numbc r or Iha contaot re:tiUlls in
          You give us a security interest in:                                                a charge to you.
                The vehicle and all parts or goods installed on it:
                AU money or goods received (proceeds) lor the vehicle ;                 7.   Applicable Law
                AA insurance, maintenance, soMce, or o\her contracts                         Fcdornl l:iw and Cnlllomia l:iw pp!y to 1hlo oontrool. II any pnrt of
                we finance for you ; and                                                     thlo conlracl Is nol vt1 lld, all ether parJ$ stay V!llld. Wo m ~y dcl:iy
                All proceeds from insurance, maintenance, service , or                       or ralmln lrom onlorolng any cl our rights under lhl• controct
                other contracts we finance for you. This includes any                        without losing them . For example. wo may extend tho time tor
                rafunds of premiums or chargas from the contracts.                           making some payments without extonding the time for making
          Th ls $CC:Uros p.aYmant ot a~ you owe on this contract                             olhers.
          It ab:o secures your other agreements in thls contract as the
          law allows. You will make sure the title shows our security                   8. Warranties of Buyer. You promise you have given true and correct
          intorest (lien) in the vehicle. You will nol allow any olher                     inlormalion in your appUcation tor credit. and yau have no
          security interesl to be placed on the title without our wriuon                   knowledge that will make that inrormation untrue in the future. We
          permiasJon.                                                                      have relied on the truth and accuracy of that informalion in
     d.   Insurance you must have on the vehicle.                                          entering into this contract. Upon roquest, you will provide us wilh
          You agroo to ha'ID physical damage in:3i..m1nce COR.rfng loss                    documents and olh£?.r infortri3.1ion necessary lo veri fy any ilem
          of or dam;,go to lhe vehicle k>r the term ol this eotUr.u::t.. Tho               contalndJ in your crodit appGc:ation .   •.   _ ... . _ ..
          ina.urar;c-o must caver our ln lL!fO!l.I In tho vehicle. II you do
                                                    n
          not MVO !hill insurance, Wll may, WO chOOSO, buy phyoiqil                     You waive the provisions of Calif. Vehicle Code Section 1808.21 and
          domoge lnotirancn. U wo daciclo to buy pfiyoical dom ngo                      authorize lho Ca ll!am ia Department of Motor Vehicles to furnish your
          rauronc.o. wo may ollhqr buy in5U r.ance lhnl COVC!$ your                     residc:nco oddrC?SS to us.
          fntere.st and ow inlf'.!rc1' in the 'llllhfcle. tir buy lm..uraTICD th&u
          aovors only our lntero11t. If wo buy either typo of iMurilnca,                                CREDIT DISABILITY INSURANCE NOTICE
          we w~I tell you wt>Ich type and I/le ch.irQ" you muot pay, TI10                                             CLAIM PROCEDURE
          cnargc will bO the premium tar lhl! lnsuranco nnd n rJrmnco                    II you become disabled, you must toll us right away. (You are advised
          charg_o computed :st the Annua.f Pan:enlnga Rate "hown en                      to sand this lnfo,mal!Cn to the same addmss to which you arc ndrmally
          llio Iron! cl llli!I oon1mc1 or. nl our op1lon, IM 11191>e11 r:itc             re,.ulrod 10 scnd your payments. unlos$ a different addrc .. or tele-
          I/lo law pormlk. 11 lho ""lliclo lo lost or damaged. )JOU "9'""                phone number is given lo you in writing by us as the location where we
          th:u we may ~e nny lmiuranc!) i.ank!mont io 1e-ducc ~'hnl                      YHJuld ll~o l o be not ified .) We. \!il;u tell you where to go1 c t11im forms. You
          you owe or repair the vehicle.                                                ·mw:t  ••n<l   In lhe completed lorm lO tho ir><urance company as soon
     e.   wttat happens to returned Insurance, maintenance,                              o.s po.nib1c and ll!JI u.s u soon as you do.
          service, o r other con tr.sel cho.tges.. If we gnt a relund ol                 II your di bi~ty insur.mcb cova"' all of your missed paymonl(•), WE
          l n ~uranc o, mninhmllll(ie. is etvic.e, orolher .contmci cha rg~.             CANNOT TRY TO COLLECT WHAT YOU OWE OR FORECLOSE
          you agrco thol wo mny ~ Ll btra ct Iha r• rund lrom what you                   UPON OR REPOSSESS ANY COLLATERAL UNTIL THREE
          owe.                                                                           CALENDAR MONTHS A!"T1;A vcur llro t missed paym.,nl lo duo or ·
                                                                                         until lhB lf'\SUr.l/lCfJ C0mpl\f1Y pays or rojoctli your c lalm, Wl').;ohcver
3.   IFVDU PAY LA.TE DR BREAK YOUR OTHER PROMISES                                       comes fiml. Wo c;m, ha.vnver. try to coned, forocla:5:c, Of mpossess U
     a. You may owe l•ta charges. You w;n pay a late charge oo                          you hoivc any monC'J duo :t(ld owfQ,g us- o r am 01hctwb:c ln defuult
         each late payment as shown on lhe front. Acceptance of a                       when )'OtJ' disability claim is made or it a senior mortgage or llcn holder
         !ale payment or lale charge docs not excuse your late                           is lo rcclo~ ng.
         poymenl or mean thnt you moy keep ma~lna Iul o p;iymonl•.                       II lhe insurance company pays the claim within the three calendar
         lryou p.a.y "4110. we may al.Go Ill.kn the JJ:f(!JlS dc1'crlbcc:I below,       month:;, wa mu:n ace.opt the money as though you paid on time. If the
     b. You mn1 h.:ave 1.0 pay all you owe al onct!.. If you b,cnk                      in'-l.lrnnco comp:my rojcc.ts !he claim within tho three calcndnr months
         your promi&w. (dolaull), wo may dcmond llt1I )OU p~y '1ll                       or occepl.s Iha claim wl1hin lhe three ca!o~ r months on a partial
         you OWtl on lhf:i contract otom:o, ~ubjoct to a.ny right tho l;1w               d~obilily and pays less.llmn lor :t 1otol dlsot>Wlty, you wi ll havo 35 cloys
         gfvct. you to nSnEJat ~ I.his CQ"1t1.ict. Oi:lnult mf:!ans.:                    lrom lh• date lhal tho rojecUan ar )he acceptance of the pnrtl:il
                You cfo nol pay Olly payment on limo:                                   aisabilily cinlm Is ••nl to pay pesl duo paym1m1G, or the dltteleru:e
                You give false, incomploto, or mi£1oad!ng information on                between the pa5t due payn;iont.5 3"d what the inuurance company
                a credit application;                                                   pays lor the pnt trn.I. disabDity, pl u ~ lnie ch ll11Jl!!G.You con contact us. ;m e!
                You start a proceeding in bankruptcy or one is started                  we will tell you how much you owe . After that 1ime, we can take action
                against you or your property;                                           I<> collect or laracfose or ropo..ass any coll:ltaral you may have glvon.
                The vehfde is Jost; damaged or dC:'$1foycd; or                          II ll1o lnwr:mco company accep ts your cl:ilm but raqulrct0 lhlll you
         •      You broak any agrGCmen 1s in this: CDJ"lract.                           •end In additiorlill forms 10 remain allglblc !or continood ?D)'fNlnti:, you
         Tho. amount you wll/ OWQ w1tl be rn o unpoid pan at lhe                        !lihould rocnd In thor.o cornphltad ;:iddJtlon a.I formn no tnic r !h[m
         Amouat Financod. plu=i lh t! ~ nrnad o.nd unpaid pan of lhe                    required. II you do nol send in these forms on limo, tho insurance
         F'rrtiJnco Charge.. any liltO. Cl'\O/!J0:5, and any ;:imounts due              company may stop paying, and we will then be able 10 take adion to
         because you dclaull<!d,
     c. You may have to pay ~ollection cos,s. You will pay our
                                                                                        collect or foreclose   °'  repossess any collateral you may have given.

         rouonllb'e co:; ts 10 conoct what You owo, 1nctuding attorney                                              Senor's Right to Conccf
          fear;, court cos~. conac.1m11 agency kilt?;., and Jcc-s paid IOt               a  Sa ~or a9,.,.,s 10 dolivcr 1ho yghlr:lo to you en Illa dato tli"' conl O!<l ls
          ol~r roasonabfo. oo~o-c t km    cittorr.s. YOu ugrOiJ to pdy a ctimge not         >igncd by Scllor ond you. You undonttnnd ll1'!li1 mnytakoa           row  dayn
          to r!lCC!ll!d S15 11 >ny chocl< )OU gi"" to " ' Is d)shonoced.                    I015cllo1 lo~~\' yourc1odl1~nda.ooig n lho contr.x;I . You ng<oe lh>l
     d.   w~ may tiJke lhe vahicJc from you. II you dc fnulc, Wa mny                       if Sallor i ~ unot<o 10 assign the eon tr.act ta any <l n ~ ol lhc fln.Jncial
          toka (lepo...,ss) 1ho vchlclo ltom you U w do so peacclully                      instirulions w tth whom Sc.Qer regularly doe• bu~ness undn< an
          ""cs   tho law .allows ii. If you r ,,.-e.hido han ~,, nJacuonic                 :=lgnmoot acceplable 10 SeUur. Saller may canoel the coniract.
          tracking davic:<l, you agroc thlll wo may 0$0 the d<MCO IC                    b. ScrJor:Sh=aJI giva yCll,I wr1ttttn n oUce (a, in ony othClr mnMOJ 11\ whk.h
          fi~d tho vchlck!. II wo 1~!<0 1no vchldo. il!lY =•orie5,                         • chJlll nola ls!)M!~ 10 you) whhln 10 dcys ol lhe dnto 1111.~cm ract
          ·cqu[pm Q.1\1, and rcptaromont Jr.l,rt!; wltl t'l: l'OY'Whh 1tio V'Dtiicio.      io J:l9 ~fl0 II SoCor alects I~ c;ino;t!I. Lll'O<! •ccolpl ol • uch notico,__xou
                                              insurance must cover our interest in th• vehicle. 11 you do
                                              not have this insurance. we may, l we choose, buy physical                       You waivo Ille provil:lcm of Col ii. Vehicle Codo Socijon 1909.2 1 and
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20            PageID.116                   Page 8 of 110
                                                  authofit.D tho Cal\loroia Oepnrlment of Molor V&!klos lo fu ml5h your
                                              iIDm;lg• ln!:urnnee. II w o d<?c.ldo 10 buy phyllicnl ch>majje
                                              ;nsuraoco, we may eithcr buy ln!i.uranc.o ihat covets your
                                                  residence address    to us.
                                              in1ercs1 Md om intore ~l ln tho vehicle. or buy iMuranco lha1
                                              covors M ly our ln1or~I. 11 we buy ollhor lypQ of ln.ouranco.                                      CREDIT DISABILITY INSURANCE NOTICE
                                              we wDI 1en )'D!J which lype and 1ho ehorgo you mu.i p; y_Tho                                                   CLAIM PROCEDURE
                                              charge wm be the pmmium for tho iru;urance Olnd a firµt.nce                      11 you booorn• disabled, you mus! toU us righl away. (You are advised
                                              chilrge cornputod al !he Annual P<!ll:onlnge Raio shown en                        to send thls lnlormatlon to 1he same address to whid1 you a<c normalty
                                              tt.'l o lront tJJ this con tra.cl or 1 at our op1ion, the highQSt m10             req\lirlld lo sand your paynionl..!f, unlosos n dJfterenl nddrn.&S or tole·
                                              lh• !Aw pormi1$. II 1110 ve!llc:lo lo lo•I or damaged, you •9100                 pt»no number is olvcn ,0 you bi wt ttin ~ 0,. U:i: as lho location whQfP. WD
                                              that we may UI.& oiny lnsuranco .sanJornont 10 reduc:o wha1                       woutd like IO be nolified.) W O wlll tall you wham ta g.QI etaim lormL You
                                              you a.Yo or teP41it lhO voi,iclo.                                                must send in the completed "form to the Insurance company as soon
                                         e.   wna1 hap~ lo rclumed lnsur.Jnce, millntl!!n3nce,                                 il!f pos..!i.ible and tGn u! il~ soon as you do..
                                              s.orvlce, or o~hCl contrnct cJtargee. II         we. get   n r~urtd or           11 your disnblilly insurunco covaro all or yoor missed payman1(0), WE
                                              insim111co, mttfntommca, serVH1t. or otti er c-on1rat1 ·cl'\arg~.                CANNOT TRY TO COLLECT WHAT YOU ONE OR FORECLOSE
                                              you agree that we may subtract Uie refund from what you                           UPON OR REPOSSESS ANY COLLATERAL UNTIL THREE
                                              owe.                                                                             CALENDAR MONTHS AFTER your fitSI mls.ed poymon1 it due or
                                                                                                                               unin me lnsUlltnca company pays or ro)oo• your ~aim, which"""'
                               3.        IFYOU PAY LATE OR BREAK YOUR OTiiER PROMISES                                          como• fil!l1. We CM . howovor, 1ry ID colle<:I, forocloso, or IDP<>5SCSS 11
                                         a. Vou may ow~ Iota charg1s. You will P.'.IY a late c.J\3rgo on                       you huvo il.ny monoy duo ond owrng us or \J.te oths:rwi!'.i.o in dofault
                                              oa<h lalo' paymcni os 5l1o\Vn on ma lro.n1. Aa:1>Ptanca             or a          when yout cfio3bility r:llllm is made or If aJic:nior mDrl!J3ge or lil!n hOldcr
                                              lnlo P'1'/TI1•n1 or 1010 ch•ru• does no! ox eu ~o your l•I                       Is lor.,,!osln!J.
                                              p_tlyment or rne:an Lt1bt yOu may llcop m..•iking lnlo .rmyman1.!l.              U t.ha int.uli):nco compnny p;iys the claim w1lhin rho lhreo calendar
                                              If yotJ pay 1:i1c. wo may also lake lh• step• d""cribod below.                   mcnlt>s. wo mU!l accopt lho money a• lhough ycu P<tid on limo. II !ho
                                         b,   You nr.1y h:\'-'lf lo pay .:1.ll you owe er once.. U you btOtlk                  lnsuronco c~mpany tefcct.5 lho c:loim within tha lhrce carondnr months
                                              yCtJr promloos (dotoull), we nmy dorn•nd 1na1 you pay on                         er acccpt!Oi lha cbim wilhln the lhrea calendar months cm a p~ r1 i..1I
                                              you O'ND on 1ht!o con1rac.t 4:1.l onco, ~ubj oet to ony ri;ht tho lnw            disabilily and p5y& k?so lh>n lor a 1otol dfa,.b !ity, you w~l M vt! 3 5 d!>ys
                                              gi\<!5 you to t<hmtall.? 1h'5 conir"3Ct Del&l.Ull means:                         from the dale lhal !ho r• loclion or tho ilCCeplanCl! ol lhe pa111nl
                                                   You do nol pay any paymonl en !Im•;                                         di5"bffily cblm ls scnl lo pay post due p •ymonts, er tho dllf•tenco
                                                   You glvo lnloe. lncomplem, at misleading lnlcmmllon on                      b.e lw ~n tho PtJ-51 duo p.l!ymams ond whai the inwn1nce: cwnpany
                                                   n credit appr.ca.tion:                                                      poys IOr 1hc p;irlktl diGAblhly, plu• lo.tc chorglfli. Y<>u can conlm:1111, and
                                                   You .slart a proceeding in bankruptcy 01 one is started                     we wUJ tell you ho-.N much Y      ou cwu . An er lh:U 1ime 1 we can t1¥...c action
                                                   agai~ you or your p:-opor1y;                                                to collec1or lorocl<W> or ropcssos• any ccllll1ural you may ha'"<! Qi•on.
                                                   The vaMcle i.s los1, di!mn!Jed or destroyed; or                             11 the insurance company accepts your claim but r-ciuires 1hat you
                                              •    Voll brl!.ik any o gr&U m e nt~ in this cM tract.                           send in additional forms 10 remain eligible lor continued payments, you
                                              Tho LlmQunt ycu "'i ll owo will .bo 1he unpi:lid part ot the                     :;OOukl send in tht'!5C t:omptatod addili.onaJ lorm~ no h:uc r than
                                              Amounl Financed plus llm oamed :ind unpold part of lhe                           required. II yol.1 do no1 sond in thcso k>rms on time. lho insurance
                                              Finance Charge. any late charges, and any amounts due                            e<>mpany may ~l op p~yltt g, and we will !hen bG ablo 10 la~• action lo
                                              bCCllur.e you dclnulil!d.                                                        col.l uct or lo~ lose or repouon any collolaral you r'nny hnvc given.
                                         c.   You moy hove IQ pDy coll ection C.OS.1.$.. You wm p ity Our
                                              re.asonoble ~l!J 10 couc-c.1wh;;it you owa, lncJudins anornay                                                  St!Hor 11 Right to Cnnt1!1
                                              lees, cour1 c""1s, ccliectlon agoncy loC3. and li>M pnid lor                      o.   Sellor  "ll'"""
                                                                                                                                                   lo dcfivcr lho ....,hiclo 10 you on tho dills !hr• ccttlrnel i:1
                                                                                                                                     >lgnod by Seller and )'OU. 'bu undnrsland 1hat 11 moy tlkn • fow diJyo
                                              othol rca:ion:lbf.c collection efforts. You agre-e LO pay a charge not
                                              lo oxcaC<I S1!i ii ony check you give 10 us is <f'honored.                            lor S<!Uot 10 verify your e1odit ntJCt~n tho contract. You nQroo 1h.o1
                                         d.   Wr   m~v tal<c the vehicle rrom you~ H you d cf11ull, wo mc y                        If Sailor i• unollli.- 10 rwi(Jn lho eon1roe1 ID any one 01 lltCfi""ncinl
                                              mko (repo"58SS) lh• vehiclo lrcm you II we          do ••
                                                                                                   p1r.1celully
                                              nnd 1hC? l:t.w nUows IL If your vehiclt! h.a !> ari elCCtronic
                                                                                                                                   institutions with whom Seller regularty does business under an
                                                                                                                                   a.uignmcni acceofablo to Siller. Sailor may cancel 1hc camrac.t.
                                              trt!C'klng dcvx:o~ you agree th.it wo f1¥1Y t.a a tho davfce ro                   b. Sollct s.nalt g\ve ~iou written notlcn (or in tiny othon m1rinbr-in v.i\lch
                                              find lhc vohlcln. II ,..~o tako tho vohlclo. any ac~or.ios.                          acw:al notice is given lo you) wl!hin 10 days of th11 dat.D 1hi!i contract
                                              ~ulprne:nl, p,nd  rop!ocomcnt p(lrt!i wm ~lay with t_l'\Q vch cJo.                   lnl!>'l•d II SGler • le<:t> la c;incul, Upon rl!Cc;p1 ot sucll nalbl, you
                                              II •ny por:;onol ilM1" 010 In the vehlclt:, wo may #taro lhom                        must immcdioi.tnly return 1ttt vo.hlc1e to Se!Uar i" lho same cooc&Jlon
                                              1ot you 41 your expen!io. 11 you dO not a ~k for thcn.'C- llcn'~                     :is when     ••kl.rcason'1blo ww arul 11nr eu:opl lld. S.ilar mus19M>
                                                                                                                                   bock tc )'Oil all coMloorolion 1ccvl~ by ScUe r, Including any lrad,.
                                              b~d<. wo mny di~pos o ot them a:; H1a lo.W allows..
                                         c.   How you ean got the V4!h1cla back if we ID.kc i l 11 we                              in vohicle.
                                              mpoosotl-< t h ~ vohlclo, \IOU m<>Y pny lo goi 11back (redeem)                    c. II you tlo not imrncd1:1tcly return the vehicle, you ;h3" be liable tor all
                                              You may redeem lhe \'<!hc lo by Jl'lying all ~u owe, or you                          expcnsa s incum:d tr/ Seller in taking the vehicle ftooi you, including
                                              may have lhc- rlght 10 1einslilic mi' C°'1lrru:.r nnd redeem                         reasonable attorney's fees.
                                              lhe vehlolO by p;iying posl duo paymonll: 3nd any lolC                            d. Whilo lite vtll1lda 1$ lit your po"'°s.slon, oil tor°'" c f Ille tofllro<:~
                                              cha'l!!S, prOlridlng prool o l lnsuroncQ, on<Uor laking olhor                        Including lho!lll roi31ino lo U$e or Iha velricit and insuf'llllCe for lhe
                                              oc1lon 10 ouro lho dolaull Wo wlil provide you all no~cos                            vcfllcte-. ! hal1be i" iun f0tco ;ind you~ a.s.sumo o ~ rillik or lo!.~ or
                                              required by law to tell you When and how much 10 pay                                 damage to lhc V'C!.bJcla. You must pay a ~ re ~m1.blc com for ropair
                                              and/or what action you must L.i q lo redeem the vehicle.                             0 1:111y damage to lhe \'Chlclo "ml ~ ltic vchide ~ r etu r ned 10 SoJ1c1.



                                                                                  ARBITRATION PROVlSION
                                                                 PLEASE REVIEW· IMPORTANT- AFFECTS YOUR LEGAL RIGHTS
                               1. EITHER YOU OAWE MAY CHOOSETO HAVE ANY OISPUTEBETWEEN US DECIDED BY ARBITRATlON AND HOT IN COURT OR BY JURYTRIAL
                               2. IF A OISPUTE lS ARBITRATED, YOU WILL GIVE UP YOUR RIGHTTO PARTICIPATE AS A CLASS REPRESENTATIVE OR CLASS MEIABER ON
                                  ANY Cl.ASS CLAIM YOU MAY HAVE AGAINST US INCWDING ANY RIGHTTO CLASS ARBITRATION OR ANY' CONSOLIDATION OF INDIVIOUAL
                                    ARBITRATIO~I S .
                                l. DISCOVERY AND RIG~ITS TO APPEAL IN AREllTRATION AR E GENERALLY MORE LIMITEO THAN IN A LAWSUIT, AND OTHER RIGITTSlliAT
                                     YOU AND WE WOU LD llAVE IN COURT MAY tlOT BE AVAILABLE IN ARBITRATION.
                               Any d11rn ~dispute, whclhor ut coo1t~c1 tort, .;tWtulc orcehcrwl:.oo (tncluding 1ho lntorprcutlfon and r;a:ipe or this A1b~rn1ton P 1a-..~km 1 and1hc .01t1i1rsbihty
                               cf tnn ci:l;.im or dlspuro), bctwoan you nnd uo: or our nmpt.aynes. agcn1:.. SUCCO$:ort: or .Ot:!ii~, which .aris.os O\i1 of or rfllntc:; 10 )OUt c ~ed1t 3p¢iWHion,
                                pure:!"'"" ~· ""n<Jil""1 ol l hl~ v<thie•e, llllo canlrad "' nny roS\Jlllng 1ranoae1lon or 1clnlion+h1p l1ncludlng ony such ru1<11ion!hip with lhiid p•t1l• • wno do
                               not ~n t~1 i5. conlracl) !.ihnlt. 01yaor ar oUr clll'C.tion. bcl rcsoNo-d by noutr.:it binding arbiJro.lioo nnd not by n. coun ar.:tlon. 11 federal law provides. tt\BI aclnim
                               or c!sputo is no: 'ubfoct &a b ndlng =trbtt ~ t lon, If\!: Atblbiltlon Pra.-f!K>n ~has l'\tll aPfJI)' 10 r;uch Cfttirn af dl$P(llo. Any d:lirn or dispLl!D ls. to be ~rbitra1od
                               by a siagJo arl;:llt."tlor on nn 1ndiv-ldu:il basts Md not ;is a clas5 action. You exprouty w.:.iivt! uny figh: >-Ou may t~vc io onblHillc a dass octlon, You m:tY
                               choose 1he American Afbltr~ loo As.sccia1ian. 1633 810.i<!w>y, i Oln Float. Now l 'or1t. Ne<• Yorlt 100:9 (~). oro nyo11tor crgnnlz>tlon 1o oond11"1
                               1hr: arbi1r.u.1icn -'l.lbj~ t ta oor t\pprGVUl1Yt:iu may 9r.11a mw ol the rure~ ol a.n wbiualion crq.ar.Mmll.on by «1nittcl1t'19 lhe org:::tniznllon or v~; iB v.icmlta.
                                M >il101om w ll b<! o\IQrn<:y' or 101ired jucl{)ns and r.l'latl bC soi<Klad pur..uon\ 10 lh• appttcnlllo rulo" Tho m«nita1 •l<>lli oppty goveming • ab•tinlill<I lilw
                               :lhd the op~licablo 010lu1e ol limi1111lcn:c Too arbi11ntiQn hc•ring >hi!ll :>a eonduel•d In !no ledorol pillrlel ln whicll yoll reside urit..u 1h• Sello1·Creditor is
                               " p:irty lo lhe drum 01 dl.P11lo. In <.t>;eh Cll~O lho hoonn9 ,,;ti be h•ld in the l~dor.il d'°trlci whera 1"' contr oel "''" lllrnCUlod. Wo w\11 poy your liling,
                               .odrn1nl!.tr.:nle)f1, uuYic.o or C.lSe 1nlltlag<1mcnl la-c andynut 01tbi11rur.:i1 01 hoohpg rqe ntl up 10 a ntnJ1lm1un It S.SOOO. unless 1hc low cw the rule°'"°' 1hc c'1oson
                               .fHblu,·uOn ot9am.l1ion rnqulrc u ~ 10 poy mo:e. Thrr oii:rmurtt wa pay m~y bo •CJfrnbo rscd in wtiolo or itl pall by doc1'io11 ol thu nrbiHa10< ii !ho mblui:uor
                               !ind:. thn l nny of ynur cbrn~'i Ir. frhro1ou!; undat apipl~iblc Ii w, Eilic!1 p:uty :ITTn.U~ ~'Boponsiblo io>r It,- C\\ln ;ittorncy, O~t l oind ot.hcrr foos. unt6" uwafdod
                               by 1he iJfbftro:or 1.moor applicablo Lilw.. 1r !ho chmt.{!n orbhi;iuon or9nn!n1ion1:; rt11C'5 conflkl wl1h lhii;; Arb41mlion Pr ~. 1h1m fho p.10011~~ cl Lhfs
                               l\rblU•IWJn Provi£i0!1 >han conl!OI. Arr/ ~rbi1ra1lon undJlt 1hl! Arbllr>hon Pra.ioioo <h:IQ be!            .ll:'' ""'IC!d
                                                                                                                                                        b-1 1ho FO<krral Arnllrn~cn Acl (9 U.S.C. § 1 oL $CQ.)
                               ~nd 001 b.Y ny -;tnt!l 1aw cooC(!ming arb!irniion. Any award t)y If\& nrbltrntor !:hill! be in wn1fng gild Y.111 be lin:il :'IJ\d blnaiog oo :ill paubCS. •utJjcct 10 nny
                               lit,utccJ rl9til to .:Jppttnl und-ar th.r, F~do rat Amttr,iti.o:n Act.
                               You ,cintJ we fDlal.n lhfl tighl ta S«!i!IC r~modiut In ~miltl cra1m:1 i;o:un lor d1SpulO'i o r clni~ w10'lln nuu cnutt'n 1i;ri!'fdic:tl:on, i.thlots l'lUCll ilclion Jr. min~ ttiuc.d,
                               mmovod er nppuakN.1 let \\ ditio1en1cot1n. Nelitttr you nor '~ e waMI t~ rlgtii to tifbltrate by u~ing ~e ll·hctp ,emadles. 5ud1 t\!'i r~uesstcxi . or by firin~
                               nn ilt1lon co meovot the v.&hltlo, ;o rt C:G'.Je1 il deflc:te:ncy b.IJ l:lnce, QI tor indNlaulll tnjunclfl,11 rellaf. Any c.eu11 tµiv1ng 1u11sd"ictlori m.::.y cntc!t judgment on ttm
                               nrbllHUoft il~v:mi The; Aib h r.lllon P1oi.1~ sh:dl sw\llvtt ilfl'/ 1crmlnn1lon~ payotf 0 1 tram.let of thisccwilfa~L If aoy pall ~ chb Artl~.a !lon ?rcM~on. 0 1t11!1
                               1ti:.n 'wJf.mrs of C l~O.~ nctior1 ri(lhtoo;, 1t; dt:cmod Of lc:ur1d 10 be uhonfo1co01blo fOf any raason, :he n:rm:ilnde r stl.1Q remain en1o"filbiC!'4 II ti Willver al clil5S
                               octJon iiuh!.,'; ~ c:hit'" mc:d .,,, lound to b(!' unonforc.CDllio fot a11y IOilG.an ln a: c.aso in v'hch e tas~ action ~rk'gjJfon~ luivD been rnadc, 110 remainder cl lhi'
                               /u bl1r3.tkm PrC\is1on :;n:i l ~ be UOIJ'lllcm:coblu.

                              NOTICE : ANY HOLDER OFTH fS CONSUMER CREDIT CONTRACT IS SUBJECT TO AU CLAIMS AND DEFENSES Wt!ICH
                              THE DEB.TOR COULD ASSERT AGAINST THE SELLER OF GOOOS OR SERVICES OBTAINED PURSUANT HERETO OR
                              WITH THE PflOCEEOS HEREOF. R ECOVERY HEREUNDEl'I av THE DEBTOR SHALL N.OT EXCEED AMOUITTS PAID BY
                              THE DEBTOR HEREUNDER.
                              T h " preCOiling NOTICE a pplie• only lo goodll or servic<!5 obtained primnrlly tor personal, lamily or hous ehold use. In all 01hcr ca os.
                              Bu yer will not assert ngain51 any sulJsequanl h older or a&-•ig nee of ll1ls contract any cla.fms or 'dcfcnscs 1he Buyer (deblor) r.iay have
                              agaiMt the Seller. o r agaif\St !he manulnclurcr ol lhc vehicle or equlptTj ent oblalned un\le r this conlraCI

                                                                                                                                                                                               (A!.Signcc) at (address)
                                                                                                                                                                under IM tr.rm!; ot Sc·llcfs ;ipccmentf<r,J wiih ~~ooe
                                                                                                  O    A.so;igne:I \Yll~I recoo~e                O     A5signed wi11 rmited rtcOUIS.C


                                Seller
                               Form No. 55l-CA-AR9 7113
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.117 Page 9 of 110



     1
     2
     3
     4
     5
     6
     7
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24                               EXHIBIT B
    25
    26
    27
    28

         365.436.TG - 00456660.DOC              4                3:19-cv-00513 MMA (WVGx)
          DECLARATION OF BENSON Y. DOUGLAS IN SUPPORT OF DEFENDANT MERCEDES-BENZ USA,
                             LLC'S MOTION FOR SUMMARY JUDGMENT
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.118 Page 10 of 110



      1                        UNITED STATES DISTRICT COURT
     2                        SOUTHERN D]STRICT OF CALIFORNIA
     3

     4
      5    WTLL]AM     R.   McGEE,


     6                      Plaint j-ff   ,

                                                       )

     7            vs                                   )       Case No. 3:l-9-cv-00513
                                                       )       MMA (WVGx)
     8     MERCEDES-BENZ       USA, LLC,        ANd
           DOES 1 through        10,
     9     inclusive,

    10                      Defendants.                )




    11_

    1,2

    r_3

    t4                        DEPOSIT]ON OF WILLIAM R. MCGEE
    15                            Carlsbad, CaLifornia
    t6                         Wednesday, September 4, 20!9
    L7
    L8
    I9
    20
    21,    Reported by:
    22    BARBARA  A. BAKER
    23    RPR, CSR No. 13033
    24    Job No. 3500380
    25    Pages l- - 77

                                                                             Page   l-

                                          Veritext Legal Solutions
                                               866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.119 Page 11 of 110


             I              UNITED STATES DISTRICT COURT                                               I                       INDEX
            )               SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                       2                                         Page
                                                                                                       3 EXAMINATION              BY MR. GRECO                            6
             3                                                                                         4
            4                                                                                          5               EXHIBITS
            5    WILLIAM R. McGEE,                                                                     6   NUMBER             DESCRIPTION                        PAGE
                                                                                                       7   Exhibit I Second Amended Notice ofTaking                    l5
                                         )
                                                                                                                     Videotaped Deposition of Plaintiff
            6              Plaintiff,            )                                                     8             William R. McGee and Demand for
                                         )                                                                           Production of Documents
            7       vs.                      )           CaseNo. 3:19-cv-00513                         9

                                         )       MMA(wvGx)                                                 Exhibit    2 Plaintiffs   documents produced   per     16

            8 MERCEDES-BENZ USA, LLC,                              and )
                                                                                                      l0       Exhibit I category requests
                                                                                                      ll Exhibit3 LegalClCReport,                           28
                 DOES      1   through   10,                 )                                                       Bates MBUSA 000001 - 000004
            9 inclusive,                             )                                                t2
                                         )                                                                 Exhibit4 Groupofdocunentswithcoverpage                     52

        l0                 Defendants. )                                                              l3             entitled "Deal_Lead_Sheet,"
                                                                                                                 Bates MBUSA 000520          -   560
                                                                                                      t4
        1l                                                                                                 Exhibit 5 Pre-lnvoice Accounting 691945,               6l
        t2                                                                                            l5          04/16/16, Bates MBUSA 000012 - 014
        l3                                                                                            16 Exhibit6 Pre-lnvoiceAccounting693042,                    64
                                                                                                               04/22/16,BatesMBUSA 000015 - 016
        t4
                                                                                                      t7
        l5                                                                                                 ExhibitT InvoiceNo.706559,10/28/16,                   66
        t6                                                                                            l8         Bates MBUSA 000020 - 021
        17           Deposition of WILLIAM R. McGEE, taken on behalf                        of        19 Exhibit      8    Invoice No.   720159,05/16/17,        67
                                                                                                                 Bates MBUSA 000022 - 024
        I   8    Defendants at 70 1 Palomar Airport Road, Suite 250,
                                                                    ** a.m. and ending at             20
        l9       Carlsbad, Califomia, beginning at                                                         Exhibit9 InvoiceNo.732089,lll02/11,                   68
        20 **       : P.m. on September 4,2019, before BARBARA A. BAKER,                              2l         Bates MBUSA 000025 - 027
        2l       Certified Shorthand Reporter No. 13033.                                              22 Exhibit l0 Invoice Accounting736234,           l/05/18,      70
        22                                                                                                       Bates MBUSA 000034 - 037

        L)
                                                                                                           Exhibit    ll   Invoice Accounting'149474,'l/17/18,        7   I
        24                                                                                            24         Bates MBUSA 000054 - 55
        t<                                                                                            25
                                                                                             Page2                                                                              Page 4
            ,I
                 APPEARANCES:                                                                          I                         EXHIBITS
            2
                                                                                                       2                           (Continued)
            3    For Plaintiff:
            4             LAW OFFICES OF WILLIAM R. McGEE, APLC                                        3
                       BY: DEANNAM.WALLACE                                                                 NUMBER                          DESCRIPTION                        PAGE
            5          Attorney at Law
                                                                                                       4
                       701 Palomar Airport Road
            6          Suite 250                                                                           Exhibit 12 Hoehn Motors Work Order 680597,                            72
                       Carlsbad, Califomia 9201 1                                                      5          l/l0ll9, Bates MBUSA 000065 - 068
            7          760.438.1047                                                                    6
                       760.438.1056 Fax
                                                                                                       7
            8          deannalemonlaw@gmail.com
            9                                                                                          8
                 For Defendant:                                                                        9
        l0
                       LEHRMAN LAW GROUP
                                                                                                      l0
        l1             BY: ANTHONYPAULGRECO                                                           ll
                       Attorney at Law                                                                12
        12             12121 Wilshire Boulevard
                                                                                                      13
                       Suite 1300
        l3             Los Angeles, California 90025                                                  t4
                       3   10.917.4500                                                                l5
        l4             310.917.5677 Fax                                                               16
                       [!E-MArL2]                                                                     t7
        l5
        t6                                                                                            18
        t7                                                                                            l9
        l8
                                                                                                      20
        l9
        20                                                                                            21
        2t                                                                                            22
        22                                                                                            23
        23
        24
                                                                                                      24
        25                                                                                            25
                                                                                             Page 3                                                                             Page 5


                                                                                                                                                                      2 (Pages2 - 5)
                                                                                  Veritext Legal Solutions
                                                                                            866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.120 Page 12 of 110



            1        Carlsbad, California, September 4, 2019,                          I      A 1985.
            2                   l2:51 p.m.                                             2      Q What kind of law do you currently practice?
            3                                                                          3      A I specialize in Lemon Law cases.
            4                                                                          4      Q Is this specifically California Lemon Law?
            5                 WILLIAM R. McGEE,                                        5      A Well, yes; although, I guess I could say my
            6    Having been first duly sworn, testifies as follows:                   6 firm    also does cases in Nevada and Arizona as well.
            7                                                                          7         MS. WALLACE: And federal.
            8                   EXAMINATION                                            8         THE WITNESS: And federal cases, yes.
            9   BY MR. GRECO:                                                          9 BYMR.GRECO:
        I0        Q   Can you please state and spell your name   for               10 Q           And what is the name of your firm?
        I   1 the record.                                                          II A           The Law Offices of William R. McGee.
        12 A     William McGee. W-i-l-l-i-a-m, M-c-G-e-e.                          12 Q           Okay. And the Law Offices of William R. McGee
        13 Q     All right, Mr. McGee. My name is Tony Greco.                      l3      is also representing you in this lawsuit; correct?
        14 And I'm an attorney for Mercedes-Benz USA, LLC.                         14 A           That's correct.
        15 We're here to take your deposition regarding a                          15 Q           What is the current address for the Law Offices
        l6 lawsuit, which you filed against Mercedes-Benz USA,             LLC, 16 of William R. McGee?
        17 Have you ever had your deposition taken before?                         17 A           701 Palomar Airpofi Road, Suite 250, Carlsbad
        l8 A No.                                                                   I   8 California       9201   1.

        19 Q Al1 right. What do you do for a living,                               19 Q           You mentioned that you received your California
        20 Mr. McGee?                                                              20 bar license in 1985.
        21 A I'm am attorney.                                                      2l            Have you ever practiced in any aleas   oflaw
        22 Q Okay. And how many depositions                have you taken,         22      other than the California Lemon Law?
        23 if you     can estimate for me?                                         23 A           Yes.
        24 A          This   will be a really rough estimate. Maybe   a            24 Q           How long have you been specializing in Lemon
        25 couple hundred.                                                         25 Law        cases?
                                                                          Page 6                                                                   Page 8

            I     Q  Okay. And so do you feel sufficiently                             I A        Since 1987.
            2   comfortable with the process of taking a deposition that               2 Q        When you say specialize in Lemon Law cases,
            3   there is no need for us to run through all the                         3 what do you      mean?
            4   admonitions before getting started with this today?                    4 A        Well, it's evolved somewhat over time. But by
            5 A       Yes,  Ido.                                                       5 specializing in, I mean that my practice today    is by and
            6 Q       All right. Okay. I do have to ask you: Have                      6   large exclusively Lemon Law cases or cases under the
            7 you taken any medication in the last 24 hours that you                   7   Song Beverly Consumer Warranty Act.
            8 feel would impair your ability to remember any of the                    8 Q        When you say "by and large," are you able to
            9 events related to this case?                                             9 give me a percentage of how many of your       cases are under
        10 A Ihavenot.                                                             l0      the Song Beverly Consumer Warranty Act? And a rough
        II Q Okay. Have you had any drugs or alcohol in the                        l1      estimate is fine.
        12      last 24 hours that you feel would impair your ability to           12 A Ninety-nine -- well, 95 percent.
        l3 remember the events of this case?                                       13 Q And the other five percent are -- you mentioned
        14 A No.                                                                   l4      that your firm does some work in November and Arizona.
        15 Q All right. Mr. McGee, what's your date of                             15           Is the other five percent made up ofthe Lemon
        16 bifth?                                                                  16 Law cases in Nevada and Arizona?
        17 A          January 16,1959.                                             17 A          And federal cases, yes.
        18 Q          And you mentioned earlier that you're an                     l8 Q          As I just deposed your wife, I know that you're
        19 attorney.                                                               l9      married.
        20 Licensed here in the State ofCalifornia;                                20 What address do you live at?
        2l correct?                                                                21 A 1601 South Pacific Street, Unit 82, Oceanside,
        22 A Yes.                                                                  22 California,92054.
        23 Q All right. Are you barred in any other states?                        23 Q          And how long have you lived there?
        24 A No.                                                                   24 A          SinceNovemberof20lS.
        25 Q When did you receive your law degree?                                 25 Q          Does anyone, other than your wife, live with
                                                                          PageT                                                                    Page 9


                                                                                                                                     3(Pages6-9)
                                                             Veritext Legal Solutions
                                                                   866 299-st27
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.121 Page 13 of 110



          I you at that address?                                               1      Q     What about Patrick, is his last name Mccee?
          2 ANo.                                                               2      A     Yes.
          3 Q All right. So this lawsuit is regarding a                        3      Q     I'm sorry. What is Meghan's new last name?
          4 Mercedes-Benz C350. IfI refer to that as the subject               4      A Sloan.
          5   vehicle, do you know what vehicle I'm talking about?             5      Q S-l-o-a-n?
          6     A    Yes.                                                      6      A That's correct.
          7     Q   The entire time - strike that.                             7      Q     No "e"?
          8        Did you purchase the subject vehicle?                       8      A     No "e."
          9     A    Yes,   Idid.                                              9      Q     To your knowledge, has Patrick ever been a
         10     Q And the entire time that you owned the subject              10 passenger in the subject vehicle?
         11 vehicle, have you lived anywhere other than the                   11 A More than likely.
         12 South Pacific address youjust gave me?                            12 Q To your knowledge,            has he ever driven the
         13 A Yes.                                                            13 subject vehicle?
         14 Q Where else did you live?                                        14 A No.
         15 A I lived at14360 Cascade Crossing, Poway,                        15 Q To your knowledge,            has Patrick   or -- let me do
         l6 California, until February of20l8. And then in                    l6   them one at a time.
         l7 February 2018, we lived at the Escondido RV Resort in             l7        To your knowledge, has Meghan witnessed any
         l8 our motor home until we moved into our present address            l8   problems with the subject vehicle when she was a
         l9 in November of 2018.                                              19   passenger?
         20 Q Did anyone, other than your wife, live with you                 20 A No.
         27 althat   house in Poway while you owned the subject               21 Q And what about Patrick,             to your knowledge, ha
         22 vehicle?                                                          22 he witnessed any parlicular problems with          the subject
         23 A No.                                                             23 vehicle when he was a passenger?
         24 Q Do you have any children that are older than                    24 A No.
         25 driving    age?                                                   25 Q If I had a pie chart which showed the
                                                                  Page   l0                                                               Page 12


          I     A I have two children, both driving age.                       I   percentage of drivers for the subject vehicle, what
          2     Q Okay. And what are the names of your children?               2 percentage of that pie chart would be you as the driver
          3     A Meghan and Patrick.                                          3 ofthe vehicle, and what percentage would be the other
          4     Q Do they live in California?                                  4 people?
          5     ANo.                                                           5 A        I would   be somewhere between   five and ten
          6     Q Have they lived in California   at any point                 6   percent.
          7 while    you owned the subject vehicle?                            7 Q And so the other 90 to 95 percent, to your
          8     A Yes.                                                         8   knowledge, what other drivers are there that would make
          9     Q Is Meghan's last name McGee?                                 9   up that 90 to 95 percent?
         10     A Asofaweekandahalfago,no.                                    l0 A My wife.
         l1     Q Congratulations.                                            II    Q To your knowledge, has your mother-in-law ever
         12     A Thankyou.                                                   l2 driven the subject vehicle?
         13     Q And so did she live in California up until a                13 A Not that I was aware of.
         14 weekago?                                                          14 Q I think your wife mentioned that she also has
         15 A No. She lives in Colorado and moved to                          15 two children.
         l6 Colorado in November of 201 5, I believe.                         16 I assume those are your stepchildren?
         17 Q To your knowledge, has Meghan ever driven the                   17 A Correct.
         l8 subject vehicle?                                                  18 Q Toyourknowledge,havetheyeverdriventhe
         19 A I don't believe so, no.                                         l9 subject vehicle?
         20 Q To your knowledge, has she ever been a                          20 A To my knowledge, they have not driven the
         2 I passenger in the subject vehicle?                                21 vehicle.
         22 A More than likely.                                               22 Q        Other than yourselfand your wife, can you
         23 Q Do you recall any specific times that she was a                 23 think ofanyone that's driven the subject vehicle, to
         24   passenger in the subject vehicle?                               24   your knowledge?
         25 A        I don't.                                                 25 A        Only dealership personnel.
                                                                  Page I I                                                                Page 13


                                                                                                                        4 (Pages      l0 -    13)
                                                           Veritext Le gal So lutions
                                                                866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.122 Page 14 of 110



            I        Q   Okay. Okay. Mr. McGee, before we do the depo                             I A         Yes, it is.
            2 notice, is there any particular reason why you would                                2 Q       Okay. And I think our firm has been using
            3 ever drive the subject vehicle as opposed to your wife                              3    probably the same deposition notice for several years.
            4   driving the subject vehicle?                                                      4          Are you generally familiar with what they look
            5 A          Typically, the only time that would occur would                          5    like when they come out of Lehrman Law Group?
            6   be  ifshe needed the Jeep Grand Cherokee because she                              6 A         Iam.
            7   either needed to haul some stuffthat was too big for                              7 Q         Okay.    So you didn't really feel like there was
            8 the Mercedes, or if       she were carrying passengers.                             8    a need   for you to go and review it in detail?
            9 Q          Okay. So ifshe's driving the -- okay. I also                          9 A That's corect.
        l0      understand -- let me ask you          this: Other than the                    10 Q Okay. And I will represent that it is similar
        I   I   subject vehicle, are there any other vehicles that you                        1I to the other deposition notices you've seen before.
        12 currently own?                                                                     12 If you turn to Roman Numeral No. II, along with
        13 A             Yes.                                                                 l3 the date and time, the location of the deposition, it
        14 Q             Okay. What vehicles do you currently own?                            l4 also reflects that certain documents be produced.
        15 A             I also own an Aston Maftin, and I own a Monaco                       15     MR. GRECO: I am going to go ahead and mark,                   as

        16 Motor Home.                                                                        16 Exhibit 2, a copy of the documents that you and your
        17 Q             And between the Aston Martin and the Jeep and                        1   7    counsel, on your behalf, produced today.
        l8      the subject vehicle, are you able to give me an idea           of         18    (Exhibit 2 marked)
        l9      the percentage    oftime you        spend driving each vehicle?           19 BY MR. GRECO:
        20 A             Yes.                                                             20 Q All right. Mr. McGee, before we get further
        2l Q             Okay. How would you split those up?                              2l along into the deposition here, the first thing I wanted
        22 A             I would say the Jeep would be 65 percent. The                    22 to do wasjust go through the different categories where
        23 Aston would           be 30 percent or      so. And the Mercedes-Benz          23 we requested documents and see ifyou could think of
        24 might be five percent, if that.                                                24           anything else that might be out there beyond the
        25 Q             Okay.                                                            25 documents that were produced today.
                                                                                Page 14                                                                        Page 16


            I A          Probably less than five percent.                                         I          Did you have an opportunity to review the
            2 Q          All right.   So which vehicle do you      typically                      2   documents contained in Exhibit 2 before the deposition?
            3   use when you're commuting to work?                                                3 A Notbefore. Butlhavejustnow.
            4 A          Typically, the Jeep.                                                     4 Q Oh, okay. All right.
            5 Q          So are there any particular occasions or                                 5  MS. WALLACE: Hold on a second. He asked about
            6   reasons when -- reasons why you would use the                                     6 this. Did you      review these documents?
            7   Aston Martin over the Jeep?                                                       7          TIIE WITNESS: Oh, I'm sory. I was thinking of
            8 A          It's a nice day. It's a convertible,                                     8 Exhibit     1.

            9 Q          If you and your wife would be driving together                           9          Before today, I did not review these documents
        10 over the weekends, do you typical take the Aston Martin?                       l0          that I have today.
        1l A Ifthe weather is such that I could put the top                               II BYMR.GRECO:
        l2 down, then, yes. On the weekends, it's highly likely                           12 Q Okay. Allright.
        l3      that we would be driving the Aston Marlin.                                13 So the very first categoryjust                  asks   for each
        14      MR. GRECO: Let's go ahead and mark, as                                    l4          and every writing in your possession, custody, or
        15 Exhibit I, the Amended -- we marked as Exhibit I the                           I   5 control         related to the acquisition of the vehicle.
        16 Second Amended Notice of Taking the Deposition of                              16                Are all the documents related to the
        17 William R. McGee.                                                              17 acquisition ofthe vehicle that you have in your
        18 (Exhibit I marked)                                                             l8 possession, custody, or control contained within
        19 BY MR. GRECO:                                                                  l9 Exhibit 2?
        20 Q   Mr. McGee, have you seen this notice before?                               20 A                I believe they   are.

        21 A   I think I just briefly saw the cover sheet when                            2l Q      Okay. The second category asks for writings
        22 it     came into our office.                                                   22 related to maintenance or repairs ofthe vehicle.
        23 Q             Okay. Are you     -   I   just want to say, our fims             23 I noticed that there were a series ofrepair
        24 have had several cases together over the years.                                24 orders in here.
        25           Is that accurate?                                                    25                Has the vehicle ever been taken anywhere other
                                                                                Page 15                                                                        Page 17


                                                                                                                                               5 (Pages 14        - 17)
                                                                    Veritext Le gal                   So   lutions
                                                                               866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.123 Page 15 of 110



          I   than Mercedes-Benz of Escondido or Hoehn Mercedes-Benz,                       1         MR. GRECO: But, Counsel, I think we already
          2   to your knowledge, for service or rnaintenance?                               2   reached a stipulation that Mrs. McGee can, at least,
          3 ANo.                                                                            3   provide us with the insurance card for it; correct?
          4 Q Didyoupersonallyeverbringthevehicleinto                                       4         MS. WALLACE: Correct.
          5   Mercedes-Benz of Escondido or Hoehn Motors?                                   5         MR. GRECO: Or if that wants to come from
          6 A      Not that I can recall.                                                   6 Mr. McGee, it doesn't matter       to me as long as we have
          7 Q       Were you present at any times that the vehicle                          7 one copy ofit. Okay?
          8   was brought into Mercedes-Benz of Escondido or Hoehn                          8         MS. WALLACE: Sure.
          9   Motors?                                                                       9         MR. GRECO: All right.
         l0 A Yes.                                                                      IO BY MR. GRECO:
         II    Q Do you recall when those times were?                                   I   1 Q        Category 6 asks for all writings related to any
         12 A Not specifically.                                                         12 non-conformities that are alleged to be in the subject
         13 Q Do you recall how many times you were present?                            13 vehicle.
         l4 And your best estimate is fine.                                             14 Now, I understand that you probably have a
         15 A IcansaylwasnotatHoehn. Iwouldsayl                                         l5      legal definition in your mind as to what a
         l6 maybe was at Escondido Motors possibly on three or four                     16 non-conformity is. But for the sake of right now, I
         l7 ofthe occasions.                                                            17 just want to broaden it to any problem at all with the
         18 Q All right. Do you recall around when the last                             18 car.
         19 time was that you were present at Mercedes-Benz of                          19            Other than the repair orders that we have here,
        20 Escondido?                                                                   20 there's also a letter from Mercedes-Benz regarding           a

        2l A       No.                                                                  2l recall that's contained in there.
        22 Q       Do you know     if it was within the last six                        22 Can you think of any other writings              that would
        23 months?                                                                      23 document any problems that you           and your   wife had with
        24 A       It was not.                                                          24 the vehicle?
        25 Q       Was your wife with you at the same time when                         25 A          No.
                                                                             Page I 8                                                                    Page20

          I   you were at Mercedes-Benz ofEscondido on those three or                       I     Q   And do you know ifthere are any photographs or
         2    four occasions?                                                               2   videos ofthe vehicle?
         3 A        Yes.                                                                    3 A Not that I'm aware of.
         4 Q        Do you recall why the vehicle was being brought                         4 Q Okay. Did you have any written communication
         5 in on any ofthe       three or four occasions you were                           5 with   Mercedes-Benz USA, LLC?
         6 present?                                                                         6     A   Only the letter that I received from them.
         7 A        The only specific one that kind of occurs to me                         7     Q   What letter was that?
         8    is when the driver's side door had become misaligned and                      8     A   The recall notice.
         9    was catching as you opened and closed it.                                     9     Q   Okay. And you understand the difference
        10 Q        Category 3 asks for writings related to                             10 between Mercedes-Benz USA, LLC, and the dealerships;
        11 opportunities for Mercedes-Benz USA to repair the                            II correct?
        12 vehicle.                                                                     12 A Ido.
        13          Are the repair orders contained in Exhibit 2                        13 Q Did you personally            have any written
        l4    all the documents that you have related to repair                         14 communication with any of the Mercedes-Benz dealerships
        l5    opportunities given to Mercedes-Benz?                                     l5      that the vehicle was taken to?
        16 A To my knowledge, yes.                                                      16 A No.
        17 Q Category 4 asks for all writings               related to the              17 Q Regarding           this particular vehicle, do you
        18 condition ofthe vehicle other than the repair orders                         18 recall having any communications with any Mercedes-Benz
        l9 contained in Exhibit 2.                                                      l9 dealerships at all?
        20         Can you think of any other writings that would                       20 A I had some communication with Escondido                  Motors
        2l describe the condition ofthe         vehicle at any point in                 21 on one or two of those occasions when I was there with
        22 time?                                                                        22 my wife.
        23 A No.                                                                        23 Q    Okay. And I'm sorry. I meant written
        24 Q Category            5 asks for writings regarding                          24 communication.
        25 insurance coverage ofthe subject vehicle.                                    25 A          Oh, no, no written communications.
                                                                             Page 19                                                                    Page   2l

                                                                                                                                        6 (Pages      l8 - 21)
                                                                   Veritext Legal Solutions
                                                                          866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.124 Page 16 of 110



             I      Q   As far as your discussions with dealership on                      I right?
             2   the one or two occasions that you were there, you                         2 A Just one payment.
             3   mentioned that the one time that you recall was that the                  3 Q Just one.
             4   driver's side door had become misaligned.                                 4      To yourknowledge,       has any aftermarket
             5        Do you rccall the substance ofthe conversation                       5   equipment or accessories been installed on the vehicle?
             6   that you had with the folks at Mercedes-Benz           of                 6 ANo.
             7   Escondido?                                                                7 Q Have you done any research           into the current
             8 A        It's a -- it's a vague recollection. I recall                      8   value ofthe vehicle?
             9   that I think we had to come back a second time for the                     9 A Yes.
         l0 issue.                                                                        l0 Q Andwhatkindofresearchhaveyoudone?
         11 On those occasions that I was there, it's                                     I 1 A At the early neutral evaluation conference for
         12 usually because I was either dropping Arlene offor                            l2   this case, which I knew had a settlement conference-type
         l3      picking her up.                                                          13 element to it, I believe I did a Kelley Blue Book
         14 But on this one occasion, I do recall the                                 I    4   valuation on the car in preparation for that hearing.
         l5 service advisor -- I think it was the service advisor            --       15 Q           Okay. So did you just go on Kelley Blue Book
         I   6   being very apologetic about the fact that the door was               I    6   on your computer and punch in the mileage for the car,
        17 still hanging up.                                                          17 the year, make        and model and see what number came up?
        18 And I recall some conversation about the prior                             18 A           That's about it.
        19 time the car was there for that. The technician that he                    19 Q           When you selected the condition of the vehicle,
        20 wanted to work on the car wasn't available.                                20 what condition did you         select?
        2l     And so someone else had worked on it that                              21 A           Idon'trecall.
        22 probably wasn't as qualified to do that job as the guy                     22 Q           Do you recall what the options are for
        23       that he wanted to use.   And that guy was there now. And             23 conditions on Kelley Blue Book?
        24       he was trying to assure us that it would get done right.             24 MS. WALLACE: I'm just going to -- hold on.
        25 Q Do you recall who the service advisor was at                             25 I'm going to belatedly object as far as attorney/client
                                                                             Page22                                                                      Page24

             I the time?                                                                  I privilege and work product.
             2 A I don't.                                                                 2       l'm going to let you go ahead and answer, Bill,
             3 Q Do you recall if it was a man or a woman?                                3    but I just don't want to waive that objection.
             4 A It was a man.                                                            4         THE WITNESS: I believe there is poor, good,
             5 Q You said that there might have been other                                5 and excellent. Those are the three that stick out.
             6   conversations that you've had.                                           6 BYMR.GRECO:
             7        Do you recall any specifics about any other                         7 Q        Okay. Do you recall ifyou used poor        as the
             8   conversations with the dealership personnel?                             8    condition ofthe vehicle?
         9 ANo.                                                                         9 A I don't think I would have used poor.
        l0 Q To your knowledge, has the vehicle                 ever been in          10 Q Andyoudon'trecallifyouusedgoodor
        I    1   an accident?                                                         1 I excellent?

        12 A No.                                                                      12 A That's conect.
        13 Q Soltakeitnoinsuranceclaimhaseverbeen                                     13 Q But would it have been one of those two?
        l4       made on the vehicle?                                                 14 A Ibelieveso.
        15 A No.                                                                      15 Q Any particular reason why you would have picked
        16 Q And you were the person that purchased the                               I   6    good as opposed to excellent that you can think of?
        l7       vehicle; right?                                                      17 A           Only if that was the default.
        18 A            Yes.                                                          18 Q           But otherwise, you believe the vehicle is in
        19 Q            And did you buy the vehicle outright on the day               19 excellent condition?
        20 you purchased it?                                                          20 A I think otherthan the issue that's the subject
        21 A Yes.                                                                     2l of this lawsuit, the vehicle is in excellent condition.
        22 Q So there -- one of the things     I'm always                             22 Q Do you recall what number the Kelley Blue Book
        23 looking for inside these Exhibit 2's is the payment                        23 website came up with for the value of the car?
        24 history.                                                                   24 A I don't.
        25            But there is no payment history for this car;                   25 Q And I don't specifically, off the top of my
                                                                             Page23                                                                      Page25

                                                                                                                                      7 (Pages 22 - 25)
                                                                 Veritext Legal Solutions
                                                                       866 299-5t27
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.125 Page 17 of 110



          t   head, recall the date   ofthe early neutral evaluation                   1 repurchased by Maserati?
          2   conference. But do you?                                                  2 A lt was replaced.
          3 A        My best estimate is it was in the spring. I'm                     3 Q Was it replaced with another 2005 Quattro?
          4   thinking maybe April-ish.                                                4 A No. It was replaced with a 2008 Quaftro. By
          5 Q        That sounds about right to me, too.      Ijust                    5 that time, Maserati had come out with a new transmission
          6   want to try to get an idea ofwhen you would have been                    6   that replaced the prior transmission.
          7   checking,                                                                7 Q         Did you make that        -   the request that the
          8         And so is it fair to say that whatever that                        8 vehicle     be replaced or repurchased, did you make as an
          9   date was, it was   within a few days of that day?                        9   individual, or did you make it through your law firm?
         l0 A        Yes, that's very lair'.                                       10 A            I personally contacted the rep for Maserati
         II Q     Okay. By a few days, I mean somewhere between                    1l      that   I worked with on many other         cases, and asked       if
         12 three and five days.                                                   12 Maserati would replace my vehicle based upon                     a   fairly
         13 A Definitely.                                                          l3 extensive repair history that I had.
         14 Q Okay. Do you recall the mileage               on the vehicle         14 Q            And they agreed to do that?
         15 at the time?                                                           15 A            They did.
         16 A No.                                                                  16 Q     Anyothervehiclesthatyou'vehadreplacedor
         17 Q Do you know the mileage on the vehicle today?                        17 repurchased by a manufacturer?
         18 A I believe it's in the low 40s, or, I should                          18 A No.
         l9 say, the low 40,000s.                                                  19 MR. GRECO:                   Mr. McGee, just to clarify
         20 Q All right. Other than this case, have you been                       20 something I know we've already discussed at one point.
         2l apafi to any other lawsuits?                                           2l             I'm going to mark    as   Exhibit 3. This is a copy
         22 A I've been a party to a divorce.                                      22 of lhe Mercedes-Benz Legal C lC report related to the
         23 Q But other than that, you've never been a                             23 subject vehicle.
         24 plaintiff or a defendant in        a lawsuit?                          24             (Exhibit 3 marked)
         25 A I don't believe so.                                                  25 ///
                                                                          Page26                                                                             Page28

          I     Q    Have you ever requested that another                              I BYMR. GRECO:
          2   manufacturer repurchase or replace your automobile?                      2 Q Please take a moment                 to review this exhibit,
          3     A Yes.                                                                 3   and let me know when you're finished.
          4     Q Okay. When was that?                                                 4          MS. WALLACE: He just has to ask you one
          5     A I would say approximately 2008.                                      5   question.
          6     Q And what was the year, make and model,              if you           6          THE WITNESS: Okay.
          7   canrecall?                                                               7 BYMR.GRECO:
          8 A       It involved a 2005 Maserati Quattroporte.                          8 Q         Mr. McGee, have you seen a Mercedes-Benz Legal
          9 Q       What kind of problems were you experiencing                        9 CIC      report before?
         10 with that car?                                                         10        A Ihavenot.
         ll A Thetransmission.                                                     II        Q Not in any of the other cases?
         12 Q What kind of problems with the transmission?                         12        A No.
         13 A It had a slipping issue.                                             13        Q At the top you can see that there's customer
         14 Q So by slipping issue, were you feeling, you                          14 information. It has your name, William R. McGee.
         l5 know, a jerk or a jolt when you were driving the car?                  l5             And then is that your home phone number
         16 A No. What you would feel when accelerating from                       16 underneath?
         17 a stop would be an extreme hesitation before the car                   l7 A            That's actually my cell number.
         18 would -- before the transmission would engage.                         l8 Q            Okay. And then is that address that's listed
        19      Q   Was that a vehicle that you were driving?                      1   9   in that first box there your prior address in Poway?
        20      A Yes.                                                             20 A            Yes.
        2l      Q Was anybody else driving it?                                     2l Q            Okay. And then underneath it, it has vehicle
        22      A No.                                                              22 information. And this         goes on for several pages.
        23      Q And when did you purchase that vehicle?                          23             Typically in these reports, there's the
        24      A Sometime in2005,I believe.                                       24 communications between the customer. But it also lists
        25      Q Okay. And was the vehicle ultimately                             25 all the vehicles associated with a customer's name.
                                                                         Page27                                                                              Page29

                                                                                                                                         8 (Pages 26 - 29)
                                                               Veritext Legal Solutions
                                                                        866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.126 Page 18 of 110



            I     A     I will say that cell phone number makes no                    I maybe around 2000. But that's a really rough estimate.
            2   sense to  me. I don't have any cell phones like that.                 2 Q Okay.
            3 Q         Okay. Now, having looked at this exhibit, do                  3 A Going through the rest of these, I did own a
            4   you recognize the year, make -- sorry -- the year and                 4 1988 -- I didown ablack 300CE. I boughtthatused
            5   model ofany ofthe vehicles between pages one and four?                5   from a private party. Sold it to a private party
            6          MS. WALLACE: What do you mean by recognize?                    6   sometime thereafter.
            7          MR. GRECO: Well, first, I wanted to know if he                 7 Q Okay.
            8   recognizes them at all.                                               8 A That's on Page 3. That's like the second           --
            9 BYMR,GRECO:                                                             9   that's like the second car down.
        10 Q And second, the follow-up question is foryou.                        l0         Q   I think on Page 3, also, the one, two, three --
        11 Have you owned any ofthe vehicles that are                             1   1 the fourth box here, that's the subject vehicle;
        l2 listed here? So ifthat helps guide you.                                12 correct?
        13 A Yeah. Looking at Page 1, I've owned none of                          13 A           Well, let's see. Where are we looking? Oh,
        14 those vehicles. And I have not owned -- let me go back.                14      yeah, that looks like -- that looks like the subject
        15 I've owned several Mercedes vehicles in the past.                      l5 vehicle, yes.
        16             I know I leased three Mercedes wagons when my              16 Q Okay.
        1   7   children were young kind of back to back, to back.                17 A I've never owned a CLK 550.
        18       I -'well, no. I see on Page 2 there's a 2004                     18 The top ofPage 4 looks like - is that the
        19 8320. I don't know if that's a wagon or not. Plus it's                 l9 subject vehicle again?
        20 silver. So that would not have been mine.                              20 Q Yes.
        2l       No. So none ofthe cars on Page 2 are cars                        21 A It looks like it might be.
        22 that I've ever owned.                                                  22 I've not owned a gray E500. I've not owned                   a
        23             On Page 3 at the top there, there is a 1988                23 white E500. I've not owned          a   black E320. And I've not
        24 300T8 in diamond blue. I bought a used Mercedes-Benz                   24 owned an R500.
        25 diamond blue wagon from Escondido Motors.                              25 Q           Okay. So the most we pulled out is the subject
                                                                        Page 30                                                                       Page 32


            1          It might have been an '88. The year Irm not                    I   vehicle and maybe two of these that you believe might
            2   sure   of. I   ended up trading that car in.                          2   have been cars that you've owned at one point.
            3     Q      Do you recall what dealer you traded it in to?               3   And they were all on Page 3; right?
            4     A      I believe it would have been Escondido Motors                4 A, I believe that is correct.
            5     Q Okay.                                                             5 Q Okay.
            6     A In fact, I know it was Escondido Motors now                       6 A No, on Page 2, the second one down is a black
            7 thatl think       about it.                                             7   CL550, 2007. That very well might have been a car I
          8 Q Do you recall when you traded it in?           8 owned.
          9 ANo.                                             9 Q Okay.
        l0 Q Or an estimate for how many years ago it mighl 10 A Yeah.
        I t have been?                                      II   Q Okay. Now, the Mercedes-Benz that you have
        12 A I remember the fact that I was taking it down 12 owned, do you recall having any particular complaints,
        13 to get a coffee cup holder. Back then they didn't have                 l3 problems, or issues with those cars?
        14 one, and my wife really wanted a coffee cup holder.                    14 A On the which?
        15 And I ended up with a brand new wagon that                             15 Q On the Mercedes-Benz vehicles that you owned,
        16 was --                                                                 l6 other than the subject vehicle.
        17       MS. WALLACE: With a coffee cup holder.                           17 A No.
        18       TF{E WITNESS: -- that was on the showroom                        l8 Q So even if we include all of the ones that we
        19 floor, which I always referred to as my $55,000 cup                    19 went through that are contained in Exhibit 3, up to
        20 holder.                                                                20 possibly four vehicles, three vehicles other than the
        21 MS. WALLACE: That's funny.                                             2l      subject vehicle, you don't recall having any particular
        22 TFIE WITNESS: And -- yeah.                                             22 problems with those         cars?
        23 BY MR. GRECO:                                                          23 A I don't.
        24 Q Okay.                                                                24     And in looking at this, there's another on
        25 A And that was -- I'm thinking roughly 2000 --                         25 Page 2, the third one down, is an Asp -- Aspen Green
                                                                     Page 3 I                                                                         Page 33


                                                                                                                                   9 (Pages 30 - 33)
                                                               Veritext Le gal  lutronsSo
                                                                     866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.127 Page 19 of 110



          I   E320S. I did lease a green Mercedes wagon after the                         I      Q   I take it the RV you only use when you go
          2   blue cup holder wagon. So that car very well may have                       2   camping or on trips?
          3   been mine.                                                                  3 A That's correct.
          4 Q       Okay. Do you recall having any problems with                          4 Q Have you experienced any problems with the RV?
          5   that car?                                                                   5 A No drivability problems. Anyone who's owned an
          6 ANo.                                                                          6   RV probably can recite many coach-related issues.
          7 Q Okay.                                                                       7         But it's been a good motor home. I don't have
          8 A All right. So as I'm looking at more details                                8   any issues with it.
          t here, on the fourlh oue down on Page 2, the 2000 5500 --                      9 Q        And your understanding, the -- the chassis and
         10 no.                                                                       I   0   platform for the vehicle is not a Mercedes-Benz product
         11      I had a CL500 that was blue. And it would have                       II      as far as you know; correct?

         12 been about a 2000 model year. Not an S. So that                           12 A           It is not.
         l3   couldn't have been mine.        I thought maybe that was a CL.          13 Q           Have you had particular problems with the
         14 Okay.                                                                     14 Aston Maftin?
         15 Q        Okay. All right. Do you recall having any                        15 A No.
         l6   particular problems with any Mercedes-Benz over the                     16 Q Have you had any particular problems that you
         17 years other than whatever the issues are in this                          l7 can recall with the Jeep?
         18 lawsuit?                                                                  18 A No.
         19        MS. WALLACE: Mercedes-Benzthat he's owned?                         19 Q All right. Because I think it's a befter copy
        20 BYMR,GRECO:                                                                20      and easier to read, let's go back to Exhibit   2.   The
        2l Q Mercedes-Benzthat you've owned.                                          2l first few pages are the purchase agreement for the
        22 A No.                                                                      22 vehicle. That will be the first three pages.
        23 Q So I sort ofasked whether or not you                                     23            So is this a true and accurate copy   ofthe
        24    rccognized, any of the vehicles that were in Exhibit 3.                 24 purchase        agreement that you entered into     fol the subject
        25    And then    I   also went on to say, did you owrl any of them.          25 vehicle?
                                                                            Page 34                                                                      Page 36


          I        Do you recognize any ofthe vehicles that we                            1 A        Ithinkso.
         2    did not pull out as ones that you've owned?                                 2 Q        Did you test-drive the vehicle before deciding
         3 ANo.                                                                           3 to purchase it?
         4 Q Other than the Maserati and the subject                                      4 A        Yes.
         5 vehicle, can        you think   of--   are there any cars that                 5 Q        Did your wife go with you when you test-drove
         6    stand out in your mind as vehicles that you had any, you                    6   the vehicle?
         7 know,     sort of particular repeat problems with over the                  7        A    I don't believe   so.

         8 years?                                                                      8        Q    Did you go with the sales representative?
         9         MS. WALLACE: Again, vehicles that he's owned?                       9        A    Yes.
        10         MR. GRECO: Yes.                                                    10        Q    Do you recall the name of the sales
        1l         MS. WALLACE: Okay.                                                 I   1 representative?
        12         THE WITNESS: No.                                                   12 A No.
        13 BY MR. GRECO:                                                              13 Q When you took the vehicle on the test drive,
        14 Q To your knowledge, has anyone in your immediate                          14 were you able to take it on the freeway?
        I 5 family requested that a manufacturer repurchase or                        15 A           I actually test-drove it more than once.     But,
        l6    replace an automobile?                                                  16 yes.
        17      And by "immediate family," I just mean wife,                          17 Q           How many times did you test-drive it?
        18 your children, parents, brothers or sisters.                               18 A           Ibelievetwice.
        19 A No.                                                                      19 Q           Any pafiicular reason why you test-drove it
        20 Q My understanding                is that the vehicles you                 20 twice?
        21 currently own are a2072           Jeep Grand Cherokee.                     2l A           Yes.
        22 A        That's correct.                                                   22 Q           Why is that?
        23 Q        The subject vehicle, the Aston Martin; and that                   23 A     We were deciding on what car to get for Arlene.
        24 there's also an RV; is that correct?                                       24 We had preffy much determined we wanted a coupe but had
        25 A        That's correct.                                                   25 not decided on which coupe.
                                                                            Page 35                                                                      Page 37


                                                                                                                                   l0     (Pages 34 - 37)
                                                                  Veritext Legal Solutions
                                                                            866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.128 Page 20 of 110



          I           So we test-drove a Cadillac coupe.   I don't                  1 notice -- I believe       that's the fourth page of Exhibit 2.
         2    rccall the model. We then test-drove an Audi A.5, I                   2 A          All right.
         3 believe. And          we were kind of deciding between those two         3 Q          Okay. For the sake ofthe record, this
         4    cars.                                                                4 document has Important Safety              Recall Interim Notice
         5            And I sofi of, on my own, thought I would like               5 listed at the top.
         6 to see what         sort of a coupe Mercedes has in that same           6           It says that it's from Christian Treiber,
         7    general category of car. By category, I mean size,                   7 T-r-e-i-b-e-r, Vice President of Customer                Services.
         8 price      range.                                                       8 lt's addressed to William R. McGee.
         9     And so on my own, I went to Escondido Motors.                       9           It appears to have the 1601 South Pacific
        10 They had this C350 there. I asked to test-drive it.                    l0 Street,      Unit 82, listed as the address that it was sent
        11            To me, the test-drive of that car was far more              l1 to.
        l2    impressive than the other cars that I had test-driven.              12           Mr. McGee, does this appear to be an accurate
        13 And at that point, I was very much encouraging Arlene to               13 copy of the letter you received from Mercedes-Benz?
        14 look at      a Mercedes, the Mercedes-Benz.                            14 A I believe it is.
        15 Q           When you say much "more impressive," what did              l5 Q And did you receive this letter in February of
        16 you mean by that?                                                      t6   2019?
        17 A           It drove much smoother; felt more solid.                   17 A          I don't recall. But that
                                                                                                                       sounds about right.
        18 Q           Were there any -- my understanding is you were             18 Q        And earlier when you spoke about the recall, is
        19 purchasing this car for Arlene; right?                                 l9   this the recall you're talking about?
        20 A Absolutely correct.                                                  20 A Yes.
        2l Q Okay. Did she express              to you anything that was          2l Q Is the reason that you filed this lawsuit
        22 partiaiarly impoftant to her in deciding on what kind                  22   because of this recall?
        23 of car she was going to get?                                           23 A Yes.
        24 A          She is all aboutthe looks.                                  24 Q There are no other problems with the vehicle
        25 Q          Okay. So there were no particular features                  25   Lhat   you feel are substantial impairment to its value
                                                                        Page 38                                                                   Page 40


         1 that came with the C350 that were particularly important                I safety?
         2    to her as far as you know?                                           2 ANo.
         3 A          No. The only thing     she expressed about the               3      MS. WALLACE:             Objection. Calls for legal
         4    features is she loved the fact that on the grille it's               4   conclusion.
         5    got a little light that lights up the Mercedes star.                 5 BYMR,GRECO:
         6                      very cool.
              She thought that was                                                 6 Q         Same question regarding its use. Are there any
         7 Q Were there any particular features that were                          7   other problems that you feel substantially impair the
         8 important to you in making the decision to purchase this                8 vehicle's use other      than potentially this recall?
         9 over any ofthe other vehicles you looked at?                            9          MS. WALLACE: Same objection.
        10 A Yes. I wanted a car that was safe. I wanted a                        10          THE WITNESS: No.
        I I car that accelerated smoothly, handled relatively                     1I BYMR.GRECO:
        l2 nimbly, and just felt solid.                                           12 Q Okay. Sowhat'syourunderstandingofthe
        13 Q In your experience        in driving the vehicle, have               l3 issue that the recall is related to?
        14 there ever been times where you feel like it did not                   14 A My understanding is what I read on the notice
        15 accelerate smoothly?                                                   l5 that says, "Under certain circumstances during a crash
        16 A I've never felt that.                                                l6 that necessitates frontal airbag deployment, the defect
        17 Q Have there ever been times that you feel like                        l7 in your passenger side airbag inflater may cause the
        18 it did not handle nimbly?                                              l8 airbag to explode.
        19 A No.                                                                  19          "A passenger side inflater explosion during
        20 Q Are there times that you've driven the vehicle                       20 deployment could result in sharp metal fragments
        21    and you felt unsafe in the vehicle?                                 2 1 striking the front passenger or other occupants possibly

        22 A          Yes. I think from the point that we got the                 22   causing serious injury or death."
        23 recall notice. IfI'm driving the vehicle and someone                   23          It's pretty much the extent of my
        24 isinthe passenger seat, I have a safety concern.                       24 understanding.
        25 Q          Okay. And when we're talking about the recall               25 Q         Okay. Have you done any additional research
                                                                       Page 39                                                                    Page 41


                                                                                                                                1l (Pages      38 -   4l)
                                                              Veritext Legal Solutions
                                                                       866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.129 Page 21 of 110



             I   into the parts or remedy or the potential problems                          I attorney/client privilege and also spousal privilege.
             2   related to this recall?                                                     2      Ifyou want to answer, you can go ahead.
             3 ANo.                                                                          3      TFIE WITNESS: No, I have not told her to do
             4 Q Are you familiar        with -- as an attorney who                          4 lhat.
             5 specializes in Lemon Law, are you familiar with any of                        5 BYMR,GRECO:
             6 the litigation that has to do with Takata airbags over                        6 Q When's the last time you drove the subject
             7
             the last - at this point, it's almost ten years?                                7   vehicle?
           8 A Not particularly.                                                             8 A I believe I drove it last weekend.
           9 Q Are you familiar with any of the orders from                                  9 Q Was anyone a passenger in the vehicle at that
         l0 the National Highway Transportation and Safety                               l0 time?
         I I Administration regarding the priority of how these                          I1 A I take it back. I did not drive it last
         l2 airbags are replaced in particular vehicles?                                 12 weekend. I drove it probably about two weeks ago.
         13 A No.                                                                        13 Q Was anyone a passenger in the vehicle           at that
         14 Q Are you at all familiar with any lawsuits filed                            14 time?
         15 by manufacturers against Takata for fraud?                                   15 A          Yes. Arlene was.
         16 A No.                                                                        16 Q     Have you ever ridden as a passenger in the
         17 Q Under California's Lemon Law, are you familiar                             17 vehicle in the last six months?
         18 with any provisions that have to do with the                                 18 A Yes.
         l9      manufacturer's inability to repair a vehicle due to                     19 Q Do you have an estimate for how many times?
        20 circumstances out of-- outside ofits control?                                 20 A In the last six months, maybe ten times.
        2l      MS. WALLACE: Can you read that question                        back?     21 Q When you were driving the car two weeks ago
        22            (Record read)                                                      22 with Arlene as a passenger, was she sitting in the
        23             MS. WALLACE: I'm just going to object. It                         23 backseat or the front passenger seat?
        24       calls for a legal conclusion. Potentially violates                      24 A The front.
        25       attorneylclient privilege and work product.                             25 Q Do you recall where you were going?
                                                                               Page 42                                                           Page 44


             I        But   I'll let you answer.                                             I     A We were going down to San Diego.
             2        THE WITNESS: I'm familiar with a section in                            2     Q And about how long of a drive is that?
             3   the Act that discusses that.                                                3     A Thirty-five miles.
             4 BYMR.GRECO:                                                                   4     Q Do you recall the time of day?
             5 Q Without going into the details              of any                          5     A Late afternoon or early evening. Late
             6   particular cases or parties involved orthe vehicles                         6 afternoon.
             7   involved, have you filed any lawsuits on behalfofany                        7 Q Was it a -- do you recall what day of the week
             8   other consumers where the sole claim is based on the                        8 it was?
             9 Takata airbag recall?                                                      9        A It was a weekday.
         10 MS. WALLACE: Objection. Violates                                             l0        Q So did you take the 5 South to get there?
         1I attorney/client and work product.                                            11        A Yes.
         12 I'll let Bill answer.                                                        12        Q Was there traffic?
         13 THE WITNESS: I have filed lawsuits for clients                               13        A Yes,
         14      based upon recalls where parts have been unavailable.            I      14   Q How would you describe traffic? Was it light?
         15      don't recall   if   any of those were specific to the -- to             15 Heavy?
         16      the Takata airbag recall.                                               16 A It was heavy towards the end,
         17      BY MR. GRECO:                                                           l7 Q      Do you recall the highest speed you were able
        18         Q   Do you own the Aston Martin?                                      18 to get the vehicle up to while you were driving?
        19         A   Yes.                                                              19 A Not specifically, no.
        20         Q   You also own the Jeep, too; right?                                20 Q But you weren't at a crawl the entire time
        2l         A   Yes.                                                              2l going less than 20 miles an hour?
        22         Q   Have you ever told your wife to stop driving                      22 A Definitely not.
        23 the C350 altogether? Just park it; leave it in the                            23 Q Do you recall if you were able to get the
        24 driveway and drive one ofthe other vehicles?                                  24 vehicle      up to 45 miles per hour?
        25 MS. WALLACE: I'm going to object based on                                     25 A         Yes.
                                                                               Page 43                                                           Page 45


                                                                                                                                    12 (Pages 42   - 45)
                                                                      Veritext Legal Solutrons
                                                                               866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.130 Page 22 of 110



         I Q What about 60 miles per hour?                                     I the backseat of the vehicle as a passenger?
         2 A Yes.                                                              2 A Yes, she has.
         3 Q And I take it then you drove back from                            3 Q On those occasions, was it because there was a
         4   San   Diego at some point, too; correct?                          4   person or some object in the front passenger seat?
         5 A          That's correct.                                          5 A Yes.
         6 Q          All right. Do you recall what day you drove              6  MS. WALLACE:              Objection. Calls for
         7 back?                                                               7 speculation.
         8     A Same night.                                                   8 BYMR.GRECO:
         9     Q Was there less traffic at that time?                           9 Q You mentioned that with the Maserati, you
        l0     A Much less.                                                   10 had -- the Maserati Quattro that was repurchased, you
        11     Q Did Arlene ride in the passenger seat?                       I I had called the rep that you had dealt with before.
        12     A Yes.                                                         12 I assume on pre-litigation demands?
        13     Q The front passenger seat?                                    13 A That's comect.
        14     A Yes.                                                         14 Q And asked ifthey could replace your vehicle.
        15     Q Were you able to get the vehicle up to 60 miles              15 Did you do that in this instance for the
        16   an hour on the way back?                                         16 Mercedes-Benz?
        17 A Yes.                                                             17 A No.
        18 Q Did you tell Arlene to sit in the backseat of                    18 Q Is there any reason why you didn't call a rep
        19 the vehicle at any point?                                          l9 from Mercedes-Benz or call the Mercedes-Benz l-800
        20 A Ididnot.                                        20 number?
        2l Q And the six times you rode as a passenger, wer( 2l A I didn't believe it would be productive.
        22 you always sitting in the front passenger        seat?             22 Q         Are you aware that Mercedes-Benz participates
        23 MS. WALLACE: Objection. That                     misstates.        23 in the BBB Auto Line Arbitration program?
        24 BY MR. GRECO:                                                      24 A I think I'm -- yeah. I'm probably aware of
        25 Q         The six times that you recall riding in -- let           25   that.
                                                                    Page 46                                                             Page 48


         1   me start over,                                                    I      Q    Is there any reason why you didn't pursue this
         2        The six times that you estimated you might have              2   case under arbitration?
         3   ridden in the vehicle since -- in the last six months as          3 A         Yeah. I don't care for the arbitration
         4   a passenger, were you sitting in the front passenger              4 procedures.
         5   seat?                                                             5 Q         You said you didn't believe it would be
         6 A Yes.                                                              6 productive to call Mercedes-Benz l-800 number.
         7  MS. WALLACE:               It still   misstates testimony.         7  Is that accurate?
         8 But you're     good.                                                8 A Yes.
         9 BYMR.GRECO:                                                         9 Q Why did you feel that way?
        l0 Q         Did that misstate your testimony in any way?             10 A I didn't believe that they would -- actually, I
        1l A         Yes. You said in the roughly six times. I                1l believe they would deny my claim.
        12 think my testimony was ten times.                                  12 Q Okay. Why did you think that?
        13 Q Okay. So for those ten times, were you riding                    13      A It was just my experience telling      me that.
        14 in the passenger -- front passenger seat?                          14      Q What kind of experience?
        15 A Yes.                                                             l5      A Dealing with Mercedes-Benz.
        16 Q Have you ever ridden as a passenger in the                       16      Q    Your experience as an attorney?
        17 backseat ofthe vehicle?                                            17      A Yes.
        l8 A Probably.                                                        18      Q Okay. And making         pre-litigation demands on
        19 Q On those occasions,          was it because somebody             19 behalf of your clients?
        20   else was sitting in the front passenger seat?                    20 A That is certainly a part of my experience, yes.
        2l A       Or there may have been some object there.                  21 Q Okay. Can we go back to Exhibit 2. Turn to --
        22 Q But not because you felt unsafe             sitting in the       22 Ibelieve it's the sixth page of Exhibit 2.
        23 front     passenger seat?                                          23 A All right. I have it.
        24 A No.                                                              24 Q Okay. This, to me, appears to be a copy of a
        25 Q To your knowledge,           has     Arlene ever ridden in       25   note that has Mercedes-Benz on it.
                                                                    Page 47                                                             Page 49


                                                                                                                       13 (Pages 46        - 49)
                                                          Veritext Legal        So   lution   s
                                                                 866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.131 Page 23 of 110



            I         When I deposed your wife earlier, she mentioned                         I $54,798.15 at No. 7 down below.
            2 that some of this looked like your handwriting       tltat                      2      Does that sound closer to what you would have
            3 appears on this note.                                                           3   paid?
            4         Does any of this look like your handwriting?                            4 A         That sounds exactly what I would have paid.
            5 A Yes.                                                                          5 Q         Okay. Is that -- and that also included -- it
            6 Q What parts of this note look like your                                        6   looks likes there's two optional service contracts that
            7   handwriting?                                                                  7   were with the car if you look at the top of the page at
            8 A        The date,"8123119," the word "Sandy," and the                          8   items L and M.
            9   date, "May'20."                                                               9 A         Yeah. A maintenance plan        as   well as an
         l0       Q    Okay. Why did you write the date on this note?                     l0      extended service plan.
         1l       A    That's the date I called this number for                           I   I     Q     Okay. Your wife also mentioned that some
         12 Mercedes-Benz USA.                                                            l2      wheels were swapped for the vehicle.
         13 Q Okay. Why did you write "Sandy," dash,                                      13           Do you recall the wheels being swapped on the
         14 "May'20"?                                                                     14 vehicle?
         l5       A    Sandy was the Mercedes-Benz representative that                    15 A            Yes.
         16 I spoke with. Very nice lady. And May'20 was her                              16 Q            Do you recall the type of wheels that were
         l7     estimate of when the parts may be available to repair                     17 added to the vehicle in exchange for the ones already on
         18 our car.                                                                      18 there?
         19 Q          About how long did that phone conversation                         19 A My recollection is they were the wheels that
        20 last?                                                                          20 were on an AMG model.
        2l A           Five to ten minutes.                                               2l           MR. GRECO: I'm going to mark as four.
        22 Q           Do you recall anything else about it other than                    22           (Exhibit 4 marked)
        23      asking Sandy when the repairs or the palts might be                       23 BYMR.GRECO:
        24      available and her giving you the May of 2020                              24 Q            This is a copy ofthe dealjacket that we
        25 information?                                                                   25 received from Mercedes-Benz ofEscondido. I hadn't                used
                                                                           Page 50                                                                           Page 52


            I     A    I   just recall she was very friendly, attempted                       I it before because the copy ofthe contract that we have
            2   to be informative. I think she said something to assure                       2 in here is very difficult to read.
            3   me that Mercedes-Benz was doing all it could do and                           3       But there's just a few things that I want to
            4 don't hesitate to call back ifthere    was anything else                        4 pull out, Mr. McGee.
            5 they could do to help me.                                                       5        If   you go to the page that's marked
            6 Q        Okay. Did you ever have any conversations with                         6 MBUSA 000527, there's           a copy   of a check and a credit
            7   Chris Islas at Hoehn Motors?                                                  7 card receipt here.
            8 ANo.                                                                            8        Is that your signature on the copy ofthe
            9 Q And then, I take it, still sticking with that                                 9   check?
        10 last page we were looking          at, the phone number that's                 l0 A            Yes.
        11 written there, and then MBUSA and the VIN number                               II Q            All right. It   looks like the check was for
        12 provided underneath, do you have any idea who wrote                            t2      $46,798.1s.
        13 that?                                                                          13 A Corect.
        14 A           It's my understanding from Arlene that Chris                       14 Q All right. And then the credit card bill is
        I   5   wrote that on a Post-It note and gave it to her.                          l5 for 8,000?
        16 Q     All right. Going back to the first three pages                           16 A Yes.
        17 of Exhibit 2, I'm looking at the first page.                                   I7 Q All right. Is that your signature on the
        18            Was the total sale price that you paid for the                      18 credit card receipt?
        19 vehicle, $60,687.84?                                                           19 A Yes.
        20 A The total sale price -- no, that doesn't sound                               20 Q So that's the total amount that you paid for
        2l right. No, that's not -- that -- that is the price I                           2l the car; right?
        22 would have paid had I financed the car and made all 48                         22 A The sum ofthose two numbers, yes.
        23 monthly car payments that they were proposing to me.                           23 Q Okay. All right. And if you turn to the page
        24 Q           Okay. But instead, what you did was you                            24      that's marked MBUSA 000538.
        25      paid -- if we look at the second page, there's                            25 A            Okay.
                                                                           Page   5   I                                                                     Page 53


                                                                                                                                            l4   (Pages 50 - 53)
                                                               Veritext Legal Solutions
                                                                    866 299-s127
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.132 Page 24 of 110



         I      Q    And you may also want to look at 000539. All               I repair and maintenance of automobiles?
         2 right.                                                               2 ANo.
         3        Did these two pages contain the two additional                3 Q You never took any shop classes in high school
         4   service contracts that you purchased for the vehicle?              4 ol anything like     that?
         5 A Yes.                                                               5 A        I took   a semester of auto mech. in high school.
         6 Q Okay. And looking at 538, is that your                             6 It might  have been a year of auto mech.
         7 signature next to the customer's        signature?                   7 Q        What did you learn, if you recall?
         8 A Yes.                                                               8 A        The basic operations ofan internal combustion
         9 Q And the same on 539, is that your signature                        9   gas engine.
        l0   next to the date under Buyer's Signature?                         l0 Q Andsincehighschool,haveyoutaken any
        ll A Yes.                                                              I I coursework, any classes, or anything like that in the
        12 Q Ifyou go to 000541, is that -- does that                          12 repair and maintenance of automobiles?
        13 appear to be your driver's license that's copied there?             13 A No.
        14 A It does.                                                          14 Q You never worked             at a dealership or for a
        15 MS. WALLACE:             And blown up.                              15 manufacturer?
        16 BY MR. GRECO:                                                       16 A No.
        17 Q And then if you turn to the following page,                       1'7 MR. GRECO: Whv don't we take five minutes?
        18 there's an insurance card there.                                    18 (Recess)
        19 A Yes.                                                   19 BY MR. GRECO:
        20 Q While I understand we're going to get a copy o{ 20 Q Mr. McGee, do you recall taking any trips in
        2l the insurance card or -- that pefiains to the particular 2 I the vehicle by yourself or with your wife over a hundred
        22 vehicle, is it the same insurance company            that's         22 miles?
        23 represented here?                                                   23 A       I   can only recall two,   I believe, that would
        24 A         Same insurance company, probably the same                 24 have been over      a hundred miles.

        25 policy number.                                                      25 Q       Okay. Al1 right. Where did you go on those
                                                                     Page 54                                                                 Page 56


         1 Q Okay. Okay. We can put that aside.                                 I trips that you can recall?
         2  Have you ever seen any warning lights come on                       2 A One was up to Carmel/Monterey               area. And the
         3in the vehicle when you've been driving it?                           3   other was to LAlBeverly Hills area.
         4 A I've seen the tire pressure light on. I do not                     4 Q       Do you recall when you guys took the Monterey
         5 recall   any other warning lights.                                   5 trip, or can you give    me an estimate?
         6 Q        Have you ever put air in the vehicle's tires                6 A       Oh, boy. I believe 2017 maybe.
         7   yourself?                                                          7 Q       Okay. What about to Beverly Hills?
         8 A        I have.                                                     8 A       That would have been probably the summer
         9 Q        Andwhenyoudothat, doyoujustdothatata                        9 of'19.
        l0   gas station?                                                      l0 Q Do you recall experiencing any particular
        11     A No. I have a portable air compressor.                         I I problems with the vehicle on the drive to Monterey?
        12     Q Do you keep that in the C350?                                 12 A I'm sorry. I need to backtrack. Summer of '18
        13     A No.                                                           13 would be the trip to LA, not'19.
        14     Q Oh. So do youjust put air in the tires at                     14 Q       Do you recall experiencing any particular
        15 yourhouse?                                                          15 problems with the vehicle on the trip to Monterey?
        16 A        I haven't done that since we moved from Poway.             16 A No.
        17 But when we lived in Poway, on occasion, I would do                 l7 Q Do you recall experiencing            any particular
        18 that.                                                               l8   ploblem with the vehicle on the trip to Beverly Hills?
        19 Q        What kind of gas do you put in the vehicle when            19 A       No.
        20 you drive it?                                                       20 Q       Have there been any trips that you were
        2l A        Premium.                                                   21 planning on taking in the vehicle that you had not taken
        22 Q        Have you performed any tnaintenance on the                 22 because ofyour concerns related to the recall?
        23 vehicle yourself?                                                   23 A       On trips ofreally any length since the recall,
        24 A No.                                                               24 we have taken      the Jeep.
        25 Q Do you have any particular training          in the               25 Q       Between January 2016 and January of2019, other
                                                                     Page 55                                                                 Page 57


                                                                                                                            15 (Pages 54        - 57)
                                                           Veritext Legal Solutions
                                                                 866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.133 Page 25 of 110



          1   than the trip to Monterey and the tlip to Beverly Hills,        I         MR. GRECO: Sure.
          2   did you take any other driving trips that were more than        2         (Discussion   offthe record)
          3   a hundred miles?                                                3 BYMR.GRECO:
          4 A Yes.                                                            4 Q        So,   Mr. McGee, I believe earlier you had told
          5 Q Do you recall how many?                                         5   me that the only times you recall,    if any, actually
          6 ANo.                                                              6   being at a Mercedes-Benz dealership with your wife when
          7 Q More than one?                                                  7   the car was brought in or picked up was the times that
          8 A Yes.                                                            8 you were dropping her off or picking her up from a
          9 Q More than five?                                                 9   service appointment; right?
         l0 A What are the date parameters again?                            l0 A        That's correct.
         l1 Q January 2016 and January of20l9.                               II Q        Okay. So would you have been with her on any
         12 A I don't know if there would be more than five.                 12 ofthe occasions that the vehiclejust came in for a car
         l3 Possibly.                                                        13 wash?
         14 Q Okay. Can you recall any ofthose tlips                         14 A       I don't believe I would have been there for        any
         l5 specifically?                                                    l5   ofthose.
         16 A There was, I believe, one or two trips to the                  16 Q        Or any occasion when she might have come by to
         17   San Luis Obispo area.                                          17 put air in the tires?
         l8 Q And what vehicle did you take on those trips?                  18 A No.
         19 A The Jeep.                                                      19 Q Okay.
         20 Q Any reason why you chose to take the Jeep                      20 MS. WALLACE: Can I clarify? Just air in the
         2l instead ofthe sub.iect vehicle?                                  2l tires because I believe there's some ROs that talk about
         22 A I don't recall presently.                                      22 air in the tires but also some other     issues.
         23 Q Okay. And any other trips that you can recall                  23        MR. GRECO: Yeah. Anything that was            -     my
        24 other than the one or two to the San Luis Obispo area?            24 understanding from Arlene's testimony --
        25 A I've driven to LA for work-related issues on a                  25 BYMR.GRECO:
                                                                   Page 58                                                                      Page 60


          I handful of occasions. Whetherthat's more than a                   I     Q   And, Mr. McGee, you were present for your
          2 hundred miles or not, I don't know. It's right in that            2   wife's testimony earlier today; right?
          3 ballpark, I guess.                                                3 A Yes, Iwas.
         4 Q       The two trips -- one or two trips to San Luis              4 Q Okay. My understanding               from her testimony was
          5   Obispo area, did Arlene come with you?                          5   that there were certain times that she would come by
         6 A         Yes.                                                     6 just to get a car wash or have air put in the tires, but
         7 Q      Any other trips that you took not for work that             7   not necessarily had the vehicle brought back for
          8 you can recall with Arlene that were between                      8   repairs.
         9 January 2016 andJanuary 2019?                                      9  Do you have the same understanding?
        10 A Over a hundred miles driving?                                   10 A Yes.
        l1 Q Yeah. Let's stick with over a hundred miles.                    1l Q Okay. The only times you would have been there
        12 A Not that I can recall right now.                                l2   would have been times that the vehicle was actually
        13 Q Do you know ifyou guys have evertaken the                       l3   taken by the service department for maintenance or
        14 subject vehicle to Mexico?                                        14 repair?
        15 A We have not.                                                    l5 A That's correct.
        16 Q Have you driven to Mexico at any point since                    16 Q Okay.
        17    January 2016?                                                  17 MR. GRECO: Let's go ahead and mark this as
        l8 A        We did drive down to Mexico for one vacation.            l8   Exhibit 5. This is Mercedes-Benz of Escondido Repair
        19 And I'm not sure if it was before or after January                19 Order 691945.
        20 of'16.                                                            20 The mileage recorded on the vehicle at that
        21      Q   Okay. What vehicle did you take?                         2l time was 4,034. And the open date of the repair order
        22      A The Jeep.                                                  22 is April6thof 2016.
        23      Q And Arlene was with you?                                   23    (Exhibit 5 marked.l
        24      A Yes.                                                       24 BYMR.GRECO:
        25         THE WITNESS: Let's go off the ."to.d.                     25 Q All right. Mr. McGee, if you could, please
                                                                   ,uu. rn                                                                   Page 6   1




                                                                                                                          16 (Pages 58           - 61)
                                                          Veritext Legal Solutions
                                                                866 299-st27
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.134 Page 26 of 110



          I   take a moment and review what we've marked as Exhibit 5,                I your wife have owned it?
          2   and let me know when you're finished.                                   2 A Dozens.
          3 A       All right.                                                        3      MR. GRECO: Let's go ahead and mark as
          4 Q       Do you recall if you were with your wife when                     4 Exhibit 6. This         is Mercedes-Benz of Escondido Repair
          5   she dropped the vehicle   off for this service visit?                   5 Order 693042.
          6 A       I may have been.                                                  6         The Repair Order is opened on April 22nd,2016.
          7 Q       Okay. There's a service advisor listed up in                      7 And     the mileage is repofied at -- as 4, I 8l      .


          8   the left-hand corner: Lawrence, L-a-w-r-e-n-c-e,                        8         (Exhibit 6 marked)
          9   Borders, B-o-r-d-e-r-s.                                                9 BYMR.GRECO:
         l0      Do you remember having any conversation with                       l0 Q Mr. McGee, please take a moment to review
         1 I anyone named Lawrence Borders at any point during the                  l l Exhibit 6, and let me know when you're finished.
         12 history ofthis vehicle?                                                 12 A All right.
         13 A Idon't. Idon'tknow.                                                   13 Q Do you recall if you were with your wife when
         14 Q Okay. Do you recall your wife ever telling you                        l4    she brouglrt the vehicle to Mercedes-Benz of Escondido on
         15 that the vehicle had an issue where it was making a                     15 April 22nd,2016?
         l6   clicking noise when opening or closing the driver's                   16 A Ibelievelwas.
         17 door?                                                                   17 Q Okay. And is this the time that we were
         18 A       Yes.                                                            l8    speaking about earlier where there was an issue with the
         19 Q       Did you ever personally hear    a   clicking noise              19 doorhanging?
        20 coming from the vehicle when opening or closing the                      20 A            Yes.
        2l driver's door?                                                           21 Q            Do you recall who you spoke to at Mercedes-Benz
        22 A Yes.                                                                   22 ofEscondido?
        23 Q Do you recall having any conversations             with any            23 A            Ijustrecall --Ibelieve itwasourservice
        24 dealership personnel related to that clicking noise?                     24 writer       at the time.
        25 A        Not specifically, but I might have.                             25 Q            Do you recall anything more about the substance
                                                                          Page 62                                                                         Page 64


          1 Q       Do you recall your wife ever telling you that                     I   ofthat conversation other than what we've aheady
         2    she saw brake dust on the vehicle?                                     2    discussed?
         3 A Yes.                                                                    3 A            I   do recall something about this line item B
         4 Q Did you ever personally           see any brake dust on                 4    that talks about the lower door rocker panel paint being
         5    the vehicle?                                                           5    cracked.
         6 A        I personally   saw what she was referring    to. It              6          And I believe that was kind of -- that was
         7    may very well be brake dust. I'm not certain.                          7 occuning where the door was actually hanging up. And
         8 Q Have you seen that on the vehicle recently?                             8 so it was actually cracking the paint because the door
         9 A Yes.                                                                    9 would open and close. And it would literally hit
        10 Q What does it look like to you?                                         l0    against the other panel.
        1I   A In parts, it looks like it could be brake dust                       ll          I   also do recall some discussion on line --
        l2 because it's soft of a cloudy film, if you will. But                     12 regarding line item C about the front bumper being
        l3 then there are also some more thicker streaks, almost                    l3    scratched that we had noticed when we had picked up the
        l4 like some sort of liquid that is being blown back onto                   14 car on the prior occasion.
        15 the lower panel ofthe car.                                               15 Q Okay. There's also a line item G that mentions
        16 Q And have you seen that same --just staying                             l6    a ding in the passenger rear quafter panel.
        l7 with the dust that you mentioned, have you seen the same                 17 Do you recall ever seeing that?
        l8 dust near all four wheels on the lower panel?                            18 A That also rings a bell. I don't have a lot of
        19 A I believe I have seen it on all four wheels.                           19 recollection about that. But I do -- I do seem to
        20 But it   seems to me that it is the two rears that are the               20 recall us finding that        as   well.
        2l    most pronounced.                                                      2l      Q       Okay. Did you pay anything for any of the
        22 Q What about thicker streaking rnarks?                                   22    repairs that were performed on this occasion?
        23 A The same.                                                              23 A No.
        24 Q Do you have an estimate for how many times                             24 Q And have you noticed                     any problems with the
        25 you've noticed this on the vehicle in the time you         and           25 driver door since this repair visit?
                                                                         Page 63                                                                          Page 65


                                                                                                                                        17 (Pages 62       - 65)
                                                             Veritext Legal Solutions
                                                                       866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.135 Page 27 of 110



          1 ANo.                                                                            I   that there was a particular point on the freeway when
          2 Q And were all of the other items -- the                                        2   she   would heal a crackling static sound coming from the
          3   scratches and the dings, were those repaired to your                          3 Bluetooth and speakers above her head.
          4   satisfaction on this visit?                                                   4  Did you ever experience anything like that?
          5 A Yes.                                                                          5 A Not that I recall.
          6  MR. GRECO: I'm going to go ahead and mark that                                 6 Q Okay.
          7   as   Exhibit 8.                                                               7  MR. GRECO: Marlc as Exhibit No. 9. This is
          8          MS. WALLACE: Seven.                                                    8 Mercedes-Benz ofEscondido Repair Order 732089.
          9          MR. GRECO: Seven. Thank you. Exhibit 7,                                9          Mileage reported on the vehicle at this time
         10 Melcedes-Benz ofEscondido Repair Order 706559.                                 l0   was 25,953.    Itwas opened on November 2, 2017.
         1l          The mileage reported on this repair order is                          ll          (Exhibit9marked)
         12 11,040. And           the repair order was opened on October 28,               12 BY MR. GRECO:
         t3   2016.                                                                        13 Q      Mr. McGee, please take a moment to review this
         14      (Exhibit 7 marked)                                                        14 repair order, and let me know when you are finished.
         15 BY MR. GRECO:                                                                  15 A All right.
         16 Q Mr. McGee, please take a moment to review this                               16 Q         All right. Do you recall if you       were with your
         17 repair order, and let me know when you're finished.                            17 wife when he brought the vehicle in on November 2, 2017?
         l8 A             All right.                                                   18 A             I don'trecall.
         19 Q             Do you recall if you were with your wife when                19 Q             All right. Do you recall being with her when
        20    she brought the vehicle in on October 28th,2016?                         20       she   picked the vehicle up?
        2l A              Idonot.                                                      2l A Idon'trecall.
        22 Q              Okay. Do you recall ever coming in with her                  22 Q Okay. Did you ever experience any sluggishness
        23    for a maintenance visit?                                                 23 when trying to accelerate the vehicle?
        24 A          It's possible.                                                   24 A No.
        25 Q          Okay. Do you recall coming in with her for her                   25 Q Did your wife ever talk to you about
                                                                             Page 66                                                                           Page 68

          1   10,000-mile maintenance visit?                                               I experiencing that problem?
         2 A Idonot.                                                                       2 A Yes.
         3 Q Okay.                                                                         3 Q Do you recall what she told you?
         4  MR. GRECO: I am going to mark Exhibit 8. This                                  4 A I recall that she discussed that when she was
         5    is Mercedes-Benz of Escondido Repair Order 720159.                           5 going to work in      the morning, there were times where           it
         6           lt   indicates it was opened on May 16,2017.                          6 felt like,   when she would go to accelerate, that the car
         7    The mileage repofted on the vehicle at this time was                         7 would hesitate or was basically acting sluggish. I
         8    19,547.                                                                      8 think that was her word.
         9     (Exhibit 8 marked)                                                          9 Q         Okay. Did you ever try to      see   if you could
        10 BY MR. GRECO:                                                               10 duplicate that in the car by driving it?
        11 Q Mr. McGee, please take               a moment to   review this            11 A            I didn't specifically attempt to duplicate it
        12    repair order, and let me know when you're finished.                      12 as in take the car out first thing in the morning to see
        l3 A          All right.                                                       13 what it would do.
        14 Q          Do you recall if you were with your wife when                    14             On those occasions where I did drive the car,        I
        15 she brought the vehicle in on May 16,2017?                                  I   5 attempted to be kind of in tune to the issue to see if I
        16 A Idon'trecall.                                                             l6       could detect something, and    I   did not.
        17 Q Okay. Ifyou turn to the second page ofthis                                17 Q            Okay. Did you ever drive the car first thing
        l8    exhibit, there's a complaint on here for the     -   line C.             l8       in the morning?
        19          "Customer states the volume on the Bluetooth                       19 A      It's possible. But I don't have a specific
        20 phone setting          is not loud when using hands-free phone              20 r'ecollection of doing that.
        2l feature."                                                                   21 Q Okay. Okay. Do you recall ever seeing the
        22 Do you ever recall experiencing              a   problem like               22 chrome trim around the steering wheel, you know, peeling
        23 that in the vehicle when you were in it?                                    23 or --
        24 A          Idon'trecall.                                                    24 A Ithink--
        25 Q          During her deposition, your wife also mentioned                  25 Q -- or rubbing away?
                                                                             Page 67                                                                           Page 69


                                                                                                                                         18 (Pages 66           - 69)
                                                                Veritext Legal Solutions
                                                                      866 299-5t27
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.136 Page 28 of 110



                I A         Ithinklsawthat.                                                 1 A Idon'trecall.
                2 Q         Do you know if that's still a problem with the                  2 Q Okay. Do you recall receiving                any other recall
                3   car?                                                                    3 notices other than the Takata         airbag recall?
                4 A         I   don't believe so.                                           4 A         I have   a   prefty vague recollection ofgetting
                5 Q         In the last six months, have you heard your                     5 this recall notice.
                6 wife ever tell      you that the car is still acting                      6 Q      Do you recall if the recall was performed, you
                7   sluggishly when she tries to accelerate it?                             7 know, within a few months of getting the notice?
                8 ANo.                                                                      8 A I don't recall. I would believe it was. It
                9  MR. GRECO: I'm going to have marked as                                   9 would be my habit to take the car in fairly quickly
            l0    Exhibit 10. This is Mercedes-Benz of Escondido Repair                    10 after getting that kind ofa notice.
            1   1 Order 736234.                                                            11 Q Okay. Do you recall if you were with your wift
            12             The mileage reported at the time of this repair                 12 when she picked the vehicle up after repairs were
            l3      order was 28,113. And it was opened on January 5, 2018.                l3 performed on this visit?
            14             (Exhibit 10 marked)                                             14 A No.
            15 BY MR. GRECO:                                                               15 MR. GRECO: Let's have marked as Exhibit 12.
            16 Q Mr. McGee, please take a moment to review this                            16 This is Hoehn Motors Repair Order 680597.
            17 repail order, and let me know when you're finished.                         17         The mileage reported on the vehicle at that
        18 A                Okay.                                                          l8 time was 37 ,265 . And the repair order was opened ol
        19 Q                Do you recall if you were with your wife when                  19 January 10,2019.
        20          she brought the     vehicle in on January 5th of2018?                 20          (Exhibit     12 marked)
        2l A     Idon'trecall.                                                            2I BY MR.GRECO:
        22 Q     Okay. Do you recall there being a time when                              22 Q Okay. Mr. McGee,                 please take a moment to
        23 your wife -- or when the dealership installed a                                23 review this repair order, and let me know when you'rr
        24 navigation update, and it took               a significant amount    of        24 finished.
        25 time for them to complete it?                                                  25 A         All right.
                                                                                Page 70                                                                  Page 72


                I     A     I recall my wife telling me about that episode.                 I     Q   Were you with your wife when she brought the
                2   Whether      I actually ended up being there on that                   2    vehicle to Hoehn Motors on January 10,2019?
                3   occasion, I'm not sure.                                                3 A Iwasnot.
            4 Q             Okay. When you were driving the vehicle, have                  4 Q Okay. Do you recall being with her when she
                5   you ever experienced a call getting dropped while using                5 picked the vehicle       up?
            6       your phone?                                                            6 A     Iwasnot.
            7 A Not that I can recall.                                                     7 Q        Okay. Are there any problems or complaints
            8 Q Have you ever been in the vehicle                  with your               8 you've had with the operation of the vehicle that we
            9       wife and witnessed a call that she's on being dropped?                 t haven't discussed today?
        10 A Notthatl canrecall.                                                          10 A No.
        11 Q Okay. Do you recall if you were with your wife                               II   Q Your wife mentioned          that you had ridden as a
        l2 when she picked the vehicle up on this visit to                                l2    passenger in the   car. She also mentioned one ofher
        13 Mercedes-Benz of Escondido?                                                    13 daughters who may have witnessed or observed some of
        14 A Idonot.                                                                      l4 complaints with the car as well as her mother.
        15 MR. GRECO: Let's mark as Exhibit I l                            This is        15 Can you think ofanybody else that's been in
        16 Mercedes-Benz of Escondido Repair Order 749474.                                l6 the vehicle who might have seen the tire pressure
        17 The repair order was opened on July 17th of                                    l7 monitor light come on or any of the other complaints
        I   8       201   8. The mileage reported     on the vehicle is 32,438.           l8 that your wife experienced with the car?
        19    (Exhibit 11 marked)                                                         19      A Not that I'm aware of.
        20 BYMR.GRECO:                                                                    20      Q Has the vehicle ever had to be towed?
        2l Q Mr. McGee, please take a moment to review this                               21      A No.
        22          repab order, and let me know when you are finished.                   22      Q Did you ever have to pay for a rental car for
        23 A All right.                                                                   23 your wife while the vehicle was in the shop or for any
        24 Q Do you recall if you were with your wife when                                24 reason?
        25          she brought the    vehicle in on July 17,2018?                        25 A        No.
                                                                                Page 71                                                              Page 73

                                                                                                                                     l9   (Pages 70 - 73)
                                                                         Veritext Le gal  lutions
                                                                                            So
                                                                               866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.137 Page 29 of 110



             I         MR. GRECO: I don't have any other questions                         I                      DECLARATION
             2         MS. WALLACE: Okay. Me neither.                                   2
             J         MR. GRECO: Okay. Same stip?                                      3

             4         MS. WALLACE: Same stip.                                          4                  | hereby declare I am the deponent in the
             5         MR. GRECO: Okay.                                                 5 within matter; that I have read the foregoing deposition
          6            (TIMENOTED IS 2:55 P.M.)                                         6 and know the contents thereof. And I declare that the
          ,|
                                                                                        7 some is true of my knolvlcdgc cxccpt as to thc mattcrs
          8           (Whereupon the following stipulation agreed                       8 which are therein stated upon my information or belief.
          9 upon at the conclusion         of the deposition of Arlene McGee            9 And as to those           matters,   I believe it to   be true.
         10 taken on September 4,2019, was stipulated herein and is                    l0         I declare under the penalties ofperjury of
         I I reprinted for reference; to wit:                                          I I the State of California that the foregoing is true and
         12 "MR. GRECO: Well, first off, defense counsel                               l2       correct-
         13 is going to request a ceftified copy and a CD.                             13              Executed on the                             day   of
         14           But other than that, let's stipulate to relieve                  14                                      2019, at
        l5 the courl repofier of her obligations under the Federal                     l5       California.
        l6 Rules ofCivil Procedure. I'll offer to send the                             t6
        l7 original transcript to plaintiff s counsel, who will                        17
        l8 provide it to Mrs. McGee for review and signature under                     l8
        19 penalty of perjury within 30 days.                                          t9                         WILLIAM R. McGEE
        20            If Ms. McGee makes any corrections or changes,                  20
        21 plaintiffs counsel will advise all counsel. Iffor                          2t
        22       some reason the original is lost, misplaced or stolen,               22
        23 we agree that a certified copy can be used in lieu of                      23
        24 the original for all purposes; that plaintiffs counsel                     24
        25 will make the original of the deposition available upon                    25
                                                                            Page 74                                                                               Page76

         1 request as needed.                                                          1                         CERTIFICATE
         2 MS. WALLACE: The only addition                      is that we              2
         3       relieve the court reporter ofher duties under the                     J            I, the undersigned, a Certified Shorthand
         4       Federal Code   ofCivil   Procedure after she's transcribed            4 Reporter           ofthe State ofCalifornia, do hereby
         5       the deposition.                                                       5       certify:
         6            MR. GRECO: Exactly. Yes, thank you. So                           6            That the foregoing proceedings were taken
         7       stipulated.                                                           7       before me at the time and place herein set forth;
         8            MS. WALLACE: So stipulated.")                                    8 that any witnesses in the foregoing proceedings,
         9                                                                             9 prior to testifying,        were administered an oath; that
        10                                                                            l0         of the proceedings was made by me using
                                                                                               a record
        ll                                                                            11 machine shofthand which was thereafter transcribed
        t2                                                                            l2       under my direction; that the foregoing transcript is           a
        13                                                                            l3       true record of lhe testimony given.
        l4                                                                            14            Further, that    ifthe foregoing perlains to the
        l5                                                                            15 original transcript ofa deposition in a Federal Case,
        16                                                                            16 before completion ofthe proceedings, review ofthe
        t7                                                                            l7       transcript [] was [] was not requested.
        t8                                                                            18 I further certify I am neither financially
        t9                                                                            l9 interested in the action nor a relative or employee of
        20                                                                            20                       ofthe parties.
                                                                                               any attorney or any
        2t                                                                            2l            IN WITNESS WHEREOF, I have this date subscribed
        22                                                                            22 my narne.
        23                                                                            23 Dated: SenranLar 11 'r^1o
                                                                                                   .")
                                                                                      24                     *iati,tt.,. (l d.{,t
                                                                                                                                   l
        24                                                                                                                                .
        25                                                                            25                     BARBARA A. tsAKER, RPR, CSR No. 13033
                                                                        Page75                                                                                Page 77


                                                                                                                                          20 (Pages 74 - 77)
                                                               Veritext Legal So lutions
                                                                     866 299-st27
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.138 Page 30 of 110



       [00000r - 7l

                      0          11   4:23 7l:15,19          2012 35:21                 52:22 74:10
        000001 4:ll              11,040 66:12                2015 11:16             4,034 6I:21
        000004 4:ll              lll02ll7  4:20              2016 57:25 58:1 1      4,181 64:7
        000012 4:15              12 5:4 72:15,20              59;9,17 6l:22         40,000s 26:19
        000015 4:16              l2l2l  3:12                  64:6,15 66:13,20      40s     26:18
        000020 4:18              12:51 6:2                   2017 5l:6 67:6,15      45     45:24
        000022 4:19              1300 3:12                      68:1 0,1 7          46,798.15. 53:12
        000025 4:21              13033 I:23 2:21             2018 9:2410:16,17      48 5l:22
                                  77:25                         10:19 70:13,20                    5
        000034 4:22
                                 14027 77:24                  7I:I8,25
        000054 4:24
                                 14360 10:15                 2019 l:16 2:20 6:I
                                                                                    5    4:14 19:24 45:10
        000065 5:5                                                                      6I:18,23 62:l
        000520 4:13              15 4:7                        40:16 57:25 58:11
                                                                                        70:13
        000527 53:6              16 4:9 7:17 59:20             59:9 72:19 73:2
                                                                                    52 4:12
                                  67:6,15                     7 4:10 7 6:14 77:23
        000538 53:24                                                                538 54:6
        000539 54:l              1601 9:21 40:9              2020 50:24             539 54:9
        000541 54:12             l7 7l:2517:23               22nd 64:6,15           54,798.15 52:I
        00513 l:7 2:7            lTth 7l:17                  24 7:7,12              55    4:24
        014 4:15                 18 57:12                    25,953 68:10
                                                                                    55,000 3l:19
        016 4:16                 19 57:9,13                  250 2:18 3:6 8:17      550    32:17
        021 4:18                 19,547 67:8                 28 4:ll 66:12          560    4:13
        024 4:19                 1959    7:17                28,113 10:13
                                                                                    5th    70:20
        027 4:21                 1985    8:1,20              28th 66:20
                                                                                                  6
        037 4:22                 1987    9:I                 2255 74:6
        04/16/16 4:15            1988    30:23 32:4                        3        6    4:3,16   20:ll
        04/22116 4:16                      2                 3 4:ll 19:10 28:21 6064:4,8,11
                                                                                    46:1,15
        05/16l17 4:19            2 4:9 16:16,18               28:24 30:23 32:8
                                                                                    60,687.84 51:19
        068     5:5               I7:2,19 19:13,I9            32:10 33:3,19
                                                                                    61 4:14
                      I           30:18,2t 33:6,25            34:24
                                                                                    64 4:16
        I    I:8,25 2:8 4:7,10    349 36:20 40 I             30 14:23 74:19         65 14:22
                                   49:21,22 51:17            300ce 32:4
            15:15,15,18 17:8                                                        66 4:17
            30:1 3
                                  68:10,17                   300te     30'24
                                                                                    67 4:19
        1-800   48:19 49:6
                                 2's 23:23                   310.917.4500 3:13
                                                                                    68 4:20
        1/05/18 4:22             20 45:21 50:9,14            310.917.5677 3:14
                                                                                    680597 5:4 72:16
        l/10/19 5:5               50:16                      32,438 71:18
                                                                                    691945 4:14 6I:19
        10 I:8 2:8 4:22          2000 3l:25 32:l             3500380 l:24
                                                                                    693042 4:16 64:5
                                  349,I2                     37,265 72:18
          70:10,1412:19
                                 2004 30:18                 3:19 I:7 2:7
                                                                                    6th 6l:22
          73:2                                                                                    7
        10,000 67:I              2005 27:8,24 28,3                       4
        l0/28116 4:17            2007 33:7                  4    I:16 2:20 4:12
                                                                                    7    4:17 52:l 66:9
                                 2008 27:5 28:4                 6:I   19:17 32:18
                                                                                        66:14



                                                                                                      Page   1

                                               Veritext Legal So lutions
                                                     866 299-5t27
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.139 Page 31 of 110



       17ll7ll8 - backl
        7l17ll8      4:23           accounting 4:14            airbags        42:6,12     arlenets 60:24
        70 4:22                       4:16,22,23               airport        2:18 3:5    aside 55:1
        701  2:18 3:5       8:17    accurate l5:25                8:17                    asked l7:5 28:ll
        706559 4:17         66:I0    36:23 40 12 49:7          alcohol l:lI                34:23 38:10 48:14
        7l  4:23                    acquisition I7:15          alleged 20:12              asking 50:23
        72 5:4                        17 17                    altogether 43:23           asks 17:13,21
        720159 4:19         67:5    act 9:7,10 43:3            amended 4:7                    19:10,17 ,24     20:II
        732089 4:20         68:8    acting 69:7 70:6             5:15,16
                                                                  1                       asp 33:25
        736234 4:22         70:11   action 77:19               amg 52:20                  aspen 33:25
        749474 4:23         7l:16   added 52:17                amount 53:20               associated 29:25
        760.438.1047         3:7    addition 75:2               70:24                     assume 13 I6
        760.438.10s6         3:7    additional 41:25           angeles 3:I3                   4812
        77    l:25                    54.3                     answer 25:2 43:l           assure 22:24 5I:2
                     8              address 8:15 9:20             43:12 44:2              aston        14:15,17,23
                                      I0:1,12,18 29:18         anthony 3:11                   r5;7,r0,13 35:23
        8  4:19 66:7 67:4,9
                                      29:19 40:10              anybody 27:21                36:14 43: l8
        8,000 53:15
        8l23ll9 50:8                addressed 40:8              73:15                     attempt 69          lI
        88 31:1                     administered 77:9          aplc 3:4                   attempted          51 :1
                                    administration             apologetic 22:16               69:15
                     9
                                     42:ll                     appear     40:12           attorney          3:5,11
        9 4:20 687,11               admonitions 7:4               54:13                       6:14,217:19
        90 r3;7,9                   advise 74:2I               appearances         3:1        24:25 42:4,25
        90025 3:13                  advisor 22:I5,15           appears    40:9                43:ll 44:l 49:16
        92011 3:6 8:18               22:25 62:7                   49:24 50:3                  77:20
        92054 9:22                  aftermarket 24:4           appointment         60:9   audi 38''2
        95 9:1213:7,9               afternoon 45 5,6           approximately              auto 48:23 56:5,6
                     a              age 10:25 lt      I          27:5                     automobile 27:2
        a.m.  2:19                  ago lI:10,14      31:10    april  26:4 6I:22              35: 16

        a5 38:2                       44 I2,21                  64:6,15                   automobiles          56:1

        ability 7:8,12              agree 74:23                arbitration 48:23              56:12
        able 9:8 14:18              agreed 28:14 74:8            49:2,3                   available 22:20
         31:14 45:17,23             agreement 36:21            area 57:2,3 58:17           50:17,24 74:25
         46:15                       36:24                       58:24 59:5               aware 13:13 2l:3
        absolutely 38:20            ahead  15:14 16:15         areas 8:21                  48:22,24 73:19
        accelerate 39:I5             25:2 44:2 6l:17           arizona 8:6 9:14                         b
                                     64:3 66:6                   9:16
            68:23 69 6 70:7
                                    air  55:6,II,14            arlene   22:12 37:23
                                                                                          b    4:5   5:l    40:7 62:9
        accelerated 39:ll                                                                     65:3
                                      60:17,20,22 6I:6           38:13,19 44:15,22
        accelerating 27:I6                                                                b2 9:21 40:10
        accessories 24:5            airbag 4l:16,17,18           46:II,l8 41:25           back     22:9 30:14
        accident 23:Il               43:9,16 72:3                5I 14 59:5,8,23              30:17,17,17 3I:13
                                                                 74:9
                                                                                              36:20 42:21 44:lI

                                                                                                              Page2
                                                 Veritext Le gal So lutions
                                                      866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.140 Page 32 of 110



       [back - check]

          46:3,7,16 49:21       19:11,15 20:20            brothers 35:18                  73:14,18,22
          5I:4,16 6l:7          2I:5,10,14,18 22:6        brought 18:8 19:4             card   20:3 53:7,14
          63 14                 28:22 29:8 30:24            60:7 6I:7 64:14               53:18 54:18,21
        backseat   44''23       33:II,I5 34:16,19           66:20 67:15 68:17           care   49:3
          46:18 47:17 48:I      34:2136:10 38:14            70:20 7l:25 73:l            carlsbad I:15 2:19
        backtrack 57:12         40:13 48:16,19,19         bumper 65 12                   3:6 6:1 8:17
        baker l:22 2:20         48:22 49:6,15,25          buy 23:19                     carmel 57:2
         77:25                  50:12,15 51:3             b          s
                                                                    54:10               carrying 14:8
        ballpark 59:3           52:25 60:6 61 : 18                       c              cars 30:21,2133'2
        bar 8:20                64:4,14,21 66:10
                                                          c    6:12 62:8 65:12
                                                                                          33:13,22 35:5
        barbara I:22 2:20       67:5 68:8 70:10
                                                              67:18
                                                                                          38:4,12
         77:25                  7I:13,16                                                cascade 10:15
        barred 7:23           best 18:14 26:3
                                                          clc 4:ll28:22                 case l:7 2:7 7:9,13
                                                              29:9
        based 28:12 43:8      better 36:19               c350  10:4 38:10
                                                                                          24:12 26:20 49:2
         43 I4,25             beverly 9:7,10                     l
                                                          39 43:23 55:12
                                                                                          77:15
        basic 56:8             57:3,7,18 58:1
                                                         cadillac 38:1                  cases 8:3,6,8,25
        basically 69:7        beyond 16:24               california I:2,I5                9;2,6,6,9,16,I'./
        bates 4:Il,l3,I5      big    l4:7
                                                           2:2,19 3:6,13 6:I
                                                                                          15:24 28:1129:II
          4:16,18,19,21,22    bill   25:2 43:12
                                                           7;20 8;4,18,19,22
                                                                                          43:6
          4:24 5:5              53:14
                                                           9:2210:16Il:4,6              catching      19:9
        bbb   48:23           birth   7:16
                                                           11:13      76:lI,l5          categories I6:22
        beginning 2:19        black 32:4,23 33 6           77:4
                                                                                        category 4:10
        behalf 2:17 16:17     blown 54:15 63:14          california's    42:17
                                                                                          17:13,21 19:10,17
          43:7 49:19          blue 24:13,15,23           call    48:18,19 49:6
                                                                                          19:24 20:11387
        belatedly 24:25         25:22 30:24,25
                                                              5l:4 7I:5,9                 38:7
        belief   76:8           34:2,11
                                                         called       48:1 1 50:1   1
                                                                                        cause 4l:17
        believe 7I:16,19      bluetooth 67:19            calls       4l:3 42:24         causing 4I:22
         17:20 24:13 25 4       68:3
                                                           48:6
                                                                                        cd   74:13
         25:14,18 26:18,25    book 24:13,15,23           camping    36:2
                                                                                        cell 29:17 30:1,2
         27:24 3l:4 33:1,4      25'22
                                                         car 20 18 22:19,20             certain l6:I4
         37:7,18 38:3 40:1    borders 62:9,11             23:25 24:14,16
                                                                                          4l:15 61:5 63:7
         40:14 44:8 48:21     bought 30:24 32:4           25:23 27:10,15,17
                                                                                        certainly 49:20
          49;5,r0,rr,22       boulevard 3:12              3I'2 32:9 33:7                certificate 7l:I
          56:23 57:6 58:16    box 29:19 32:ll             34:2,5 37:23 387
                                                                                        certified 2:21
         60:4,14,21 63:19     boy 57:6                    38:11,19,23 39:10
                                                                                          74:13,23 77:3
         64:16,23 65:6        brake 63:2,4,7,1I           39:Il 44:21 50:18             certify 77:5,18
         70:4 72:8 76:9       brand 31:15                 5l:22,23 52:7
                                                                                        changes 74:20
        bell 65:18            briefly l5:21               53:21 60:7,12
                                                                                        chart 12:25 I3:2
        benz l:8 2:8 6:14     bring    18:4
                                                          6l:6 63:15 65:14              chassis 36:9
         6:1610:414:23        broaden 20 ll                                             check 53:6,9,I1
                                                          69;6,r0,12,14,17
         18:1,1,5,8,19 19:I
                                                          70;3,6 72:9 73:12

                                                                                                        Page 3
                                            Veritext Legal Solutions
                                                 866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.141 Page 33 of 110



       [checking - dealt]

        checking 26:7           comfortable 7:2        contract 53:1               crackling 68.'2
        cherokee l4 6           coming 62:20           contracts 52:6              crash 4l:I5
          35:21                  66:22,25 68:2            54:4                     crawl 45:20
        children      I0:24    communication           control      17:15,18       credit 53 6,14,I8
          ll:1,213:15            2l;4,14,20,24           42:20                     crossing 10:15
          30:17 35:18          communications          conversation 22:5           csr l:23 77:25
        chose 58:20              2l:18,25 29:24          22:18 50:19 62:10         cup   3l:13,14,17
        chris 5I:7,I4          commuting 15:3            65:l                        3l:19 34:2
        christian 40 6         company 54'22,24        conversations               current 8:15 24:7
        chrome 69:22           complaint 6l:18           23:6,8 5l:6 62:23         currently 8:2
        circumstances          complaints 33:12        convertible      15:8         14:12,14 35'21
          4l:15 42:20            73;7,r4,r7            cool39:6                    custody l7:14,18
        civil 74:16 75:4       complete 70:25          copied 54:13                customer 29:13,24
        cl    34:13            completion 77:16        copy 16:16 20:7               40:7 67:19
        c1500 34 11            compressor 55:11         28:2136:19,23              customerrs 29:25
        c1550 33:7             computer 24:16           40:13 49:24 52:24            54:7
        claim     23:13 43:8   concern 39:,24           53:1,6,8 54:20             cv l:7 2:7
          49:Il                concerns 57:22           74:13,23                            d
        clarify 28:19          conclusion 4I.4         corner 62:8                 d 4:I 62:9
          60:20                 42:24 74:9             correct 7:2I8:13
                                                                                   dash 50:13
        classes 56:3,1I        condition 19:I8,21        8:1412:613      17
        clicking 62:16,19                                                          date 7:15 16:13
                                24:19,20 25:8,19         16:9 20:3,4 2I:II
                                                                                     26:1,9 50:8,9,10
         62:24                  25'21                    25:12 32:12 33:4
                                                                                     50:11 54:10 58:10
        client 24:25 42:25     conditions 24:23          35:22,24,25 36:3
                                                                                     6l:2177:21
          43:ll 44:I        conference 24:ll             36:1138:20 46:4
                                                                                   dated   77:23
        clients 43:13 49:19  24:12 26:2                  46:5 48:13 53:13
                                                                                   daughters 73:13
        clk   32:17            conformities             60:10 61:15 76:12
                                                                                   day l5:8 23:19
        close 65:9               20:12                corrections 74:20
                                                                                     26:9 45:4,7 46:6
        closed 19:9            conformity     20:16   counsel 16:17 20:l
                                                                                     76:13
        closer 52:2            congratulations         7 4:12,17 ,2I,2I,24
                                                                                   days 26:9,11,12
        closing 62:16,20         11:11                coupe 37:24,25
                                                                                     74:19
       cloudy 63:12            consumer 9:7,I0         38:1,6
       coach 36:6
                                                                                   deal 4:13 52:24
                               consumers 43:8         couple 6:25
                                                                                   dealer 31:3
       code 75:4               contacted 28:10        coursework       56:1    1
                                                                                   dealership 13:25
       coffee 3I:I3,14,17      contain   54:3         court I:12:I                  22:123:8 56:14
       colorado 11:15,16       contained   17:2,18      74:15 75,3
                                                                                     60:6 62:24 70:23
       combustion 56:8           19:13,19 20:2t       cover 4:12I5:2I
                                                                                   dealerships 21 :10
       come 16:5 20:5            33:19                coverage 19:25
                                                                                    2I:14,I9
         22:9 28:5 55'2        contents 76:6          cracked 65:5                 dealing 49:15
         59:5 60:16 6l:5       continued 5:2          cracking 65:8
         73:17
                                                                                   dealt 48:11

                                                                                                  Page 4
                                         Veritext Legal Solutions
                                              866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.142 Page 34 of 110



       [deanna - executed]

        deanna 3:4           description 4:6                  13:23 38 12 39:20           either    I4:7 22:12
        deannalemonlaw         5:3                            58:25 59:16                 element 24:I3
          3:8                detail       16:8              driver  l3,'2 65:25           employee 77:19
        death 4l:22          details 34:8 43:5              driver's l9:8 22:4            encouraging 38:13
        decided 37:25        detect 69:16                     54:13 62:16,21              ended 3l:2,15
        deciding 37:2,23     determined 3l:24               drivers 13:1,8                  7l:2
          38:3,22            diamond 30:24,25               driveway 43:24                engage 27:18
        decision 39:8        diego 45:I 46:4                driving 10:25 l        Il     engine 56:9
        declaration 76:I     difference 2I:9                  14:4,9,19 15:9,13           entered 36:24
        declare 76:4,6,I0    different l6:22                 27:15,19,21 39:13            entire    l0:7,10
        default 25 17        difficult 53''2                  39:23 43:22 44:21             45'20
        defect 4l:16         ding 65:16                      45:18 55:3 58,'2             entitled   4:13
        defendant 3:9        dings 66:3                      59:10 69:10 7I:4             episode 7l:I
         26:24               direction 77:12                dropped 62:5 7I:5             equipment 24:5
        defendants 1 :10     discussed 28:20                 7l:9                         escondido I0 17
         2:10,18               65:2 69:413:9                dropping 22:12                  18: 1,5,8, 16,20
        defense 74:I2        discusses 43:3                  60:8                           I9 l 2I:20 22:7
        definitely   26:13   discussion 60:2                drove   37:5,I5,19              30:25 3l:4,6 38:9
         45'22                 65:1   1                       38;1,2,17 44:6,9              52:25 6I:18 64:4
        definition 20 15     discussions 22:l                 44:12 46:3,6                  64:14,22 66:10
        degree 7:25          district l:I,2 2:I,2          drugs 7:ll                       67:5 68:8 70:10
        demand 4:8           divorce    26:22              due 42:19                        7I:13,16
        demands 48:12        document 20:23                duly 6:6                       estimate 6:23,24
         49:18                 40:4                        duplicate           69:10,11    9:11 18:14 26:3
        deny 49:Il           documents 4:8,9               dust     63:2,4,7,II            31:10 32:I 44:19
        department 6l:13      4:1216:14,16,23               63:17,18                        50:17 57:5 63:24
        deployment 4I:16       16:25 17:2,6,9,16           duties 75:3                    estimated 47:2
         4l:20                 19:14                                       e              evaluation 24:lI
        depo I4:l            doing 5l:3 69:20              e 3:14 4:1,5 5:I                26:I
       deponent 76:4         door I9:8 22:4,16              6:12,12 l2:7,8
                                                                                          evening 45:5
       deposed 9:18 50:1      62:17,21 64:19                                              events 7:9,13
                                                             40:7,7 62:8,8,9
       deposition l:14         65:4,7,8,25                                                evolved 9:4
                                                           e320 30:19 32:23
         2:17 4:7 6:15,17    dozens 64:2                                                  exactly 52:4 75 6
                                                           e320s 34 l
         7:215:1616:3,11     drivability 36:5              e500 32:22,23                  examination 4:3
         16:13,21 17:2       drive l4:3 37:2,13            earlier 7:18 40:18              6:8
        67:25 74:9,25         37 :17 3 8: 10,1 I                                          excellent 25:5,I1
                                                            50:I 60:4 6l:2
        75:5 76:5 7l:15       43:24 44:II 45:2                                              25:16,19,21
                                                            64:18
       depositions 6:22       55:20 57:ll 59:18                                           exchange 52:17
                                                           early 24:1126:l
       describe     19:21     69:14,17                                                    exclusively 9:6
                                                             45:5
         45:14               driven       ll   17
                                                           easier 36:20                   executed 76:13
                              12:12 13:12,18,20


                                                                                                        Page 5
                                           Veritext Legal   So   lutions
                                                    866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.143 Page 35 of 110



       [exhibit - guysl
        exhibit  4:7,9,10,11   fax  3:7,14              follows 6:6          goes 29:22
         4:12,I4,16,17 ,I9     feature 67:21            foregoing 76:5,II    going   16:15 24:24
         4:20,22,23 5:4        features 38:25             77:6,8,12,14         24:25 25:2 28:21
         i5:15,15,18 16:16       39:4,7                 forth 77:7             32:3 38:23 42:23
         16:18 17:2,8,19       february I0 I6,I7        four 18:16 19:2,5      43:5,25 44:25
         19:13,19 23:23          40:1 5                   30 5 33:20 52'21    45:1,2151:16
         28:21,24 29:2         federal   8:7,8 9:17       63:1 8,1 9          52:21 54:20 66:6
         30:3 33:19 34:24         74:15 75:4 77:15      fourth   32:1134:9    67:4 69:5 709
         36:20 40:I 49:21      feel 7:1,8,1216:7          40:l                74:13
         49:22 5l:17 52:22        27:16 39:14,17        fragments 4l,20      good 25:4,10,16
         6l:18,23 62:l            40:25 4I:7 49:9       fraud 42:15           36:7 47:8
          64:4,8,11 66:7,9     feeling 27:14            free 67:20           grand 14:6 35-21
         66:14 67:4,9,18       felt 38:17 39:12,16      freeway 37:I4        gray 32:22
          68:7,11 70:10,14        39'21 47:22 69:6        68:1               greco 3:II 4:3 6:9
         7l:15,19 72:15,20     filed 6:16 40:21        friendly      51 :1    6:13 8:9 15:14,19
        experience 39:13          42:14 43:7,13        front 4l:21 44:23      16:15,19 17:Il
          49:13,I4,I6,20       film 63:12                44:24 46:13,22       20:1,5,9,10 25:6
         68:4,22               financed 5I'22            47:4,14,20,23 48:4   28:19 29:1,7 30:7
        experienced 36:4       financially 77:18         65:12                30:9 3I:23 34:20
         7l:5 73:18            finding   65'20         frontal 4l:16          35:10,13 4I:5,11
        experiencing 2l:9      fine  9:11 18:14        funny 3l''21           43:4,17 44:5
         57:10,14,17 67:22     finished 29:3 62:2      further 16:20          46:24 47:9 488
         69:I                    64:11 66:17 67:12       77:14,I8             52:21,23 54:16
        explode 41 :18           68:14 70:17 7l:22               o
                                                                 b
                                                                              56:17,19 60:1,3,23
        explosion 4I:I9          72:24
                                                       g 6:12 65:15           60:25 6I 17,24
        express 38:21          firm 8:6,10 9:14        gas 55:10,19 56:9      64:3,9 66:6,9,15
        expressed 39:3           16:2 28:9                                    67:4,10 68:7,12
                                                       general 38:7
        extended 52:10         firms   15:23
                                                       generally I6:4         70:9,15 7I:15,20
        extensive 28:I3        first 6:616:21
                                                       getting 7:4 7l:5      72:75,2I 74:1,3,5
        extent 4I:23             17:13 29:19 307
                                                         72:4,7,10
                                                                             74:12 75:6
        extreme 27:17            36:21,22 5I:16,17
                                                       give 9:9 14:18 57:5 green 33'25 34:l
                   f             69:12,17 74:12
                                                       given 19:15 77:13 grille 39:4
        fact   22:16 3I:6,12
                               five 9:13,15 l3:5       giving    50''24
                                                                            group 3:10 4:12
                                 14:24l5:126:12        gmail.com 3:8          l6:5
         39:4
       fair  26:8,10
                                 45'3 50:21 56:17
                                                       go   15:1416:8,15
                                                                             guess 8:5 59:3
       fairly 28:12 72:9         589,I2
                                                         16:22 24:15 25:2
                                                                             guide 30:12
       familiar l6:4 42:4      floor 3I:19               30:14 36:1,20
                                                                             guy 22:22,23
         42:5,9,14,17 43:2
                               folks 22:6                37:5,8 44:2 49:21
                                                                             guys 57:4 59:13
       family 35:15,17         follow 30:10              53:5 54:12 56:25
       far 22:l24:25
                               following 54 17           59:25 6I:17 64:3
                                74:8
         361138:1139:2                                   66:6 69:6

                                                                                          Page 6
                                          Veritext Legal Solutions
                                               866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.144 Page 36 of 110



       [h - legal]

                     h        hour      45'21,24           invoice 4:14,16,I7        27:15 28:20 29:3
                                   46:1,16                   4:19,20,22,23           30:7,16,19 3l:6
        h     4:5 5:I
        habit  72:9
                              hours 7;7,I2                 involved 27:8 43:6        35:7 36:1139:2
        half 1 1:10           house 10:2155:15               43:7                    58:12 59:2,13
        hand 62:8             hundred 6:25                 ish  26:4                 62:2,13 64:ll
        handful 59:1               56:21,24 58.3           islas 5l:7                66:17 6l:12 68:14
        handle 39:18               59:2,10,11              issue 22:10 25:20         69:22 70:2,17
                                             I               27:13,14 4l:13          7I:22 72:7,23
        handled 39:Il
                                                             62:15 64:18 69:15       76:6
        hands 67:20           idea      14:18 26:6
        handwriting 50:2           5I:12
                                                           issues 33 13 34:17    knowledge ll 17
                                                             36:6,8 58:25          lI:2012:9,12,15
            50:4,7            ii    16:12
        hanging 22:17         immediate 35:14                60'22                   12:17,21 13:8,1 I
          64:19 65:7               35:17
                                                           item 65:3,12,15           13:18,20,24l8:2
        haul     l4:7         impair 7:8,12 4l:7           items 528 66:2            19:16 23:10 24:4
        head 26:1 68:3        impairment 40'25                          j            35:14 47:25l6:7
        hear 62:19 68:2       important 38:22             jacket 52:24                         I
        heard 70:5                 39:1,8 40:4            january 7:17           |    6:12,1212:5 528
        hearing 24:14         impressive 38:12              57:25,2558:11,11       62:8
        heavy 45 15,16             38:1 5                   59:9,9,17,19 70 13   la  57:3,13 58:25
        help 51:5             inability 42:19               70'20 72:19 73:2     lady 50:16
        helps 30:12           include 33:18               jeep 14:6,17,22        large 9:6,8
        hesitate 5l:4 69:7    included 52:5                 15:4,7 35:21         late 45;5,5
        hesitation 27:17      inclusive 7:9 2:9             36:17 43:20 57:24    law   3:4,5,I0,1I
        high 56:3,5,10        indicates 67:6                58:19,20 59:22         7:25 8:2,3,4,I1,I2
        highest 45:17         individual 28:9             jerk 27:15               8:I5,21,22,25 9:2
        highly l5 12          inflater 4l:17,19           job l:24 22:22           9:6,7613:11 16:5
        highway       42:10   information 29:I4           jolt 27:15               289 42:5,17
        hills    57:3,7,18         29:22 50:25 76:8       iuly 7l:17,25          lawrence 62:8,1I
         58:1                 informative 5l:2                          k        lawsuit 6:16 8:13
        history  23:24,25     injury        4l:22
                                                          keep 55 12               I0'3 25:2126:24
         28:13 62:12          inside 23:23                kelley 24:13,15,23       34:18 40:21
        hit 65:9              installed 24:5                25:22
                                                                                 lawsuits  26:21
        hoehn 5:4 18:1,5,8         70'23                                           42:14 43:7,13
                                                          kind    8:219:7
         18:15 5l:7 72:16     instance 48:15
                                                           24:10 27:9,12
                                                                                 lead 4:13
         73:2                 insurance 19:25              30:17 38:3,22
                                                                                 learn 56:7
        hold 17:5 24:24            20:3 23:13 54:18
                                                           49:14 55:19 65:6
                                                                                 lease 34:l
        holder 3l:13,I4,17         54:21,22,24
                                                           69:15 72:10
                                                                                 leased 30:16
         3l:20 34:2           interested 77:I9                                   Ieave 43:23
                                                          knew 24:12
        home   10:18 14:16    interim 40:4                know 9:18 10:5         left   62:8
         29:15 36:7           internal       56:8
                                                            18:2221:l26:17
                                                                                 legal    4:1120:75
                                                                                     28:22 29:8 4I:3

                                                                                                   Page 7
                                             Veritext Legal Solutions
                                                   866 299-sr27
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.145 Page 37 of 110



       flegal - minutes]

          42:24                 looking   23:23             62:1 64:8 66:14    mentioned 7:I8
        lehrman 3:10 16:5         30:13 32:13 33:24         67:9 681170:9        8:19 9:13 13:14
        lemon 8:3,4,22,24         34:8 5l:10,17             70:14 7I:1912:15     22:3 48:9 50 I
           9:2,6,15 42:5,11       54:6                      72:20                52:II 63:17 67:25
        length 57:23            looks 32:14,14,18         marks 63:22            73:II,l2
        letter 20:20 2l:6,7       32:2138:24 52:6         married 9:19         mentions 65:15
           40:13,15               53:1 1 63:11            martin l4:I5,Il      mercedes 1:8 2:8
        license 8:20 54:13      los 3:I3                   I5:7,10,13 35:23     6:14,16 I0:4l4:8
        licensed l:20           lost 74:22                 36:14 43:18           l4:'23 18:1,1,5,8
        lieu 74:23              lot  65:18                maserati 27:8 28:I     18: 19 19: 1,1 1, 15
        light 39:5 45:14        loud 67:20                 285,10,12 35:4        20:20 2I:5,10,14
           55:4 73:17           loved 39 4                 48:9,10               2l:18 22:6 28:22
        lights 39:5 55:2,5      low 26:18,19              matter 20:6 76:5       29:8 30:15,16,24
        likes 52:6              lower 63:15,18            matters 76:7,9         33:11,15 34:1,16
        line 48:23 65:3,11        65.4                    mbusa 4:Il,I3,I5       34:19,2136:10
           65:12,75 67:18       luis 58:17,24 59:4          4:I6,I8,19,21,22     38:6,14,14 39:5
        liquid 63:14                       m                4:24 5:5 51 :1 1     40:13 48:16,19,19
        listed 29:18 30:12      m     3:4 6:12,12 52:8
                                                            53:6,24              48:22 49:6,15,25
           40:5,10 62:7                                   mcgee l:5,14 2:5       50:12,15 51:3
                                machine 71:ll
        lists 29:24             mail?     3:14
                                                            2:17 3:4 4:8 6:5     52:25 60:6 61 :18
        literally 65 9          maintenance
                                                            6:12,13,20 7:I5      64:4,14,2166:10
        litigation 42:6          17:2218:2 52:9
                                                            8:ll,12,16ll:9       67:5 68:8 70:10
           48:12 49:18
                                 55:22 56:1,12
                                                            l2:I l4:I 15:17     7l:13,16
        little 39:5              6I:13 66:23 67:l
                                                          15:20 16:20 20:2     metal 4I:20
        live 9:20,25 10:14      making 39:8 49:18         20:6 28:19 29:8      mexico     59:14,16
           10:2011:4,13                                   29:14 40:8,12          59:1 8
                                 62:15
        lived    9:23 I0:Il     man 23:3,4                53 4 56:20 60:4      mile 67:I
          10:15,17   lI:6       manufacturer
                                                          6I:1,25 64:10        mileage 24:16
          55:17                                           66:16 67:ll 68:13     26:14,17 6I:20
                                 27:228:17 35:15
        lives 1 1 :15             56:15
                                                          70:16 7I:2172:22      64:7 66:11 67:7
        living 6:19             manufacturerts
                                                          74:9,18,20 76:19      68:9 70:1271:18
        llc   1:8 2:8 6:14,16
                                 42:19
                                                         mean 9:3,5 26:11       72:17
          2I:5,I0               manufacturers
                                                          30:6 35:17 38:7      miles 45:3,21,24
        location l6:13           42:15
                                                           38:1 6               46:1,15 56:22,24
        long   8:24 9:23
                                mark 15:1416:15          meant 2I:23            58:3 59:2,10,11
          206 45''2 50:19        28'21 52:21 6l:17
                                                         mech 56:5,6           mind 20:15 35:6
        look 16:4 38 14          64:3 66:6 67:4
                                                         medication 7:7        mine 30:20 34:3
          50:4,6 5l:25 52:7
                                 687 7l:15
                                                         meghan Il:3,17         34:13
          54:l 63:10            marked 15:15,18           l2:17                minutes    50:21
        looked 30:3 39:9         16:18 28:24 52:22
                                                         meghants 11:9          56:17
          50:2                                            I2:3
                                 53:5,24 6l:23

                                                                                             Page 8
                                            Veritext Legal Solutions
                                                 866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.146 Page 38 of 110



       [misaligned - order]

        misaligned     19:8     names II:,2             numbers 53:22               2l:4,25 29:6,18,21
          22:4                  national 42:10          numeral I6:12               30:3 3I:5,24 32:2
        misplaced 74:22         navigation 70:24                      o             32;7,16,25 33:5,9
        misstate 47:10          near   63:18
                                                        o    l2:5 62:9              33:1 1 34:4,7,14,15
        misstates 46:23         necessarily 67:7                                    35:11 38:21,25
                                                        oath 77:9
         47:7                   necessitates 4l:I6                                  39:25 40:3 4I:12
                                                        obispo 58:17,24
        mma I:7 2:7             need 7:3 16:8
                                                            59:5
                                                                                    4I:25 47:13 49:12
        model  24:17 27:6         57:12                                             49:18,21,24 50:10
                                                        object   24:25 42:23
         30:5 34:12 38'2        needed 14:6,7 75:l                                  50:13 5I:6,24
                                                          43:25 47:21 48:4
         52:20                  neither 74:2 77:18      objection 25:3              52:5,11 53:23,25
        moment 29:2 62:l        neutral 24:1126:l         4l'.3,9 43:10
                                                                                    54:6 55:l,I 56:25
         64:10 66:16 67:Il      nevada 8:6 9:16                                     57:7 58:14,23
                                                         46:23 48:6
         68:13 70:16 7I:21      never 26:23 32:17       obligations 74:15           59:2160:11,19
         72:22                   39:16 56:3,14                                      6l:4,11,16 62:7,14
                                                        observed 73:I3
        monaco l4:15            new I2:3 28:5           occasion 22:I4              64:17 65:15,21
        monitor  73:17            31:15
                                                          55:17 60:16 65:14
                                                                                    66:22,25 67:3,17
        monterey 57:2,4         nice 15:8 50:16           65:22 7l:3
                                                                                    68:6,22 69:9,17,21
         57:11,15 58:1          night 46:8              occasions 15:5              69:2170:18,22
        monthly 5l:23           nimbly 39:12,18           18:17 19:2,5
                                                                                    7I:4,11 72:2,11,22
        months 18:23            nine 9:I2                2I:2122:2,11               73:4,7 74;2,3,5
         44:17,20 47:3          ninety 9:12              47:19 48:3 59:I
                                                                                  older     l0:24
         70'5 72:7              noise 62:16,I9,24         60:12 69:14
                                                                                  once 37:15
        morning 69:5,12         non 20:12,16            occupants 4I'21           ones 33 18 35:2
         69:1 8                 note 49:25 50:3,6       occur l4:5                  52:17
        mother     13:11          50:10 51:15
                                                        occurring 65:7            open 6I:21 65:9
         73:14                  noted 74:6              occurs 19:7               opened l9:9 64:6
        motor     10:18 14:16   notice 4:7 l4:2         oceanside         9:21.
                                                                                   66:12 67:6 68:10
         36:7                     15:16,20 16:3                                    70:13 7l:17 72:18
                                                        october 66:12,20
        motors 5:4I8:5,9         2l:8 39:23 40:1,4     offer 74:16                opening 62:16,20
        18:16 2l:20 30:25         4l 14 72:5,7,10      office 15:22               operation 73:8
        3l:4,6 38:9 5I 7        noticed 17:23          offices 3:4 8:II,I2        operations 56:8
        72:16 73:2                63:25 65:13,24                                  opportunities
                                                        8:15
       moved 10:18              notices 16:1172:3
                                                       oh  17:4,7 2l:25
                                                                                    19:1 1,15
        1 1:15 55:16            november 9:I4,24                                  opportunity 17:l
                                                        32:13 55:14 57:6
                  n              10:19 11:16 68:10
                                                       okay 6:22 7:l,6,Il         opposed I4:3
                                 68:17                                              25:16
       n 4:I l2:5 62:8          number 4:6 5:3
                                                         8:12ll:214:1,1,9
       name    6:10,13 8:10                               l4:9,14,21,25
                                                                                  optional 52:6
         ll:9 I2:1,3 29:14       24:17 25:22 29:15
                                                          15:23 16:2,7,10
                                                                                  options 24:22
        29:25 37:10 77:22
                                 29:17 30:I 48:20
                                                          I7:4,I2,2I20:7          order 5:4 6l:I9,2I
                                 49:6 50:1 I 51:10                                 64:5,6 66:10,ll,l2
       named 62:11                                       2l:4,9,23 24:15
                                 51:1 1 54:25                                      66:17 67:5,12
                                                         25:7      26:II,I4

                                                                                                    Page 9
                                          Veritext Legal Solutions
                                                866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.147 Page 39 of 110



       [order - probably]
         68:8,14 70:ll,l3     part 49:20                  percentage 9:9          68:1
          70:17 7l:16,17,22   participates        48:22     l3:1,2,3 14:19      policy 54:25
         72:16,18,23          particular        12:22     performed    55:22    poor 25:4,7,9
        orders 17:24            I4:215      5   2l:17       65:22 72:6,13       portable 55:11
          19:13,1820:19        25:15 33 12,21             perjury 74:19         possession 17:14
         42:9                  34:16 35:7 36:13             76:10                 17:1 8
        original 74:17,22      36:16 37:19 38:25          person 23:16 48:4     possible 66:24
         74:24,25 77:15        397 42:12 43 6             personally 18:4         69 19
        outright 23:19         54:21 55:25 57:10           2l:13 28:10 62:19    possibly l8:16
        outside 42:20          57:14,17 68:l               63:4,6                 33:20 4I:2158:13
        owned 70 10,21        particularly 38:22          personnel 13'25       post 5l:15
          II7 30:11,13,14      39:I 42:8                   23:8 62:24           potential 42:l
         30:15,22 32:17,22    parties 43:6 77:20          pertains 54:21        potentially 41:8
         32:22,23,24 33:2,8   parts 42:l 43:14             7l:1.4                 42:24
         33 12,15 34:19,21      50:6,17,23       63:ll    phone 29:15 30:l      poway    10:15,21
         35:2,9 36:5 64:l     party     26:2I,22           50:19 51:10 67:20      29:19 55:16,17
                   p            32:5,5                     67:20 7I:6           practice 8:2 9:5
                              passenger lI:2I             phones 30:2           practiced 8:21
        p.m. 2:20 6:274:6
        pacific 9:21 10:12      ll:24 12:10,19,23         photographs 2I:I      pre 4:14,16 48:12
          40:9
                                39:24 4I:17,19,21         picked 25:15 60:l       49 18
        page 4:2,6,12  5:3
                                44:9,13,16,22,23            65:13 68:20 7I:12   premium 55:21
         30:13,18,21,23
                               46:11,13,2I,22               72:12 73:5          preparation 24:I4
         32:8,10,18 33:3,6
                               47:4,4,14,14,I6,20         picking 22:13 608     present 10:18 18:7
         33:25 34:9 40:l
                               47:23 48:1,4               pie 12:25 I3:2          18:13,19 19:6
          49:22 5I 10,17,25
                               65 16 73:12                place 77:7              6l:I
          52:7 53.5,23
                              passengers         14:8     plaintiff l:6 2:6     presently 58:22
          54:17 67:17
                              patrick ll:3 l2:l             3:3 4:7 26:24       president 40:7
        pages l:25 29:22        l2:9,15,21                         s
                                                          plaintiff 4:9         pressure 55:4
         30:5 36:21,22
                              paul   3:11                  74:I7,2I,24            73:16

         5l:16 54:3
                              pay  65:2173:22             plan  52:9,10         pretty     37:24 4I:23
        paid                  payment 23:23,25            planning 57:21          72:4
               5l:18,22,25
          52:3,4 53:20
                               24:2                       platform 36:10        price 38:8 51:18
        paint                 payments 5I-23              please 6:10 29:2       5I:20,21
                 65:4,8
        palomar 2:I8 3:5      peeling 69:22                 6I:25 64:10 66:16   prior  22:18 28:6
                              penalties 76:10               67:1168:13 70:16     29:19 65:14 77:9
         8:17
        panel   63:15,18
                              penalty 74:19                7I:2I72:22           priority 42:Il
          65:4,10,16
                              people 13:4                 plus   30:19          private 32:5,5
        parameters 58:10      percent 9:I2,13,15          point lI:619:21       privilege 25:I
                               13;6,7,9 14:22,23           28:20 33:2 38:13       42:25 44:l,I
        parents 35:18
        park 43:23             14:2415      l              39:22 42:7 46:4      probably 15:1
                                                           46:19 59:16 62:Il     16:3 20:14 22:22


                                                                                              Page 10
                                          Veritext Legal Solutions
                                               866 299-sr27
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.148 Page 40 of 110



       [probably - repairs]
          36:6 44:12 47:18    purchasing 38:19              22;3,5,8,I4,I9,25      72:4
          48:24 54:24 57:8    purposes 74:24                23:3,J 24:21,22      record   6:11 40:3
        problem   20:17       pursue 49:I                   25:7,I0,22 26:1,14     42:22 59:25 60.'2
          57:18 67:22 69:1    put 15:11 55:1,6              2l:7 3I:3,8 33:12      77:10,13
          70'2                    55:14,19 60:17            33:2134:4,15         recorded 6l:20
        problems I2:18,22         6l:6                     36:17 37:10 38:2      refer l0:4
          20:23 27:9,12                    q               39:23,25 40:4,17      reference 74:ll
          33:13,22 34:4,16
                              qualified        22:22
                                                           40:18,19,22 4l:8      referred 3I I9
          35:7 36:4,5,13,16
                              quarter 65:I6                4I:13 42:2 43:9       referring 63:6
          40:24 417 42:1
                              quattro 28:3,4               43:15,16 44:25        reflects I6:14
          57:ll,l5 65:24          48:10
                                                           45:4,7,17,23 46:6     regarding 6:15
          73:7                                             46:25 50:22 5l l        l0:3 19:24 20:20
                              quattroporte 27:8
        procedure 74:I6                                    52:13,16 55:5           2l:17 4l:6 42:II
                              question 29:5
          75:4                                             567,20,23 57:I,4        65:12
                                  30:10 4I:6 42:21
        procedures 49:,4                                   57:10,14,I7,22,23     related 7:917:15
                              questions 74:l
        proceedings 77:6                                   58.5,14,22,23 59 8      17:16,22 19:10,14
                                           72:9
          77:8,10,16                                       59:12 60 5 62:4         19:17 20:Il28:22
        process 7:2                        r               62:14,23 63:t           36:6 4I:13 42:2
        produced 4:9          r  t:5,14 2:5,17 3:4         64:13,21,23,25          57:22 58:25 62:24
          16:14,17,25           4:8 6:5 8:Il,12,16         65:3,1I,17,20         relative 77:19
        product 25:l            I5:I7 29:14 40:7           66:19,22,25 67:14     relatively 39:Il
          36:10 42:25 43:ll     40:7,8 62:8,9,9            67:16,22,24 68:5      relieve 74:14 75:3
        production 4:8          76:19                      68:16,1 8,19,21       remedy 42:I
        productive 48:21      1500 32:24                   69:3,4,21 70:19,21    remember 7:8,13
          49 6                range 38:8                   70:22 7I:1,7,10,11      3I:12 62:10
        program    48:23      reached 20'2                 7l:24 72:1,2,2,3,5    rental 73:22
        pronounced 63:2I      read 36:20 4l:14             72:6,6,8,I173:4       rep 28:10 48: I 1, 18
        proposing 5I.'23        42:21,22 53:2            recalls 43:14           repair 17:23 l9:Il
        provide   20:3            76:5                   receipt 53:7,18           19:13,14,18 20:19
         74:18                really      6:2416:7       receive 7:25 40:15        28:13 42:19 50:17
       provided  5I:12          3I:14 32:I 57:23         received 8:19 2l:6        56:1,12 61:14,18
       provisions 42:18       rear 65:I6                   40:13 52:25             6l.'21 64:4,6
       pull 35:2 53:4         rears      63:20           receiving 72:2           65:25 66:10,ll,I2
       pulled 32:25           reason I4-2 25:15          recess 56:18             66:17 67:5,12
       punch  24:16               37:19 40:2148:18       recite   36 6            68:8,14 70:10,12
       purchase 10:8              49:l 58:20 73:24       recognize 30:4,6         70:17 7I:16,17,22
        27:23 36:21,24            74:22                    35:1                   72:16,18,23
        37:3 39:8             reasons I5 6,6             recognized 34:24        repaired 66:3
       purchased 23:I6        recall ll:23 18:6          recognizes 30:8         repairs 17:22
         23:20 54.4               18:11,13,1819:4        recollection 22:8         50:23 6l:8 65:22
                                  20:2121:8,18             52:19 65:19 69:20      72:12


                                                                                              Page 11
                                           Veritext Legal Solutions
                                                  866 299-s127
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.149 Page 41 of 110



       [repeat - smoother]

        repeat 35:7            ride 46:II         sake 20:16 40,3                  serious 4l:22
        replace 27:2 28:12     riding 46:25 4l:13 sale 51:18,20                    service I8'2 22:15
          35:16 48 14          right   6:13,19 7:6           sales 37:8,10          22:15,25 52:6,10
        replaced 28:2,3,4         7:15,23 I0:3 I5:2          san 45:l 46:4          54:4 60:9 6l:13
          28:6,8,16 42:12         16:2017:4,12                58:17,24 59:4         62;5,7 64:23
        report 4:7128:22          18:18 20:9,16             sandy   50:8,13,15    services     40:7
          29:9                    22:24 23:17 24:1            50:23               set  77:7
        reported l:21 64:7        26:5,20 33:3 34:8         satisfaction 66:4     setting 67:20
          66:11 67:7 689          34:15 36:19 38:19         saw 15:21 63:2,6      settlement 24:12
          70:12 71:18 72:11       40'2,17 43:20                70 I               seven 66:8,9
        reporter  2:21            46:6 49:23 5l :16         says 40 6 4I:15       sharp 4l:20
          74:15 75:3 77:4         5I:21 53:1     1, 14,17   school 56:3,5,10      sheet 4:13 15:21
        reports 29:23           53:21,23 54:2               scratched 65 13       shop    56:3 73:23
        represent 16:10         56:25 59:2,12               scratches 66:3        shorthand 2:21
        representative          60:9 6I:2,25 62:3           seat  39:24 44:23       77:3,11
         37:8,11 50:15          64:12 66:18 67:13             46:11,13,22 47:5    showed 12:25
        represented 54:23       68:15,16,19 7I:23            47:14,20,23 48:4     showroom 31:18
        representing 8:13       72:25                       second 4:7 15:16      side I9:8 22:4
        reprinted 74:Il       rings 65:18                     17:5,2122:9           4l:I7,19
        repurchase 27:2       road 2:18 3:5 8:17             30:10 32:8,9 33 6    signature    53:8,17
         35:15                rocker 65:4                     5I:25 67:17            54:7,7,9,10 74:18
        repurchased 28 I      rode 46:21                    section 43:2             77:24
          28:8,17 48:10       roman 16:12                   see 16:23 24:17       significant 70:24
        request 28:7 74:13    ros    60:21                    29:13 30:18 32:13   silver 30:20
          75:l                rough        6:24 9:10          38:6 63:4 69:9,12   similar 16:10
        requested I6:23           32:l                        69:15               sisters 35:18
          27:l35:1517:17      roughly 3I:25                 seeing 65:17 69:21    sit  46:18
        requests 4:10           47:Il                       seen 15:20 16:11      sitting 44:22 46:22
        research 24:7,I0      rpr        I:23 77:25           29:8 55:2,4 63:8      47:4,20,22
         4I-25                rubbing 69:25                   63:16,17,19 73:16   six   18:22 44:17,20
        resort l0:17          rules 74:16                   select 24:20            46:21,25 47:2,3,11
        rest 32:3         run 7:3                           selected 24:19          70:5
        result 4l:20      rv 10:17 35:24                    semester 56:5         sixth 49:22
        review 16:817:I,6  36:I                             send 74:16            size 38:7
         l7:9 29:2 62:I                     s               sense 30:2            slipping 27:13,14
         64:10 66:16 67:lI                                  sent 40:10            sloan I2:4
         68:13 70:1671:21
                              s    4:5 5:l l2:5
                                                            september l:16
                                  34:12 62:9
                                                                                  sluggish 697
         72:23 74:18 77:16
                              s500 34:9                      2:20 6:174:10        sluggishly 70:7
       ridden 44:16 47:3      safe 39:10                     1l:23                sluggishness    68.,22
         47:16,25 73:II                                     series ll:23          smoother     38:17
                              safety 39:24 40:4
                                  4I:l   42:10

                                                                                                Page 12
                                             Veritext Le gal So lutions
                                                   866 299-s127
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.150 Page 42 of 110



       [smoothly - time]

        smoothly       39: 1 1,1 5   star 39:5                 substance 22:5           50:21
        sold 32:5                    start 4l:l                  64:25                test  37:2,5,I3,15
        sole 43:8                    started 7:4               substantial 40'25        37:17,19 38:1,2,10
        solid 38:17       39:12      state 6:10 7:20           substantially 4l:7       38:lI,l2
        somebody 47:19                 76:1177:4               sufficiently 7:I       testifies 6:6
        somewhat 9:4                 stated 76:8               suite    2:18 3:6,12   testifying 77:9
        song     9:7,10              states l:12:l7:23           8:17                 testimony 47:7,10
        sorry I2:3 l7:7                67:19                   sum      53:22           47:12 60:24 6l:2
          2l:23 30:4 57:12           static 68'2               summer 57:8,12           6l:4 77:13
        sort 34:23 35:7              station 55:10             sure 20:8 3l:2         thank ll:12     66:9
          38:5,6 63:12,14            staying 63:16        59:19 60:17I:3                75:6
        sound 5I:20 52:2             steering 69:22     swapped 52:12,13              thereof 76:6
          68:2                       stepchildren 13:16 sworn 6:6                     thicker 63:13,22
        sounds 26:5 40:17            stick 25:5 59:lI            t                    thing 16:2139:3
          52:4                       sticking 5l:9      t 4:5 5:I 40:7                  69:I2,I7
        south 9:21 10:12             stip   74:3,4
                                                               takata   42:6,15
                                                                                      things 23:22     53:3
          40:9 45:10                 stipulate 74:14             43:9,16 72:3
                                                                                      think     13:14,23
        southern l:2 2:2             stipulated 74:10                                   15'21 16:2,23
                                                               take 6:15 15:10
        speakers 68:3                  75:7,8                                           19:20 20:1,22
                                                                 23:13 29:2 36:l
        speaking 64:18               stipulation 20:2            37:14 44:lI 45:10
                                                                                        22:9,15 25:9,16,20
        specialize 8:3 9:2             74:8                                             3l:7 32:10 35:5
                                                                 46:3 5l:9 56:17
        specializes 42:5             stolen 74:22                                       36:19 37:139:22
                                                                 58:2,18,20 59:21
        specializing 8:24            stop 27:I7       43:22
                                                                 62:1 64:10 66:16
                                                                                        47:12 48:24 49:12
         9:5                streaking                63:22                              5I:2 69:8,24 70:I
                                                                 67:1168:13 69:12
        specific II:23 l9:7 streaks 63:I3                                               l3:15
                                                                 70:16 7I:21 72:9
          43:15 69:19       street 9:21 40:10                    72:22
                                                                                      thinking     I7:7 26:4
        specifically 8:4    strike I0:7                       taken 2:17 6:17,22        3l.25
          18:12 25:25 45:19          striking 4I'21              7:7 17:25 2l:15
                                                                                      third 33'25
          58:15 62:25 69:Il          stuff I47                   56:10 57:21,24
                                                                                      thirty 45:3
        specifics 23:7               subject  10:4,8,10
                                                                 59:13 6l:13 74:10
                                                                                      thought   34:13
        speculation 48:7               10:21    II
                                                7,18,21
                                                                 77:6
                                                                                        38:5 39:6
        speed 45 17                    Il:24 12:10,13,18      talk 60:21 68:25        three 18:16 l9:1,5
        spell 6:10                    12:2213:1,12,19                                   25:5 26:12 30:16
        spend I4
                                                              talking l0:5 39:25
                     19               13:23 l4:3,4,11,18                                32:10 33:20 36:22
                                                                 40 19
       split   l4:21                  19:25 20:12 25:20
                                                              talks     65:4
                                                                                        51:16
       spoke 40:18 50:16              28:23 32:lI,l4,l9                               time   9:4 I0:7,10
                                                              technician 22:19
         64:21                        32:25 33:16,21
                                                              tell  46:18 70:6
                                                                                       l2:16l4:5,19
       spousal 44:I                   35:4,23 36:24                                    16:13 18:19,25
                                                              telling 49:13 62:14
       spring 26:3                    44:6 58:21 59:14
                                                                63:17l:I               19:22 22:3,9,19
       stand 35:6                    subscribed 77:21                                  23:126:15 28:5
                                                              ten    I3:5 42:7
                                                                                       44:6,10,14 45:4,20
                                                                44:20 47:12,13

                                                                                                    Page 13
                                                 Veritext Legal Solutions
                                                      866 299-st27
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.151 Page 43 of 110



       [time - wallace]

          46:9 6l:21 63:25        tries    70:7                united l:l2:I                57:2158:18,21
          64:17,24 67:l           trim 69:22                   unsafe 39:2I                  59 14,21 60:12
          68:9 70:12,22,25        trip 57:5,13,15,18             47:22                       6I:7,12,20 62:5,12
          72:18 74:6 77:7           58:1,1                     update       70.,24          62:15,20 63:2,5,8
        times II:23 I8:1          trips  36'2 56:20            usa   1:8 2:8 6:14,16        63:25 64:14 66:20
          l8:11,13 37:17            57:1,20,23 58:2,14           19:11 2l:5,10              67:7,15,23 68:9,11
           39:14,17,20 44:19        58:16,18,23 59:4,4           50:12                      68:20,23 70:20
           44:20 46:21,25           59:7                       use l5:3,6 22:23             '7I:4,8,I2,I8,25
          47:2,11,12,13 60:5      true     36:23 76:7,9         36:1 4I 6,8                 72:12,17 73:2,5,8
           60:7 6l:5,11,12          76:1177       13           usually 22:12               73:16,20,23
           63:24 69:5             try   26:6 69:9                           v             vehicle's 41 :8 55:6
        tire 55:413:16            trying 22:24 68:23           vacation 59:18             vehicles I4:II,I4
        tires 55:6,14 60:17       tune 69 15                   vague 22:8 72:4              28:16 29:25 30:5
           60:21,22 6I:6          turn 16:12 49:21             valuation 24:14              30:11,14,15 33:15
        today 7:4 9:5               53:23 54:17 67:17
                                                               value 24:8 25:23             33:20,20 34:24
           16:17,25 17:9,10       twice 37:18,20                 40:25
                                                                                            35;1,6,9,20 39:9
          26:17 6l:2 73:9         two 11:1 13:15               vehicle      10:5,5,8,11
                                                                                            42:12 43:6,24
        told 43:22 44:3             2l:21 22:2 25:13
                                                                 10:22 Il:7,18,21
                                                                                          vice 407
           60:4 69:3                32:10 33:1 38:3
                                                                 Il:2412:10,13,18
                                                                                    videos 2I:2
        tony 6:13                   44:12,21 52:6
                                                                 12:23 13:1,3,12,19
                                                                                    videotaped 4:7
        top l5:ll25:25              53:22 54;3,3
                                                                13:27,23 l4:3,4,11
                                                                                          vin     51:11
          29:13 30:23 32:18         56:23 58:16,24
                                                                14:18,19 15:2
                                                                                          violates 42:24
          40.5 52:7                 59:4,4 63:20                                            43:10
                                                                17;15,r7,22,25
        total 51:18,20            type 24:12 52:16              l8:4,7 19:4,12,18         visit 62:5 65:25
          53'20                   typical 15:10                 l9:2I,25 20:13,24           66:4,23 67:I
        towed 73:20               typically l4:5 l5:2           2I:2,15,17 23:10
                                                                                           7I:12 72:13
        traded 31:3,8               15:4 29:23
                                                                23:14,17,19 24:5,8
                                                                                          volume 67:I9
        trading 3l:2                         u                  24:19 25:8,18,27
                                                                                          vs l:7 2:7
        traffic   45:12,14
                                  ultimately 27:25              26:14,17 27:19,23                 w
          46:9
        training 55:25
                                  unavailable 43:14             27:25 28:8,12,23          w  6:12 62:8
                                  underneath 29:16              29:21 32:lI,l5,l9         wagon 30:19,25
        transcribed 75:4           29:21 5l:12                  33:1,16,21 35:5,23         31:15 34:1,2
          77:II                   undersigned 77:3              36:10,22,25 37:2,6        wagons 30:16
        transcript 74:I7          understand 14:10              37:13 39:13,20,21         waive 25.3
         77:12,15,17
                                   20:14 2I:9 54:20             39:23 40:24 42:19         wallace 3:4 8:7
        transmission
                                  understanding                 44:7,9,t3,17 45:18         17:5 20:4,8 24:24
         27:II,I2,l8     28:5,6
                                   35:20 36:9 38:18             45:24 46:15,19             29:4 30:6 3I:17
        transportation
                                   4I:12,14,24 5l:14            47:3,17 48:1,14            3l:2134:19 35:9
         42:10
                                   60:24 6l:4,9                 51:19 52:12,14,17          35:11 4I:3,9
        treiber   40:6
                                  unit 9:21 40 10               54:4,22 55:3,19,23         42:21,23 43:10,25
                                                                56:2157:11,15,18           46:23 47:l 48:6

                                                                                                          Page 14
                                              Veritext Legal    Solutions
                                                       866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.152 Page 44 of 110



       [wallace - young]

         54:15 60:20 66:8         62:4,14 63:1 641                      x
         74:2,4 75:2,8            64:13 66:19 67:14
                                                          x 4:l 5 5:1
        want 15:23 20:17          67:25 68:17,25
         25:3 26:6 44:2           70:6,19,23 7I:I,9                     v
         53:3 54I                 7I:1I,24 72:ll          yeah 30:13 31:22
        wanted         16:21      73:1,11,I8,23            32:14 33:10 48:24
          22:20,23 30:7         wife's 6I:2                49:3 52:9 59:11
          3l:14 37:24 39:10     william I:5,142:5          60:23
          39:1 0                  2:17 3:4 4:8 6:5        year 24:17 27:6
        wants 20:5                6:12 8:11,12,16          30:4,4 3I:134:12
        warning 55:2,5            15:17 29:14 40:8           56:6
        warranty 9:7,I0           76:19                   years  15:2416:3
        wash 60:13 6l:6         wilshire    3:12           31:10 34:17 35:8
        way 46:16 47:10         wit 74:II                  42:7
          499                   witness 8:8 17:7          young 30:17
        we've      28:20 62:l     25:4 29:6 31:18
          65 I                    3l:22 35:12 4I:10
        weather 15:1 I            43:2,13 44:3
        website 25:23             59:25 77:21
        wednesday l:16          witnessed 12:17
        week      1   1:10,14     12:22 7l:9 73:13
          45:7                  witnesses 77:8
        weekday 45:9            woman 23:3
        weekend 44:8,12         word 50:8 69:8
        weekends 15:10          work 5:4 9:14
          l5:12                   l5'3 22:20 25:l
        weeks 44:I2,21           42:25 43:ll 58:25
        went     33:19 34:25      59:7 69 5
         38:9                   worked 22:2I
        wheel 69:22               28:11 56:14
        wheels 52:12,I3         write 50:10,13
         52:16,19 63: 18,19     writer 64:24
        when's 44 6             writing 17:14
        whereof 77:2I           writings  I7:21
       white 32:23               19:10,17,20,24
       wife 9:18,25 10:20        20:11,22
         13:10,14,2214:3        written 2l:4,13,23
         15:9 18:25 20:23        2I:25   51 :1   1

         2I:22 3I:14 35:17      wrote 5l:12,15
         37:5 43:22 50:l        wvgx l:7 2:7
         52:lI 56:21 60:6

                                                                               Page 15
                                           Veritext Le gal So lutions
                                                 866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.153 Page 45 of 110




                                  Federal- Rul-es of Civil- Procedure
                                                 Rule   30



              (e   )   Rev j-ew   By the Witness; Changes.
              (1   ) Review; Statement of Changes.               On    request by the
              deponent or a party before the deposition                     is
              completed,          the deponent must be allowed 30 days
              after          being notified   by the officer          that the
              transcript          or recording    is availabl-e 1n which:
              (A) to review the transcript               or recording;       and
              (B) if          there are changes in form or substance, to
              siqn a statement listing             the changes and the
              reasons for making them.
              (2) Changes Indicated            in the Officer's         Certificate.
              The officer          must note in the certificate           prescribed
              by Rule 30(f) (f) whether a review was requested
              and.,     if     sor must attach any changes the deponent
             makes       during the 30-day peri         od   .




             DISCLAIMER: THE             FOREGOING FEDERAL PROCEDURE RULES

             ARE PROVIDED FOR INFORMATIONAL PURPOSES ONLY.
             THE ABOVE RULES ARE CURRENT AS OF APRIL I,
             2019.           PLEASE REFER TO THE APPLICABLE FEDERAL RULES
             OF CIV]L PROCEDURE FOR UP-TO_DATE INFORMAT]ON
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.154 Page 46 of 110


                        VERITEXT LEGAL SOLUT]ONS
              COMPANY CERTIFICATE AND DISCLOSURE STATEMENT

         Veritext Legal Solutions represents that the
         foregoing transcri-pt is a true, correct and complete
         transcript of the colloquies, questions and answers
         as submitted by the court reporter. Veritext Legal
         Sol-utions further represents that the attached
         exhibits, if dfly, are true, correct and complete
         documents as submitted by the courL reporter and/or
         attorneys in relation to this deposition and that
         the documents were processed in accordance with
         our litigat.ion support and production standards.
         Veritext Legal Sol-utions is committed to mai-ntaining
         the confidentiality of client and wi-tness information,
         i-n accordance with the regulations promulgated under
         the Heal-th fnsurance Portability and Accountability
         Act (HIPAA) r ds amended with respect to protected
         heal-th information and the Gramm-Leach-Bliley Act, as
         amended, with respect to Personally ldentifiable
         Information (PII). Physical transcripts and exhibits
         are managed under strict facility and personnel- access
         controls. Electronic files of documents are stored
         in encrypted form and are transmj-tted in an encrypted
         fashion to authenticated parties who are permitt.ed to
         access the materlal. Our data is hosted in a Ti-er 4
         SSAE 1,6 certified facil-ity.

         Veritext Legal Sol-utions complies with al-l federal and
         State regulations with respect to the provision of
         court reporting services, and maintains 1ts neutrality
         and independence regardless of relationship or the
         financial outcome of any litigation.   Veritext requires
         adherence to the foregoing   professional and ethical-
         standards from al-l- of its subcontractors in their
         independent contractor agreements.
         Inquiri-es about Veritext Legal Sol-uti-ons'
         confidentiality and security policies and practices
         shoul-d be di-rect.ed to VeriLext's Client Services
         Associates indicated on the cover of this document or
         at www.veritext.com.
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.155 Page 47 of 110



      1
      2
      3
      4
      5
      6
      7
      8
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24                               EXHIBIT C
     25
     26
     27
     28

          365.436.TG - 00456660.DOC              5                3:19-cv-00513 MMA (WVGx)
           DECLARATION OF BENSON Y. DOUGLAS IN SUPPORT OF DEFENDANT MERCEDES-BENZ USA,
                              LLC'S MOTION FOR SUMMARY JUDGMENT
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.156 Page 48 of 110



     1                        TINITED STATES DISTRICT COURT
     2                    SOUTHERN      DISTRICT OF CALIFORNIA
     3

     4
     5     WILLIAM   MCGEE,                       )




     6                  Pl-aintif f ,

     7          vs                                       Case No.   3   :19-cv-00513
                                                         MMA (WVGx)
     B     MERCEDES-BENZ      USA, LLC, and
           DOES 1- through     10,               )

     9     inclusive,                            )

                                                 )

    L0                  Defendants.              )




    Ll-
    t2
    1-3

    t4                         DEPOSITION OF ARLENE MCGEE
    1-5                          Carl-sbad, Calif ornia
    L6                        Wednesday, September 4, 201-9
    1,7

    L8
    1"9

    20
    21-    Reported by:
    22     BARBARA  A. BAKER
    23     RPR, CSR No. 13033
    24     'Job No. 3500380
    25     Pages 1 - 96

                                                                           Page 1
                                     Veritext Legal Solutions
                                          866 299-s127
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.157 Page 49 of 110



             I                 UNITED STATES DISTRICT COURT                           I                    INDEX
                                                                                      2                                      page
             2                 SOUTHERN DISTRICT OF CALIFORNIA
                                                                                      3   EXAMINATION BY MR. GRECO                                        6
             3                                                                     4
             4                                                                        5              EXHIBITS
             5    WILLIAM MCGEE,                                                      6   NUMBER            DESCRIPTION PAGE
                                                                                   '7     Exhibit I Amended Notice ofTaking Videotaped 17
                                            )
                                                                                                    Deposition of Nonpar5, Witness Arlene
             6              Plaintiff,          )                                     8             McGee and Demand for Production of
                                            )                                                       Documents and Things
             7 vs.          ) Case No. 3:19-cv-00513                               9

                          ) MMA (WVGx)                                            l0
                                                                                          Exhibit   2 Plaintiffs   documents produced per
                                                                                             Exhibit I category requests
                                                                                                                                                    t7
         8 MERCEDES-BENZ USA, LLC, and )                                          I I Exhibit 3 Pre-invoice Accounting               l4l,
           DOES I through 10,
                                                                                                                               685          dated        49
                                  )                                                                 1213012015, Bates   MBUSA 000009
         9 inclusive,         )                                                   t2
                          )                                                          Exhibit 4 Invoice Accounting 688866, dated                      5l
        l0     Defendants. )                                                      13        2/22/l6,Bates MBUSA 000010
                                                                                  14 Exhibit 5 Invoice Accounting 690344, dated                      s4
                                          I                                                 3/15/2016, Bates MBUSA 000011
        il                                                                        l5
        t2                                                                           Exhibit 6 Invoice Accounting 691945, dated                      55
        l3                                                                        16        4/612016, Bates MBUSA 000012 - 000014

        l4                                                                        l7 Exhibit 7 Pre-lnvoice Accounting 693042, dated                      60
                                                                                           4/22/ I 6, Bates MBUSA 0000 I 5 - 0000 I 6
        l5                                                                        l8
        t6                                                                                Exhibit8 Invoice Accounting 705072, dated                 63
        l7             Deposition of ARLENE MCGEE, taken on behalf        of      19            10/07116, Bates MBUSA 000019

        I 8 Defendant at 701 Palomar Airport Road, Suite 250,
                                                                                 20 Exhibit 9 Invoice Accounting'7 06559, dated                     64
                                                                                                l0/28116, Bates MBUSA 000020 - 000021
        19 Carlsbad, California, beginning at 10:24 a.m. and ending              2l
        2O ar12:36 p.m. on September 4,2019, before BARBARA A.                      Exhibit l0 Invoice 720159, dated03/16/17,                       65
        21 BAKER, Cerlified Shorthand Reporter No. 13033.                        22        Bates MBUSA 000022 -000024
        22                                                                       23 Exhibit I I Invoice 732089, dated ll/02/2017,                    66
                                                                                           Bates MBUSA
        23
                                                                                 24
        24                                                                                Exhibit l2 Invoice Accounting 736234, l/05/18,                 76
        25                                                                       25              Bates MBUSA 000034 -037
                                                                         Page2                                                                                  Page 4

             1   APPEARANCES:                                                      I                         EXHIBITS
         2                                                                                                     (Continued)
         3       For Plaintiff:
                                                                                  2
         4              LAW OFFICES OF WILLIAM         R. McGEE
                        BY: DEANNAM.WALLACE                                       J       NUMBER                         DESCRIPTION                          PAGE
         5             Attomey at Law                                             4       Exhibit 13 Invoice Accounting 744427, dated                           81
                       701 Palornar Airport Road                                                 5/08/2017 , Bates MBUSA 00005 I
         6             Suire 250                                                  5
                       Crlsbad, Califomia 9201 I                                    Exhibit l4 Invoice Accounting 744815, dated                                 82
         7             760.438.t047
                                                                                  6        5/14/2018, Bates MBUSA 000052
                       760.438.1056 Fax
         8             deamalemonlaw@gtnail.com
                                                                                  7 Exhibit 15 Invoice Accounting 745770, dated                                 83
         9                                                                                 512312018, Bates MBUSA 000053
                 For Defendant:                                                   8
        l0                                                                                Exhibit I 6 Invoice Accounting 7 49 47 4, 7 / 17 I 18,                85

        ll
                       LEHRMAN LAW GROUP
                       BY: ANTHONY PAUL GRECO
                                                                                  9             Bates MBUSA 000054 - 55
                       Attomey at Law
                                                                                 l0       Exhibit 17 Hoehn Motors Work Order 680597,                             88
        t2             l2l2l      Wilshire Boulevard
                                                                                                 l/10/19, Bates MBUSA 000065 - 068
                       Suite 1300                                                lt
        l3             Los Angeles, Califomia 90025                              t2
                       3t0.917.4500                                              l3
        t4             310.917.5677 Fax                                          t4
        t5
                                                                                 15
                 Also Present:
        l6
                                                                                 t6
                       WILLIAM R. McGEE                                          l7
        l7                                                                       l8
        l8                                                                       t9
        l9                                                                       20
        20                                                                       2t
        2t
                                                                                 22
        22
        23
                                                                                 23
        24                                                                       24
        25                                                                       25
                                                                        Page 3                                                                                  Page 5


                                                                                                                                                     2(Pages2-5)
                                                                  Veritext Legal Solutions
                                                                       866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.158 Page 50 of 110



            1         Carlsbad, California, September 4, 2019,                           I noes as opposed to nods and shaking ofthe head. Okay?
            2                     10:24 a.m.                                             2 A Yes.
            3                                                                            3 Q By the same token -- I've taken several of
            4                                                                            4   these. And a lot of times people want to describe some
            5                     ARLENE MCGEE,                                          5   of the problems they may have had with a vehicle by
            6     Having been first duly sworn, testifies as follows:                    6   bouncing up and down in their chair to show the car was
            7                                                                            7 shaking, or they want to, you know, point to let me know
            8                     EXAMINATION                                            8 which light inside of the car wasn't working.
            9 BY MR. GRECO:                                                              9        Those things the court reporter cannot take
        I0        Q    Okay. Can you please state and spell yout name                10 down. So we're looking for your best verbal description
        1   1 for   the record.                                                      I 1 of any problems you might have had with the vehicle in
        12 A          Arlene McGee, A-r-l-e-n-e, M-c-G-e-e.                          12 this case. Okay?
        13 Q          All right. Mrs. McGee, my name is                              13 A           Okay.
        14 Anthony Greco. I'm an attorney for Mercedes-Benz                          14 Q          Ifyou    don't understand a question that I've
        15 U.S.A,, LLC.                                                              15 asked you at any point, just let me know, and I will do
        16 And we're here to take your deposition                                    16 my bestto rephrase it. Okay?
        l7 regarding a lawsuit that your husband, Bill McGee, filed                  l7         A Okay.
        l8 against Mercedes-Benz U.S.A. LLC.                                         l8         Q However, if you don't tell me that you did not
        19 Have you ever had your deposition taken before?                           19 understand the question, I'm going to proceed           as   ifyou
        20 A Yes.                                                                    20 understood it fully. Okay?
        2l Q When was that?                                                          21 A          Okay.
        22 A Probably 2010,2000- --                                                  22 Q     There will be times today when I will ask you
        23 probably 2010 -- 'l I - 2011, I'm sure.                                   23 for your best estimate. And I'm entitled to your best
        24 Q Without getting too specific for me, what kind                          24 estimate, but you're not required to guess. And I don't
        25 of     case was that?                                                     25 want you to.
                                                                            Page 6                                                                      Page 8


            I A       Divorce.                                                           1        The typical example that I use to try and show
            2 Q       All right. Well, since it's been   a   while since                 2 people the difference between a guess and an estimate is
            3   you've had your deposition taken, I'm still going to run                 3 this: If I were to ask you how much money you have in
            4   through some of the ground rules that    will, hopefully,                4 your wallet right now, you'd probably be able to think
            5   make this go a little more smoothly and get us all out                   5 back to the last time you went to an ATM, the stuff
            6   of here in an efficient manner. Okay?                                    6 you've bought between then and now, and give me a
            7 A       Em-hmm.                                                            7 reasonable idea of how much money is in your wallet
            8 Q       All right.   The first thing I need you to                         8 based oflthat information.
            9   remember is that, although this is somewhat informal,                  9        However, if I asked you to tell me how much
        l0                            Mr. McGee's office instead of
                and we're sitting here in                                            l0 money is in my wallet right now, you have no idea the
        1I  in a courl of law, the oath that you just took is the                    I I last time I went to an ATM. You don't know the kind of
        12 same oath that you would take in front ofajudge and a                     I2 stuff that I bought between then and now. In fact, you
        13 jury.                                                                     13 don't even know if I have a wallet.
        14 It carries with it the same obligation to tell                            14 So that would be a complete guess because it
        l5 the truth and the same penalty ofperjury should you                       l5 would be based on no information at all.
        16 not.                                                                      16 Do you understand that difference between a
        17 Do you understand that?                                                   17 guess and an estimate?
        18 A Yes.                                                                    18 A          Yes.
        19 Q The second most impofiant thing I need you to                           19 Q          This isn't an endurance test. It's not   a

        20 remember is that the court reporter is writing down                       20 marathon. If you ever         need a break,   just let me know,
        21 everything that you and I say. So it's very important                     2l and we can go ahead and take that break. All right?
        22      that you and   I take turns when we're speaking. Okay?               22 A Okay.
        23 A          Yes.                                                           23 Q After the deposition, you will get a booklet
        24 Q     lt's also very important that you give us                           24      that contains a transcript of the deposition. At that
        25 velbal responses today. So we're looking for yeses and                    25 time, you're going to have an oppoftunity to make any
                                                                           Pagel                                                                        Page 9


                                                                                                                                          3(Pages6-9)
                                                                 Veritext Legal Solutions
                                                                      866 299-st27
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.159 Page 51 of 110



             I changes that you think are necessary.                                       I remember.
             2     However, I caution you that if you make any                             2     MR. McGEE: HR maybe?
             3 significant changes, such as changing a yes to a lto,                       3     THE WITNESS: HR. What was I doing?               I'm
             4 that's something that myself ol Mercedes-Benz' other                        4 thinking accounting.
             5 attorneys can comment on. And it may affect your                            5 BYMR.GRECO:
             6 credibility such at the time of trial.                                      6 Q      All right.   Where were you working at? By HR,
           7      Do you understand that?                                                  7   you mean human resources; right?
           8 A Yes.                                                                     8 A Yes.
           9 Q Okay. Have you taken any medication in the                               9 Q Where were you working in human resources?
         l0 last 24 hours that might impair you ability to recall or                   l0 A Unite Eurotherapy. It's Euro -- Unite, and
         I I remember events in this case?                                             I1 then Eurotherapy.
         12 A No.                                                                      12 Q     How long have you been working with Unite
         13 Q Have you taken any drugs or alcohol in the last                          13 Eurotherapy?
         14 24 hours?                                                                  14        A Three years.
         15 A         Yes.                                                             15        Q What was your title at Unite Eurotherapy?
         16 Q         Would the drugs ol alcohol that you've taken                     16        A Human resources manager.
         17 impair your ability to remember the events of this       case?             17        Q Did you have any otherjobs in the last five
         18 A No.                                                                      18 years?
         19 Q Okay. Is there any reason            why we can't go                    19        A Yes.
         20 forward today with your         best testimony?                           20        Q All right. What other jobs?
         21 A No.                                                                     2l        A I worked at the Loft Hair Design.
         22 Q Do you have any questions for me before we                              22        Q When were you working at the Loft Hair Design?
         23 begin?                                                                    23        A From 2011to2015.
         24 A No.                                                                     24        Q What were you doing there?
         25 Q What's your date of birth?                                              25        A Management.
                                                                          Page   l0                                                                 Page 12

          1 A 1t25t70.                                                                 I        Q The entire time from 201 I to 2015?
          2 Q And what's the highest            level of education that                2        A Yes.
          3   you've attained?                                                         3        Q Where is the Loft Hair Design located?
         4       A Some college.                                                       4        A It is no longer in existence,
         5       Q Where did you attend college?                                       5        Q When it was in existence, when you were working
         6       A I went to Long Beach State.                                         6    there, do you recall where it was located?
         7       Q Did you study anything in particular there, or                      7 A         It was located in Escondido and then moved to
         8    was   itjust general ed- --                                              8    Carlsbad.
          9 A Just general.                                                             9 Q Do you recall the exact address?
        l0 Q Have you ever done any coursework related to                             l0 A In Escondido, I think it was 106 West Grand
        1 I the repair and maintenance of automobiles?                                I I Avenue, Escondido, 92025. Not positive of Carlsbad. We
        12 A No.                                                                      l2    weren't there very long before it closed.
        13 Q Do you evel'work on automobiles in your free                             13 Q         Okay. What about Unite Eurotherapy, what was
        14 time?                                                                      14 the business address?
        15 A No.                                                                      15 A         It moved, also, to -- I don't know the number.
        16 Q Do you ever perform any ofthe maintenance                on              l6    But it was Whiptail Loop, Carlsbad.
        17 any ofthe cars that you've owned, such as checking the                     17 Q         Okay. Was it at the Whiptail Loop address the
        l8 oil, rotating the tires; anything like that?                               18 entire time you were working there?
        t9    A No.                                                                   19 A No.
        20    Q Are you currently employed?                                           20 Q         Do you recall any other addresses it was at?
        2t      A No.                                                                 2l A         It was in Carlsbad. I cannot remember the
        22      Q When was the last time you were employed?                           22 exactaddress.
        23      A November of '18.                                                    23 Q         Does that cover all the places you've worked
        24      Q What were you doing then?                                           24 from 2011 up until you left Unite Eurotherapy in 2018?
        25      A I was doing -- I'm not even sure why I can't                        25 A         Yes.
                                                                      Page I I                                                                      Page 13

                                                                                                                                  4 (Pages 10           -   13)
                                                              Veritext Legal Solutions
                                                                     866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.160 Page 52 of 110



         I Q       What's your cul'rent home address?                              I ANo.
         2 A        106 -- sorry. 160l -- I get so nervous.                        2 Q If I had a pie chart which showed me the
         3 Sorry. South Pacific Street, 82, Oceanside,        California,          3   percentage of different drivers for the subject vehicle,
         4 92054.                                                                  4   what percentage would be you and what percentage would
         5 Q Who lives with you there?                                             5   be other people?
         6 A My husband, William McGee.                                            6      A It would be, I would say, 90 percent me.
         7 Q Anyone else?                                                          7      Q And who makes up the other l0 percent?
         8 ANo.                                                                    8      A My husband. My mom might get a half a percent.
         9 Q Do you have any children that are driving            age              9      Q So probably about 9.5 percent to Mr. McGee and
        l0 or older?                                                           l0      maybe .5 percent for your mom?
        11 A Yes.                                                              l1         A Yes.
        12 Q How many?                                                         12         Q And what is your mom's name?
        13 A Two.                                                              13         A Margie Chavez, C-h-a-v-e-2.
        14 Q Where do they live?                                               14         Q ls it Margie, M-a-r-g-i-e?
        15 A One lives in Vista. The other lives in                            15         A Correct.
        16 Chattanooga, Tennessee.                                             16         Q Do you know Margie's address?
        17 Q       What's the name of the child that lives in                  17         A Yes. 1846 Amie, A-m-i-e, Court, San Marcos,
        18 Chattanooga?                                                        18 California,92069.
        19     A   Alexandra Pankey, P-a-n-k-e-y.                              19 Q          Mrs. McGee, please don't be offended. I have
        20     Q   And how long has she been in Chattanooga?                   20 to ask this question of everybody.
        2l     A   Since March of '19.                                         2l  Have you ever been convicted ofa felony?
        22     Q   Have you lived at the 1601 South Pacific                    22 A No.
        23   address for the last ltve years?                                  23 Q Allright.
        24 A No.                                                               24 MR. GRECO: Let's go ahead and mark, as
        25 Q Where did you live before the South Pacific                       25 Exhibit      1, the Amended     Notice of Taking the Deposition
                                                                     Page 14                                                                   Page 16


         1   Street address?                                                       I of Arlene McGee.
         2     A   In Poway.                                                       2      (Exhibit I marked)
         3     Q   And do you recall the exact address?                            3 BYMR.GRECO:
         4     A   I don't. It's Cascade Crossing, Poway.                          4 Q Mrs. McGee,           have you ever seen this document
         5     Q   All right.   Does the Cascade Crossing address                  5 before?
         6 and the curent address at South Pacific Street -- does                  6 ANo.
         7 that cover all the places that you've lived while you've                7 Q Okay. Well, this is the Notice of Deposition.
         8 been driving the subject vehicle?                                       8 It tells you, you know,     the date, time, and where we're
         9        When I say the "subject vehicle," I'm referring                  9 taking the deposition.
        10 to the Mercedes-Benz C350 that is the subject of this               l0           But also included in it, if you turn to
        1l lawsuit.                                                            1l      Roman Numeral No.      II, it   says "Documents requested to be
        12 Do you understand that?                                             l2      produced."
        13 A Yes.                                                              13 A          Okay.
        14 Q Okay. Does the South Pacific address and the                      14 Q          All right.   So along     with the Notice of
        l5 Cascade Crossing address cover all the places you've                I   5 Deposition, there is also a request that you bring with
        16 lived while driving the subject vehicle?                            16 you some documents related to the vehicle.
        17 A       Yes.                                                        17           And I understand that those documents have been
        l8 Q       We had talked about Alexandra moved to                      l8      produced in this stack.
        19 Chattanooga in March.                                               19           MR. GRECO: Which I'm going to go ahead and
        20 A       Correct.                                                    20 mark      as Exhibit 2.
        21 Q       What's the name of your other child that lives              2l           (Exhibit 2 marked)
        22 in Vista?                                                           22 BYMR,GRECO:
        23 A       Serena, S-e-r-e-n-a, Percy.                                 23 Q And so Exhibit 2 contains the documents that
        24 Q       To your knowledge, has Alexandra or Serena ever             24 werc produced on your behalfby your counsel today. And
        25 driven the subject vehicle?                                         25 all I want to do right now is run through the various
                                                                     Page 15                                                                  Page   l7

                                                                                                                                  5 (Pages 14   - 17)
                                                          Veritext Legal            So   lutions
                                                                    866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.161 Page 53 of 110



            I   categories ofdocuments and see ifthere is anything                   I     Q      So there was never a time that you took   it in,
            2   that you can think of that might exist beyond what was               2   and nobody handed you anything to document that you
            3   already ploduced to us today. Okay?                                  3   visited there?
            4        All right. The first category asks for all                      4 A          Well, I guess when I go in to get my tires
            5   writings regarding the acquisition ofthe subject                     5 filled.      And they said that they don't give me anything.
            6   vehicle.                                                             6 Q          Okay. Do you recall how many times you brought
            7        | did   see that the sale contract is sort   ofthe              7   the vehicle in to have air put in the tires? Maybe your
            8 first set of documents here. And it looks like there's,                8   best estimate would be appropriate here.
            9 I guess, a vehicle transfer form and agreement to                       9 A I would say at least six times.
        l0 furnish insurance.                                                       10 Q Did you always take it to Mercedes-Benz in
        I1      Are these all the documents that you have in                        I I Escondido for that?

        l2 your possession, custody, or control related to                          12 A No.
        l3 acquisition ofthe vehicle?                                               13 Q Didyouevertake ittoEscondido forthat?
        14 A All right. Can you repeat what -- which ones I                         14 A Yes.
        15 arn supposed to have?                                                    15 Q What were the other dealerships that you took
        16 Q So I was.iust wondering if in this stack you                           16 it to, that you can recall?
        l7 produced to us everything that you have that's related                   l7 A Carlsbad.
        l8 to your - well, I suppose it's your husband's purchase                   l8 Q Is that Hoehn Motors?
        l9 ofthe vehicle.                                                           19 A Ibelieveso.
        20 But I just wanted to know if there's anything                            20 Q Do you recall how many times you've taken it to
        2   1   else you can think of that you guys received at the time            2l Escondido versus Hoehn Motors?
        22      that you bought the vehicle other than what's in this               22 A Hoehn, I've only taken it once.
        23      stack ofdocuments here.                                             23 Q Okay. So your best estimate is five times to
        24 A          I don't believe   so.                                         24 Escondido        and the one time to Hoehn?
        2s Q          Okay.                                                         25 A          Corect.
                                                                          Page 18                                                                    Page20

            I         MS. WALLACE; Can we go off the record real                     1 Q          Okay. I think before I asked for writings
            2   quick?                                                               2   related to the condition of the vehicle. I'm assuming
            3         MR. GRECO:           Sure.                                     3   that that generally is the repair orders we already
            4         (Recess)                                                       4   have.
            5         MR. GRECO: Go back on.                                         5           But one -- some other things that are included
            6 BYMR.GRECO:                                                            6   in writings are things like photographs, videos ofthe
            7 Q All right. So the second category asks for all                       7   vehicle.
            8 writings related to the maintenance and repair of the                  8           Do you have any photographs or videos ofthe
            9 vehicle.                                                               9   vehicle?
        l0                                 number of repair
                      I notice that there were      a                               10 A No.
        l1 orders from Mercedes-Benz of Escondido.                                  1l Q Okay. I believe     in here I did see documents
        12 Have you produced to your counsel and to us                              12 regarding insurance coverage. I don't think I did.
        13 today all ofthe repair records that you have for the                     13           Is the vehicle currently insured?
        14 subject vehicle?                                                         14     A Yes.
        15 A Ibelieveso.                                                            15     Q Okay. What is the insurance company?
        16 Q Okay. Did you ever take the vehicle to any                             16     A Triple A.
        17 non-Mercedes-Benz dealership for any work?                               17     Q Okay.
        18 A No.                                                                    18
                                                                        MR. GRECO: Counsel, do you have any objection
        19 Q You never took it to a Jiffy Lube or anything 19 to producing a copy ofthe insurance card that shows the
        20 like that?                                           20 insurance covering the subject vehicle in the next two
        21 A No.                                                2l weeks?
        22 Q Did you receive some kind of paperwork every 22 MS. WALLACE: No.
        23 time that you brought the vehicle to a Mercedes-Benz 23      MR. GRECO: Okay.
        24 dealership?                                          24 BYMR,GRECO:
        25 A           Yes.                                                         25 Q          Has the vehicle ever been in an accident?
                                                                          Page 19                                                                    Page21

                                                                                                                                     6 (Pages   l8 - 2l )
                                                                   Veritext Legal Solutions
                                                                          866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.162 Page 54 of 110



         I ANo.                                                                        I   within two weeks or so, you guys will go ahead and shoot
         2 Q Okay.       And when I say "accident," sometimes                          2   those over ifshe actually does have any?
         3   people assume that I mean that, you know, one car coming                  3         MS. WALLACE: Yes.
         4   into contact with another.                                                4 BYMR.GRECO:
         5           In that, I also include anything that might                       5 Q       Do you ever exchange any e-mails with the folks
         6   have caused damage to the vehicle, such as backing into                   6   at the dealerships?
         7   a   mailbox or something like that that required repair.                  7 A I don't believe so.
         8         So has it ever been in that kind ofan                               8 Q Okay.
         9   accident?                                                                 9  MR. GRECO: So can we just reach the same
        10 A No.                                                                   l0      agreement that Mrs. McGee     will   check her e-mail to see
        1l Q Okay.             Category 6 asks about writings relating             II if     she's got anything?
        12 lo any non-conformities that you contend are in the                     12            MS. WALLACE: Yes.
        l3 vehicle for the sake oftoday.                                           13            MR. GRECO: Okay.
        14 Let's just say non-conformity is any problem                            14 BY MR. GRECO:
        l5   you might have had with the car.         I   assume that includes     15 Q          All right. Any    other written correspondence
        16 the repair orders that we've already           seen.                    16 thatyoucanthinkofl
        17           Do you have any other writings that you can                   17 A No.
        18 think of that might describe any of the problems you                    l8 Q Okay. My understanding               is that the vehicle was
        l9 have had with the car such as e-mails, correspondence                   l9      paid forupfront.
        20 with the dealership? Anything like that?                                20 Do you have the same understanding?
        2l A No.                                                                   2l A Yes.
        22 Q Category             7 asks for all writings related to               22 Q Okay. So you personally haven't made any
        23 communications with Mercedes-Benz USA, LLC.                             23 payments on the vehicle; right?
        24     Now, I want to draw a slight distinction here.                      24 A          Right.
        25 Mercedes-Benz USA, LLC, is a completely different entity                25 Q          And the payment upfront was made by Mr. McGee;
                                                                          Page22                                                                  Page24

         I   than any ofthe dealerships that you might have dealt                      I right?
         2   with.                                                                     2 A Correct.
         3           Did you ever have any written communications                      3 Q Has the vehicle ever had to be towed?
         4 with anyone        at Mercedes-Benz USA, LLC?                               4 ANo.
         5 ANo.                                                                        5 Q Was there ever a time that you had to pay for a
         6 Q All right. So Category              8 asks the same                       6   rental car out ofyour own money?
         7   questions about written communications with any                           7 ANo.
         8   dealerships. I think we already covered this.                             8 Q Was there ever a time that you asked a
          9      But did you ever have any text messages or                            9   Mercedes-Benz dealership for a loaner car and you did
        l0 anything with service advisors or people like that from                 l0      not get one?
        1 I the dealership?                                                        1l A No.
        l2 A Yes.                                                                  12 Q Did you have any aftermarket               equipment
        13 Q Okay. I think -- let me ask you this: Have                            13 installed on the vehicle?
        14 you - do you currently have any text corespondence                      14        A No.
        15 with any ofthe service advisors at the dealership?                      15        Q Did you have the windows tinted?
        16 A Like on my phone or am I curently texting                             16        A No.
        17 with?                                                                   17        Q You don't have any fancy spinning rims on the
        18 Q Onyourphone, doyoustillhaveanytext                                    18 car?
        l9 messages that you might have exchanged with the                         19        A No.
        20 dealership?                                                             20        Q Have you tried to sell the vehicle?
        21 A It is possible.                                                       2l        A No.
        22 Q Okay.                                                                 22        Q Have you gone on Kelley Blue Book or any other
        23 MR. GRECO: So can we just reach an agreement                            23 website to look     at what the current value of the vehicle
        24   that Mrs. McGee       will go   ahead and look on her phone, see      24      is?
        25 if    she's   still got anything, and the same agreement that           25 A          No.
                                                                         Page23                                                                   Page 25


                                                                                                                                   7 (Pages 22 - 25)
                                                                  Veritext Legal Solutions
                                                                        866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.163 Page 55 of 110



            I Q       Do you have a California driver's license?                       I   Jeep and the subject vehicle changed at all over the
            2 A       Yes.                                                             2   time that you've owned the subject vehicle, or has it
            3 Q       How long have you had a California driver's                      3   always been about 90/10?
            4   license for?                                                           4 A          It definitely changes depending on what we're
            5 A Since I was 16.                                                        5   doing.
            6 Q Okay. Are you licensed to drive in any other                           6 Q          Okay. And so what kind of circumstances would
            7   states?                                                                7   make it change?
          8 ANo.                                                                       8 A      Well, when we had our dog, it was more
          9 Q Other than the divorce proceedings we already                            9   comfortable or if I'm driving more people, I would take
        l0 talked about, have you been involved in any other                       l0      the Jeep.   If   we were moving, I was always driving the
        l l lawsuits?                                                              II Jeep.
        12 A No.                                                                   12 Q All right. Any other vehicles that you drive,
        13 Q Have you ever asked a manufacturer to                                 l3 other than the Jeep and the subject vehicle?
        I   4   repurchase or replace a vehicle that you owned before?             14 A No.
        15 A No.                                                                   15 Q Any other vehicles during the entire time that
        16 Q To your knowledge, has anyone in your immediate                       I   6   you have owned the subject vehicle that you have driven,
        l7 family , any brothers, sisters, your husband or your                    17 otherthantheJeep?
        1   8   children asked for a manufacturer to repurchase or                 18 A No.
        19 replace a vehicle?                                                      19 Q Okay. Howaboutbefolethepurchaseofthis
        20 A No.                                                                   20 subject vehicle, what were you driving?
        2l Q Before driving -             well, actually, let me ask               2l        A AToyotaSolara.
        22      you this   first: Do you have any other vehicles     that you      22        Q Do you recall the year ofthat car?
        23 drive other than the subject vehicle?                                   23        A That was -- I think it was a 2005.
        24 A Yes.                                                                  24        Q Did you purchase or lease it?
        25 Q Okay. What other vehicles                do you drive                 25        A Purchase.
                                                                          Page26                                                                     Page 28


            1 curently?                                                                I Q Did you purchase it new?
            2     A   We have a Jeep Cherokee.                                         2 A Yes.
            3     Q   Do you know the year ofthe car, the Cherokee?                    3 Q So would you have purchased it sometime
            4     A 2012.                                                              4   around 2004? 2005?
            5     Q Did you purchase      that car?                                    5 A       Yes.
            6     ANo.                                                                 6 Q       Do you recall having any particular problems
            7     Q Did your husband purchase it?                                      7   with the Toyota Solara?
            8     A Yes.                                                               8 ANo.
            9     Q With the same pie chart for the Jeep Cherokee,                     9 Q How about the Jeep, have you had any particular
        I   0   what percentage of driving would be you, and what                  10 problems with that vehicle?
        II percentage of driving would be other people?                            ll A No.
        12 A I would say I probably drive it 20 percent of                         12 Q What                about before the Toyota Solara, do you
        13 the time, and my husband would drive it 80 percent.                     l3      recall what you were driving?
        14 Q All right. And for sticking with my pie chart,                        14 A Too many cars.
        I5      because I love my pie charts, your personal driving,               15 Q Okay. Let's just put a pin in 2005.
        I6      what percentage ofyour personal driving is the subject             16 Were there any other vehicles that you were
        I7      vehicle and what percentage of it is other vehicles?               17 dliving, other than the Toyota Solara, the Jeep
        l8        A
                 I would say 90 percent would be the Mercedes                      18 Cherokee, and the subject vehicle, between 2005 and
        19 and l0 percent is the Jeep.                                             19 today?
        20 Q And have you owned that Jeep the entire'-                             20 A No.
        2 I well, have you and your husband owned that Jeep the                    2l Q Have you had any other Mercedes-Benz                 vehicles
        22      entire time that you've had the vehicle that's the                 22      other than the subject vehicle?
        23 subject of this lawsuit?                                                23 A No.
        24 A Yes.                                                                  24 Q Canyouthinkofany                   carsthatyou'vedriven
        25 Q Has the percentage ofyour driving              between the            25 where you had, you know, what you would consider to               be
                                                                          Page27                                                                     Page29

                                                                                                                                    8 (Pages 26 - 29)
                                                               Veritext Le gal Solutions
                                                                         866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.164 Page 56 of 110



          1 significant problems with them when you       had to take     it               I     A No.
          2   into the shop a lot?                                                         2     Q Okay. Did you take the vehicle for a test
          3        MS. WALLACE: Ever?                                                      3   drive?
          4 BYMR.GRECO:                                                                    4     A No.
          5 Q      Ever. Anything that sticks out in your mind.                            5     Q Did you take any vehicle for a test driver?
          6 A      Unfortunately, I had a fun Alfa Romeo, and that                         6     A Any vehicle at Mercedes-Benz or . .     .


          7 was  just problematic all the time.                                            7     Q Yeah, on that day. Sometimes -- the reason I
          8 Q Okay. Was it under waffanty when you were                                    8 ask that is because sometimes people take the actual        car
          t having problems with it?                                                       9 that they're buying, but sometimes they give them a
         l0 A No. We bought it used.                                                   l0 different car that's a similal car, but it's not the
         II   Q Okay. Any other problems stand out to you in                           I I right color or whatever.
         12 particular?                                                                12 So what I want to know is, you know, did you
         13 A       The water pump, because nobody carried     it.   So                l3 drive another C350?
         14 it took like three weeks to get.                                           14 A No.
        15 Q Anything else?                                                            15 Q Did you drive any cars when you were at the
        16 A No.                                                                       16 dealership to purchase the subject vehicle?
        17 Q Do you have an estimate for about how long ago                            1'7 A No.
        18 you had the Alfa Romeo?                                                     l8 Q Doyouknowifyourhusbandtookthe subject
        19 A Probably about 2000.                                                      l9 vehicle for a test drive?
        20 MR. McGEE: I'm guessing that's not the one                                  20 A Yes.
        2l question you wanted to ask.                                                 21 Q Did you ride along with him?
        22 BYMR.GRECO:                                                                 22 A No.
        23 Q All right. Because I think it's a better copy,                            23 Q Do you know if anyone rode along with him?
        24 I'd like to stick with Exhibit 2 to look at the purchase                    24 A No.
        25 contract.                                                                   25 Q Do you recall the sales representative that you
                                                                      Page 30                                                                           Page32

          I        So   ifyoucouldturn backto Exhibit2. AndI                               1 guys were working with?
         2    think we already discussed that your husband purchased                       2 A l remember him. I wouldn't remember his name.
         3    the vehicle; right?                                                          3 Q Okay. Was there any particular features of the
         4 A        Correct.                                                               4   C350 that were important to you in making the decision
         5 Q        All right.   Where you with him at the time that                       5   to buy lhat car?
         6    the vehicle was purchased?                                                6 A Yes. Itjusthadtobecute.
          7 A Yes.                                                                      7 Q It's a coupe; right?
          8 Q All right. Do you recall around when that was?                            8 A Yes.
          9 A Yes. It was December 3lst of '15.                                         9 Q Did you look any other brands ofvehicles,
        l0 Q And if you look at the third page of Exhibit 2,                           l0 other than Mercedes, before making a decision to
        I I the very bottom, it has a date of l2l29ll5.                                I   1   purchase this one?
        12 Does December 29th sound about right?                                       12        A   Yes.
        13 A Yes.                                                                      13        Q   What other types vehicles did you look at?
        14 Q Al1 right. At least it was somewhere around                               14        A   Audi's and Cadillac.
        15 that time?                                                                  15        Q   Is there any reason why you chose Mercedes-Benz
        16 A Uh-huh.                                                                   16 over Audi or a Cadillac?
        l7 Q Okay.                                                                     17 A My husband.
        18 MS. WALLACE: Is that a yes?                                                 18 Q What do you mean by that?
        19 THE WITNESS: Yes.                                                           19 A I'm -- I honestly just want a car that's really
        20 BYMR.GRECO:                                                                 20 cute and      safe and easy to   drive. So I don't know much
        21 Q        Were you with your husband when he purchased                       2l      about cars, and I get nervous test-driving them. So I
        22 thevehicle?                                                                 22      just left it to him.
        23 A Yes.                                                                      23 Q Okay.
        24 Q Did you participate in the negotiations        for the                    24 A Keep me safe, make it cute.
        25 vehicle price at all?                                                       25 Q Do you know what the current mileage               on the
                                                                      Page     3   I                                                                    Page 33


                                                                                                                                      9 (Pages 30 - 33)
                                                           Veritext Legal Solutions
                                                                 866 299-st27
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.165 Page 57 of 110



         I vehicle is?                                                           I subject vehicle?
         2 A I think it's 42,000.                                                2 A Once.
         3 Q Did you drive the vehicle to the deposition                         3 Q Did you experience any problems               in the vehicle
         4   today?                                                              4   on that trip up to Monterey?
         5 A       Yes.                                                          5 ANo.
         6 Q       About how far is your husband's office, where                 6 Q Canyouthinkofanyonewhohasdriventhe
         7   we're at today, from your house, if you can estimate for            7   subject vehicle other than your husband, your mom that
         8   me?                                                                 8   halfpercent ofthe time, and yoursel{?
         9 A       Five miles.                                                9 ANo.
        10 Q       Okay. In those five miles, did you experience             10 Q No other trips other than to Monterey that you
         11 any problems with the vehicle?                                   1I can think ofl
        12 A No.                                                             12 A I believe that is it.
        13 Q Howfrequentlydo          youdrivethe cartoday in--              13 Q Okay. All right. To the best of your
        14 you know, let's say in the last month? How many times a           l4 recollection and in no pafiicular order, can you
        15 week do you drive the car?                                        15 describe any of the problems that you've had with the
        16 A       In a week, usually at least five.                         16 subject vehicle?
        17 Q     And right after the vehicle was pulchased back              17 A Yes. The tires always need air. I did have a
        18 in 2015 -- the end of2015, going into 2016, about how             18 light bulb that they did replacejust in the drive
        l9 frequently per week did you drive the subject vehicle?            19 because I was getting a message.
        20 A      Same. At least five.                                       20 Q When you say "a light bulb," was it a headlamp?
        2l Q      And so what is the primary use for it? Is it               21 A light bulb inside the car?
        22 jlst to run your errands and do your daily stuff?                 22 A It was a taillight. And the only other thing
        23 A       Correct.                                                  23 I'm having right now is my brake doesn't fully come out.
        24 Q       Okay. At the beginning when you first                     24 Q          All right. Which     brake are you talking about?
        25 purchased the vehicle, you were still working   at -- was         25 A          The parking brake.
                                                                   Page 34                                                                     Page 36


         I it Unite Eurotherapy? Right?                                          I     Q   Okay. The time that the taillight was
         2 A Correct.                                                            2 rcplaced, did you have to bring the car in repeatedly
         3 Q Okay. So did you use it to commute to work?                         3 fol that, or did they do that in one visit?
         4 A Yes.                                                                4 A lt was just a lnessage. So I pulled it in.
         5 Q Okay. But because you're no longer working,                         5  And they said, "I don't see what's wrong, but
         6   that's not necessary?                                               6 we'll replace the bulb."
         7 A       Correct.                                                      7        So   itjust -- they did it in the drive. I
         8 Q       Okay. Do you have an estimate for about how                   8   don't even think I got a repair.
         9 far your work at Unite Eurotherapy was from the house              9 Q Have you ever seen a message about that again?
        10 you were living at the time in Poway?                             10 A No.
        11 A       Yes. It was 22 miles.                                     11 Q Okay. And when did you first staft
        12 Q       Okay. Is that an estimate, or did you know                12 experiencing this issue with the parking brake not fully
        13 that exactly?                                                     13 pulling out?
        14 A I know exactly because I put it in my Waze.                     14 A A couple months ago.
        15 Q Okay. Did you work five days a week?                            15 Q Have you taken it into a dealership for that?
        16 A Four.                                                           16        A I have.
        17 Q And then otherwise, did you typically use the                   17        Q How many times?
        l8 carjust to run daily errands; those types ofthings?               l8        A Just once.
        19 A Yes.                                                            19        Q And is it an ongoing problem?
        20 Q Have you ever taken this vehicle on any trips                   20        A Yes.
        2l that are over 100 miles?                                          21        Q Does the parking brake engage when you pull it
        22 A Yes.                                                            22 out even ifit  doesn't pull out fully?
        23 Q What kind of trips have you taken it on?                        23 A       Well, this is what they said, because they just
        24 A Up to Monterey, California.                                     24 did it in the drive when I was getting my air.
        25 Q How many times have you been to Monterey in the                 25 So he said, "You really have to pull it. I
                                                                 Page 35                                                                       Page 37


                                                                                                                             l0   (Pages 34 - 37)
                                                         Veritext Legal Solutions
                                                                 866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.166 Page 58 of 110



          I   mean, it's just started. But you have to really pull         it                 I   states at the top, it reads, "Important Safety Recall
          2   and then release."                                                              2   Interim Notice," And it's from Mercedes-Benz USA, LLC,
          3         And so I asked him. I said, "Well, I usually                              3   Christian Treiber, Vice President of Customer Services.
          4 pull it, and the light stays on. So is it really still                            4            And the date is February 2019. And it's
          5 engaged?"                                                                         5   addressed to       William R. McGee.
          6         And he said yes.                                                          6  So do you recall receiving this notice?
          7         So now      I do that. But it's still sometimes                           7 A Yes.
          8   staying on and -- but he said       if it's a problem, you                      8 Q Okay. And has Mercedes-Benz -- well, sorry.
          t   have to do a whole brake assembly            thing. I forgot to                 9  Let me ask you this: What was your
         l0   tellyouthat.                                                                10 understanding ofthis notice when you received it?
         II   Q When you say, "It's still staying on," what do                            I   I        A    Just that the airbag was defective. But right
         12 you mean by that?                                                             12 now they didn't have a fix for it.
         13 A Well, it's like you have to -- like, if you                                 l3 Q              Do you have an understanding ofthe type of
         14 pull it and hold it, it -- sometimes it doesn't turn                          l4      airbag that's in the vehicle?
         15 off. So you have tojust make sure that it goes off.                           15 A No.
         16 Q        So   I   guess my understanding is that the parking                  16 Q Okay. From this notice,                 did you have an
         17 brake is engaging.                                                            17 understanding ofwhich airbag in the car the issue was
         18         So the issue is you're not sure whether or not                        18 with?
         19 it's turning offl                                                             19           A    Yes.
         20 A        Yeah. He said if the light is on, the brake is                       20           Q    Okay. And which airbag was that?
         21 still engaged. So . . .                                                       21           A    The passenger.
         22 Q     Okay. So is the light coming - is the light                             22           Q    When you're driving the vehicle, the five times
         23 turning off when you pull it really hard and all the way                      23 a week or so that you typically drive it, is there
         24 back?                                                                         24 somebody that is typically a passenger in the car with
         25 A        Sometimes.                                                           25 you?
                                                                                Page 38                                                                      Page 40


          I     Q   Okay. Do you notice any difficulty driving the                            I ANo.
          2   vehicle even when the -- when you feel like you have                            2 Q Okay. When you were driving to work, back when
          3   disengaged and the      light is still on?                                      3   you still used to work at Unite Eurotherapy, was there
          4 A       Well, I don't drive. I just mess with it until                            4 somebody           that was typically a passenger in the vehicle
          5 it goes, especially      because he   told me don't drive with                    5 with you?
          6 the brake.                                                                        6 ANo.
          7 Q       Okay. I mean, you say that like that's a very                             7 Q          How frequently, if you can estimate for me, is
          8 normal response. But you would be surprised how many                              8   there a passenger in the vehicle with you when you were
          9 people will do all kinds of things to cars even if the                            9   driving?
         l0 parking brake is on. So, yeah.                                                l0 A Usually, when I am driving, it would be my mom
         11 MS. WALLACE: We get to hear them all.                                         I I or my younger daughter.
         12 BY MR. GRECO:                                                                 12 Q That was Serena?
        13 Q All right. Okay. Now, one of the things that                                 13 A Conect.
        14 we discussed briefly offthe record -- I did ask you if                         14 Q Okay. All right. Are you able to give me an
        15 you had sent any communications, written                                       l5 idea, a percentage idea, ofhow frequently either your
        l6    to Mercedes-Benz USA.                                                       I   6   mom or Serena is riding as a passenger in the car?
        17 But I think I failed to ask you whether or not                                 17 A        I'm not even -- I am not sure how to answer
        l8 you had received any. And it's also possible those                             18 because it's -- well, we go to lunch.
        19 technically were received by your husband.                                     19 Q Okay. How many times in the last month has
        20 But I'd like you to go back to Exhibit 2. And                                  20 your mom -- if you're able to estimate for me, how many
        2l ifyou go to the fourth page ofExhibit 2, this appears                          2l      times in the last month has your mom ridden as a
        22 to be          notice from Mercedes-Benz USA, LLC.
                    a recall                                                              22      passenger in the vehicle?
        23         Have you seen this notice before?                                      23 A             Probably three.
        24 A        Yes.                                                                  24 Q             And how many times has Serena ridden as a
        25 Q        All right. For the     sake   ofthe record, it                        25      passenger in the vehicle?
                                                                            Page 39                                                                         Page 41


                                                                                                                                            I   I   (Pages 38 -    4l)
                                                                   Veritext Legal                 So   lutions
                                                                           866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.167 Page 59 of 110



          1 A Probably six.                                                            I      Q Ifwe turn to the second      -- the page right
          2 Q Okay. I think you mentioned            that it's                         2 after the recall notice,    there's a business card there
          3 basically if you're   going to lunch together or something                 3 that has Chris Islas.
          4 like that?                                                                 4  Is that your service advisor?
          5 A Yes.                                                                     5 A Yes.
          6 Q And was last month an unusual month                for you, or           6 Q Okay. And looking at the page that follows
          7   is that pretty typical?                                                  7   immediately after that, do you know what this is a copy
          8 A Pretty typical.                                                          8ofl
          9 Q Okay. I understand it's a coupe.                                         9 A  ThisisacopyofthephonenumberthatChris
         l0      Does it also have a backseat?                                     10 wrote down for Mercedes that I could call to find out
         l1 A Itdoes.                                                              II if -- what was the status.
         12 Q Have you had any conversations with anyone at                        12 Q Okay. That was on August 23,2019?
         l3 the Mercedes-Benz dealerships about this recall notice?                13 A I believe that's my husband's writing.
         14 A Yes.                                                                 14 Q Do you recall ifthat conversation took place
         15 Q Okay. Who have you talked to?                                        15 on or around August 23rd of 2019 with Chris?
         16 A I can't remember my service advisor's name. I                        16         A Probably.
         l7 think his last name was like I-s-l-a. But my service                   17         Q So it was pretty recent?
         18 advisor.                                                               18         A Yes.
         19 Q        Okay. Do you recall when you had       -    well,             19         Q And it sounds to me like the tires needing air
         20   strike that.                                                         20      and the issue with the brake don't particularly concern
         2l         How many conversations do you recall having                    2l you with the vehicle.
         22 with your     service advisor about this recall?                       22 Is that accurate, or am I misstating             your
        23 A Two.                                                                  23 testimony?
        24 Q And do you recall when the first one was?                             24 A            The brake bothers me because it's annoying.
        25 A I believe it was when I received this notice.                         25 Q            Okay.
                                                                         Page 42                                                                     Page 44

          1 I had   brought my car in for some service and asked him.                  I     A     The tires, I have been dealing with it ever
          2 Q Do you recall anything that he said?                                     2       I got the car. It's only annoying because you
                                                                                           since
          3 A He said that they don't have a date as to when                           3 have to take it in because ofthe light. But. . .
          4   it's going to happen. There's a lot ofpeople, and                        4 Q         When you say "the light," are you refening to
          5   people have been waiting a couple years to get theirs.                   5   the tire pressure monitor?
          6   So he didn't know much.                                                  6 A Because they have to reset it.
         7 Q        Okay. Have you ever read anything in the news                      7 Q And so how does that display in the vehicle?
          8   about the Takata airbag recall?                                          8 Where      does   it appear? Does it appear in the instrument
          9 ANo.                                                                       9 cluster   behind the steering wheel?
        10 Q All right. So you mentioned that there were                           10 A Yes. And it shows the whole vehicle and the
        I I two conversations that you had with your service                       I I four tires and what their pressure is.
        l2 advisor.                                                                12 Q Okay. And when you say that the tires need
        l3       Did we basically cover the substance ofthe                        13 air, is it all four tires at once, or does it seem to go
        14 first   one?                                                            14 from one to the other?
        15 A Yes.                                                                  15 A lt's -- usually when it comes on, it's more
        16 Q And what about the second one?                                        16 than one tire. It's usually not all four. This last
        17 A The second one, Ijust asked him ifthey have                           17 time, I believe it was three.
        l8 some update. And he looked on his computer. He said                     18 Q Okay. Does there seem to be any rhyme or
        l9 I'm like class three, or I'm in the third group and gave                l9      reason to which ones need it?
        20 me a phone number that I could call to get more                         20 A No.
        21 information.                                                            2l Q Okay. There's not one that typically needs air
        22         But on his computer, they didn't have any                       22 more than any ofthe          others?
        23 information for him.                                                    23 A No.
        24 Q Did you call that phone number?                                       24 Q So it sounds like both ofthose             things you
        25 A I did not. I gave it to my husband.                                   25 described       as more annoying than anything else; right?
                                                                         Page 43                                                               Page 45


                                                                                                                                  12 (Pages 42        - 45)
                                                               Veritext Legal Solutions
                                                                    866 299-5t27
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.168 Page 60 of 110



            I      A    The brake is annoying but is more worrisome                      I      Q   Okay. And so from your perspective    as the
            2 because it might be an issue.                                              2   person who primarily drives the car, your main issue is
            3 Q Okay.                                                                    3   that the recall makes you feel nervous when driving the
            4 A Per my service advisor.                                                  4   vehicle?
            5 Q But he told you if you bring it in for repair,                           5 A IfI have a passenger; conect.
            6 it's going    to maybe require a significant repair?                       6 Q But when you're driving alone, you don't feel
            7 A Yes.                                                                     7   nervous?
            8 Q Okay. And have you brought                     it in for that            8 A No. Because it's not my airbag.
            9   repair?                                                                  9 Q Okay. Other than the Jeep Grand Cherokee, do
        l0 A            Ijustbroughtit--Ijusthadthemtellme                              10 you know ifyour husband owns any other vehicles?
        11 this when I brought it in for my tire pressure. So I                        1l       A Yes.
        12 have not brought it back.                                                   12       Q What other vehicle?
        t3 Q Okay. Soisthatrecentlythatthathappened?                                   13       A And Aston Martin.
        14 A Yes.                                                                      14       Q Is that the vehicle that he typically drives?
        15 Q So is it on the same visit that you talked to                             15       A He typically drives the Jeep.
        16 Chris about the recall the second time?                                     16       Q Okay. Have you ever driven the Aston Martin?
        17 A Correct.                                                                  l7       A Down the street. That's it. It scares me.
        l8 Q All right. So it's probably sometime around                               18       Q Why does it scare you?
        19 August 23,2019?                                                             19       A Because it has a really long nose, and you have
        20 A Yes.                                                                      20 to know how to go over a bump so it doesn't scrape. Too
        2l Q Okay. All right. So you understand                        that your       21 much for me.
        22 husband has asked that the vehicle be repurchased or                        22 Q Okay. What kind of gas do you put in the car?
        23 replaced from Mercedes-Benz; right?                                         23 A Premium.
        24 A Yes,                                                                      24 Q Just whatever the highest level is at any gas
        25 Q Okay. What's your understanding                        of why he's        25    station you go to?
                                                                             Page 46                                                                Page 48


            I   asked that the vehicle be repurchased or replaced,          if          I A Ninety-one.
            2   you have any?                                                           2 Q Okay.
            3 A        Well, I believe a lot of it is because the                       3  MR. GRECO: All right. Let's go off the
            4 recall. I mean, regardless ifthere's a fix, it                            4    record. Let's take five minutes. And we'll do the
            5 basically says it could potentially kill my passenger.                    5    repair orders after this. And we'll probably be done
            6 So it's a little scary.                                                   6    very shortly.
            7        I mean,   as his   wife, somewhat paranoid of                      7         (Recess)
            8   things like that,   I don't even like to get my tires                   8        MR. GRECO: I'm going to go ahead and mark, as
            9   rotated because     I feel like all the lugs are going to               9    Exhibit 3, Mercedes-Benz of Escondido Repair
        10 fall offafter.                                                              l0 Order 671305. The mileage report on the repair order at
        I   I     Q   Has that ever happened to you when your tires                    1l that time was -- actually, let's skip that one. I'm
        12 have been rotated?                                                          12 sorry. Strike that.
        13 A          No. But, funny, we rented       a car, and the lugs              13         We'll mark, as Exhibit 3, Mercedes-Benz of
        14 flew off. So now it's a reality.                                            l4    Escondido Repair Order 685141. The mileage reported on
        15 MS. WALLACE: The look you just gave.                                        15 the repair order is 58 miles. And the repair order was
        16           MR. GRECO: No. I actually had that happen                         l6    opened on December 30, 2015.
        17 when I was 16 years old. I was driving the family                           17         (Exhibit 3 marked)
        18 minivan. I picked it up from a tire shop.                                   I8 BY MR.        GRECO:
        19           And they forgot to, you know, secure the lugs                     l9 Q         Mrs. McGee, could you just take a moment to
        20      on the vehicle and power torque them back         on. And        one   20 review that repair order     and let me know when you're
        2l      of the wheels came off when I was driving home.                        2l finished.
        22 BYMR.GRECO:                                                                 22 A Okay.
        23 Q But it's never happened               with your                           23 Q All right. And so this repail order looks to
        24 Mercedes-Benz; correct?                                                     24 me like it was right around the time of the   purchase    of
        25 A          No.                                                              25 the vehicle on December 30th of20l5.
                                                                             Page 47                                                                Page 49


                                                                                                                                  13 (Pages 46       -   49)
                                                                  Veritext Legal Solutions
                                                                        866 299-s127
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.169 Page 61 of 110



          1            Is that correct; that it's right around when                     I wash on February 22,2016?
          2   you guys purchased the car?                                               2 A I don't recall, but I'm sure I did.
          3 A           Yes.                                                            3 Q Okay.
          4 Q           All right. There's a line A   on here that says,                4     MS. WALLACE: You don't recall what you had for
          5    "Swapped wheel."                                                         5   lunch on February 22,2016?
          6            Do you have any idea ofwhy the dealership                        6        THE WITNESS: No.
          7   might have swapped wheels?                                                7 BYMR.GRECO:
          8        A Yes.                                                               8 Q          So did you get complimentary cat washes from
          9        Q Okay. Why is that?                                                 9   Mercedes-Benz of Escondido?
         l0        A Becausewegotcuterwheels.                                         l0 A Yes.
         ll        Q All right. In what way were the wheels cuter?                    1l Q Do you recall how frequently you would bring
         12        A They are, what, AMG wheels.                                      l2 the vehicle in for a wash?
         l3        Q So they were Mercedes-Benz wheels; right?                        13 A I would say every other month, at best.
         14        A Correct.                                                         14 Q Any particular reason why you would -- well,
         15        Q Okay. And do know ifyou guys purchased those                     15 strike that.
         16 from the dealership, or did you bring them in from                        16         I   assume that you had the car washed at other
         17 somewhere else?                                                           17 places other than Mercedes-Benz of Escondido?
        l8 A           From the dealership.                                           18 A           Yes.
        19 Q            Okay.                                                         19 Q     Okay. Any particular reason why you would
        20 A      I believe they swapped on a different car on                        20 sometimes bring it to Mercedes-Benz of Escondido and
        21 the lot.                                                                   2l sometimes go to other places?
        22 Q All right, What about the AMG wheels did you                             22 A Yes. For one, Mercedes-Benz             basically just
        23 prefer to the wheels that were already installed on the                    23 rinsed it off. And they weren't convenient for their
        24    car?                                                                    24 hout.
        25 A           Oh, it was my husband.                                         25 I would go there, and there would be too many
                                                                            Page 50                                                                  Page 52


          I        Q   Okay. Do you know if the same wheels are still                  I people. So it -- that's why.
         2    on the car?                                                              2 Q Okay. Sobasically,ifithappenedtobe
         3         A Yes.                                                              3 convenient, you were already in the area and the line
         4         Q Are they still on the car?                                        4 wasn't too long, you would get it done there?
         5         A Yes.                                                              5 A           Correct.
         6         Q So this being either the day you bought       the                 6 Q       Okay. Do you recall having any particular
         7 vehicle or the day after you bought the vehicle.                            7    complaints or problems with the car around
         8      Do you recall having any complaints or problems                        8    February 22,2016?
         9    with the vehicle on December 30th of 2015?                                9 ANo.
        10 A No.                                                                      l0 Q All right. If you were having a problem such
        11 Q Okay.                                                                    I I as needing air in your tires or something like that,
        12 MR. GRECO: We are going to go ahead and mark,                              12 would you have mentioned it to the dealership when you
        l3    as   Exhibit 4, Mercedes-Benz of Escondido Repair                       13 brought it in for the car wash?
        14 Order 688866. The mileage reported on the vehicle at                       14 A       Yes.
        l5    that time was 2,339 and the repair order was opened on                  15 Q       Okay. If you were having the problem with the
        l6    February 22,2016.                                                       16 brake handle that you were expressing to me eal'lier,
        l7           (Exhibit 4 marked)                                               17 would you have mentioned that also when you brought it
        18 BYMR. GRECO:                                                               18 in for a car wash?
        19 Q           Okay. Mrs. McGee, please take a moment to                      19 A Yes.
        20 review what we marked          as   Exhibit 4 and let me know when         20 Q Okay. So basically, ifthere were significant
        2l yon are finished.                                                          2l problems and you happened to be there for a car wash,
        22 A I'm finished.                                                            22    you would have told someone at Mercedes-Benz        of
        23 Q Okay. All right. To me, this repair order                                23 Escondido that you were experiencing       a   problem with the
        24 looks like it's solely for     a cornplimentary car wash.                  24 car?
        25           Do recall if you took the vehicle in for a car                   25 A       Yes.
                                                                           Page 5 I                                                                  Page 53


                                                                                                                                 l4 (Pages      50 - 53)
                                                                Veritext Legal Solutions
                                                                           866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.170 Page 62 of 110



          I Q Okay.                                                           I        Q
                                                                                     Do you know if there were any times that your
          2  MR. GRECO:              All right. Let's mark,   as              2 husband or anybody else brought it in?
          3   Exhibit   5, Mercedes-Benz   of Escondido Repair                3 ANo.
          4 Order 690344. The mileage repofted on the vehicle a               4 Q Okay. So to the best of your knowledge,                  it was
          5 that time: 3,109. And the repair order was opened ot              5 always you that brought the car in?
          6 March 15,2016.                                                    6 A Yes.
          7       (Exhibit 5 marked)                                          7 Q Okay. What led you to bring the vehicle in on
          8 BYMR.GRECO:                                                       8 April      6th of 2017 , if you recall?
          9 Q Okay. Please take a moment to review and let                    9 A     There was -- when I would open the door,
         10 me know when you're finished.                                    10 was this loud clanking.
         1l A I'm finished.                                                  1l Q All right, So was it the driver's door?
         12 Q     Okay, And I do apologize. These questions arr              12 A           Yes.
         13 going to get somewhat repetitive. But do please still            13 Q          Did you hear that noise coming from any other
        14 remember to wait for me to finish the question before 14 doors?
        15 you give me an answer. Okay?                           15 A No.
        16 A Okay.                                                16 Q Do you recall the first time that you noticed
        17 Q      All right.  So this, to me, looks like  another 17 that noise?
        18 repair order  indicating  that you received  a         18 A No.
        19 complimentary car wash.                                19 Q Would you have brought the vehicle in within
        20 Does it look like that way to        you?              20 few days offirst hearing the noise?
        2l A Yes.                                                            21 A Yes.
        22 Q Okay. Do you recall actually getting               a car        22 Q So if this repair order was opened on
        23    wash on March 15,2016?                                         23 April 6, 2016, is it fair
                                                                                                       to say that within a few days
        24 A No.                                                             24 before April 6th was probably the first time you
        25 Q All right.         Do you recall experiencing anlug.            25 the noise?
                                                                        s+                                                                Page 56


         I particular problems with the vehicle in March of 2016?             I A          Yes.
         2 ANo.                                                               2 Q          Okay. Did it happen every time when you opened
         3 Q Had you been experiencing any problems when you                  3 the door?
         4    brought the vehicle in for the car wash, would you have         4 A I don't recall. I -- I feel it    was, yes.

         5    expressed those to the folks at Mercedes'Benz   of              5 Q     Do you recall ifyou've experienced that noise
         6    Escondido?                                                      6 coming from the vehicle at any time after picking the
         7 A Yes.                                                             7 vehicle up fi'om this repair visit?
         8  MR. GRECO:            Let's go ahead and mark, as                  8 A I don't believe so.
         9 Exhibit   6, Mercedes-Benz of Escondido Repair                      9 Q And I should have asked you.
        10 Order 691945. The mileage reported on the vehicle at              l0       Were you typically the person that also picks
        11 that time was 4,034, and the repair order indicates it            I I the vehicle up after any work was performed on it?
        12 was opened on April 6th of2016.                                   12 A Yes.
        13 (Exhibit 6 marked)                                                13 Q Okay. Do you recall any times where your
        14 BY MR. GRECO:                                                     14 husband or anybody else might have picked the vehicle up
        l5 Q All right. Mrs. McGee,         please take a moment to          l5 for you when Mercedes-Benz ofEscondido or any ofthe
        16 review what I've marked as Exhibit 6, and let me know             16 other dealerships completed work on the car?
        17 when you are finished.                                            17 A No.
        l8 A I'm finished.                                                   18 Q Any other reasons          why you brought the vehicle
        19 Q Okay. Did you bring the vehicle in for service                  19 in on this occasion?
        20 or repair on April 6,2016?                                        20 A     I don't believe so, Iro.
        2l A Yes.                                                            2l Q     So I'll point to you that on the first page,
        22 Q All right. Were you typically the person that                   22 lineB, that has, "Custotner states wheels are full of
        23 blought the vehicle in for any kind ofservice,                    23 brake dust, even after one day ofdriving."
        24 maintenance, or repairs that it needed?                           24 And that's on the first page. And you'll          see a

        25 A       Yes.                                                      25 little b on the left-hand   side.
                                                                   Page 55                                                                Page 57


                                                                                                                          l5   (Pages 54   - 57)
                                                         Veritext Legal           So   lutions
                                                                   866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.171 Page 63 of 110



          1 A Yes.                                                                I   longer notice, or is it something that's only occurring
          2 Q Okay. Do you recall seeing brake dust on the                        2   after you get the cal'washed?
          3 wheel?                                                                3 A     I think I generallyjust visually see it like
          4 A         Yes. I think we weren't sure. It seemed like               4     first couple days because my car is spar*ly white.
                                                                                      the
          5 brake dust. But it would just splatter my whole side.                 5 Then it starts getting diffy. So everything just blends
          6 Q Do you recall having that problem with the                         6    in.
          7 vehicle at any point after this repair visit?                        7 Q       Okay. So is it fair to say the dusting is
          8 A Yes.                                                               8    something that may still be there? You just can't
          9 Q Is it still a problem you're experiencing with                     9 notice it, you know, once you       get three or four days
         l0 the vehicle?                                                        10 after a car wash?
         1I    A Not as bad, but I think, yes.                                  11 A        Yes. And it's definitely so much less than it
         12 Q All right. When you say it would splatter the                     12 was when it was newer.
         l3 whole side, what do you mean?                                       13 Q        Okay. Any other problems that you recall
         14 A It would just get like a - like almost if you                     14 experiencing with the vehicle around April 6, 2016?
         l5   ran over black dust, and it just would flick on the               15 A No.
         16 side.                                                               16 Q        Okay.
         17 Q         Okay. And                you see it on the car? l7
                                        so where do                          MR. GRECO: All right. Let's mark, as
         l8 A         On the lower panel, on the back -- for the back l8 Exhibit 7, Mercedes-Benz of Escondido Repair
         l9 tires, mostly. A littlebiton         the fronttires.                19 Order 693042. Mileage reported on the vehicle at this
        20 Q So is that on both sides ofthe vehicle?                            20 time was 4,1 81, and the repair order was opened on
        2l A Yes.                                                               2l April 22,2016.
        22 Q Okay. How frequent -- well, all right.                             22 (Exhibit 7 marked)
        23 When is the last time you recall seeing the                          23 BYMR.GRECO:
        24 that kind of dust or black marks on the lower paneling 24 Q All right. Please take a moment to review what
        25 ofthe vehicle for any ofthe wheels?                    25 we've marked as Exhibit 7, and let me know when you                           are
                                                                      Page 58                                                                   Page 60


         I A        I believe it's on there right now.                           I finished.
         2 Q        And what led you to believe that it was brake                2 A Okay. I'm finished.
         3    dust as opposed to something else?                                 3 Q Okay. Did you bring the vehicle            in for service
         4 A        To me, it just looked like that because it was               4    or repair on April 22,2016?
         5    more solid.                                                        5 A        Yes.
         6 Q What do you mean by "more solid"?                                   6 Q        All right. What    led you to bring the vehicle
         7 A Rather than if you just ran over like something                     7    in on that occasion?
         8    wet, and it would be a little splotchy. It was more                8 A        It   seems that even though the door was fixed,
         9    like a dust, a dusting.                                            9 it was hanging up. I think I remember that it was --
        l0 Q So what color is your vehicle?                                     10 like, visually you could see it, like, not at the right
        1l A White.                                                             11 angle or so. That's why I brought it in.
        12 Q Okay. Andthecolorofthedustthatyouare                               12 Q        Okay. There's also    a couple notes on here that
        l3 seeing is black?                                                     l3    after the door was fixed, there might have been some
        14 A Correct.                                                           l4    damage to the vehicle.
        15 Q Do you see it on the vehicle at all times?                         15 So you noticed some damage to the vehicle?
        16 And so I'm trying to understand. Is it                               16 A Yes.
        l7 something that is occurring every single day you're                  17 Q Do you recall that?
        18 seeing some amount ofblack dust on the lower panel of                18 A I saw that it said that it had a crack. And
        l9 the vehicle near the wheels, or is it something that,                19 I'm -- I feel like I remember that. I just can't -- I
        20 you know, occasionally you're noticing?                              20 remember that incident. But visually, I can't remember
        21 A        Generally, as soon as I wash my car, I notice               21 where it      was.
        22 it.                                                                  22 Q        Okay. So it's mentioning that near the rocker
        23 Q        Okay. Is it something that you only notice                  23 panel the paint looked cracked. There is also another
        24    after a car wash? Like over time, if the vehicle gets   a         24 mention on here that, if you look at line C, the front
        25 little bit ditier, like   is it something that you no                25 bumper was scratched.
                                                                      Page 59                                                                 Page 6   1




                                                                                                                            l6 (Pages 58 - 61)
                                                            Veritext Le gal Solutions
                                                                  866 299-st27
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.172 Page 64 of 110



             I        And then if we go all the way down to line G,                     1         MR. GRECO: Let's mark,         as   Exhibit 9,
             2 it also looks like there is a ding    in the passenger rear             2    Mercedes-Benz ofEscondido Repair Order 706559. The
             3 quarter panel.                                                          3    repair order was opened on October 28, 2016, and the
             4 A          Right.                                                       4    mileage repofted on the repair order is I 1,040.
             5 Q     Okay. Do you remember -- do you remember                           5         (Exhibit 9 marked)
             6 picking the vehicle up after the last visit and seeing                  6 BYMR.GRECO:
             7   that damage on the car?                                               7 Q         Mrs. McGee, please take a moment to review this
             8 A          Gosh, I can't remember it. I do remember                     8    repair order and let me know when you are finished.
             9   seeing    them. I'm not -- just not positive when I saw                9 A Okay. I'm finished.
         10 them.                                                                     10 Q Okay. Did you bring the vehicle in for service
         11 Q             Okay. Are those still issues with the vehicle               I I or repair on October 28, 2016?
         12 today?                                                                    12 A Yes.
         13 A No, Theyrepairedthose.                                                  13 Q All right. What led you to bring the vehicle
         14 Q All right. Did you pay anything for those                               14 in?
         I   5   repairs?                                                             15 A It looks like my 10,000-mile service.
         16 A No.                                                                     16 Q Okay. Had you been having any other complaints
         17 Q Okay. And as far as the door, after they                                l7    with the vehicle at that time, such as the brake handle,
         I   8   readjusted it on this visit, did you have any problems               l8    the issue with the tire pressure monitor, any problems
         19 with the door after that point?                                           l9    with the doors, would you have mentioned those types of
         20 A             I don't believe   so.                                       20 things to the dealership when you brought it in for
         21 Q             Do you recall having any other problems with                2l your 10,000-mile service?
        22 the vehicle on April 22,2016?                                              22 A Yes.
        23 A              It does mention my tire pressure, so probably               23 Q Do you recall experiencing             any ofthose
        24 that. But I don't         remember anything else.                          24 problems on this date, October 28,2016?
        25            MR. GRECO: Okay. Let's go ahead and move onto                   25 A         No.
                                                                            Page 62                                                                       Page 64


             I   Exhibit 8. This is Mercedes-Benz of Escondido Repair                  I          MR. GRECO: All right. Let's go ahead and
             2 Order 705072. The mileage reported on the vehicle at                    2    mark, as Exhibit 1 0, Mercedes-Benz of Escondido Repair
             3 this time is 9,762. And the repair order was opened on                  3    Order 720159. The repair order was opened on May 16th
             4 October Tthof 2076.                                                     4    of 2017   .   And the mileage reported on the vehicle at
             5    (Exhibit 8 marked)                                                   5 thattime;         19,457.
             6 BYMR.GRECO:                                                             6    (Exhibit 10 marked)
             7 Q       Mrs. McGee, please take a moment to review this                 7 BYMR.GRECO:
             8   repair order and let me know when you are finished.                   8 Q Okay. Mrs. McGee, please take                 a moment to
         9 A Iamfinished.                                                              9 review this repair order and let me know when you                are
        10 Q Okay. This looks like another complimentary                              l0   finished.
        1l car wash.                                                                  ll A        I'mfinished.
        12 Does it look that way to you?                                              12 Q        Okay. Did you bring the vehicle in for service
        13 A Yes.                                                                     13 or repair on May l6th of 2017?
        14 Q Do you recall having your vehicle car-washed on                          14 A        Yes.
        l5 October 7thof2016?                                                         15 Q        What led you to bring the vehicle in on that
        16 A No.                                                                      16 occasion?
        l7 Q Do you recall experiencing any problems with                             17 A It looks like my 20,000-mile.
        l8 the vehicle on October 1thof20162                                          18 Q Do you remember experiencing                 any other -- or
        19 A I would imagine that I have brought them in for                          19 any problems with the vehicle on May l6th of 2017?
        20 the tire pressure, which           is probably why   I got the car         20 A It looks like I have them adjust my Bluetooth
        2l wash.                                                                      2l because the volume wasn't going up.
        22 Q Okay. But do you recall specifically any                                 22 Q Is that a problem that you're still having              with
        23       instances where you were having issues with the tire                 23 the vehicle today?
        24 pressure in October of2016?                                                24 A No.
        25 A          Not specifically.                                               25 Q All right. Were they able to fix it on this
                                                                            Page 63                                                                       Page 65


                                                                                                                                      17 (Pages 62          - 65)
                                                                   Veritext Legal          So   lutions
                                                                           866 299-s127
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.173 Page 65 of 110



         I occasion?                                                                  I coming home from work?
         2 A Yes.                                                                     2 ANo.
         3 Q Okay. Had you been having                     any other problems         3 Q So only in the morning?
         4 with the car at that time, would you have mentioned              them      4 A Correct.
         5 to the people at Mercedes-Benz of Escondido?                               5 Q And did it occur at the beginning ofyour          drive
         6 A Yes.                                                                     6   to work or at the end of your drive to work or
         7 Q Okay.                                                                    7   throughout the entire time?
         8  MR. GRECO: Let's go ahead and mark, as                                    8 A Throughout the entire time.
         9 Exhibit     1   I,   Mercedes-Benz of Escondido Repair                     9 Q And about how long -- how much time did it take
        10 Order 732089. The mileage reported on the vehicle               at        l0 you to drive to work?
        11 this time is25,953, and the repair order was opened on                    II   A Thify to forty minutes.
        12 November 2,2017.                                                          12 Q Okay. And this was when you were working for
        13 (Exhibit ll marked)                                                       13 Unite Eurotherapy?
        14 BY MR. GRECO:                                                             14 A Correct.
        15 Q Mrs. McGee, please take a moment to review this                         15 Q And it was about a22-mile drive?
        l6 repair order, and let me know when you are finished.                      16 A Correct.
        17 A Okay. I am finished.                                                    17 Q And what route did you typically take from the
        18 Q Okay. Did you bring the vehicle in on this                              l8 house in Poway to Unite?
        l9 occasion?                                                                 19 A Highway 15 to 78.
        20 A Yes.                                                                    20 Q And then I know you mentioned that you used
        21 Q All right. What led you to bring the car in on                          21 your Waze.
        22   this occasion?                                                          22 A Yes.
        23 A     Well, my car, when I would go to work in the                        23 Q So was there just, you know, sofi of minor
        24 morning, it would just be super sluggish for some weird                   24 variations on the side streets that you might take, but
        25 reason, and itjust wouldn't accelerate. I couldn't get                    25 the main streets were always 15 to 78?
                                                                           Page 66                                                                Page 68


         I it to go.                                                                  1 A Yes.
         2 Q All right. When you say "sluggish," what do                              2 Q And so when you would notice this sluggishness,
         3   you mean?                                                                3 was it when you were accelerating from a light, from        a

         4 A     Well, normally, you know, you put your foot on                       4 complete stop, or would it also occur while you were        on
         5 the gas, and itjust goes. It was like you were, like,                      5 the freeway?
         6 pushing really hard, like it's an older car. Like, come                    6 A Probably from a complete stop.
         7   on baby. And           itjust was slow to accelerate.                    7 Q Is it still a problem that you're noticing with
         8 Q      Okay. Do you recall when you first noticed                          8   the vehicle today?
         9 that being a problem with the vehicle?                                      9 ANo.
        l0 A I don't.                                                                l0 Q Do you recall experiencing that problem after
        11 Q All right. Would it have been within a few                              I I this visit in November of 2017?
        12 days of when you brought it in on November 2, 20172                       12 A I can't remember. But I feel like I brought it
        13 A         Yes.                                                            l3 in again.
        14 Q         When       I   say a few days,   I mean somewhere being         14 Q Okay. Any other problems that you recall
        15 two to five.                                                              15 having at this time, November of 2017?
        16 A Yes.                                                                    16 A I don't believe so.
        l7 Q Al1 right. You have the same understanding                   of         17 Q Okay.
        18   a   few days?                                                           18 A Oh, yes. Sorry. The trim on my steering wheel
        19 A         Yes.                                                            19 was peeling off. It was like on the left side.
        20 Q         Okay. Do you recall how many times you                          20 Q Okay. Was that something that they were able
        21 experienced this problem when you were driving to work?                   2l to fix on this visit?
        22 Was it just one of those few days beforehand, or was it                   22 A Yes.
        23 on every single day?                                                      23 Q Okay. Thenlalso seethat--ifyoulookto
        24 A It was on every single day.                                             24   line C, and it's, "Customer states low pressure light
        25 Q All right. Did it also occur when you were                              25   comes on."
                                                                           Page 67                                                                Page 69


                                                                                                                               18 (Pages 66         - 69)
                                                                     Veritext Legal Solutions
                                                                          866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.174 Page 66 of 110



             I A        Yes.                                                              I Q Okay. It's not that the crackling sound is
             2 Q        All right. Now, was the low     pressure light --                 2 just occurring, and there's nothing on in the car?
             3   was that something that's been a problem since the very                  3 A       Correct.
             4   beginning of your ownership of the car, or was      it                   4 Q       Okay. And so does it happen when you're using
             5   something that started around this time, in November                     5 your phone to talk to     people, or is it only when you use
             6   of2017?                                                                  6   the radio? Are you able to describe a little further?
             7 A        Since the beginning. And that is why I thought                    7 A       I'm sure I don't talk to people when I would be
             8   some ofthose car washes have to be because       I brought it            8 taking the stretch. I just feel like when I would hit
             9   in for the tire pressure.                                                9   that spot, you would hit like a staticky, cracklingjust
         l0 Q All right. Anything else that you can think of                          10 in that area.
         I I that was a problem around the time of this visit on                      ll Q Okay.
         12 November 2ndof2017?                                                       12 MS. WALLACE:                    I am going to   have to go home and
         13 A           Well, I only had one thing. But I'm sure most                 13 try it,
         I4 people thought I was crazy. Thought I would drive down                    14 BY MR. GRECO;
         15 the freeway, there was one spot I would get crackling in                  15 Q Have you ever brought the -- have you ever
         76 my car,like Bluetooth.                                                    l6 mentioned that problem to anyone at Mercedes-Benz of
         17 Q Was --                                                                  17 Escondido or any other dealership?
         18           THE WITNESS: Do you get that, on the 15? Do                     18 A Yes.
        19 you have it?                                                               19 Q Is that still something           that you experience
        20 BYMR.GRECO:                                                                20 today?
        2l          Q Allright.                                                       2l A I don't drive that route anymore.
        22          A lt's weird.                                                     22 Q All right. Was it something that you continued
        23          Q So was it the same spot every single time?                      23 to experience while you were driving that route?
        24          A Yes.                                                            24 A          Yes.
        25          Q All right. Do you know which spot it was? Are                   25 Q          And that was on your commute to work?
                                                                            Page70                                                                    Page 72


             I you able to describe it for me?                                            I A Correct.
             2 A Yes. It's on the 15 freeway,        right before                         2 Q Would it happen in the morning and the evening?
             3   Mercedes of Escondido, like between Rancho Bernardo and                  3 A No, because I was on a different side of the
             4   Mercedes of Escondido, that stretch.                                     4   highway.
             5     Q   You said Rancho Bernardo?                                          5 Q So when would it happen? The morning?
             6     A Correct.                                                             6 A Yes.
             7     Q Have --                                                              7  MS. WALLACE: And just for the record,
             8     A And you'd be closer to Felicita.                                     8   northbound; correct?
             9     Q All right. And you said the crackling in the                         9       THE WITNESS: Correct.
        10 Bluetooth.                                                                 IO BYMR.GRECO:
        11 Is when you're --                                                          I   I     Q   Do you recall when you told the dealership
        12 A I don't know. It's like my whole car.                                    1   2   about this problem or any dealership about the problem?
        13 Q So are you actually using the Bluetooth at the                           13 A Idon'trecall.
        14 time when you hear the sound, or does it occur when                        14 Q Okay. When you go to Mercedes-Benz of
        l5       you're not using the Bluetooth at all?                               l5 Escondido or to Hoehn -- let's go with service at
        16 A No. I'm sure I'm saying that's it the                                    1   6   Mercedes-Benz of Escondido.
        17 Bluetooth. It just seems like electric -- I don't                          17 A lot of these dealerships have a very similar
        l8       know -- some electric field.                                         l8 process for when a customer comes in. Typically, you
        19           I don't know. But it sounds like crackling                       19 bring the car into the service drive. You're greeted by
        20 like above my head, like electrical.                                       20 somebody. And eventually, you meet with your service
        21 Q All right. So I just want to -- so I want to                             2l advisor.
        22 be sure.                                                                   22 You describe the complaints you're having with
        23           Are you using the speakers or anything in the                    23 the     car to the service   advisor. He writes them down or
        24 vehicle when you         hear the crackling sound?                         24 typesthem up.         Shows you a copy of a work order.
        25 A           Yes.                                                           25          Usually, the customer signs off on      it.   And
                                                                            Page 71                                                                   Page 73


                                                                                                                                    19 (Pages 70 - 73)
                                                                Veritext Legal Solutions
                                                                          866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.175 Page 67 of 110



            I then the dealership takes possession ofthe car.                               I     Q    And some of the tire pressure times, you
            2      Did you -- did Mercedes-Benz of Escondido                 have           2   believe might have been when the vehicle was in for a
            3   that kind of a process when you would go in to see them?                    3   car wash?
            4 A        Mercedes-Benz in Escondido, they actually had                        4 A Yes.
            5   this -- there was another guy that wasn't a service                         5 Q Okay. What           about Hoehn Motors? Did they have
            6   advisor.                                                                    6   the same process as Escondido, or how did it work when
            7         So different things like my, like, light, I                           7you would bring it into Hoehn?
            8 kind of felt like     he was   like, Oh, well, if I can handle                8 A I'm new to Hoehn. But you would pull it up,
            9 it in the drive, I'll do it.                                                  9   and your service advisor would come out.
        l0            So he did, like, my light bulb.     If I had the                  l0 Q Okay.
        l1 tire pressure, he would say, "Oh, I'll take that."                           11 MR. GRECO:                 All right.   Let's go ahead and
        12 You know, things like talking about my static,                               12 mark,       as Exhibit 11, Mercedes-Benz -- I'm sorry.
        13 he would take care of those. I wouldn't see my service                       I   3        Let's go ahead and mark, as Exhibit 12,
        14 advisor for things like that.                                                14 Mercedes-Benz ofEscondido Repair Order 736234. The
        15 Q Okay. Do you recall -- did you have the same                               l5 repair order was opened on January 5, 2018. And the
        16 guy that greeted you every time that was handling those                      I   6   mileage reported on the repair order is 28, I I 3.
        17 things?                                                                      l7            (Exhibit 12 marked)
        l8 A I don't believe so. I feel like they had a                                 18 BY MR. GRECO:
        l9 couple different people.                                                     19 Q Okay. Mrs. McGee, please take                  a moment to

        20 Q Okay. Do you have an estimate for how many                                 20 review this repair order, and let        me know when you are

        2l times -- so it sounds to me like there were -- we                            21 finished.
        22 discussed thisjust a little bit before; that there were                      22 A           Okay. I'm finished.
        23 times that you came, and you were not handed any                             23 Q           Okay. Did you bring the vehicle in on this
        24 paperwork by the dealership when they were smaller                           24 occasion to Mercedes-Benz ofEscondido?
        25 things like tire pressure, one time that you remember                        25 A           Yes.
                                                                               Page74                                                                     Page76


            I with the light.                                                               I     Q   Okay. What led you to bring the vehicle in on
            2      Do you have an estimate for how many times you                           2 this occasion?
            3   went to the dealership, and they didn't produce any                         3 A I believe it was for my 30,000.
            4   paperwork for you?                                                          4 Q Okay. Any other problems you were
            5         I know we     have the six times for the tire                         5 experiencing -- well, any problems you         were experiencing
            6   pressure; right? Were there any others?                                     6 with the vehicle at this time?
            7 A        There would be definitely my light bulb.            All I            7 A lt looks like Ijust needed tires.
            8   did was buy a light bulb. But they didn't give me a --                      8 Q   Ifyou go to the third page ofthe exhibit, if
            9   saying that they fixed it. Ijust bought one. They                        9 you  look at line F, there is a note here that has, "The
        l0      plugged it in.                                                          10 client states, on long drives when on the phone, call
        1I Q Do you have a receipt for that light bulb?                                 I I drops out. She has iPhone."
        12 A Idoubtit.                                                                  12 Do you recall any issues with the -- with your
        13 Q Okay.                                                                      1   3   phone dropping out when you were on calls?
        14 MR. GRECO: Counsel, can we just reach an                                     14 A    Gosh, I honestly can't even remember that. It
        15 agreement that           if Mrs. McGee will look and see if       she        15 seems like I would.
        l6      has a receipt for a light bulb from Mercedes-Benz            of         16 Q          Do you have any idea what you might have meant
        l7      Escondido,   ifit   exists or ifshe still has it, it can                l7      by "long drives"?
        l8      be produced in two weeks?                                               18 A Probably just commuting to work.
        19            MS. WALLACE: Yes.                                                 19 Q Okay. I'm sorry. I was going to go back
        20            MR. GRECO: Okay.                                                  20 through my notes to        see   if I could find it. I
        2I      BYMR.GRECO:                                                             2   I   understood that you had stopped working for Unite
        22 Q      And so other than the light bulb, the times for                       22 Eurotherapy in 2018.
        23 the tire pressure, any other times that you can think                        23           Were you still working for them in January
        24      of?                                                                     24 of20l8?
        25 A           No.                                                              25 A          You know, I probably stopped working November
                                                                               Page75                                                                     Page77

                                                                                                                                        20 (Pages 74 - 77)
                                                                   Veritext Legal Solutions
                                                                              866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.176 Page 68 of 110



          l of'17.                                                                     1            THE WITNESS: I remember that visit.
          2 Q Okay. So as far as you can remember right now,                           2 BYMR.GRECO:
          3 in January of2018, you were             no longer working for              3 Q           All right. Did     you -- did you wait for the car
          4 Unite; right?                                                              4 thal day, or did you         get a loaner car?
          5 A          Right.                                                           5 A Oh, Iwaited.
          6 Q          Okay. And you did mention that at some point                     6 Q Okay.
          7   you drove the car to Monterey.                                            7 A That's my angry visit.
          8 A Yes.                                                                      8 Q You probably cleaned out all the cookies.
          9 Q Any other long trips that you can think ofl                               9 A I know. That's the problem. You sit in there,
         10 A I don't believe so.                                                     l0 and they make you wait. And you have these candies                 and
         II   Q Okay. Did you ever drive the vehicle up to LA?                        I I cookies in there.
         12 A Yes.                                                                    12 Q All right. Do you recall about how long you
         13 Q How frequently do you take the car to                                   13 waited?
         l4 Los Angeles?                                                              14 A     Yes. It was supposed to be 25 minutes, and it
         15 A Ithinkonce.                                                             15 was an hour. And they weren't even done. So I didn't
         16 Q Okay. Do you recall around when that was?                               16 get my car wash.
         17 A Yes. It was -- had it to have been somewhere                            17 They were supposed to write on here * which
         18 in 2018.                                                                  l8 I'm looking -- that they were going to give me a detail
         19 Q     Okay. Have you evet'taken the vehicle to                            19 the next time I came in. But I don't think I ever went
        20 Las        Vegas?                                                          20 back.
        2l A No.                                                                      2l Q          Okay.
        22 Q On the time that you took it to Los Angeles,                 do          22 A          I'm still pissed.
        23 you recall experiencing any problems with the             car on           23 Q          All right. Okay. Let's go ahead       and move --
        24 that drive?                                                                24    anything else that you can think of from this visit?
        25 A           No.                                                            25 A          I think I got my tires. I think that's it.
                                                                            Page 78                                                                       Page 80


         I       Q     Okay. Do you recall any time in the last six                    I        Q   Okay. All right. Were you experiencing any
         2    months experiencing a problem with your phone dropping a                 2   problems with the navigation system in the vehicle?
         3    call?                                                                    3 ANo.
         4 ANo.                                                                        4 Q Okay. Do you ever recall experiencing                 any
         5 Q Do you recall any specific times, at least as                             5   problems with the navigation system in the vehicle?
         6 you sit here        today, when your phone would drop a call                6 ANo.
         7    while you were in the vehicle?                                           7 Q Okay.
         8 ANo.                                                                        8  MR. GRECO:                  Okay. Let's go ahead and mark,       as

         9 Q Okay. All right. So any -- any other                                      9 Exhibit      13, this is Mercedes-Benz of Escondido Repair
        10 complaints that you can recall or remember that you were                   l0 Order 744427. The mileage reported on the vehicle at
        11 having around January 5th of2018?                                          I I this time is 30,61l. That was opened on May 8, 2018.
        12 A           I do   see that   they -- they updated my                      12 (Exhibit 13 marked)
        l3    navigation.                                                             13 BY MR, GRECO:
        14 Q           All right. And I     see that on the second page               14 Q      Okay. Please take a moment to review this
        l5    at line 8.                                                              15 repair order, and let me know when you're finished.
        16            Do you recall requesting that they give you the                 16 A I'm finished.
        17 latest navigation updates?                                                 17 Q Okay. This, to me, looks like another
        18 A No. They said that there was an update.                                  18 complimentary car wash.
        19 Q Do you recall ifthat was a navigation update                             19 Does it look that way to you?
        20 related to the software ofthe navigation unit or                           20 A          Yes.
        2l whether it was just for updated maps?                                      2l Q          And do you recall having any specific problems
        22 A I'm not sure. But it took a really long time.                            22 onMay        8th of 2018?
        23    And I did not get my complimentary car wash.                            23 A No.
        24            MS. WALLACE: We're adding to the lawsuit for                    24 Q Okay. Do you actually        recall ifyou brought
        25 that.                                                                      25 the vehicle in for a car wash on that day?
                                                                          Page79                                                                          Page   8   I


                                                                                                                                      21 (Pages 78 - 81)
                                                                   Veritext Le gal         So   lutions
                                                                          866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.177 Page 69 of 110



         1 A I don't.                                                                 I            Do you remember if you ever got that detail or
         2 Q Okay.                                                                    2 if it might        have been included in any of these car
         3  MR. GRECO: All Light. We'r'e marking, as                                  3 washes?
         4 Exhibit     14, Mercedes-Benz of Escondido Repair                          4 A           I don't think so. I -- we were living --
         5   Order 744815. The repair order was opened on May 14th                    5 actually were living super, like, transiently close to
         6   of 2018. And the mileage reported on the vehicle was                     6   Mercedes. So that's when I got them.
         7   30,729.                                                   7 Q Okay. Oh, so at the time, you were living --
         8       (Exhibit 14 marked)                                   8 were you guys moving addresses at the time?
          9 BYMR.GRECO:                                                9 A Yes.
        l0 Q Okay. Please take a moment to review what               10 Q Okay. Were you staying somewhere close to
        I I we've marked as Exhibit 14, and let me know when you are I I Mercedes-Benz of Escondido? Where were you staying at
        12 finished.                                                 12 the time?
        13 A Iamfinished.                                            13 A The Escondido RV Resoft.
        14 Q Okay. This, again, looks like another                   14 Q Okay. Do you guys own an RV?
        15 complimentary car wash.                                                15 A Yes.
        16 Does it look that way to you?                                          16 Q What kind of RV is it?
        l7 A Yes.                                                                 17 A A.
        18 Q Do you actually recall blinging your vehicle              in         l8  MS. WALLACE: A big one.
        19 for   a car wash on   May l4th of 2018?                                19 THE WITNESS: -- big one. Monaco Diplomat.
        20 A No.                                                                  20 BYMR,GRECO:
        21 Q Do you recall having any problems             or complaints          2l           Q    Okay. Do you guys ever experience any problems
        22 with the vehicle on May      14th of 2018?                             22 with the RV?
        23 A No.                                                                  23 A              Yes.
        24 Q Okay.                                                                24 Q              Any problems with the drive portion of the RV?
        25 MR. GRECO: Let's mark, as Exhibit 15,                                  25 A              ldon'tknow.
                                                                        Page 82                                                                     Page 84


         I   Mercedes-Benz ofEscondido Repair Order745770. The                        I Q           Okay. You don't know?
         2 repair order was opened on May 29th of 2018, and the                       2 A           I wouldn't know, yeah.
         3 mileage reported on the vehicle at that time is 31,061.                    3 Q           Oh, okay. I assume it's not a -- when you say
         4    (Exhibit 15 marked)                                                     4 it's a large RV, I assume that it is not based on a
         5 BYMR.GRECO:                                                                5 Mercedes vehicle. By that I mean, is there a Mercedes
         6 Q Okay. Please take a moment to review this                                6 emblem anywhere on that car?
         7   rcpair order and let me when you are finished.                           7 ANo.
         8 A lamfinished.                                                             8 Q Okay.
         9 Q All right. This, again, looks like another                               9  MR. GRECO:                 All right. Let's go ahead and mark
        l0   complimentary car wash.                                              10      as   Exhibit 16. This is Mercedes-Benz of Escondido
        l1  Does it look that way to you?                                         1   I   Repair Order 74947 4. It was opened on July
                                                                                                                                 17 ,2018.

        12 A Yes.                                                                 12 And the mileage reported on the vehicle was 32,438.
        13 Q Okay. Do you recall having any particular                            13 (Exhibit l6 marked)
        14 complaints or problems with the vehicle on May 29th                    14 BY MR. GRECO:
        l5   of2018?                                                              15 Q          All right. Mrs. McGee, please take a moment to
        16 A No.                                                                  I   6   review this repair order, and let me know when you are
        l7 Q Do you actually recall bringing your vehicle              in         17 finished.
        18 for   a car wash on   this day?                                        18 A              Okay.
        19 A No.                                                                  19 Q              Okay. Did you bring the vehicle in for service
        20 Q You mentioned that there -- someone had offered                      20 or repair on July           17th of2018?
        2l a detail for you after having to wait for the navigation               2l A             Yes.
        22   update back on January 5th      of2018.                              22 Q             What led you to bring the vehicle in on that
        23 A       Yes.                                                           23 occasion?
        24 Q       All right. You know, we looked       at three car              24 A It looks like           some campaign. I'm not positive.
        25   washes in a row.                                                     25 Q             Do you recall ever getting any other recall
                                                                       Page 83                                                                      Page 85


                                                                                                                                   22 (Pages 82 - 85)
                                                            Veritext Legal Solutions
                                                                       866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.178 Page 70 of 110



            I   notices flom Mercedes-Benz other than the Takata airbag                  1 Q        Do you recall ifthe dealership took possession
            2   one?                                                                     2   of the vehicle after you showed the individuals the
            3 A        It would be only my assumption that that's why                    3   squeaking steering wheel?
            4 I went    in for this.                                                     4 A       I'm going to assume so because it does not
            5 Q        Okay. I also     see that there's another request                 5   squeak anymore.
            6   for a navigation update at line B.                                       6 Q       Do you recall the last time that you heard a
            7  Do you see that?                                                          7   squeaking noise coming from the steering wheel?
            8 A Ido.                                                                  8 A Huh-uh.
            9 Q Okay. I amjust asking because you mentioned                           9 Q Do you recall the first time you heard it?
        I   0   earlier it was possible that on the day that they did                10 A No.
        1l      the navigation update, it took a long time; that you                 II    Q Can you estimate for me how long it's been
        12 might never have brought the car back to Escondido again                  l2 since you've heard that noise?
        13 after that.                                                               13 A At least since November.
        14 A Right.                                                                  14 Q Just November of last year?
        15 Q All right. So is it possible that happened on                           l5 A Yes, of '18.
        l6      this repair visit and not the other one?                             16 Q Okay.
        l7 A It could be.                                                            17 MR. GRECO: All right. We're on the last one.
        18 Q Okay. Butyoudon'tknowforsure?                                           18 Okay. Let's go ahead and mark as Exhibit 17. This is
        19 A No, because I -- yeah. I never asked               for a                19 Hoehn Motors Repair Order 680597.
        20 navigation         update.                                                20           The mileage reported on the vehicle at this
        2l Q Okay. So -- but as far as you can recall,                               21 time was 37 ,265. And the repair order was opened on
        22 there was only one time where the navigation update                       22 lantary 10thof2019.
        23 seemed to take a long time?                                               23 (Exhibit 17 marked)
        24 A           Yes.                                                          24 BYMR.GRECO:
        25 Q           Okay. And so it might have been this repair,                  25 Q          Mrs. McGee, please take a moment to review this
                                                                           Page 86                                                                Page 88


            I but it also might have been the one back in January?                       I repair order, and let me know when you are finished.
            2 A Corect.                                                                  2 A Okay. I'm finished.
            3 Q Okay. All right. Do you recall experiencing                              3 Q Okay. Did you bring the vehicle in on
            4   any pafiicular problems with the vehicle around                          4   January lOth of2019?
            5 July lTth of20l8?                                                          5 A Yes,
            6 A I don't believe so.                                                      6 Q And what led you to bring the vehicle in on
            7 Q Okay. Did you ever experience any problems                               7 that   occasion?
            8 with     the steering of the vehicle?                                      8 A For a 40,000 service.
            9 A          Gosh, I feel like at one point there was like a                 9 Q All right. Did you have any particular
        10 squeaking in there, not necessarily like hard to steer,                   l0 complaints        with the vehicle   at that   time, that you can
        I I but I do feel like I remember a -- more of a kind of a                   II recall?
        12 noise in there.                                                           12 A I believe that was the first time I asked them
        13 Q Okay. Did you ever bring the vehicle in for                             13 about the recall.
        14 that squeaking noise?                                                     14 Q   Other than that, do you recall having any other
        15 A Ibelieveso.                                                             l5complaints with the car?
        16 Q Do you recall around when that was?                                     16 A I don't.
        17 A No.                                                                     17 Q There's a signature on the bottom left ofthat
        l8 Q Did you ever demonstrate the squeaking noise                            18 page.
        l9      for anyone at a Mercedes-Benz dealership?                            19        A Uh-huh.
        20 A Yes.                                                                    20        Q Is that your signature?
        2l Q Who did you demonstrate it for?                                         21        A Yes.
        22 A Probably the guy in the - in the service                                22        Q And I'm speaking of the first page, which has a
        23 drive.                                                                    23 little number on the bottom right that           says
        24 Q But not a service advisor?                                              24 MBUSA 000065.
        25 A No.                                                                     25 A          Yes.
                                                                           Page 87                                                                Page 89


                                                                                                                                 23 (Pages 86 - 89)
                                                                Veritext Legal Solutions
                                                                           866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.179 Page 71 of 110



            I     Q All right. And then if you turn to the very                      I   hard time accelerating. That was the only time I've
            2 last page ofthe exhibit, there's a signature on the                    2   ever felt it didn't handle well.
            3 bottom left on that page as well, which is MBUSA           68.         3 Q        And that's not something that's currently
            4         Do you see that signature?                                     4   occurring; correct?
            5     A Yes.                                                             5 A        That's correct.
            6     Q Is that your signature?                                          6 Q        And to the best ofyour recollection, you can
            7     A Yes.                                                             7 recall it occuring after you brought the vehicle in for
            8     Q Okay. Have you brought         the vehicle in for                8 that problem; right?
         9 service or repair to any Mercedes-Benz             dealership since       9 A        Idon'trecall.
        l0 this date, January 10,2019?                                              10 Q        You don't recall the vehicle doing that at any
        l1        A    I brought it to Hoehn not long ago for my tire               11 time in the last month?
        I   2   pressure and asked them about my brake and the recall.              12      A No.
        13 Q And that was that August 23rd visit that we                            13      Q In the last six months?
        l4      spoke about before?                                                 14      A No.
        15 A Yes.                                                                   15      Q Okay. Has your daughter, Serena, ever been in
        16 Q Okay. And did you get a repair order for that                          l6   the car with you when the tire pressure light has come
        l7 visit?                                                                   17   on?
        18 A No.                                                                    18 A No.
        19 Q All right. Was the only thing that the                                 19 Q Has your mom ever been in the vehicle              with you
        20 dealership did        was put air in your tires?                         20 when the tire     pressure light has come on?
        2l A           And check my brake.                                          2l A No.
        22 Q           Okay.                                                        22 Q Has your husband ever been in the vehicle            with
        23 A           And then Chris looked up on his computer for                 23 yon when      the tire pressure light has come on?
        24 therecall.                                                               24 A No.
        25 Q           Okay. And so on that occasion, you did speak                 25 Q Was anyone in the vehicle           with you when you
                                                                         Page 90                                                                  Page 92


            1 with a service advisor     as opposed   tojust one ofthe               I would experience the sluggishness when accelerating?
            2   guys that greets you out in the front?                               2 A No. ButI do have -- sorry to backtrack. This
            3     A   Yes.                                                           3 last one, you were in my car for -- my husband was in my
            4     Q   Okay. And that was at Hoehn Motors?                            4 car for -- the last time I had the tire pressure.
            5     A   Coruect.                                                       5     Q Oh, okay. And that was around August 23rd?
            6     Q   Okay. Have you ever seen any warning lights or                 6     A Yes.
            7   symbols display in the dash of the vehicle?                          7     Q Was Mr. McGee driving, or were you driving?
         8        A   Yes.                                                           8     A I believe that time he was driving.
         9        Q   Okay. Other than the tire pressure monitor?                    9     Q When the two of you ride in the car together,
        l0        A   And that I need gas.                                          l0   does he   typically drive, or do you --
        ll        Okay. So there we go. So we got two. There's
                  Q                                                                 ll A       Yes, he does.
        12 the tire pressure monitor and low fuel.                                  12 Q     Okay. Can you think ofanybody that was in the
        13 Any other ones that you've seen display in the                           13 vehicle with you when the steering wheel was squeaking?
        14 instrument cluster -- or I should say on the dash?                       14 A No.
        15 A I don't believe so.                                                    15 Q Other than Mr. McGee being in the vehicle             with
        16 Q Okay. Has the vehicle ever broken down and                             l6   you the last time the tire pressure monitor alert came
        l7 left you stranded anywhere?                                              l7   on, can you think ofanybody else that was in the
        18 A No.                                                                    18 vehicle with you when you experienced any complaints
        19 Q We talked a little bit about there was a                               19 with it?
        20 squeaking noise you heard from the steering wheel.                       20 A No.
        2l A Uh-huh, yes.                                                           2l Q Okay.
        22 Q Were there any other complaints              that you                  22 MR. GRECO: Counsel, let's go off the record.
        23 believe affecting the handling or the drivability ofthe                  23 (Discussion off the record)
        24 vehicle?                                                                 24 MR. GRECO: Well, first off defense counsel is
        25 A          I think the only issue was when it was having      a          25   going to request a cerlified copy and a CD.
                                                                         Page 9 I                                                                Page 93


                                                                                                                               24 (Pages 90 - 93)
                                                                 Veritext Le gal So lutrons
                                                                       866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.180 Page 72 of 110



          I        But other than that, let's stipulate to relieve                  I                      CERTIFICATE
          2   the court reporter ofher obligations undet the Federal                2
          3   Rules of Civil Procedure.   I'll offer to send the                    3         I, the undersigned, a Certified Shorthand
          4   original transcript to plaintiffs counsel, who will                   4 Reporter     ofthe State ofCalifornia, do hereby
          5   provide it to Mrs. McGee for review and signature under               5   cefiify:
          6   penalty of perjury within 30 days.                                    6         That the foregoing proceedings were taken
          7      If Ms. McGee makes any corrections or changes,                     7   before me at the time and place herein set forth;
          8 plaintiffs counsel will advise all counsel. Iffor                       8 that any witnesses in the foregoing proceedings,
          9   some reason the original is lost, misplaced or stolen,                9 prior   to testifying, were administered an oath; that
         10 we agree that a certified copy can be used in lieu of               l0      a record   of the proceedings was made by me using
         1 I the original for all purposes; that plaintiffs counsel             I   I   machine shorthand which was thereafter transcribed
         l2 will make the original of the deposition available upon             I   2   under my direction; that the foregoing transcript is   a

         l3 request as needed.                                                  l3      true record ofthe testimony given.
         14 MS. WALLACE: The only addition is that we                           14            Further, that ifthe folegoing pertains to the
         l5 relieve the court reporter ofher duties under the                   15 original transcript ofa deposition in a Federal Case,
         l6 Federal Code ofCivil Procedure after she's transcribed              l6 before completion ofthe proceedings, review ofthe
         17 the deposition.                                                     l7      transcript [] was [] was not requested.
         18 MR. GRECO: Exactly. Yes,thankyou. So                                18           I further certifu I am neither financially
         19 stipulated.                                                         19 interested in the action nor a relative or employee of
        20         MS. WALLACE: So stipulated.                                  20 any attorney or any ofthe parties.
        21         (TIME NOTED IS 12:36 P.M.)                                   2l       IN WITNESS WHEREOF, I have this date subscribed
        22                                                                      22 my name.
        23                                                                      23 Dated: Senf-lfiLa. 1? 'n ro
                                                                                                     ,'I          .'   1l
        24                                                                      24                  \Jauiot.- (/- *!"t,a -
        25                                                                      25                   BARBARA A. BAKElt, RPR, CSRNo. 13033
                                                                      Page 94                                                                  Page 96


          1                  DECLARATION
         2
         3

         4           I hereby declare I am the deponent in the
         5    within matter; that I have read the foregoing deposition
         6 and    know the contents thereof. And I declare that the
         7 same is true    of my knowledge except as to the matters
         8    which are therein stated upon my information or belief.
         9    And as to those matters, I believe it to be true.
        l0         I declare under the penalties ofperjury of
        I I the State of California that the foregoing is true and
        12 correct.
        13          Executed on the                       day   of
        14                              2019, at
        l5    California.
        t6
        t7
        18
        19                   ARLENE McGEE
        20
        2t
        22
        23
        24
        25
                                                                     Page 95


                                                                                                                             25 (Pages 94 - 96)
                                                             Veritext Legal Solutions
                                                                     866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.181 Page 73 of 110



        [000009 - sl23l20t8]

                     0           11 4:23 6:23 66:9          20,000 65 17          250953 66:II
        000009       4:II          66:13 76:12              2000 6:22 30:19       250  2:18 3:6
        000010  4:13
                                 11,040 64.4                2004 29:4             28 64:3,11,24
        000011  4:14
                                 It/02/2017 4:23            2005 28:23 29:4,15    28,113 76:16
        000012  4:16
                                 12 4:24 76:13,17            29:18                29th 3I:12 83:2,14
        000014  4:16
                                 12129/15 31:11             2010 6:22,23          2nd 70:12
        00001,5 4:17             12/30/2015       4:II      20ll  6:23 12:23                 3
        000016 4:17              l2l2l  3:12                 l3:I,24
                                                                                  3 4:lI 49:9,13,17
        000019 4:19              12236 2:20 94:21           2012 27:4
                                                                                  30109 54 5
        000020 4:20              13 5:4 8l:9,12             2015   12:23 I3:l
                                                                                  3l1512016 4:14
                                 1300 3:12                    34:18,18 49:16,25
        000021 4:20
                                 13033 I:23 2:21              5l9
                                                                                  30 49:16 946
        000022 4:22                                                               30,000 77:3
        000024 4:22               96:25                     2016 34:18 5I:16
                                                                                  30,611 81:1 1
        000034 4:25              14 5:5 82:4,8,11           52:1,5 53:8 54:6
                                                                                  30,729 82:7
                                 14027 96:24                 54:23 55:1,12,20
        000051 5:4                                                                30th  49:25 5l9
        000052 5:6               l{th  82:5,19,22            56:23 60:14,21
                                                                                  31,061 83:3
        000053 5:7               15 5:7 3l9 546             6l:4 62:22 63:4
                                                                                  310.917.4500 3:13
                                  54:23 68:19,25            63:15,18,24 64:3
        000054 5:9                                                                310.917.5677 3:14
                                  70:18 7l:2 82:25          64:1I,24
        000065 5:10 89:24
                                  83:4                     2017 56:8 65:4,13
                                                                                  3lst 3I:9
        00513 l:7 2:7                                                             320438 85:12
        037 4:25                 16 5:8 26:5 47:17          65:19 66:12 67:12
                                                                                  3500380 I:24
        05/16ll7 4:21                85:1 0,1 3             69:ll,l5 70:6,12      37,265 88:21
        068 5:10                 1601  14:2,22             2018 13:24 76:15       3:19 l:7 2:7
                                 16th 65:3,13,19            77:22,24 78:3,18
                     I           17 4:7,9 5:10 78:1         79:II 8l:11,22                   4
        I    I:8,25 2:8 4:7,10    85:1188:18,23             82:6,19,22 83:2,15    4    I:16 2:20 4:12
            16:25 l1:2               96,,23                 83:22 85: 1 1,20          6:1 51 13,17,20
        1/05/18 4:24             lTth 85:20 87:5              87:5                4,034    55:1   1

        lll0ll9      5:10        18 ll:23 88:15            2019 I:16 2:20 6:1     4,181 60:20
        l/25170      1   1:1     1846     16:17             40.4 44:12,15         4122116 4:17
        10    I:8 2:8 4:21       19 14:21                   46:19 88:22 89.4      41612016 4:16
            16:7 27:19 65:2,6    19,457 65:5                90:10 95:14 96:23     40,000 89:8
            90:1 0
                                              2            22 35:11 51:16         42,000 34:2
        10,000 64:15,21                                     52:1,5 53:8 60:21     49 4:II
        10/07116 4:19
                                 2    4:9 17:20,21,23
                                                            6l:4 62:22 68:15
                                   30:24 31:1,10                                             5
        10128116 4:20
                                   39:20,21 66:12
                                                           23 44:12 46:19         5    4:1416:10 54:3
        100     35:21                                      23rd 44:15 90:13
                                   67:12                                              54:7 l6:15
        106 13:1014:2                                        93:5
                                 2,339 51:15                                      510812017 5:4
        10224 2:19 6:2
                                 2122/16 4:13              24 10:10,14            5ll4l20l8 5:6
        10th 88:22 89:4                                    25 80:14
                                 20 27:12                                         5/2312018 5:7


                                                                                                      Page   1

                                              Veritext Legal Solutions
                                                   866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.182 Page 74 of 110



       [51 - arlene]

        51 4:12                   760.438.1056         3:l        I2:4                    45:21 53:11 90:20
        54 4:14                   78 68:19,25                    accurate 44:22         airbag 40:Il,l4,I7
        55 4:15 5:9               7th 63:4,15,18                 acquisition 18:5         40:20 43:8 48:8
        58 49:15                                8                 18:13                   86:1
        5th 79:1183:22            8 4:18 23:6 63:1,5
                                                                 action 96:19           airport 2:18 3:5
                     6             79:15 81:1 1
                                                                 actual 32:8            alcohol 10:13,16
        6 4:3,15 22:lI            80 27:13                       adding 19:24           alert     93   16

         55:9,13,16,20            81 5:4                         addition 94 14         alexandra l4:I9
         56:23 60:14              82 5:5                         address 13;9,14,17       l5:18,24
        60 4:17                   83 5:7                          13:2214:1,23          alfa    30:6,18
        63 4:18                   85 5:8                          15:I,3,5,6,14,15      amended 4:l
                                                                  l6:16                   I6:25
        64 4:20                   88 5:10
        65    4:21                8th 8l:22                  addressed 40:5             amg 50:12,22
        66    4:23
                                                             addresses 13:20            amie 16:17
                                                9
        671305 49:10                                              84:8                  amount   59:18
        68    90:3
                                  9   4:20 64:1,5            adjust          65:20      angeles 3:13 78:14
                                  9,762       63:3           administered 96:9           78:22
        680597 5:10 88:19         9.5
        685141 4:II 49:14
                                      16:9                   advise 94:8                angle 61:11
        688866 4:12 5l:14
                                  90 16:6 27:18              advisor 42:18,22           angry 80:7
                                  90/10 28:3                   43:12 44:4 46:4          annoying 44'24
        690344 4:14 54:4          90025 3:13                  73:21,23 74:6,14           45:2,25 46:l
        691945 4:15 55:10
                                  92011 3:6                   76:9 87:24 9l 1           answer 4l:17
        693042 4:17 60:19
                                  92025 13:11                advisor's 42:16              54:15
        6th    55:12 56:8,24
                                  92054 l4:4                 advisors 23:10,15          anthony 3:lI 6:14
                     7            92069 16:18                affect          10:5       anybody 56.,2
        7   4:17 22:22 60:18      96    l:25                 aftermarket 25:12           57:14 93:12,17
          60:22,25                             a             age I4:9                   anymore 72:21
        7/17/18 5:8               a.m.  2:19 6:2             ago 30:Il          37:14    88:5
        701 2:18 3:5              ability 10:10,17                90:1   1              apologize 54:12
        705072       4:18 63:2                               agree 94:10                appear 45:8,8
                                  able 9:4 4l:14,20
        706559       4:20 64:2                               agreement 18:9             appearances          3:1
                                    65:25 69:20 7l:l
        720159       4:21 65:3                                23:23,25 24:10            appears 39:21
                                   72:6
        732089       4:23 66:10                               75:75                     appropriate 20 8
                                  accelerate 66:25
        736234       4:24 76:14
                                   67:l                      ahead 9:21 16:24           april  55:12,20
        744427       5:4 81:10                                Il:19 23:24 24:I            56;8,23,24 60:14
                                  accelerating 69:3
        744815       5:5 82:5                                 49:8 51:12 55:8             60:21 6l:4 62:22
                                   92:l93:l
        745770       5:7 83:l
                                  accident 2l:25              62:25 65:1 66:8           are    53:3 72:10
        749474       5:8 85:11     ').),1 0                   76:ll,l3 80:23            arlene I:14 2:17
                                   LL.L)/
        76 4:24                   accounting         4:ll     81:8 85:9 88:18            4:7 6:5,1217:I
        760.438.1047 3:7
                                   4;12,14,15,r7,18          air 20:7 36:17              95:19
                                   4:20,24 5:4,5,7,8          37:24 44:19 45:13


                                                                                                            Page 2
                                                Veritext Legal   So   lutions
                                                      866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.183 Page 75 of 110



       [asked - c]

        asked  8:15 9:9              backing  22:6             53:22 54:3 55:5,9         44:20,24 46:I
            2l:I
              25:8 26:13             backseat 42:10            57:15 60:18 63:1          53:16 57:23 58:2
         26:18 38:3 43:l             backtrack 93:2            64:2 65:2 66:5,9          58'5 59:2 64:17
         43:17 46:22 47:l            bad 58:11                 72:16 73:14,16            90:12,2I
         57:9 86:19 89:12            baker l:22 2:21           74:2,4 75:16          brands 33:9
         90:12                        96:25                    76:12,14,24 8l:9      break 9:20,21
        asking 86:9                  barbara I:22 2:20         824 83:1 84:1 I       briefly     39:14
        asks l8:4 l97                 96:25                    85:10 86:1 87:19      bring I7:15 37:2
            22:11,22 23:6            based 9:8,15 85:4         90:9                    46:5 50:16 52:11
        assembly 38:9                basically 42:3          bernardo 7l:3,5           52:20 55:19 56:7
        assume 22:3,15                43:13 47:5 52:22       best 8:10,16,23,23        6l:3,6 64:10,13
            52:16 85:3,4 88:4         53:2,20                 10:20 20:8,23            65:12,15 66:18,21
        assuming 2l:2                bates 4:ll,l3,l4         36:13 52:13 56:4        73:19 76:7,23
        assumption 86:3                4;16,I7,19,20,22       92:6                    77:I 85:19,22
        aston        48:13,16          4:23,25 5:4,6,7,9     better 30:23              87:13 89:3,6
        atm        9:5,11              5:10                  beyond l8:2             bringing 82:18
        attained 1 1:3               beach 11:6              big    84:18,19          83:17
        attend 11:5                  beginning 2:19          bill   6:17             broken 9I:16
        attorney 3:5,1 1              34:24 68:5 70:4,7      birth I0'25             brothers 26:17
            6:14 96:20               behalf 2:17 17:24       bit 58:19 59:25         brought 19.'23
        attorneys          10:5      belief  95:8             l4:22 9l:19                20:6 43:146:8,10
        audi 33:16                   believe  18:24          black     58:15,24        46:ll,l2 53:13,17
        audi's 33 14                  19:15 20:19   2l:lI      59:1 3,1 8             55:4,23 56.'2,5,19
        august 44:I2,15               24:7 36:12 42:25       blends   60:5            57:18 61 :1 1 63:19
            46:19 90:13 93:5          44:13 45:17 47:3       blue 25:22               64:20 67:12 69:12
        automobiles 1 1:1 1           50:20 57:8,20          bluetooth 65:20          70:8 72:15 8I:24
            11:13                     59:1,2 62:20             70 16 7l:10,13,15      86:12 90:8,1 1
        available 94 12               69:16 74:18 76:2         7l:17                  92:7
        avenue 13:11                  7l:3 78:10 81:6       book 25:22               bulb 36:18,20,21
                      b               87:15 89:12 91:15     booklet 9:23              37:6 7 4:10 7 5:7 ,8
        b    4:5   5:l    57:22,25
                                      9l'23 93:8 95:9       bothers 44:24             75:11,16,22
            86:6
                                     benz l:8 2:8 6:14      bottom 31 :1 1           bump 48:20
       b2     I4.3
                                      6:1810:4 15:10           89:17,23 90:3         bumper 6I:25
       baby 67:7                      l9:Il,I7,23 20:10     bought    9:6,12         business 13 I4
                                      22:23,25 23:4            18:22 30:10 51:6        44'2
       back 9:5 19:5 31:1
         34:17 38:24 39:20
                                      25:9 29:2132:6           5l:7 75:9             buy 33:5 75:8
         4l:2 46:12 47:20             33:15 39:16,22        boulevard 3:I2           bu     32:9
         58:18,18 71:19
                                      40:2,8 42:13          bouncing 8:6                         c
         80:20 83:22 86:12
                                      46:23 47:24 49:9      brake      36:23,24,25
                                                                                     c   6:1216:13 6I:24
         87:1
                                      49:13 50:13 51:13       3l:12,2138:9,17
                                                                                         69:24
                                      52:9,I7,20,22           38:20 39:6,10


                                                                                                     Page 3
                                               Veritext Legal Solutions
                                                    866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.184 Page 76 of 110



       [c350 - correct]

        c350 15:10 32:13      care 74:I3                   children l4:9           93:18
          33:4                carlsbad l:15 2:19             26:18               complete 9:I4
        cadillac 33 14,16      3:6 6:1 13:8,11,16          chose 33:15             69:4,6
        california l:2,I5       13:2120:17                 chris  44:3,9,15      completed 57:16
         2:2,19 3:6,13 6:I    carried 30:13                 46:16 90:23          completely 22:25
         l4.3 16:18 26:1,3    carries 7:14                 christian 40:3        completion 96:16
         35:24 95: I 1,15     cars II:17 29:14             circumstances         complimentary
          96:4                 29:24 32:15 33:21             28:6                  5I:24 52:8 54:19
        call 43:20,24 44:10     399                        civil 94:3,16           63:10 79:23 81:18
         77:10 79:3,6         cascade l5:4,5,15            clanking 56:10          82:15 83:10
        calls 77:13           case l:7 2:7 6:25            class 43:19           computer 43:18
        campaign 85:24          8:12    10:Il,l7           cleaned 80:8            43:22 90:23
        candies 80:10           96:15                      client 77:10          concern 44:20
        car 8:6,8 22:3,15     categories 18:1              close 84:5,10         condition 2l:2
         22:19 25;6,9,18      category 4:10 18:4           closed 13 12          conformities
         27:3,5 28:2232:8       l97 22:11,22               closer 7l:8             22:12
         32:10,10 33:5,79      23:6                        cluster 45 9 9I:14    conformity  22:14
         34:13,15 35:18       caused 22:6                  code 94 16            consider 29:25
         36:2137:2 40:17      caution I0:2                 college ll:4,5        contact 22:4
         40:24 4I:16 43:l     cd     93:25                 color    32:1159:10   contains 9:24
         45:2 47:13 48:2      certificate 96:l               59   12               17:23
         48:22 50:2,20,24     certified 2:21               come 36:23 67:6       contend 22:12
         5l:2,4,24,25 52:8     93:25 94:10 96:3             76:9 92:16,20,23     contents 95:6
         52:16 53;7,13,18     certify 96:5,18             comes 45:15 69:25      continued   5:1
         53:21,24 54:19,22    chair 8:6                    73:18                   72:22
         55 4 56:5 57:16      change 287                  comfortable 28:9       contract 187
        58:17 59:21,24        changed 28:I                coming 22:3 38:22        30:25
         60:2,4,10 62:7       changes 10:1,3                56:13 57:6 68:I      control 18:12
         63:11,14,20 66:4       28:4 94:7                  88:7                  convenient 52:23
        66:21,23 67:6         changing        10:3        comment        10:5      53:3
        70:4,8,16 7l:12       chart     16:227:9,14       communications         conversation
        72:2 73:19,23         charts    27:15               22:23 23:3,7           44:14
        74:176:3 78:7,13      chattanooga l4:16             39:1 5,1 5           conversations
        78:23 79:23 80:3        14:18,20 15:19            commute        35.3      42:12,21 43:Il
        80:4,16 81:18,25      chavez 16:13                  72:25                convicted I6:21
        82:15,19 83:10,18     check 24:10 90:21           commuting 77:I8        cookies 80:8,11
        83:24 84:2 85 6       checking Il:17              company 2l:15          copy 2I:19 30:23
        86:12 89:15 92:16     cherokee 27:2,3,9           complaints 51:8         44:7,9 73:24
        93:3,4,9               29:18 48:9                   53:7 64:16 73:22      93:25 94:10
       card 2I:I9 44:2        child 14:17 15:21             79:10 82:2183:14     correct l5:,20
                                                            89:10,1 5 9l:22       i6:15 20:25 25:2

                                                                                                Page 4
                                             Veritext Legal Solutions
                                                  866 299-s127
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.185 Page 77 of 110



       [correct - drive]

          3I 4 34:23 35'2,7    customer      40:3       dealing 45 l          different       16:3
          4I:13 46:17 47:24     57:22 69:24 73:18       dealt 23:l             22:25 32:10 50:20
          48:5 50:1,14 53:5     73:25                   deanna 3:4              73:3 74:7,19
          59 14 68:4,14,76     cute 33:6,20,24          deannalemonlaw        difficulty 39:l
          7l:6 72:3 73:1,8,9   cuter 50:10,11            3:8                  ding     62:2
          87'2 9l 5 92:4,5     cv l:7 2:7              december 3l:9,12       diplomat 84 19
          95:12                          d               49:16,25 5I:9        direction 96:12
        corrections    94:7
                               d   4:l                 decision 33:4,10       dirtier 59:25
        correspondence
                               daily 34:2235:18
                                                       declaration 95:1       dirty 60:5
          22:19 23:14 24:15
                               damage 22:6             declare 95:4,6,10      discussed 3l:2
        counsel I7:24           6I:14,15 62:7
                                                       defective 40    ll       39:14 74:22
          19:12 2l:18 75:14                            defendant 2:18         discussion 93:23
                               dash 9I:1,14
          93'22,24 94;4,8,8
                               date 10:25 I7:8          3:9                   disengaged 39,3
          94 II                                        defendants 1:10        display 457 9l:7
                                31:11 40.4 43:3
        coupe 33:7 42:9                                 2:I0                    9I:13
                                64:24 90:10 96:21
        couple 37:14 43:5      dated 4:Il,l2,I4        defense 93:24          distinction 22:24
          60:4 6l:1274:19
                                 4:I5,I7 ,18,20,21
                                                       definitely 28:4        district l:I,2 2:I,2
        coursework     11:10
                                 4:23 5:4,5,7 96:23
                                                         60 1175:1            divorce 7:l26:9
        court I:12:17:ll       daughter      4I:ll     demand 4:8             document 17:4
         7:20 8:9 16:17                                demonstrate              20:2
                                 92:15
         94'2,15
                               day  32:7 5l:6,7
                                                         87 18,21             documents 4:8,9
        cover 13:23 l5:7        57:23 59:17 67:23
                                                       depending 28:4          17;11,16,17,23
         15:15 43:13
                                67:24 80:4 81 :25
                                                       deponent 95.4           18:1,8,11,23      2l:ll
        coverage 2I:I2
                                83:18 86:10 95:13
                                                       deposition l:14        dog 28:8
        covered 23:8
                               days 35:15 56:20          2:17 4:7 6:16,19     doing ll:24,25
        covering 2l:20          56:23 60:4,9
                                                         7:3 9:23,24 16:25     12:3,24 28:5
        crack 61:18             67:12,I4,I8,22
                                                         17:7,9,15 34:3        92:10
        cracked 6l:23           94:6
                                                         94:12,17 95 5        door 56:9,11 57:3
        crackling 70 15        dealership I9:17          9615                  61:8,13 62:17,19
         7l:9,19,24 72:1,9
                                19:24 22:20 23:ll
                                                       describe 8:4 22:18     doors 56:14 64:19
        cr^zy 70:14             23:15,20 25:9
                                                        36:15 7I:172:6        doubt l5:12
        credibility 10:6        32:16 37:15 50:6
                                                         73:22                draw     22:24
        crossing l5:4,5,15      50:16,18 53:12
                                                       described 45,'25       drivability 9l''23
        csr I:23 96:25
                                64:20 72:17 73:11
                                                       description 4:6        drive 26:6,23,25
        current 14:l 15:6       73:12 74:1,24
                                                         5:3 8:10              27:12,13 2812
         25:23 33:25
                                75:3 87 19 88:1
                                                       design    12:21,22      32:3,13,I5,I9
        currently ll:'20        909,20
                                                         13:3                  33:20 34,3,13,15
         2I:t3 23:14,16        dealerships 20:15       detail 80:18   83:21    34:19 36:18 37:1
         27:192:3                                        84:1                  31:24 39:4,5
                                23:1,8 24:6 42:13
        custody l8:12                                  difference 9:2,I6       40:23 68:5,6,10,15
                                57:16 73:17
                                                                               70:14 72:2173:19


                                                                                               Page 5
                                         Veritext Legal Solutions
                                                866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.186 Page 78 of 110



       [drive - find]
         74:9 78:11,24         easy 33:20                  35 12 4I:7,20            84:2187:7 93:l
         84:24 81:23 93:10     ed 1 1:8                    74:20 75:2 88:11     experienced 57:5
        driven l5:25           education II:2            euro I2:I0                 67:21 93:18
         28:16 29:24 36:6      efficient 7:6             eurotherapy            experiencing
         48:I6                 either 4l:15 5l:6           12:10,11,13,15         37:12 53:23 54:25
        driver       32:5      electric 71:17,18           l3:I3,24 35:1,9        55:3 58:9 60:14
        driver's      26:1,3   electrical 7I:20            4l:3 68:13 77:22         63:17 64:23 65:18
          56:1   1             em   7:7                  evening 73:2               69:10 77:5,5
        drivers I6:3           emblem 85:6               events 10:11,17            78:23 l9:2 8l:1,4
        drives 48:2,14,15      employed lI:20            eventually 73:20           87:3
         77:10,17                ll:22                   everybody I6:20        expressed 55:5
        driving 14:9 15:8      employee 96:19            exact l3:9,2215:3      expressing 53:16
          15:16 26:2127:10     endurance 9:19            exactly 35:13,14                     f
         27:11,15,16,25        engage 37:21                94:1 8
         28:9,I0,20 29:13      engaged 38:5,21          examination 4:3
                                                                                f  77:9
                                                                                fact 9:12
         29:17 33:2139:I       engaging 38:17              6:8
                                                                                failed 39:17
          40:22 4I:2,9,10      entire     13: 1,18      example 9:l
                                                                                fair  56:23 60:7
         47:17,21 48:3,6         27:20,22 28:15         exchange 24:5
         57:23 67:2172:23        68:7,8                 exchanged 23:I9
                                                                                fall 47:10
                                                                                family 26:17 47:17
         93:7,7,8              entitled 8:23            executed 95:13
                                                                                fancy 25:17
        drop 79:6              entity 22:25             exhibit   4:7,9,10,11
                                                                                far  34:6 35:9
        dropping 77:I3         equipment 25:12            4:12,14,15,17,18
                                                                                  62:17 78'2 86:21
         79:2                  errands 34:22              4:20,2I,23,24 5:4
                                                                                fax 3:7,14
        drops 77:ll              35:18                    5:5,7,8,10 16:25
                                                                                features      33:3
        drove 787              escondido 13:7,10          17:2,20,21,23
                                                                                february       40:4
        drugs 10:13,16           13:11 19:11 20:ll        30:24 31:1,10
                                                                                  51:16 52:1,5 53:8
        duly 6:6                 20:13,21,24 49:9         39:20,21 49:9,13
                                                                                federal 94:2,16
        dust 57:23 58:2,5        49:14 5l:13 52:9         49:17 5l:13,17,20
                                                                                  96:15
         58:15,24 59:3,9,12      52:17,20'53.23           54:3,7 55:9,13,76
                                                                                feel 39:2 47:9 48:3
         59:1 8                  54:3 55:6,9 57:15        60:18,22,25 63 1,5
                                                                                  48:6 57:4 6I:19
        dusting 59:9 60:7        60:18 63:1 64:2          64:1,5 65:2,6 66:9
                                                                                  69:12 72:8 74:18
        duties 94:15             65'2 66:5,9 7l:3,4       66:13 76:12,13,17
                                                                                    87:9,II
                     e           72:17 73:15,16           77:8 819,12 82:4
                                                                                felicita 71:8
                                 74:2,4 75:17 76:6        82:8,11,25 83:4
       e 4:I,5 5:I 6:12,12      76:14,24 8l9              85:10,13 88:18,23
                                                                                felony 16:21
        6:12,1214:19
                                 82:4 83:1 84:11          90-2
                                                                                felt 74:8 92:2
        15:23,23 16:13,14                                                       field 71:18
        16:17 22:19 24:5
                                 84:13 85:10 86:12      exist    I8:2
                                                                                filed 6:17
                               especially 39:5          existence 13:4,5
        24:10                                                                   filled     20:5
       earlier 53 16           estimate 8:23,24         exists 15:I7            financially     96:18
                                9:2,17 20:8,23          experience 34:10
         86:1 0
                                30:17 347 35 8            36:3 72:19,23
                                                                                find     44:10 77:20



                                                                                                  Page 6
                                           Veritext Legal Solutrons
                                                 866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.187 Page 79 of 110



       [finish - hoehn]

        finish   54 14            frequent 58:22               77:8,19 80:23             38:1 6
        finished    49:21         frequently 34:13             81:8 85:9 88:18      guessing 30-20
           5I:21,22 54:10,11        34:19 4l 7,15              91:1 1 93:22         guy      74:5,16 87:22
           55:l'7,18 6I:1,2         52:1178:13              goes 38:15 39:5         guys 18:2124:l
           63;8,9 64:8,9          front 7:12 58:19             67:5                      33 l 50:2,15 84:8
          65:10,11 66:16,17           6l:24 9l:2            going 7:3 8:19               84:14,2191:2
          7 6:21,22 81 : 1 5,16   fuel 9l      12              9:25 17:19 34:18                   h
          82:12,13 83:7,8         full 57:22                   42:3 43:4 46:6
                                                                                    h 4:5 5:1 16:13
          85:17 89:1,2            fully  8:20 36:23            4l:9 49:8 5l:12      hair 12:21,2213:3
        first 6:6 l:8 18:4,8        37:12,22                   54:13 65:2172:12
                                                                                    half 16:8 36:8
          26:22 34:24 37:ll       fun 30:6                     77:19 80:18 88:4
                                                                                    hand 57:25
          42:24 43:14 56:16       funny 47:13                  93'25
                                                                                    handed 20.2 74:23
          56:20,24 57:21,24       furnish 18:10             gosh 62:8 77:14
                                                                                    handle  53:16
          60:4 67:8 88:9          further 72:6 96:14           87:9
                                                                                     64:17 74:8 92:2
          89:12,22 93:24              96:1 8                grand 13:10 48:9        handling 74:16
        five l2:ll   14:23                     o
                                               It
                                                            greco 3:ll 4:3 6:9
                                                                                      9l'23
          20:23 34:9,10,16
                                  g                           6:14l2:5 16:24
                                       6:1216:14 62:I                               hanging 6l:9
          34:20 35:15 40:22                                    17:3,I9,22 19:3,5
                                  gas  48:22,24 67:5                                happen 43:4 47:16
          49:4 6l:15                                           19:6 2I:18,23,24
                                   91:10                                             57:2 72:4 73:2,5
        fix  40:12 47:4
                                  general 11:8,9              23:23 24:4,9,13,14
                                                                                    happened 46:13
          65:25 69:21                                         30:4,22 3l:20
                                  generally 2l:3                                     47:11,23 53:2,21
        fixed 6l:8,13 75:9          59:21 60,3
                                                              39:12 47:16,22
                                                                                      86:1 5
        flew 4l:14                                            49:3,8,18 51:12,18
        flick
                                  getting 6:24 36:19                                hard   38:23 67:6
                58:15                                         52:7 54:2,8 55:8
                                    37:24 54:22 60:5                                  87:10 92:I
        folks 24:5      55:5
                                    85'25
                                                              55:14 60:17,23
                                                                                    head 8:171:20
        follows 6:6 44:6          give 7:24 9:6 20:5          62:25 63 6 64:1,6
                                                                                    headlamp 36:20
        foot 67:4                   32:9 4l:14 54:15
                                                              65:1,7 66:8,14
                                                                                    hear 39:Il        56:13
        foregoing   95:5,71                                   70:20 72:14 73:10
                                    75:879:16 80:18                                   7I:I4,24
          96:6,8,12,14                                        7 5:14,20,21 7 6:Il
                                  given 96:13                                       heard    56:24 88:6,9
        forgot 38:9 47:19         gmail.com 3:8               76:18 80:2 81:8
                                                                                      88:12 9I:20
        form 18:9                 go 7:5 9:21 10:19           81:13 82:3,9,25
                                                                                    hearing 56:20
        forth 96:1                  16:24 17:19 I9:l
                                                              83:5 84:20 85:9
                                                                                    highest lI:2 48:24
        forty 68:11                 l9:5 20:4 23:24
                                                              85:14 88:17,24
                                                                                    highway 68:19
        forward 10:20              24:l39:20,21
                                                              93:22,24 94:18
                                                                                      73:4
        four  35:16 45:Il
                                   41:18 45:13 48:20
                                                            greeted 73:19
                                                                                    hit  72:8,9
          45:13,16 60:9                                       74:16
                                   48:25 49:3,8                                     hmm 7:7
       fourth 39:21                5l:12 52:21,25
                                                            greets 9l:2
                                                                                    hoehn 5:10 20:18
       free 1 1:13                 55:8 62:1,25 65:l
                                                            ground 7:4
                                                                                      20:21,22,24 73:15
       freeway      69:5
                                   66:8,23 67:I
                                                            group 3:10 43:19
                                                                                     7   6:5,7 ,8 88: 19
         70:15 7I:2                                         guess 8:24 9:2,14
                                   72:12 73:14,15                                     90:lI9I:4
                                                             9:17 I8:9 20:4
                                   7 4:3 7 6:1 1, 13



                                                                                                      Page 7
                                               Veritext Legal Solutions
                                                    866 299-st27
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.188 Page 80 of 110



       [hold - lives]

        hold   38:14         indicating 54:18         judge     7:12           large  85:4
        home I4:1 47:21      individuals 88:2         july    85:1 1,20 87:5   las 78:20
          68:172:12          informal 7:9             iury    7:13             latest 79:17
        honestly 33:19       information 9:8                       k           law      3:4,5,I0,11
          77:14                9:15 43:21,23
                                                      k  14:19
                                                                                 7:II
        hopefully 7:4          95:8
                                                      keep 33:24               lawsuit  6:17     l5:ll
        hour 52:24 80:15     inside 8:8 36:21         kelley 25:22               27:23 79:24
        hours 10:10,14       installed      25:13
                                                      kill 47:5
                                                                               lawsuits 26:Il
        house 347 35:9         50:23
                                                      kind                     lease 28:24
                                                               6:24 9:ll
          68:1 8             instances 63:23
                                                          19:22 22:8 28:6
                                                                               led 56:7 59'2 6l:6
        hr  12:2,3,6         instrument        45 8
                                                          35:23 48:22 55:23
                                                                                  64:13 65:15 66:21
        huh   31:16 88:8       9l:14
                                                          58:24 74:3,8
                                                                                  77:I 85:22 89:6
          89:19 9I:21        insurance       18:10
                                                          84:16 87:ll
                                                                               left 13:24 33:22
        human I2;7,9,16        2l:12,15,I9,20
                                                      kinds                       57:25 69:19 89:17
                                                              39:9
        husband 6:17 14:6    insured 2l:I3            know    8:7,7,15
                                                                                  90'3 9l:17
          16:8 26:11 27:7    interested 96:I9                                  lehrman 3:10
                                                        9:17,13,20 13:15
          27:13,213I:2,21    interim    40:2
                                                        16:1617:8 18:20        level Il:2 48:24
         32:18 33:17 36:7    invoice 4:II,I2,I4         22:3 27:3 29:25
                                                                               license 26:1,4
         39:19 43:25 46:22     4:I5,17,I8,20,2I                                licensed 26:6
                                                       32:12,12,I8,23
         48:10 50:25 56:2      4:23,24 5;4,5,7,8
                                                       33:20,25 34:14
                                                                               lieu 94 10
         57:14 92:22 93.3    involved 26:10            35:12,14 43:6
                                                                               light 8:8 36:18,20
        husband's 18:18      iphone 77:ll              44:7 47:19 48:10
                                                                                 36:2138:4,20,22
         34:6 44:13          islas 44.3                48:20 49:20 50:15
                                                                                 38:22 39.3 45:3,4
                   i         issue 37:1238:18          5I:1,20 54:10
                                                                                 69:3,24 70:2 74:7
                               40:17 44:20 46:2                                  74:I0 J5:I,7,8,11
        idea  9:7,10 4l:15                             55:16 56:1 59:20
                               48'2 64:18 9I:25                                  75:16,22 92:16,20
          4l:15 50:6 77:16                             60:9,25 63:8 64:8
        ii ll:ll             issues 62:11 63:23                                  92:23
                                                       65:9 66:16 67:4
        imagine 63:19          77:12
                                                       68:20,23 70:25
                                                                               lights 9I:6
        immediate 26:16                 j              7I:12,18,19 74:12
                                                                               line  50:4 53:3
                             january                                             57:22 6I:24 62:l
        immediately 44:7               76:15           75'5 76:20 77:25
        impair 10:10,17        77:23 78:3 79:ll        80:9 81 :15 82:1 1
                                                                                 69:24ll:9 79:15
                                                                                 86:6
        important 7:I9,21      83:22 87:I 88:22        83:24 84:25 85:I
          7:24 33:4 40   l     89:4 90:10              85:2,16 86:18
                                                                               little  7:5 47:6
                             jeep 27:2,9,19,20                                   57:25 58:19 59:8
        incident 6I:20                                 89:1 95:6
                                                                                  59:25 72:6 74:22
        include 22:5          27:2128:I,I0,II         knowledge        15:24
                                                                                  89:23 9l:19
        included 17:10        28:13,17 29:9,17         26:16 56:4 95:l
          2I:5 84:2           48:9,15
                                                                               live l4:14,25
                                                                   I
        includes 22:15       jiffy 19:19
                                                                               lived 14:2215:7
        inclusive l:9 2:9    job l:24                 I 6:12 42:17                15:16
        indicates 55:11      jobs   12:17,20
                                                      la 78:Il                 lives  l4:5,I5,15,17
                                                                                 l5:21

                                                                                               Page 8
                                        Veritext Legal Solutions
                                             866 299-st27
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.189 Page 81 of 110



        fiiving - minor]
        living    35:10 84 4,5   lower      58:18,24         60:22,25 63:5       mentioning 6l:22
           841                     59:1 8                    64:5 65:6 66:13     mercedes 1:8 2:8
        llc  1:8 2:8 6:15,18     lube     19:19              76:17 81:12 82:8      6:14,18 10:4
          22:23,25 23:4          lugs 47:9,I3,19             82:tl83:4   85:13     15:10 19:11,17,23
           39:22 40-2            lunch 4I:18 42:3            88:23                 20:10 22:23,25
        loaner 25:9 80:4           52:5                    marking 82:3            23:4 25:9 27:18
        located 13:3,6,7                     m             marks 58:24             29:2132:6 33:10
        loft 12:21,2213:3        m   3:4 6:1216:14
                                                           martin 48:13,16         33:15 39:16,22
        Iong II:612:12             l6:17
                                                           matter 95:5             40:2,8 42:13
          13:1214:20 26:3
                                 machine 96:ll             matters 95:7,9          44:10 46:23 47:24
          30:17 48:19 53:4
                                 mail  24:10
                                                           mbusa 4:II,l3,I4        49:9,13 50:13
          689 77:10,17                                       4:I6,17,I9,20,22      51:13 52:9,17,20
                                 mailbox 22:7
          78:9 79:22 80:12                                  4:23,25 5:4,6,7,9      52:22 53:22 54:3
                                 mails 22:19 24:5
          86:11,23 88:1 1                                   5:10 89:24 90:3        55:5,9 57:15
                                 main 48.2 68:25
          90:11
                                 maintenance
                                                           mcgee l:5,14 2:5       60:18 63:1 64:2
        longer    13:4 35:5
                                  11:11,16 19:8
                                                            2:17 3:4,16 4:8        65:2 66:5,9 7I:3,4
          60 178:3
                                  55:24
                                                             6:5,I2,I3,17 I2:2    72:16 73:14,16
        look  23:24 25:23
                                 making 33:4,10              14 616:9,19 17:I     74:2,4 75:16
          30:24 31:10 33:9                                 17:4 23:24 24:10       76:12,14,24 8I:9
                                 management
          33:13 47:15 54:20                                24:25 30:20 40:5       82:4 83:1 84:6,11
                                   t2:25
          6l:24 63:12 69:23                                49:19 51:19 55:15      85:5,5,10 86:1
                                 manager 12:16
          75:15 77:9 8l:19                                 63:7 64:7 65:8         87:19 90:9
                                 manner l:6
          82:16 83:1 I                                     66:15 75:15 76:19     mess 39:4
                                 manufacturer
        looked 43:18 59.4         26:13,18
                                                           85:15 88:25 937       message 36:19
          6I:23 83:24 90:23                                93:15 94:5,7           37:4,9
                                 maps 79:21
        looking 7:25 8:10        marathon 9:20             95:19                 messages 23:9,19
          44:6 80:18
                                 march I4:2I              mcgee's 7:10           mile 64:15,21
        looks I8:8 49:23          15:19 54:6,23
                                                          mean l2:7 22:3          65:17 68:15
          5l:24 54:t7 62:2
                                  55:1
                                                           33:18 38:1,12         mileage 33:25
          63:10 64:15 65:17                                39:7 47:4,7 58:13      49:70,14 5I:14
                                 marcos 16:17
          65:20 77:7 8I:17                                 59:6 67:3,14 85:5      54.4 55:10 60:19
                                 margie 16:13,14
          82:14 83:9 85:24
                                 margie's I6:I6           meant 77:16             63:2 64:4 65:4
        loop 13:16,17            mark   16:2417:20
                                                          medication 10:9         66:10 76:16 81:10
        los 3:13 78:14,22         49:8,13 5I:12
                                                          meet 73:20              82:6 83.3 85:12
        lost 94:9                 54:2 55:8 60:17
                                                          mention 6l:24           88:20
        lot 8:4 30'2 43:4
                                  64:1 65'2 66:8
                                                            62:23 78:6           miles 34:9,10
          47:3 50:2173:17
                                  76:12,13 8l:8
                                                          mentioned 42:2          35:II,2l 49:15
        loud 56:10                82:25 85:9 88:18
                                                            43:10 53:12,17       mind 30:5
        love 27:15               marked   17:2,21
                                                            64:19 66:4 68:20     minivan 47:18
        low 69:24 70:2            49:17 5l:17,20
                                                            72:16 83:20 86:9     minor 68:23
          9l:12
                                  54:7 55:I3,16

                                                                                              Page 9
                                             Veritext Legal Solutions
                                                  866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.190 Page 82 of 110



        [minutes - okay]

        minutes     49:4                     n     nonparty 4:7                              occurring 59:I7
          68:11 80:14
                               n 4:I 6:1214:19     normal 39:8                                 60 1 72:2 92:4,7
        misplaced 94:9           15:23
                                                   normally 67:4                             oceanside l4:3
        misstating 44''22      name 6:10,13        northbound 73:8                           october 63:4,I5,18
        mma     I:7 2:7
                                 14:17 15:21 16:12
                                                   nose 48:19                                  63:24 64:3,11,24
        mom     16:8,10 36:7
                                33:2 42:16,17
                                                   note 77:9                                 offended l6:19
          4l:10,16,20,21
                                96:22              noted  94:21                              offer   94,3
          92:I9                navigation 79:13    notes 6l:1277:20                          offered 83:20
        mom's 16:12             79:17,19,20 8I:2,5
                                                   notice 4:7 16:25                          office 7:10 34:6
        moment 49:19            83'2186:6,11,20                  17:7,1419:10                offices 3:4
          51:19 54:9 55:15
                                86:22
                                                                39:1,22,23 40:2,6            oh   50:25 69:18
          60:24 63:7 64:7                                       40:10,1 6 42:13,25            74:8,11 80:5 84:7
                               near 59:19 6I:22
          65:8 66:15 76:19                                      44:2 59:21,23                 85:3 93:5
                               necessarily 87:10
          81:14 82:10 83:6
                               necessary 10:1                   60:1,9 69:2                  oil I 1 :18
          85:15 88:25
                                 35:6
                                                               noticed 56 16                 okay 6:10 7:6,22
        monaco 84:19           need 7:8,I9 9:20                 6I:15 67:8                    8:I,12,13,16,17,20
        money 9:3,7,10           36:17 45:12,19                notices         86:1           8:219:2210:9,19
          25:6
                                 91 :10
                                                           noticing                59'20       13:13,17 15:14
        monitor    45:5
                               needed 55:24 77:7                69:7                           17:7,13 I8:3,25
         64:18 9l:9,12
                                 94:13
                                                           november Il:23                      19:16 20:6,23
         93:16
                               needing        44:19
                                                            66:12 67:12 69:lI                 2I:1,11,15,17,23
        monterey 35:24           53:1   1
                                                            69:15 70:5,72                     22;2,1123:13,22
         35:25 36:4,10                                      77:25 88:13,14                    24:8,13,18,22 26:6
                               needs 45:2I
         78:7
                               negotiations 3l'24          number 4:6 5:3                     26:25 28:6,19
        month     34:14
                               neither 96:18                13:15 19:10 43:20                 29:15 30:8,11
         4l:19,21 42:6,6                                    43:24 449 89:23                   3l:17 32:2 33:3
                               nervous I4:2
         52:13 92:Il                                       numeral 17:Il                      33:23 34:10,24
                                33:21 48:3,7
        months 37:14 79:2      never 19:19 20:l                                o              35:3,5,8,I2,15
         92:13                                                                                36:13 37:l,Il
        morning 66:24
                                47:23 86:12,19             oath 7:ll,I2               96:9
                               new 29:176:8                                                   38:22 39:1,7,13
                                                           objection 2I:18
         68:3 73:2,5                                                                          40:8,16,20 4I'2,14
                               newer 60:12                 obligation 7:14
        motors 5:10 20:18      news 43:7                                                      4l:19 42:2,9,15,19
                                                           obligations 94:2
         20:21 76:5 88:19                                                                     43:7 44:6,12,25
                               ninety       49:l           occasion 57:I9
         9I:4                  nods 8:1                                                       45:12,18,21 46:3,8
                                                            6l:7 65:16 66:l
        move 62:25 80:23       noes 8:1                                                       46:13,21,25 48:1,9
                                                             66:19,22 76:24
        moved I3:7,15          noise 56:13,I7,20                                              48:t6,22 49:2,22
                                                            77:2 85:23 89:7
          15:18                                                                               50:9,1 5,19 51 : 1,1 I
                                56:25 57'5 87:12             90:25
       moving     28:10 84:8                                                                  5l:19,23 52:3,19
                                87:14,18 88:7,12           occasionally 59:20
                                9l:20                                                         53;2,6,15,20 54:1
                                                           occur 67:25 68:5
                               non l9:ll         22:12       69:4 7l:14
                                                                                              54:9,I2,15,I6,22
                                22:14                                                         55:19 56:4,7 57:2


                                                                                                            Page 10
                                             Veritext Le gal   So   lutr ons
                                                   866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.191 Page 83 of 110



       [okay - point]

          57:13 58:2,17,22      opportunity        9:25      paneling 58,24           perform          11:16
          59:12,23 60:7,13      opposed 8:1 59:3             pankey I4 19             performed 57:Il
          60:16 6l:2,3,12,22     9l:l                        paperwork 19:22          perjury          7:15 94:6
          62:5,1I,17,25         order       5:10 36:14       74:24 75:4                 95:10
          63:10,22 64:9,10         49:10,10,74,15l5         paranoid 47:7             person       48:2 55:22
          64:16 65:8,12            49:20,23 5l:14,15        parking       36''25       57:10
          66:3,7,17,18 67:8        5I:23 54:4,5,18             37:12,21 38:16         personal 27:I5,16
          67:20 68:12 69:14        55:10,11 56:22              39:10                  personally 24:22
          69:17,20,23 72:1,4       60:19,20 63:2,3,8        participate 3l:24        perspective 48:1
          72:ll 73:14 74:15        64:2,3,4,8 65:3,3,9      particular Il:7          pertains 96:14
          74:20 75:13,20           66:10)1,16 73:24            29:6,9 30:12 33:3     phone 23:I6,18,24
          76:5,10,19,22,23         76:14,15,16,20              36:14 52:14,19          43:20,24 44:9
          77:I,4,19 78:2,6         81:10,15 82:5,5             53:6 55:l 83:13         72:5 77:10,13
          78 ll,16,I9 79:1,9       83:1,2,7 85:11,16           87:4 89:9               79-2,6
          80:6,21,23 81:1,4        88:19,21 89:1            particularly 44:20       photographs 2l:6
          8l:7,8,I4,I7,24          90:1 6                   parties 96:20             2l:8
          82;2,10,14,24 g3 6   orders l9:ll2I:3             passenger        40:21   picked       47:18
          83:13 84:7,10,14      22:16 49:5                    40:24 4l:4,8,16,22       57:14
          84:2185:1,3,8,18     original 94:4,9,1I             4I:25 47:5 48:5        picking 57:6 62:6
          85:19 86:5,9,18,21    94:12 96:15                  62:2                    picks 57:10
          86:25 87:3,7,13      owned 1l:17                 paul 3:11                 pie  16:2 27:9,14
          88:16,18 89:2,3          26:14 27:20,21          pay 25:5 62:14              27:15
          90:8,16,22,25 9l:4       28:2,I6                 payment 24:25             pin     29   15
          9I:6,9,11,16 92:15   ownership 70:4              payments 24:23            pissed 80:22
          93:5,12,21           owns 48:10                  peeling 69:19             place 44 14 96:7
        old 47:17                            p             penalties 95:10           places 13:23 I5:7
        older 14:10 67:6       p    14:19
                                                           penalty 7:15 94:6           15: 15 52:17 ,21
        once 20:22 36:2        p.m. 2:20 94:21             people 8:4 9:2            plaintiff I:6 2:6
         31:18 45:13 609                                     16:5 22:3 23:10           3:3
                               pacific I4:3,22,25
         78:1 5
                                 l5:6,I4                     27:1128:9 32:8          plaintiffs 4:9 94:4
        ones   18:14 45:19
                               page 4:2,6 5:3                39:9 43 4,5 53 I          94:8,11
         9I:13                                               66:5 70:14 72:5,7       please 6:10 16:19
                                31:10 39:21 44:I
       ongoing  37:19                                       74:19                      51:19 54:9,t3
                                44:6 57:21,24
       open 56:9                77:8 79:14 89:18
                                                           percent I6:6,7,8,9          55:15 60:24 63:7
       opened 49:16                                          16:10 27:12,13,18         64:7 65:8 66:15
                                89:22 90:2,3
        51:15 54:5 55:12                                    27:19 36:8                 76:19 81:14 82:10
                               pages I:25
        56:22 57:2 60:20
                               paid 24:19                  percentage 16;3,4           83:6 85:15 88:25
        63:3 64:3 65:3
                               paint 6l:23                   16:4 27:10,11,16        plugged 75:10
        66:11 76:15 81:1 1
                               palomar 2:I8 3:5              2l:17,25 4l:15          point 8:7,15 57:21
        82:5 83:2 85:11
                               panel 58:18 59:18           percy     15:23             58:7 62:19 786
        88:21                                                                         87:9
                                6l:23 62:3

                                                                                                        Page   11
                                             Veritext Le gal So lutions
                                                   866 299-st27
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.192 Page 84 of 110



       [portion - related]
        portion    84:24           69:7,10 70:3,11         purposes 94:ll            42:22,24 43:2,8
        positive   13:   1   I     72:16 73:12,12          pushing 67:6               44:2,14 46:16
          62:9 85:24               79:2 809 92:8           put     20:7 29:15        47:4 48:3 5l:8,25
        possession 18:12         problematic 307               35:14 48:22 67:4      52:2,4,11 53:6
          74:1 88:1              problems 8:5,11               90:20                  54:22,25 56:8,16
        possible 23:21             22:18 29:6,10                        q             57:4,5,I3 58:2,6
         39:18 86:10,15            30:1,9,1134:Il                                     58:23 60:13 6l:17
        potentially 47:5
                                                           quarter       62:3
                                   36:3,15 51:8 53:7                                 62:21 63:14,17,22
                                                           question 8:14,I9
        poway I5:2,4               53:2155:1,3                                       64:23 67:8,20
                                                               16:20 30:21 54:14
         35:10 68:18               60:13 62:18,21                                    69:10,14 73:II,I3
                                                           questions I0'22
        power 47:20                63:17 64:18,24                                    74:15 77:12 78:16
                                                               23:7 54:12
        pre 4:lI,I7                65:19 66:3 69:14                                  78:23 79:1,5,10,16
                                                                       19:2
        prefer 50:23               77:4,5 78:23 8I:2                                 79:19 80:12 81:4
        premium 48:23              8l:5,21   82:21
                                                                        r            8l:21,24 82:18,21
        present 3:15               83:14 84:21,24          r  3:4,16 6:1215:23       83:13,17 85:25,25
        president 40:3             87:4,7                    16:14 40:5              86''2187:3,16
        pressure 45:5,11         procedure 94:3,I6         radio 72:6                88:1,6,9 89:11,13
          4611 62:23 63:20       proceed 8:19              ran 58:15 59:7            89:14 90:12,24
          63:24 64:18 69:24      proceedings 26:9          rancho 7I:3,5             92:7,9,10
         70;2,9 74:11,25           96:6,8,I0,16            reach 23:23 24:9        receipt 75:ll,t6
         75:6,23 76:l            process 73:I8 74:3            75:14               receive 19:22
         90:12 9I:9,12             76:6                    read 437 95:5           received l8:21
         92:16,20,23 93.4        produce 75:3             readjusted 62:18           39:18,19 40:10
         93:16                   produced 4:9             reads 40:l                 42:25 54:18
        pretty 42:7,8              17:12,18,24 l8:3       real  19 I               receiving 40:6
         44:17                     18:17 19:12 75:18      reality 47:14            recess l9:4 49:7
       price 3I:25               producing 2I:19          really 33:19 37:25       recollection 36:14
       primarily 48:2            production 4:8             38:1,4,23 48:19          92:6
       primary 34:21             provide   94:5             67:6 79:22             record 6:II I9:l
       prior   96:9              pull  37:21,22,25        rear 62:2                 39:14,25 49:4
       probably 6:22,23            38:1,4,14,23 76:8      reason l0:I9 32:7         73:7 93:22,23
         9:416:9 27:12           pulled 3l:4                33:15 45:19 52:14       96 10,13
         30:19 4l:23 42:l        pulling 37:13              52:19 66:25 949        records 19:13
         44:16 46:18 49.5        pump 30:13               reasonable 9:7           referring 15:9
         56:24 62:23 63:20       purchase   18:18         reasons 57:18             45.4
         69:6 77:18,25            27;5,7 28:19,24,25      recall  10:10 13 6,9     regarding 6:17
         80:8 87:22               29:l 30:24 32:16          13:20 I5:3 20:6          I8:5 2I:12
       problem 22:14              33:11 49:24               20:16,20 28:22         regardless 47:4
        37:19 38:8 53:10         purchased 29:3             29:6,13 3l:8           related   11:10
         53:15,23 58:6,9          3I'2,6,21 34:17,25        32:25 39:22 40:l        I7:1618:12,17
         65:22 67:9,21            50:2,15                   40:6 42:13,19,21        l9:8 2l:2 22:22

                                                                                               Page 12
                                             Veritext Legal Solutions
                                                  866 299-s127
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.193 Page 85 of 110



       [related -   see]

          79:20                 replace 26:I4,19           rhyme          45:18       roman I7:II
        relating 22:ll            36:18 37:6               ridden         4L.'21,24   romeo 30:6,18
        relative 96:19          replaced 37:2              ride 32:2193:9             rotated 47:9,12
        release 38:2              46:23 47:l               riding 4I:16               rotating 1 1:18
        relieve 94:I,15         report 49:10               right 6:13 7:2,8           route   68:17 72:21
        remember 7:9,20         reported I:21               9:4,10,2I 12:6,7           72:23
          10:11,17 l2:l           49:14 5I:14 54:4          12:20 I5:5 16:23          row 83:25
           13:2133:2,2            55:10 60:19 63:2          l7:14,25 l8:4,14          rpr  l:23 96:25
          42:16 54:14 6I:9        64:4 65:4 66:10           I9:7 23:6 24:15           rules 7:4 943
          6l:19,20,20 62:5,5      76:16 81:10 82:6          24:23,24 25:l             run  7:3 I7:25
          62:8,8,24 65:18         83:3 85:12 88:20          27:14 28:12 30:23          34:22 35:18
          69:1274:25 77:14      reporter 2:27 7:20          3I:3,5,8,12,14            rv 84:13,I4,16,22
          78:2 79:10 80:1         8:9 94:2,15 96:4          32:ll33:7 34:17            84:24 85:4
          84:1 87:11            representative              35:l36:13,23,24                       s
        rental 25:6               32:25                     39 13,25 40:Il
        rented 47:I3            repurchase 26:14            4I:14 43:10 44:l
                                                                                      s    4:5 5:l 15:23
                                                                                          42:17
        repair 11:11 19:8         26:18                     45:25 46:18,21,23
                                                                                      safe 33:20,24
          19:10,13 2I:3         repurchased                 49:3,23,24 50:1,4
                                                                                      safety 40:l
          22:7,16 37:8 46:5       46:22 47:l                50:11,I3,22 5l:23
                                                                                      sake 22:13 39:25
          46:6,9 49:5,9,I0      request 17:15 86:5          53:10 54:2,17,25
          49:14,I5,I5,20,23
                                                                                      sale l87
                                  93:25 94:13               55:15,22 56:11
                                                                                      sales 32:25
          5l:13,15,23 54:3,5    requested 17:Il             58:12,22 59:l
          54:18 55:9,11,20
                                                                                      san 16:17
                                  96:17                     60:17,24 6l:6,10
          56:22 57:7 587        requesting 79:16
                                                                                      saw 6I:18 62:9
                                                            62:4,14 64:13
                                                                                      saying 7l:16 75:9
          60:18,20 6l:4         requests 4:10               65:1,25 66:2I
                                                                                      says 17:II 47:5
          63:1,3,8 64:2,3,4,8   require 46 6                67;2,11,17,25 70.'2
                                                                                        50:4 89:23
         64:ll 65:2,3,9,13      required 8:24    22:7       70:10,21,25 7I:2,9
                                                                                      scare 48:18
         66:9,1I,16 76:14       reset 45:6                  71:2172:2275:6
                                                                                      scares 48:17
         76:15,16,20 8I 9       resort 84:13                76:1178:2,4,5
                                                                                      scary 47:6
         81:15 82:4,5 83:l      resources I2:7,9            79:9,14 80:3,12,23
                                                                                      scrape 48:20
         83:2,7 85:11,16,20       l2:16                     81:1 82:3 83:9,24
                                                                                      scratched 6I:25
         86:16,25 88:19,21      response 39:8               85:9,15 86 14,15
                                                                                      second 7:19 I9:l
         89:1 90:9,16           responses 7:25              87:3 88:17 899
                                                                                        43:16,17 44:l
       repaired 62:13           review  49:20               89:23 90:1,19
                                                                                       46:16 79:14
       repairs 55:24             5I:20 54:9 55:16           92:8
                                                                                      secure 47:19
         62:15                   60:24 63:1 64:7        rims       25:17
                                                                                      see 18 1,7 2I:ll
       repeat 18:14              65:9 66:15 76:20       rinsed 52:23
                                                                                       23:24 24:10 37:5
       repeatedly 37:2           81:14 82:10 83:6       road 2:I8 3:5                  57:24 5 8: 17 59:15
       repetitive 54:13          85:16 88:25 94:5       rocker 6l:22                    60:3 6I:10 69:23
       rephrase 8:16             96:16                  rode 32:23
                                                                                       74:3,13 75:15
                                                                                       77:20 79:12,14

                                                                                                      Page 13
                                          Veritext Legal   So   lutions
                                               866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.194 Page 86 of 110



       [see - sure]

          86:5,7 90:4        significant    10:3        southern l:2 2:2        steer 87:10
        seeing 58:2,23         30:I 46:6 53:20          sparkly 60:4            steering 45:9
          59:13,18 62:6,9    signs   73:25              speak 90'25               69:18 87:8 88:3,7
        seen 17:4 22:16      similar   32:10            speakers 7I:23            9l:20 93:13
         37:9 39:23 9l:6       73:17                    speaking 7:22           stick     30:24
         9l 13               single 59:17 67:23           89:22                 sticking 2l:14
        sell 25:20             67:24 70:23              specific 6:24 79:5      sticks 30:5
        send 94:3            sisters 26:17                8l:21                 stipulate 94:I
        sent 39:15           sit  79:6 80:9             specifically 63:22      stipulated 94:19
        september 1:16       sitting 7:10                63:25                    94:20
          2:20 6:196:23      six  209 42:175:5          spell 6:10              stolen 94:9
        serena 15:23,24        79:192:13                spinning 25:17          stop 69:4,6
         4I:12,16,24 92:15   skip 49:lI                 splatter 58:5,I2        stopped 77:21,25
        service 23:I0,15     slight 22:24               splotchy 59:8           stranded 9l:17
         42:16,17,22 43:l    slow 67:7                  spoke 90:14             street l4:3 15:I,6
          43:Il 44:4 464     sluggish 66:24             spot 70 I5,23,25          48:17
          55:19,23 6l:3        67:2                       72:9                  streets 68:24,25
         64:10,15,21 65:12   sluggishness 69:2          squeak 88:5             stretch 7I:4 72:8
         73;15,19,20,23        93:l                     squeaking 87:10         strike    42:20 49:12
         74:5,13 76:9        smaller 74:24                87:14,18 88:3,7         52:15
         85:19 87:22,24      smoothly 7:5                9I:20 93:13            study ll:7
         89:8 90:9 91:1      software 79:20            stack      17:18 18:16   stuff 9:5,12 34:22
        services   40.3      solara 28:2129:7             l8:23                 subject    15:8,9,10
        set l88    96:7        29:12,17                stand      30:1   1        15:16,25 16:3
        shaking 8:I,7        solely 5l:24              start 37:ll                1 8:5 19: 14 2l:20

        shoot 24:l           solid  59.5,6             started 38:1 70:5          26:23 27:16,23
        shop 30:2 47:18      somebody 40.'24           starts 60:5                28:I,2,I3,16,20
        shorthand 2:2I         4I:4 73:20              state 6:10 11:6            29:18,22 32:16,18
         96:3,I1             somewhat 7:9                95:1196:4                34:19 36:1,7,16
        shortly  49:6         47:l 54:13               stated 95:8              subscribed 96:21
       show 8:6 9:1          soon 59:21                states l:7 2:1267        substance 43:13
       showed 16:2 88:2      sorry 14:2,3 40:8           40:I 57'22 69:24       suite 2:18 3:6,12
       shows 2I:19 45:10      49:12 69:18 76:12          77:10                  super 66:24 84:5
         73:24                77:19 93:2               static 74:12             suppose 18:18
       side 57:25 58:5,13    sort l8:7 68:23           staticky 72:9            supposed 18:15
         58:16 68:24 69:19   sound 3l:12 7l:14         station 48:25              80:I4,17
         73:3                 7I:24 72:I               status 44:11             sure 6:23 II:25
       sides 58:20           sounds     44:19          staying 38:8,11            19:3 38:15,18
       signature 89:17,20     45:24 7l:19 l4:21          84:10,11                 4l 17 52:2 58:4
         90:2,4,6 94:5       south  l4:3,22,25         stays  38:4               70:13 7I:16,22
         96'24                I5:6,I4                                            72:7 79:22 86:18


                                                                                              Page 14
                                        Veritext Legal Solutions
                                                866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.195 Page 87 of 110



       [surprised - two]

        surprised 39:8    testifying 96:9                    20:24 25:5,8         title    l2:15
        swapped 50:5,7,20 testimony I0:20                    27:13,22 28:2,15     today    7:25 8:22
        sworn      6:6           44:23 96:13                 307 31:5,15            10:20 I7:24 I8:3
        symbols 9l:7           text 23:9,14,18               3 5: 10 36:8 3l :I     19:13 22:13 29:19
        system 8l:2,5          texting 23:16                 45:17 46:16 49:ll      34;4,'7,13 62:12
                t              thank 94:18                   49:24 51:15 54:5       65:23 69:8 72:20
        t    4:5 5:7
                               theirs    43:5                55:11 56:16,24         79:6
        taillight      36:22
                               thereof  95:6                 57;2,6 58:23         token     8:3

            37:l
                               thing 7:8,19 36:22            59:24 60:20 63:3     told  39:5 46:5
                                 389 70:13 90:19             64:17 65:5 66:4        53:22 73:11
        takata 43:8 86:1
        take 6:16 7:12,22      things 4:8 8:9 2I:5           66:11 68:7,8,9       top 40:l
          8:9 9:21 19:16
                                 2l:6 35:18 39:9             69 15 70 5,11,23     torque 47:20
          20:10,13 28:9
                                 39:13 45:24 47:8            7l:14 74:16,25       towed 25:3
          30:132:2,5,8 45:3
                                 64:20 74:7,12,14            77:6 78:22 79:1      toyota 28'2129:7
                                 74:I7,25                    79:22 80:19 81:11      29:12,17
          49:4,19 51 :19
          54:9 55:15 60:24
                               think 9:4l0:l                 83:3 84:7,8,12       transcribed 94 16
          63:7 64:7 65:8
                                 13:10 18:2,21               86 11,22,23 88:6,9     96:ll
          66:15 68:9,17,24
                                 2l:1,12 22:18               88:21 89:10,12       transcript  9:24
          74:II,l3 76:19         23:8,13 24:16               92:l,l,ll93:4,8        94:4 96:12,15,17
          78:13 81:14 82:10
                                 28:23 29:24 30:23        93:16 94:2196:7         transfer 18:9
          83:6 85:15 86:23
                                 3I:2 34:2 36:6,11      times 8:4,22 20:6         transiently 84:5
          88:25
                                 37:8 39:17 42:2          20:9,20,23 34:14        treiber 40:3
        taken 2:11 6:19          42:17 58:4,11            35:25 37:17 40:22       trial l0:6
          7:3 8:3 10:9,13,16
                                 60.3 6l:910:10           4I:19,21,24 56:I        tried25:20
          20:20,22 35:20,23
                                 75:23 78:9,15             57:13 59:15 67:20      trim 69:18
          3l:15 78:19 96:6       80;19,24,25,25           74:21,23 75:2,5,22      trip36:4
       takes 74:l                84:4 9I:25 93:12         75:23 76:179:5          triple 2l:16
       talk  72:5,7
                                 93:17                  tinted 25:15              trips 35:20,23
       talked  15:18 26:10
                               thinking l2:4            tire 45:5,16 46:ll          36:10 78:9
         42:15 46:15 9l:19
                               third    31:10 43:19       47:18 62:23 63:20       true  95:7,9,11
                                 77:8                     63:23 64:18709            96:13
       talking 36:24
         74:12
                               thirty  68:11              74:11,25 75:5,23        truth 7:15
       technically 39:I9       thought 70:7,14              76:190:ll9l:9         try    9:l72:13
       tell    7:14 8:18 9:9
                                 70:14                      9I:12 92:76,20,23     trying    59:16

            38:10 46:10
                               three 12:14 30:14            934,16                turn    17:10 3l I

       tellsI7:8
                                 4l:23 43:19 45:17      tires    11:18 20:4,7      38:14 44:1901
                                 60:9 83:24                 36:17 44:19 45 l      turning 38:19,23
       tennessee I4:16
       test  9:19 32:2,5,19
                               time 9:5,11,25               45:tl,l2,l3 47:8      turns 7:22
         33:21
                                 10:6 1I:14,22              47:1153:11 58:19      two     14:13   2l:20
       testifies 6:6             13:1,18 17:8               58:19 77:7 80:25       24:l 42:23 43:ll
                                 18'21 19:23 20 I           90:20                  67:15 75:18 91:11


                                                                                                   Page 15
                                          Veritext Le gal  lutions
                                                            So
                                                866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.196 Page 88 of 110



       [two - weird]

          93:9                usa l:8    2:8 22:23       62:11,22 63:2,14      wallace 3:4I9:I
        type   40:13              22:25 23:4 39 16       63:18 64:10,13,17       2I:22 24:3,12
        types 33:13 35:18         39:22 40:2             65:4,12,15,I9,23       30:3 31:18 39:11
          64:19 73:24         use 9:134'2135:3           66:10,18 67:9          47:15 52:4 72:12
        typical 9:l 42:7,8     35:17 72:5                69:8 7l:24 76:2        73:7 75:19 79:24
        typically 35:17       usually 34:16 383          76:23 77:1,6           84:18 94:14,20
          40:23,24 4l.4        41 : 10 45:t5,16          78:ll,l9 79:7         wallet 9;4,7,10,13
          45''21 48:14,15      73:25                     8l:2,5,10,25 82:6     want 8:4,7,25
          55:22 57:10 68:17              v               82:18,22 83:3,14       17:25 22:24 32:12
          73:18 93: 10                                   83:17 85:5,12,19       33:19 7I:21,21
                              v  16:13
                                                         85:22 87:4,8,13       wanted 18:20
                 u            value 25:23
                                                         88:2,20 89:3,6,10      30'21
        u.s.a.6:15,18         variations 68:24
        uh 31:16 88:8         various 17:25              90:8 91 :7,16,24      warning 9I 6
                              vegas 78:20
                                                         92;7,10,r9,22,25      warranty 30:8
         89:19 9I:21
        undersigned 96'3      vehicle 8:5,11 15:8        93:13,15,18           wash 5l:24 52:I
                                                       vehicles 26:22,25         52:12 53:13,18,21
        understand 7:17         15:9,16,25 16:3
                                                        27:17 28:12,15           54:19,23 55:4
         8:14,19 9:16 l0:7      17:16 18:6,9,13,19
                                                         29:16,2133:9,13         59:21,24 60:10
          15:1217:17 42:9       18:2219 9,14,16
          46:21 59:16           19:23 20:7 2l:2,7
                                                         48:1 0                  63:Il,2l l6:3
        understanding          2l:9,13,20,25 22:6
                                                       verbal     7:25 8:10     79:23 80:16 81:18
                                                       versus     20:21         8I:25 82:15,19
         24:18,20 38:16        22:13 24:78,23
          40:10,13,17 46:25    25:3,13,20,23
                                                       vice    40.3             83:10,18
                               26:14,19,23 27:17
                                                       videos 2I:6,8           washed 52:16 60'2
         67:17
                                                       videotaped 4:7           63:14
        understood 8:20        27:22 28 1,2,13,16
         77:21                 28:20 29:10,I8,22
                                                       visit 37:3 46:15        washes 52810:8
                                                         57:7 58:7 62:6,18      83:25 84:3
        unfortunately          3I:3,6,22,25 32:2
         30:6                     32:5,6,16,I9 34:l
                                                          69:11,2170:ll        water 30:13
        unit 79:20                343,I1,17,19,25
                                                          80:1,7 ,24 86:16     way 38:23 50:1 I
                                                         90:13,17               54:20 62:1 63:12
        unite l2:70,10,12      35:20 36:1,3,7,16
         l2:15 13:13,24        39:2 40:14,22
                                                       visited  20:3            81:19 82:16 83:11

         35:1,9 4I:3 68:13     4I:4,8,22,25 44:27
                                                       vista 14:15 15:22       w^ze 35:14 68:21
                               45:7,10 46:22
                                                       visually 60:3           we've 22:16 60:25
         68:18 77:2178:4
                                                         6l:10,20               82:Il
        united l:12:l          47:1,20 48:4,12,14
        unusual 42:6           49:25 5I:7,7,9,14
                                                       volume 65'2I            website 25:23
        update 43:18           5l:25 52:12 54:4
                                                       vs   l:7 2:7            wednesday 1:16
                               55:1,4,10,19,23                   w             week  34:15,16,I9
         79:18,19 83:22
                                                                                35:15 40:23
         86:6,11,20,22         567,19 57;6,7,11        wait    54:14 80:3,10
                                                                               weeks 2l:2124:l
        updated 79:12,21       57:14,18 58:7,10          83:21
                                                                                30:14 75: 18
        updates 79:17          58:20,25 59:10,15       waited 80:5,13
        upfront 24:19,25       59 19,24 60:14,19       waiting 43'5            weird 66:24 70:22
                               6l:3,6,14,15 62:6

                                                                                          Page 16
                                          Veritext Legal Solutions
                                               866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.197 Page 89 of 110



       [went - z]

        went 9:5,1I Il:6               writes l3:23
          75:3 80: 19 86:4             writing 7:20 44:13
        west 13: 10                    writings 18:5 19:8
        wet 59:8                           2l:1,6 22:11,17,22
        wheel 45 9 50:5                written 23:3,7
         58:3 69:18 88:3,7              24:15 39:15
         9I:20 93:13                   wrong 37:5
        wheels 47:21 507               wrote 44:10
          5   0: 1 0, 1 | ,12,t3 ,22   wvgx l:7 2:7
          50:23 5l:I 57:22                          x
         58:25 59:19
                                       x 4:1,5 5:l
        whereof 96:21
                                                    Y
        whiptail 13:16,17
        white 59:II 60:4               y    14:19
        wife 47:7                      yeah 32:7 38:20
        william l:5 2:5 3:4             39:10 85'2 86:19
         3:16 14:6 40:5                year 27:3 28:22
        wilshire 3:12                   88:14
        windows 25 15                  years l2:14,18
        witness 4:7 l2:3                14:23 43,5 47:17
          3I:19 526 70:18              yeses 7:25
         73:9 80:1 84:19               younger          4l:ll
         96.,21                                     z
        witnesses 96:8                 z    16:13
        wondering    18:16
        work 5:10 11:13
         19:17 35;3,9,15
         4l:2,3 57:lI,16
         66:23 67:21 68:l
         68:6,6,1012:25
         73:24 76:6 77:18
        worked        12:21
         13:23
        working   8:8 12:6
         I2:9,12,22 13:5,18
         33:134:25 35:5
         68:12 77:21,23,25
         78:3
        worrisome 46:I
        write      80:17



                                                                                 Page 17
                                                    Veritext Le gal    lutrons
                                                                      So
                                                            866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.198 Page 90 of 110




                                Federa-I Rules of Civil     Procedure
                                                Rule   30



              (e) Review By the Witness; Changes.
              (1) Review; StatemenL of Changes. On request by the
              deponent or a party before the deposition                  is
              completed, the deponent must be allowed 30 days
              after     being notified      by the officer       that the
              transcript         or recording    is avaifable     in which:
              (A) to review the transcript              or recording;     and
              (B) if      there are changes in form or substance, to
              sign a statement listing            the changes and the
              reasons for making them.
              (2) Change s Indicated         in the Officer's       Certificate.
             The      officer    must note in the certificate           prescribed
             by Rule 30 (f) (1) whether a review was requested
             and, if       sor must attach any changes the deponent
             makes      during the 30-day period.




             DISCLA]MER: THE FOREGOING FEDERAL                  PROCEDURE RULES

             ARE PROVIDED FOR INFORMATIONAL PURPOSES ONLY.
             THE ABOVE RULES ARE CURRENT AS OF APRIL I,
             2019.       PLEASE REFER TO THE APPL]CABLE FEDtrRAL RULES

             OF CIVIL PROCEDURE FOR UP-TO-DATE INFORMATION.
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.199 Page 91 of 110


                        VERITEXT LEGAL SOLUTIONS
              COMPANY CERTIFICATE AND DISCLOSURE STATEMENT

         Verj-text Legal Sol-ut.ions represents that the
         foregoing transcript is a true, correct and complete
         transcript of the colloquies, questions and answers
         as submitted by the court reporter. Veri-text Legal
         Sol-ut.ions further represents that the attached
         exhibits, if dny, are true, correct and complete
         documents as submitt.ed by the court reporter and/or
         attorneys in relation to this deposition and that.
         the documents were processed in accordance wit.h
         our litigation support and production standards.
         Verj-text LegaI Solutions is committed to maintaini-ng
         the confidentiality of client and witness information,
         in accordance with t.he regulations promulgated under
         the Heal-th Insurance Portability and Accountability
         Act (HIPAA) r ds amended with respect. to protected
         health information and the Gramm-Leach-Bliley Act, as
         amended, wj-th respect. to Personally fdentifiable
         Information (PII). Physicaf transcripts and exhibits
         are managed under strict facility and personnel access
         control-s. Electronic f il-es of documents are stored
         in encrypted form and are transmitted in an encrypt.ed
         fashj-on to authenticated parties who are permitted to
         access the material. Our data is hosted in a Tier 4
         SSAE 76 certified  facility.
         Verj-text Legal Sol-utions complies with al-l federal and
         State regulations with respect to the provisi-on of
         court reporting services, and maj-ntains its neutrality
         and independence regardless of relationship or the
         f inanci-al- outcome of any litigation.    Veritext requires
         adherence to the foregoing      professj-onal and ethical
         standards from all- of its subcontractors in their
         independent contractor agreements.
         Inquiries about Veritext Legal Solut.i-ons'
         confidentiality and security policies and practices
         shoul-d be directed to Veritext's Cfient Services
         Associates lndicated on the cover of this documenL or
         at www.veritext. com.
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.200 Page 92 of 110



      1
      2
      3
      4
      5
      6
      7
      8
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24                               EXHIBIT D
     25
     26
     27
     28

          365.436.TG - 00456660.DOC              6                3:19-cv-00513 MMA (WVGx)
           DECLARATION OF BENSON Y. DOUGLAS IN SUPPORT OF DEFENDANT MERCEDES-BENZ USA,
                              LLC'S MOTION FOR SUMMARY JUDGMENT
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.201 Page 93 of 110
                                                                                                                             OMB Control No.: 2L27-0004


Part 573 Safety Recall Report                                                                     19V-010

      Manufacturer Name          :       Mercedes-Benz USA, LLC.
                                                                                                    Er6€@ilr
        Submission Date: IAN 09,2019
       NHTSA Recall No.: 19V-010                                                                    NHTSA
                                                                                                    XATIONAI f,IOHWAY TRATTTC
  Manufacturer Recall No. : NR                                                                      SAFETY ADXIN!STNATtON




 Manufacturer Information            :                                         Population:
 Manufacturer Name  :      Mercedes-Benz USA, LLC.                                   Number of potentially involved : 288,779
            Address :      73470 International Parkway                             Estimated percentage with defect : L o/o
                           Jacksonville FL322IB
     Company phone     :   L-877-496-3697


Vehicle Information:

                Vehicle    L:    2012-2014 Mercedes-Benz           C2,50
             VehicleType: LIGHT VEHICLES
               Body Style: 4-DOOR
             Power Train     :   GAS

  Descriptive Information    :   GF4H 204.047 44,240 vehicles.The recall population was determined based on
                                 vehicles produced with front passenger-side airbags containing PSAN inflators.
                                 Vehicles not included in the recall do not have the respective Takata PSAN inflator.
        Production Dates: MAR 21, 20LL - MAY 15, 2014
            VIN Range L : Begin :         NR                                 End   : NR                                  I      ttot sequential

                Vehicle 2: 2072-2015 Mercedes-Benz C250 COUPE
             Vehicle Type : LIGHT VEHICLES
               Body    Style:    2-DOOR
             Power Train     :   GAS

  Descriptive Information    :   Gf4H 204.347 72,262 Vehicles.The recall population was determined based on
                                 vehicles produced with front passenger-side airbags containing PSAN inflators.
                                 Vehicles not included in the recall do not have the respective Takata PSAN inflator.
        Production Dates: APR 09,2011 -JUN 12,2075
            VIN Range 1 : Begin :        NR                                  End   : NR                                  f      Not sequential

                Vehicle 3 : 2070 -201.1. Mercedes-Benz             C3   00
            Vehicle Type     :   LIGHT VEHICLES
               Body Style    :   4-DOOR
             Power Train     :   GAS

  Descriptive Information    :   GF5E 204.054 2,932 Vehicles. The recall population was determined based on
                                 vehicles produced with front passenger-side airbags containing PSAN inflators,
                                 Vehicles not included in the recall do not have the respective Takata PSAN inflator.
        Production Dates: JUN 11, 2009 -!UL 04, 20L1


                        The information contained in this report was submitted pursuant to 49 CFR 5573
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.202 Page 94 of 110

Part 573 Safety Recall Report                                                             19V-010                       Pasel




               VIN Range 1 :Begin:                 NR              End:    NR                            !    Not sequential

                  Vehicle   4:   2010-201"2 Mercedes-Benz C300 4MATIC
               Vehicle Type : LIGHT VEHICLES
                 Body Style: 4-DOOR
               Power Train : GAS
 Descriptive Information     :   GFBB 204.081. 29,809 Vehicles
                                 The recall population was determined based on vehicles produced with front
                                 passenger-side airbags containing PSAN inflators. Vehicles not included in the recall
                                 do not have the respective Takata PSAN inflator.
        Production Dates: IUN 03, 2009 -JUN L2,2012
            VIN Range L : Begin :         NR                       End   : NR                            f    Not sequential

                  Vehicle 5: 201.2-2014 Mercedes-Benz C350
               Vehicle Type: LIGHT VEHICLES
                 Body Style : 4-DOOR
               Power Train : GAS
 Descriptive    Information:     GF5H 204.057 1,B70 Vehicles
                                 The recall population was determined based on vehicles produced with front
                                 passenger-side airbags containing PSAN inflators. Vehicles not included in the recall
                                 do not have the respective Takata PSAN inflator.
        Production Dates : APR 21, 2011 -APR \4,20'J-4
            VIN Range 1 : Begin :          NR                      End   : NR                            f,   Not sequential

                  Vehicle 6: 2013-2014 Mercedes-Benz C300 4MATIC
               Vehicle Type : LIGHT VEHICLES
                 Body Style : 4-DOOR
               Power Train : GAS
 Descriptive Information     :   GFBA 204 080 4'J.,074 Vehicles. The recall population was determined based on
                                 vehicles produced with front passenger-side airbags containing PSAN inflators.
                                 Vehicles not included in the recall do not have the respective Takata PSAN inflator.
       Production Dates: FEB 14, 201.2 -MAY 15,20L4
           VIN Range 1 : Begin :          NR                       End   : NR                            I    Not sequential

                  Vehicle 7 : 201.0-2011" Mercedes-Benz C350
               Vehicle Type : LIGHT VEHICLES
                 Body Style : 4-DOOR
               Power Train: GAS
 Descriptive   Information:      GF5G 204.056 425 Vehicles
                                 The recall population was determined based on vehicles produced with front
                                 passenger-side airbags containing PSAN inflators. Vehicles not included in the recall
                                 do not have the respective Takata PSAN inflator.
       Production Dates: IUN 18,2009 -|UL07,20'J,1,
           VIN Range 1 : Begin :         NR                        End   : NR                            I    Not sequential

                        The information contained in this report was submitted pursuant to 49 CFR 5573
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.203 Page 95 of 110

Part 573 Safety Recall Report                                                          19V-010                          page3




               Vehicle B : 2072-201.5 Mercedes-Benz C350 COUPE
            Vehicle Type : LIGHT VEHICLES
              Body Style : 2-DOOR
            Power Train : GAS
 Descriptive Information   :   GJ5H 204.357 1,421 Vehicles
                               The recall population was determined based on vehicles produced with front
                               passenger-side airbags containing PSAN inflators. Vehicles not included in the recall
                               do not have the respective Takata PSAN inflator.
        Production Dates: IUN 22,2011-JUN 1,0,2015
            VIN Range L : Begin :       NR                       End   : NR                               I   Not sequential

               Vehicle 9 : 2010-2014 Mercedes-Benz C63 AMG
            Vehicle Type: LIGHT VEHICLES
              Body Style : 4-DOOR
            Power Train : GAS
 Descriptive Information   :   GFTH 204.077 1,015 Vehicles
                               The recall population was determined based on vehicles produced with front
                               passenger-side airbags containing PSAN inflators. Vehicles not included in the recall
                               do not have the respective Takata PSAN inflator.
        Production Dates : IUL 02,2009 -APR 24,20L4
            VIN Range 1 : Begin :          NR                   End    : NR                           I       Not sequential

             Vehicle t0:       2012-2015 Mercedes-Benz C63 AMG COUPE
            Vehicle Type :     LIGHT VEHICLES
              Body Style :     Z-DOOR
            Power Train :      GAS
 Descriptive Information   :   G|TH 204.377 1,125 Vehicles
                               The recall population was determined based on vehicles produced with front
                               passenger-side airbags containing PSAN inflators. Vehicles not included in the recall
                               do not have the respective Takata PSAN inflator.
       Production Dates: MAY 06, 2071, -MAY 29,20Ls
           VIN Range 1 : Begin :         NR                     End    : NR                           !       Not sequential

            Vehicle L'J.: 20L5-2017 Mercedes-Benz E400 CABRIO
           Vehicle Type : LIGHT VEHICLES
             Body Style : 2-DOOR
           Power Train : GAS
 Descriptive Information   :   KK6F 207.465 7, 3?Vehicles
                               The recall population was determined based on vehicles produced with front
                               passenger-side airbags containing PSAN inflators. Vehicles not included in the recall
                               do not have the respective Takata PSAN inflator.
       Production Dates: SEP 02, 201.4 -DBC27,201,6
           VIN Range L : Begin :          NR                   End    : NR                            f       Not sequential

                     The information contained in this report was submitted pursuant to 49 CFR 5573
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.204 Page 96 of 110

Part 573 Safety Recall Report                                                           19V-010                             page4




                Vehicle 12: 2073-2015 Mercedes-Benz GLK250 BLUETEC 4MATIC
               Vehicle Type: LIGHT VEHICLES
                 Body Style : SUV
               Power Train : DIESEL
 Descriptive   Information:     GG0E 204.904 8,519 Vehicles
                                The recall population was determined based on vehicles produced with front
                                passenger-side airbags containing PSAN inflators. Vehicles not included in the recall
                                do not have the respective Takata PSAN inflator.
        Production Dates: NOV 01, 201,2 -MAY 20,2075
            vlN Range 1 : Begin :         NR                      End   : NR                               f,    lrtot sequential

                Vehicle   13:   2072-2015 Mercedes-Benz C350 COUPE 4MATIC
               Vehicle Type: LIGHT VEHICLES
                 Body Style: 2-DOOR
               Power Train: GAS
 Descriptive Information    ;   GJBf 204.388 2,633 Vehicles
                                The recall population was determined based on vehicles produced with front
                                passenger-side airbags containing PSAN inflators. Vehicles not included in the recall
                                do not have the respective Takata PSAN inflator.
        Production Dates: NOV 02,2011 -JUN 75,2015
            VIN Range 1 : Begin :        NR                      End    : NR                           I        Not sequential

             Vehicle 1.4: 2072-2014 Mercedes-Benz E350 4MATIC COUPE
            Vehicle Type: LIGHT VEHICLES
              Body Style: 2-DOOR
            Power Train: GAS
 Descriptive Inforrnation   :   KIBJ 207.3BB 3,521 Vehicles
                                The recall population was determined based on vehicles produced with front
                                passenger-side airbags containing PSAN inflators. Vehicles not included in the recall
                                do not have the respective Takata PSAN inflator,
       Production Dates: OCT 10, 2071, - SEP 15, 20L4
           VIN Range 1 : Begin :           NR                    End    : NR                           !        Not sequential

             Vehicle 15: 20IL-2011 Mercedes-Benz E350 CABRIO
            Vehicle Type : LIGHT VEHICLES
              Body Style ; 2-DOOR
            Power Train : GAS
 Descriptive Information    :   KK5G 207.456 1,775 Vehicles
                                The recall population was determined based on vehicles produced with front
                                passenger-side airbags containing PSAN inflators. Vehicles not included in the recall
                                do not have the respective Takata PSAN inflator.
       Production Dates: NOV 12,2009 -APR L9,2011,
           VIN Range 1 : Begin :        NR                       End   : NR                            !        Not sequential

                      The information contained in this report was submitted pursuant to 49 CFR 5573
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.205 Page 97 of 110

Part 573 Safety Recall Report                                                           19V-010                          pages




               Vehicle   16:     201,2-2014 Mercedes-Benz E350 CABRIO
             Vehicle Type   :    LIGHT VEHICLES
               Body Style   :    2-D0OR
             Power Train    :    GAS
  Descriptive Information   :    KK5K 207.459 7I,40T Vehicles
                                 The recall population was determined based on vehicles produced with front
                                 passenger-side airbags containing PSAN inflators. Vehicles not included in the recall
                                 do not have the respective Takata PSAN inflator.
        Production Dates : APR 06, 2071. -SEP 24,2014
            vlN Range 1 : Begin:            NR                    End   : NR                              f    Not sequential

             Vehicle 17 : 2010-20ll Mercedes-Benz E350 COUPE
            Vehicle Type : LIGHT VEHICLES
               Body Style   :    2-DOOR
             Power Train    :    GAS
 Descriptive Information    :   Kf5G 207.3561,193 Vehicles
                                The recall population was determined based on vehicles produced with front
                                passenger-side airbags containing PSAN inflators. Vehicles not included in the recall
                                do not have the respective Takata PSAN inflator.
        Production Dates : MAR 10, 2009 -MAY 17,2017
            VIN Range 1 : Begin :         NR                            : NR
                                                                 End                                      !   Not sequential

              Vehicle    LB:    2072-2014 Mercedes-Benz E350 COUPE
            Vehicle Type  :     LIGHT VEHICLES
               Body Style :     2-DOOR
             Power Train :      GAS
 Descriptive Information :      Kf 5K 207.359 6,762 vehicles
                                The recall population was determined based on vehicles produced with front
                                passenger-side airbags containing PSAN inflators. Vehicles not included in the recall
                                do not have the respective Takata PSAN inflator.
       Production Dates: MAY 25,2017 -SEP 02,2014
           VIN Range 1 : Begin :        NR                             : NR
                                                                 End                                  f,      Not sequential

             Vehicle 19         2015-2017 Mercedes-Benz E400 4MATIC COUPE
            Vehicle Type        LIGHT VEHICLES
              Body Style        2-DOOR
            Power Train         GAS
 Descriptive Information        KI 6H 207 .3 67 3,59 2 Vehicles
                                The recall population was determined based on vehicles produced with front
                                passenger-side airbags containing PSAN inflators. Vehicles not included in the recall
                                do not have the respective Takata PSAN inflator.
       Production Dates :       MAY 'J-7,20L4 -DEC 12,2016
           VIN Range 1. : Begin:                 NR             End:    NR                            I       Not sequential

                     The information contained in this report was submitted pursuant to 49 cFR 9573
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.206 Page 98 of 110

Part 573 Safety Recall Report                                                            19V-010                          Page6




              Vehicle   20:      2075-2017 Mercedes-Benz E400 COUPE
            Vehicle Type     :   LIGHT VEHICLES
               Body   Style:     2-DOOR
             Power Train     ;   GAS
  Descriptive Information    :   Kf 6F 207.365 4,176 Vehicles
                                 The recall population was determined based on vehicles produced with front
                                 passenger-side airbags containing PSAN inflators. Vehicles not included in the recall
                                 do not have the respective Takata PSAN inflator.
        Production Dates: SEP 01, 2014 -DEC 72,2016
            vlN Range 1 : Begin :         NR                      End   : NR                               f    Not sequential

             Vehicle 21: 207I-2011 Mercedes-Benz E550 CABRIO
            Vehicle Type : LIGHT VEHICLES
               Body   Style:     Z-DOOR
             Power Train    :    GAS
 Descriptive Information    :    KKTC 207.472 849 Vehicles
                                 The recall population was determined based on vehicles produced with front
                                 passenger-side airbags containing PSAN inflators. Vehicles not included in the recall
                                 do not have the respective Takata PSAN inflator.
        Production Dates: NOV 10, 2009 -MAY 23,20"J.L
            vlN Range 1 : Begin :        NR                       End   : NR                           I       Not sequential

              Vehicle   22:      2072-2017 Mercedes-Benz E550 CABRIO
            Vehicle Type  :      LIGHT VEHICLES
               Body Style :      Z-DOOR
             Power Train :       GAS
 Descriptive Information :       KKTD 207.473 3,596 Vehicles
                                 The recall population was determined based on vehicles produced with front
                                 passenger-side airbags containing PSAN inflators. Vehicles not included in the recall
                                 do not have the respective Takata PSAN inflator.
       Production Dates : AUG 25,201,1. -DEC 14,20L6
           vlN Range 1 : Begin :           NR                    End    : NR                           I       Not sequential

             Vehicle 23: 2010-2011" Mercedes-Benz E550 COUPE
           Vehicle Type : LIGHT VEHICLES
              Body Style :       Z-DOOR
             Power Train :       GAS
 Descriptive lnformation :      KlTC 207.372 478 Vehicles
                                The recall population was determined based on vehicles produced with front
                                passenger-side airbags containing PSAN inflators. Vehicles not included in the recall
                                do not have the respective Takata PSAN inflator.
       Production Dates : MAR 13, 2009 - MAY 30, 2011
           VIN Range 1 : Begin :          NR                     End   : NR                            f       Not sequential

                      The information contained in this report was submitted pursuant to 49 CFR 5573
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.207 Page 99 of 110

Part 573 Safety Recall Report                                                               LgV-010                         PageT




                Vehicle 24: 2012-201.7 Mercedes-Benz E550 COUPE
               Vehicle Type : LIGHT VEHICLES
                 Body   Style:         2-DOOR
               Power Train        :    GAS
  Descriptive Information         :   K|TD 207.3731618 Vehicles
                                      The recall population was determined based on vehicles produced with front
                                      passenger-side airbags containing PSAN inflators. Vehicles not included in the recall
                                      do not have the respective Takata PSAN inflator.
        Production Dates: SEP 07, 2071, - NOV 25, 2016
            VIN Range 1 : Begin :           NR                               : NR
                                                                       End                                   [    ruot sequential

                Vehicle 25: 201.3-2015 Mercedes-Benz GLK3SO
               Vehicle Type : LIGHT VEHICLES
                 Body Style   :       SUV
               Power Train    :       GAS
 Descriptive   Information:           GGSH 204.957 32,763 Vehicles
                                      The recall population was determined based on vehicles produced with front
                                      passenger-side airbags containing PSAN inflators. Vehicles not included in the recall
                                      do not have the respective Takata PSAN inflator.
        Production Dates : IAN 27,2012 -lUN 09,20'J.5
            vlN Range 1 : Begin :          NR                          End   : NR                            f   Not sequential

                Vehicle   26:         201.0-2012 Mercedes-Benz GLK350 4MATIC
            Vehicle Type  :           LIGHT VEHICLES
               Body Style :           SUV
             Power Train :            GAS
 Descriptive Information :            GGBH 204.987 18,706 Vehicles
                                      The recall population was determined based on vehicles produced with front
                                      passenger-side airbags containing PSAN inflators. Vehicles not included in the recall
                                      do not have the respective Takata PSAN inflator.
       Production Dates: SEP 03,2008 -lUN1."4,2012
           VIN Range 1 : Begin :         NR                                  : NR
                                                                      End                                f,      wot sequential

               Vehicle 27     :   2071,-2014 Mercedes-Benz SLSAMG
            Vehicle  Type:        LIGHT VEHICLES
                Body Style:       2-DOOR
            Power Train     :     GAS
 Descriptive Information    :     RJTH L97.377 519 Vehicles
                                  The recall population was determined based on vehicles produced with front
                                  passenger-side airbags containing PSAN inflators. Vehicles not included in the recall
                                  do not have the respective Takata PSAN inflator.
       Production Dates : DEC 22,2009 -MAR22,20L4
           VIN Range 1" : Begin :       NR                                  : NR
                                                                      End                                I       Not sequential

                        The information contained in this report was submitted pursuant to 49 cFR 9573
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.208 Page 100 of 110

Part 573 Safety Recall Report                                                            19V-010                            pagea




              Vehicle 28: 2010-2012 Mercedes-Benz GLK3S0
             Vehicle Type: LIGHT VEHICLES
               Body Style: SUV
             Power Train ; GAS
  Descriptive Information      :   GG5G 204.9561,578 Vehicles
                                   The recall population was determined based on vehicles produced with front
                                   passenger-side airbags containing PSAN inflators. Vehicles not included in the recall
                                   do not have the respective Takata PSAN inflator.
        Production Dates: MAR 17,2009 -lUL 76,201,2
            VIN Range 1 : Begin :        NR                         End   ; NR                             f,    Not sequential

             Vehicle 29 :          2073-2015 Mercedes-Benz GLK3S0 4MATIC
            Vehicle Type:          LIGHT VEHICLES
              Body Style :         SUV
            Power Train:           GAS
 Descriptive Information    :      GGBf 204.988 4'J.,I0B Vehicles.
                                   The recall population was determined based on vehicles produced with front
                                   passenger-side airbags containing PSAN inflators. Vehicles not included in the recall
                                   do not have the respective Takata PSAN inflator.
        Production Dates: FEB 01,2012 -JUN'J.9,2015
            vlN Range 1 : Begin :        NR                         End   : NR                             f    Not sequential

             Vehicle 30: 2073-2014 Mercedes-Benz SLS-AMG
            Vehicle Type: LIGHT VEHICLES
              Body Style    :      Z-DOOR
            Power    Train:        GAS
 Descriptive Information    :      RJTf 797.378102 Vehicles
                                   The recall population was determined based on vehicles produced with front
                                   passenger-side airbags containing PSAN inflators, Vehicles not included in the recall
                                   do not have the respective Takata PSAN inflator.
       Production Dates: NOV 13,2012 -lUN L8,2014
           vlN Range 1 : Begin :        NR                          End   : NR                         !        trtot sequential

            Vehicle 3I: 2013-2014 Mercedes-Benz               SLS AMG CABRIO
           Vehicle Type : LIGHT VEHICLES
              Body   Style:        2-DOOR
            Power Train    :    GAS
 Descriptive Information   :    RKTf 197 .478 L33 Vehicles
                                The recall population was determined based on vehicles produced with front
                                passenger-side airbags containing PSAN inflators. Vehicles not included in the recall
                                do not have the respective Takata PSAN inflator.
       Production Dates: NOV 15,2012 -JUN 26,2074
           vlN Range 1" : Begin :       NR                         End    : NR                         !        Not sequential

                      The information contained in this report was submitted pursuant to 49 cFR 5573
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.209 Page 101 of 110

Part 573 Safety Recall Report                                                             19V-010                      pagee




              Vehicle 32     :   2012-20!2Mercedes-Benz         SLS AMG CABRIO
             Vehicle Type    :   LIGHT VEHICLES
                Body   Style:    2-DOOR
              Power Train    :   GAS
  Descriptive Information    :   RKTH 1,97.477 141 Vehicles
                                 The recall population was determined based on vehicles produced with front
                                 passenger-side airbags containing PSAN inflators. Vehicles not included in the recall
                                 do not have the respective Takata PSAN inflator.
         Production Dates: IUL 01,2011-OCT 02,20L2
             vlN Range L : Begin :        NR                         End   : NR                          f]   Not sequential



Description of Defect   :


     Description of the Defect        Certain Mercedes-Benz vehicles are equipped with passenger-side front
                                      airbags provided by the supplier f oyson Safety Systems 0SS) / TK Global LLC
                                      f"Takata"). on f anuary 2,20'J.9 Takata filed another Defect Information Report
                                      with NHTSA announcing a defect in some of the subject inflators.

                                      Daimler AG ("DAG"), the manufacturer of Mercedes -Benzvehicles, is not aware
                                      of any confirmed field incidents with the subject Takata PSPI-2 inflators.
                                      However, based on the information above and out of an abundance of caution,
                                      DAG will conduct a voluntary recall of the vehicles equipped with the subject
                                      Takata PSPI-2 inflators in zones A, B, and C in the United States as identified by
                                      Takata in the Defect Information Report.
                     FMVSS       1:   NR
                     FMVSS 2      :   NR
Description of the Safety Risk    :    According to Takata, activation of a non-desiccated ammonium nitrate
                                       inflator with degraded propellant may cause the inflator to rupture and
                                       explode. An exploding inflator may cause metal fragments to pass through the
                                       air bag and into the vehicle interior at high speed, which may result in injury
                                       or death to vehicle occupants.
     Description of the Cause     :   According to Takata, "... The propellant wafers in some of the subject inflators
                                      may degrade over time, which could lead to over-aggressive combustion in the
                                      event the air bag is activated. Overly aggressive combustion creates excessive
                                      internal pressure when the inflator is activated, which may cause the inflator
                                      body to rupture. Based upon Takata's and TK Global's investigation to date, the
                                      potential for such ruptures occurs in some of the subject inflators after several
                                      years of exposure to persistent conditions of high absolute humidity, high
                                      temperatures, and high temperature cycling. The potential for rupture may
                                      also be influenced by other factors, including the specific vehicle environment,
                                      the inflator and propellant configuration, and manufacturing variability."
Identification of Any Warning None
               that can Occur :



                        The information contained in this report was submitted pursuant to 49 CFR 5573
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.210 Page 102 of 110

Part 573 Safety Recall Report                                                                 19V-010                       PageLo




Supplier Identification   :


 Component Manufacturer
    Name  :   TK Holdings     /   Joyson Safety Systems
  Address :Bahnweg 1
           Achaffenburg FOREIGN STATES 63743
  Country: Germany



Chronology:
 On January 2,20L9,Takata submitted a Defect Information Report to NHTSA per the schedule agreed to by
 NHTSA in the May 4,201-6 Amendment to the Coordinated Remedy Order. DAG decided to recall the
 corresponding vehicles with the subject Takata PSPI-2 inflators in accordance with the 3rd Amendment to the
 Consent Order. This step is taken by DAG as a reaction to Takata's filing of the Defect Information Report and
 out ofan abundance ofcaution.




Description of Remedy:
   Description of Remedy Program          :   Authorized Mercedes-Benz dealers will replace the passenger-side front
                                              airbag modules in the potentially affected Mercedes-Benz vehicles.
                                              Mercedes-Benz USA will provide notice regarding pre-notice
                                              reimbursement to owners in the customer letter.

    How Remedy Component Differs The remedy component does not contain PSAN propellant.
        from Recalled Component :
Identiff How/When Recall Condition NR
        was Corrected in Production :



Recall Schedule:
     Description of Recall Schedule           Owners will be notified by an interim letter starting in early February
                                              2079.

                                              Dealers   will   be notified of the pending voluntary recall campaign in or
                                              about January 20L9. A copy of all communications will be provided when
                                              available.
  Planned Dealer Notification Date  :         fAN 16,2019 - NR
  Planned   Owner Notification Date :         FEB 0l-, 2019 - NR


 x NR - Not Reported




                       The information contained in this report was submitted pursuant to 49 CFR 5573
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.211 Page 103 of 110



      1
      2
      3
      4
      5
      6
      7
      8
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24                               EXHIBIT E
     25
     26
     27
     28

          365.436.TG - 00456660.DOC              7                3:19-cv-00513 MMA (WVGx)
           DECLARATION OF BENSON Y. DOUGLAS IN SUPPORT OF DEFENDANT MERCEDES-BENZ USA,
                              LLC'S MOTION FOR SUMMARY JUDGMENT
      Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.212 Page 104 of 110

                                                          IMPORTANT SAFETY RECALL INTERIM NOTICE                      Mercedes-Benz USA, LLC
                                                                This notice applies to your vehicle
                                                                    VIN: WDDGJBJB 1FG421404
                                                                                                                      Christian Treiber
                                                              Replace Passenger-side Airbag Module                    Vice President
                                                          MBUSA Recall #2019010001 - PND TAK PHASE 4                  Customer Services

                                                                                                                         *****        .6..
                                                                                                                         N~ !&
       February, 2019
                                                                                                          • A safety defect exists in your vehicle.
                                                                                                          • Remedy parts are not yet available for your
       2019010001                                                                                           vehicle.
       WDDGJ8JB1 FG421404                                                                                 • We will contact you again once parts are
       William R McGee
                                                                                                            available.
       1601 S Pacific St Unit B2
       Oceanside, CA 92054-5817
       •111•11111111 I ·h ... 1.11111Iii1I1lll1f 1••I1111lll Ill I I 111 lIf I 1111


       Dear Mercedes-Benz Owner:

      This notice is sent to you in accordi!nce with the requirements of the National Traffic and Motor Vehicle Safety Act.
      Mercedes-Benz USA has decided that a defect, which relates to motor vehicle safety, exists in certain Model Year 2010-2017 C-
      Class, E-Class Coupe/Cabrio, GLK-Class, and SLS-Class Mercedes-Benz vehicles. Our records indicate that your vehicle is included
      in'the affected population of vehicles.
       What is the CONCERN?                   The passenger-side airbag in your vehicle is affected by this recall based on the defect decision of TK
                                              Holdings, Inc. ("Takata").- Under certain circumstances during a crash that necessitates frontal airbag
                                              deployment, the defect in your passenger-side airbag inflator may cause the airbag to explode. A
                                              passenger-side inflator explosion during deployment could result in sharp metal fragments striking
                                              the front passenger or other occupants, possibly causing serious injury or death.
       What will MBUSA do?                    We want to assure you that Mercedes-Benz USA, through our parent company Daimler AG, is taking all
                                              necessary measures to remedy this situation for you. We are also working closely with the National
                                              Highway Traffic Safety Administration ("NHTSA") and airbag suppliers to provide a remedy as soon as
                                              possible, and to prioritize repairs according to risk factors identified through testing. Unfortunately,
                                              replacement parts are not yet available for your vehicle, but we will contact you again once parts
                                              become available. You may visit www.mbusa;com/recall and enter your vehicle model, Model Year,
                                              and State your vehicle is registered to check when remedy parts will be a.vailable.
----What-shou/d-¥0U-do?---As..sool'.WlS-a-Suitable..r:eplacemenLparUs_av.ailabla.for:.your vehicle, we will send another letter notifying______ _
       r!J...
           m    .•To enter your most
                  recent contact
                                     you to bring your vehicle to your local Authorized Mercedes-Benz dealer to repair your vehicle free of
                                     charge. In the meantime, please visit www.MBUSA~com/mercedes/recall and enter your 17 digit
       ,-         infonmation from
                  your smartphone,
                  scan the QR code
                                     Vehicle Identification Number ("VIN") in the VIN Look-up tool, then enter your most recent contact
       r!lw~.~ r to the left.        information. We also encourage you to sign up for recall alerts atwww.nhtsa.gov/alerts.
                                                                                         _____
                                                              -------- --- -------·----·--·- ... ____
                                                                                                 _. ...


       Information for                        In the event that you are no longer the vehicle owner, or have had a change of address, please complete
       Owners                                 the reverse side and return the updated information in the enclosed envelope. If this is a leased vehicle                 '.1
                                              and the lessor and registered owner receive this notice, please forward this information by first class
                                              mail to the lessee within 10 business days to comply with Federal Regulations.                                           ',_-./
                                                                                                                                                                       I.
                                                                                                                                                                        .,
       For additional questions about this recall, please visit www.mbusa.com, and select "Contact Us," to view our Frequently Asked
       Questions (keyword "Takata"). To contact the MBUSA Customer Assistance Center, use the "Email/Write" section under Customer
       Support, or call our Takata hotline at 1-877-496-3691.
                                                                                                                                                                   I
       If an authorized Mercedes-Benz dealer for any reason is unable to remedy the situation without charge, or within a reasonable
                                                                                                                                                                  I
       amount of time, pursuant to law 49 U.S.C. Chapter 301, you may submit a complaint to the Administrator, NHTSA, 1200 New Jersey
       Avenue, S.E., Washington, D.C. 20590 or call the toll-free Auto Safety Hotline at 1-888-327-4236 (TTY 1-800-424-9153); or go to
       http:/ /www.safercar.gov.

       We apologize for any inconvenience this situation may cause you, but your safety is of utmost concern to Mercedes-Benz.
                                                                                                                                                                  I
       Sincerely,                                                                                                                Mercedes-Benz USA, LLP


            !%~
                                                                                                                                              A Daimler Compan~
                                                                                                                                             One Mercedes-Benz Ori e
                                                                                                                                             Sandy Springs, GA 3032
                                                                                                                                                Phone (770) 705-060
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.213 Page 105 of 110



      1
      2
      3
      4
      5
      6
      7
      8
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24                               EXHIBIT F
     25
     26
     27
     28

          365.436.TG - 00456660.DOC              8                3:19-cv-00513 MMA (WVGx)
           DECLARATION OF BENSON Y. DOUGLAS IN SUPPORT OF DEFENDANT MERCEDES-BENZ USA,
                              LLC'S MOTION FOR SUMMARY JUDGMENT
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.214 Page 106 of 110




       From                    Tonv Greco
       IO:                     "Deanna Wallace"; "William R Mcaee"
       Ccr                     Benson Douolas; "Debbie Dahlen (DDahlen@lehrmanlaworouo.com')"; "Carrie Maseredjian"; Grace Saoara;
                               Tra"Shon Puoh
       Subjectl                Mccee v. MBUSA: Meet and Confer in Advance of MSI
       Date:                   Monday, December 9,20L9 7:L7:00 PM


       Hi Deanna and Bill


       I actually do not see a requirementthat we comply with Rule 7-3 and meet and confer before
       MBUSAfiles a MSJ or in the alternative MSA, and it also looks like we've stillgot sometime.                            I




       thought originallythe Motion had to be heard before Il24but a second review looks like it just
       needs to be filed before then. Regardless, and out of an abundance of caution in case I missed
       something in the local rules, MBUSA's position is generally summed up in the below.

       lf you guys have a chance we can certainly discuss it but I think you're kind of aware of the
       arguments anyway. lf you have an opportunity to talk tomorrow, please let me know:


       A.               FederalPreemption
                State law is preempted when it "conflicts with, or frustrate[s] federal law." People v.
       Burlington Northern Santa Fe Railroad,209 Cal. App.4th 1,51,3,1521,(201.2). Preemption is not
       limited to state statutes or regulations, but extends to judgments entered on state law claims.
       lndeed, the Supreme Court repeatedly has found that "fstate] regulation can be as effectively
       exerted through an award of damages as through some form of preventive relief." (Cipollone v.
       Liggett Group, 505 U.S. 504,52L (1992) (citation omitted).) This is because "[t]he obligation to pay
       compensation can be, indeed is designed to be, a potent method of governing conduct and
       controlling policy." (ld.; see also Pokornyv. Ford Motor Co.,902F.2d11,16,1,1,22(3d Cir. 1990)
       ["[C]ommon law liability may create a conflict with federal law, just as other types of state law
       ca   n."].   )

       The Federal Safety Act authorizes the United States Secretary of Transportation to commence
       proceedings related to potential motor vehicle safety defects. (49 U.S.C. 5 30166.) The Safety Act's
       sweeping provisions vest jurisdiction in the Secretary to investigate and to determine whether any
       motor vehicle contains a satety defect, and, if tt does, to require the manufacturer to notify vehicle
       owners and remedy the defect. (49 U.S.C. 55 3011-1-, 301"1"8, 301-20, subds. (a)(lXn)')
              The Secretary has delegated to the NHTSA authority to administer the Safety Act. (49 C.F.R.
       55 501.1, 501.2.)Therefore, the NHTSA has exclusive authority in "enforcing Federal motor vehicle
       safety standards and associated regulations, investigating possible safety-related defects, and
       making non-compliance and defect determinations." (49 C.F.R. 5 554.1.)The comprehensive nature
       of NHTSA's regulatory authority is evidenced by the detailed provisions for the investigation,
       notification, and remediation of motor vehicle safety defects as set forth in the applicable
       regulations. (See generally 49 C.F.R. 5 501 et seq.; see also ln re Bridgestone/Firestone lnc., ATX,
       ATlll&WildernessTiresProds.Liab,Litig., 153F.Supp.2d935,946(S.D. lnd.2001) ["lnthe Safety
       Act, Congress set out a comprehensive scheme for providing prospective relief from motor vehicle
       safety defects."].)
       On November 3,2015, the NHTSA issued a Coordinated Remedy Order (CRO)that established a
       Coordinated Remedy Program that sets forth the requirements and obligations of certain motor
       vehicle manufacturers and Takata in connection with the recall and remedy of certain types of
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.215 Page 107 of 110



      Takata air bag inflators. This CRO has been updated and amended over the last four years to reflect
      the ongoing needs of the coordinated recall over time. Such amendments and updates are only
      done with the express authorization and cooperation of manufacturers and the NHTSA. Plaintiff's
      passenger airbag is subject to the CRO as are MBUSA's responsibilities in how and when it distributes
      parts. MBUSAcannotdistributethepartsbeforeitisallowedto. Allowingplaintifftoarguethatthe
      Subject Vehicle is a lemon due to the inadequacy or unavailability of airbag parts would frustrate and
      interfere with the purposes and objectives of the Coordinated Remedy Program established by
      NHTSA to best achieve the objective of promoting vehicle safety. ln short, plaintiff's theories of
      liability would transform MBUSA's compliance with federal law into a violation of state law. This is
      impermissible. Plaintiff's argument that parts were unavailable or delayed in violation of the Song-
      BeverlyAct, is preempted. (See Pliva,564 U.S. aI617-621',623-626.)
      B.         Liability Under the Song-Beverly Consumer Warranty Act.
                Plaintiff has admitted that beyond the perceived concerns over the Takata Airbag Recall, his
      vehicle has otherwise suffered no impairment to its use, value, or safety which was not repaired in a
      reasonable number of attempts to qualify it for repurchase under an express warranty theory for
      purposes of Song-Beverly. (Cal. Civ. Code 51793.2, subd. (dX2)(B).)
              MBUSA is, independent of the federal preemption argument, not liable under the Song-
      Beverly Consumer Warranty Act for this proactive safety recall issued as a result of a defect created
      by Takata.
               Under California Civil Code 1793.2 (b): " . . . [D]elay caused by conditions beyond the control
      of the manufacturer or its representatives shall serve to extend this 30-day requirement. Where
      delay arises, conforming goods shall be tendered as soon as possible following termination of the
      condition giving rise to the delay."
              The fact that parts are unavailable is beyond the control of Mercedes-Benz USA, LLC
                                                        mandates of the NHTSA. MBUSA cannot
      -whether that is attributed to Takata or to the
      perform a remedy when it has no parts available. California law never requires
      impossibilities. (Cal. Civ. Code 5 3531.)


      MBUSA's position is that the case requires a dismissal


      lf you don't have the opportunity to discuss tomorrow we can arrange something telephonically
      later this week.


      Thanks


      Anthony P. Greco
      lehrman l,aw Group
      l2l2l    Wilshire Boulevard
      Suite 1300
      Los Angeles,  CA 90025
      (424) 208-8414
      (310) et7-s677 (FAX)
      tgreco@ I ehnnan lawgroup.corn

      Plcase considcr the envirottment before       printing this e-mail.
      The information transmitted through this e-mail is intended only for the personal and
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.216 Page 108 of 110



       confidential use of the recipient(s) named herein. This message may be an attorney-client
       communication and as such is privileged and confidential. If the reader of this message is not
       the intended recipient or an agent responsible for delivering it to the intended recipient, you
       are hereby notified that you have received this communication in error and that any review,
       dissemination, distribution or copying of this message is strictly prohibited. If you have
       received this e-mail in error, please notify the sender immediately by return e-mail and delete
       the original.
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.217 Page 109 of 110



      1                                   PROOF OF SERVICE
      2
          STATE OF CALIFORNIA                      )
      3                         ) ss.
          COUNTY OF LOS ANGELES )
      4
      5         I am employed in the County of Los Angeles, State of California. I am over
      6
          the age of 18 and not a party to the within action; my business address is 12121
          Wilshire Blvd., Suite 1300, Los Angeles, CA 90025.
      7                 On January 24, 2020, I served, in the manner indicated below, the
          foregoing document described as DECLARATION OF BENSON Y.
      8   DOUGLAS IN SUPPORT OF DEFENDANT MERCEDES-BENZ USA,
      9
          LLC'S MOTION FOR SUMMARY JUDGMENT on the interested parties in
          this action by placing true copies thereof, enclosed in sealed envelopes, at Los
     10   Angeles, California addressed as follows:

     11   []       BY MAIL: I caused to be delivered by US mail by placing a true copy
                   thereof enclosed in sealed envelopes. I am “readily familiar” with the
     12            firm’s practice of collection and processing documents for mailing. Under
                   that practice it would be deposited with the U.S. postal service on that same
     13            day with postage thereon fully prepaid in the ordinary course of business.
     14            BY GSO OVERNIGHT: I caused such envelopes to be delivered by air
          []       courier, with next day service, to the offices of the addressees.
     15
     16            CM/ECF: I caused such document to be delivered to the e-mail address
          [X]      indicated on the attached SERVICE LIST using the CM/ECF system, which
     17            sends notice of electronic filing (NEF) to all counsel of record in this
                   action.
     18
                   I hereby certify that I am a member of the Bar of the United States District
     19   []       Court, Central District of California.
     20
          [X]      I hereby certify that I am employed in the office of a member of the Bar of
     21            this Court at whose direction the service was made.
     22          I declare under penalty of perjury under the laws of the State of California
          that the above is true and correct.
     23
                   Executed January 24, 2020, at Los Angeles, California.
     24
     25
     26                                      ________________________________________
                                             /s/ Sonja Robertson
     27                                      Sonja Robertson
     28
          365.436.TG - 00456660.DOC              1                3:19-cv-00513 MMA (WVGx)
           DECLARATION OF BENSON Y. DOUGLAS IN SUPPORT OF DEFENDANT MERCEDES-BENZ USA,
                              LLC'S MOTION FOR SUMMARY JUDGMENT
Case 3:19-cv-00513-MMA-WVG Document 22-1 Filed 01/24/20 PageID.218 Page 110 of 110



      1                               PROOF OF SERVICE LIST
      2                      MERCEDES-BENZ USA, LLC/MCGEE, WILLIAM
                                          (M127-436)(365.436)
      3                          Case No. 3:19-cv-00513 MMA (WVGx)
      4                                          Page 1
      5
      6   Deanna M. Wallace, Esq.                               Attorneys for Plaintiff
      7   Kevin A. Alexander II, Esq.                           WILLIAM R. MCGEE
          LAW OFFICES OF WILLIAM R. MCGEE, APLC
      8   701 Palomar Airport Road, Suite 250
      9   Carlsbad, CA 92011
          (760) 438-1047
     10
          (760) 438-1056 (FAX)
     11   DeannaLemonLaw@gmail.com
          Kevin.LemonLaw@gmail.com
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28

          365.436.TG - 00456660.DOC              2                3:19-cv-00513 MMA (WVGx)
           DECLARATION OF BENSON Y. DOUGLAS IN SUPPORT OF DEFENDANT MERCEDES-BENZ USA,
                              LLC'S MOTION FOR SUMMARY JUDGMENT
